Exhibit 10.4

 

SECOND AMENDED AND RESTATED CREDIT

AGREEMENT

 

made and entered into

 

as of October       , 2007

 

by and among

 

WALCO INTERNATIONAL, INC.,

a Delaware corporation (successor by merger to

Walco International, Inc., a California corporation)

 

KVSL ACQUISITION, LTD.,

an Alberta corporation

 

EACH OF THE CREDIT PARTIES WHICH IS NOW OR HEREAFTER A

GUARANTOR HEREUNDER FROM TIME TO TIME,

 

EACH OF THE FINANCIAL INSTITUTIONS WHICH IS

A SIGNATORY HERETO OR

WHICH MAY FROM TIME TO TIME

BECOME A PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,

a national banking association

as Administrative Agent, US Administrative Agent, US Collateral Agent, and

as an Issuing Bank

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

a national banking association

as Canadian Administrative Agent and Canadian Collateral Agent, and

as an Issuing Bank

 

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

as Documentation Agent for such Financial Institutions,

 

and

 

J.P. MORGAN SECURITIES INC.,

as sole and exclusive Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

1.  Definitions

 

1

 

 

1.1  Certain Defined Terms

 

1

 

 

1.2  Accounting Terms and Determinations

 

45

 

 

1.3  UCC and PPSA Changes

 

46

 

 

1.4  Exchange Rate Calculations

 

46

2.  Loans; Letters of Credit; Notes; Payments; Prepayments; Interest Rates

 

47

 

 

2.1  Commitments

 

47

 

 

2.2  Loans

 

47

 

 

2.3  Commitment Fees

 

51

 

 

2.4  Termination and Reductions of Commitments

 

52

 

 

2.5  Mandatory and Voluntary Prepayments

 

53

 

 

2.6  Notes; Payments

 

55

 

 

2.7  Application of Payments and Prepayments

 

56

 

 

2.8  Interest Rates for Loans

 

59

 

 

2.9  Special Provisions Applicable to LIBOR Borrowings and CDOR Rate Borrowings

 

61

 

 

2.10  Letters of Credit

 

65

 

 

2.11  Swingline Loans

 

72

 

 

2.12  Pro-Rata Treatment

 

73

 

 

2.13  Sharing of Payments, Etc.

 

75

 

 

2.14  Recapture

 

76

 

 

2.15  Increase of US Total Revolving Credit Commitment

 

77

 

 

2.16  Participations in Canadian Revolving Loans and Canadian Letter of Credit
Exposure Amount

 

80

3.  Collateral

 

82

 

 

3.1  Security Documents

 

82

 

 

3.2  Filing and Recording

 

83

4.  Conditions

 

83

 

 

4.1  All Loans

 

83

 

 

4.2  First Loan or Letter of Credit

 

84

5.  Representations and Warranties

 

86

 

 

5.1  Organization

 

86

 

 

5.2  Financial Statements

 

87

 

 

5.3  Enforceable Obligations; Authorization

 

87

 

 

5.4  Other Debt

 

87

 

 

5.5  Litigation

 

88

 

 

5.6  Taxes

 

88

 

 

5.7  No Material Misstatements

 

88

 

 

5.8  Subsidiaries

 

88

 

i

--------------------------------------------------------------------------------


 

 

 

5.9  Representations by Others

 

88

 

 

5.10  Permits, Licenses, Etc.

 

89

 

 

5.11  Employee Benefit Programs

 

89

 

 

5.12  Title to Properties; Possession Under Leases

 

90

 

 

5.13  Assumed Names

 

90

 

 

5.14  Investment Company Act

 

90

 

 

5.15  [Reserved]

 

90

 

 

5.16  Agreements

 

90

 

 

5.17  Environmental Matters

 

91

 

 

5.18  No Change in Credit Criteria or Collection Policies

 

91

 

 

5.19  Solvency

 

91

 

 

5.20  Status of Collateral

 

92

 

 

5.21  Term Loan Debt Documents

 

92

 

 

5.22  Transactions with Related Parties

 

93

 

 

5.23  Patents, Trademarks and Copyrights

 

93

 

 

5.24  Acquisition Documents

 

93

6.  Affirmative Covenants

 

93

 

 

6.1  Businesses and Properties

 

94

 

 

6.2  Taxes

 

94

 

 

6.3  Financial Statements and Information

 

94

 

 

6.4  Inspections; Field Examinations; Appraisals and Physical Counts

 

96

 

 

6.5  Further Assurances

 

97

 

 

6.6  Books and Records

 

97

 

 

6.7  Insurance

 

97

 

 

6.8  Employee Benefit Programs

 

98

 

 

6.9  Use of Proceeds

 

99

 

 

6.10  Guarantors, Joinder Agreements

 

100

 

 

6.11  Notice of Events

 

101

 

 

6.12  Environmental Matters

 

102

 

 

6.13  End of Fiscal Year

 

102

 

 

6.14  Pay Obligations and Perform Other Covenants

 

102

 

 

6.15  Cash Dominion; Collection and Application of Accounts

 

102

 

 

6.16  Accounts and Other Collateral Matters

 

104

 

 

6.17  Agreements

 

104

7.  Negative Covenants

 

106

 

 

7.1  Indebtedness

 

106

 

 

7.2  Liens

 

108

 

 

7.3  Contingent Liabilities

 

110

 

 

7.4  Mergers, Consolidations and Dispositions and Acquisitions of Assets

 

111

 

 

7.5  Nature of Business

 

114

 

 

7.6  Transactions with Related Parties

 

114

 

 

7.7  Investments, Loans

 

114

 

 

7.8  ERISA Compliance

 

115

 

 

7.9  Intentionally Deleted

 

115

 

 

7.10  Change in Accounting Method

 

115

 

ii

--------------------------------------------------------------------------------


 

 

 

7.11  Redemption, Dividends, Issuance of Equity Interests, Distributions and
Restricted Payments

 

115

 

 

7.12  Fixed Charge Coverage Ratio

 

117

 

 

7.13  Capital Expenditures

 

117

 

 

7.14  Intentionally Deleted

 

117

 

 

7.15  Sale of Accounts

 

117

 

 

7.16  Sale and Lease-Back Transactions

 

117

 

 

7.17  Change of Name or Place of Business

 

117

 

 

7.18  Restrictive Agreements

 

118

 

 

7.19  Modification or Waiver of Documents Governing Term Loan Debt

 

118

 

 

7.20  Availability

 

118

 

 

7.21  Anti-Terrorism Laws

 

118

8.  Events of Default and Remedies

 

118

 

 

8.1  Events of Default

 

118

 

 

8.2  Remedies Cumulative

 

122

9.  The Agents and the Issuing Banks

 

122

 

 

9.1  Appointment, Powers and Immunities

 

122

 

 

9.2  Reliance

 

123

 

 

9.3  Defaults

 

123

 

 

9.4  Rights as a Lender

 

124

 

 

9.5  Indemnification

 

124

 

 

9.6  Non-Reliance on Agents, Issuing Banks and Other Lenders

 

124

 

 

9.7  Failure to Act

 

125

 

 

9.8  Resignation or Removal of Agent

 

125

 

 

9.9  Canadian Collateral Located in Quebec

 

125

10.  Miscellaneous

 

126

 

 

10.1  No Waiver

 

126

 

 

10.2  Notices

 

126

 

 

10.3  Governing Law

 

127

 

 

10.4  Survival; Parties Bound

 

127

 

 

10.5  Counterparts

 

127

 

 

10.6  Limitation of Interest

 

127

 

 

10.7  Survival

 

129

 

 

10.8  Captions

 

129

 

 

10.9  Expenses, Etc.

 

129

 

 

10.10  Indemnification

 

130

 

 

10.11  Amendments, Waivers, Etc.

 

131

 

 

10.12  Successors and Assigns

 

133

 

 

10.13  Entire Agreement

 

136

 

 

10.14  Severability

 

137

 

 

10.15  Disclosures

 

137

 

 

10.16  Capital Adequacy

 

137

 

 

10.17  Taxes

 

138

 

 

10.18  Waiver of Claims

 

140

 

 

10.19  Right of Setoff

 

140

 

iii

--------------------------------------------------------------------------------


 

 

 

10.20  Waiver of Right to Jury Trial

 

141

 

 

10.21  Additional Provisions Regarding Collection of Accounts and other
Collateral

 

141

 

 

10.22  Hedging Obligations; Cash Management Obligations

 

142

 

 

10.23  Construction

 

145

 

 

10.24  Joint and Several Obligations

 

145

 

 

10.25  USA Patriot Act

 

145

 

 

10.26  Confidentiality

 

145

 

 

10.27  No Rights, Duties or Obligations of Documentation Agent

 

145

 

 

10.28  Financial Assistance Limitations

 

146

 

 

10.29  Judgment Currency

 

146

 

iv

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (together with all amendments,
modifications and supplements hereto and restatements hereof, this “Agreement”)
is made and entered into as of October       , 2007, by and among WALCO
INTERNATIONAL, INC. (“US Borrower”), a Delaware corporation (successor by merger
to Walco International, Inc., a California corporation), KVSL ACQUISITION, LTD.
(“Canadian Borrower”), an Alberta corporation, EACH OF THE CREDIT PARTIES WHICH
IS NOW OR HEREAFTER A GUARANTOR HEREUNDER, EACH OF THE FINANCIAL INSTITUTIONS
WHICH IS A SIGNATORY HERETO OR WHICH MAY FROM TIME TO TIME BECOME A PARTY HERETO
(individually, a “Lender” and collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), as the Administrative Agent, the US Administrative Agent, the
US Collateral Agent and an Issuing Bank, JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH (“JPMorgan Canada”), as the Canadian Administrative Agent, the Canadian
Collateral Agent and an Issuing Bank, and GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation, as Documentation Agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Documentation
Agent”).

 

W I T N E S S E T H:

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of September 26, 2006, executed by and among the U.S. Borrower, the
Credit Parties named therein, the Lenders, the Administrative Agent, and the
Documentation Agent, as previously amended pursuant to the terms of that certain
First Amendment to Amended and Restated Credit Agreement dated effective
June 29, 2007, executed by and among the Borrower, the Credit Parties named
therein, the Lenders and the Administrative Agent (said Amended and Restated
Credit Agreement, as amended, being herein collectively referred to as the
“Original Agreement”).

 

In connection with the Acquisition (as defined below), the Borrower, the
undersigned Credit Parties, the Administrative Agent and the Lenders, together
with the other parties hereto, now desire to amend and restate the Original
Agreement in its entirety.  Accordingly, the Original Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:

 

THAT, in consideration of the mutual covenants, agreements and undertakings
herein contained, the parties hereto agree as follows:

 

1.                                       Definitions.

 

1.1           Certain Defined Terms.  Unless a particular word or phrase is
otherwise defined or the context otherwise requires, capitalized words and
phrases used in the Loan Documents have the meanings provided below.

 

1

--------------------------------------------------------------------------------


 

Accounts shall have the meaning set forth in Article 9 of the UCC and in the
PPSA.

 

Acquisition shall mean (a) the acquisition by the Canadian Borrower, pursuant to
the terms of the Acquisition Agreement, of (i) all of the issued and outstanding
Equity Interests of Holdco (which holds ninety-eight percent (98%) of the issued
and outstanding Equity Interests of the Target) and (ii) the remaining two
percent (2%) of the Equity Interests of the Target not owned by Holdco, and
(b) the simultaneous occurrence of the Canadian Borrower Merger.   At all times
after the Canadian Borrower Merger is effective, the amalgamated entity
described in Section 6.18 and named “Kane Veterinary Supplies Ltd.” shall be
deemed to be the Canadian Borrower for purposes of this Agreement and all other
Loan Documents.

 

Acquisition Agreement shall mean that certain Stock Purchase Agreement dated
effective as of the Closing Date, by and among the Canadian Borrower, Animal
Health International, Inc.,  Timothy Kane, Patrick Kane, Douglas Kane, Sherry
McGinnis, Cassy Kane, Holdco and the Target.

 

Acquisition Documents shall mean the Acquisition Agreement and all agreements,
documents and instruments executed and delivered, or to be executed and
delivered, pursuant thereto in connection with the Acquisition, in each case as
in effect on the Closing Date.

 

Additional US Availability Credit shall mean a US Availability sublimit over and
above the amount of US Availability attributable to the US Borrowing Base, with
the amount of said sublimit being equal to (a) $10,000,000 at all times prior to
March 31, 2008, (b) $8,333,333 at all times on and after March 31, 2008, but
prior to September 30, 2008, (c) $6,666,667 at all times on and after
September 30, 2008, but prior to March 31, 2009, and (d) zero at all times on
and after March 31, 2009.   Notwithstanding any other provision to the contrary
contained in this Agreement or in any other Loan Document, the US Revolving
Loans outstanding hereunder from time to time will be deemed funded on a “first
drawn” basis under the amount of US Availability attributable to the Additional
US Availability Credit until the then applicable amount of the Additional US
Availability Credit is exhausted on March 31, 2009, with the balance of any US
Revolving Loans then outstanding being deemed funded under the amount of US
Availability attributable to the US Borrowing Base.  Upon at least five
(5) Business Days’ prior irrevocable written notice to the Administrative Agent,
the US Borrower may at any time in whole permanently terminate, or from time to
time in part permanently reduce, the Additional US Availability Credit;
provided, however, that (i) the Additional US Availability Credit shall not be
reduced at any time to an amount less than the amount required to cause US
Availability to be equal to or greater than zero, and (ii) each partial
reduction of the Additional US Availability Credit shall be in a minimum of
$1,000,000, or an integral multiple of $1,000,000 in excess thereof.

 

Adjusted Canadian Prime Rate shall mean the sum of (a) the Canadian Prime Rate
and (b) the Applicable Margin.

 

Adjusted CDOR Rate Borrowing shall mean, with respect to any CDOR Rate Borrowing
for any Interest Period requested by the Canadian Borrower, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the sum
of (i) the CDOR Rate in effect for such Interest Period and (ii) the Applicable
Margin.

 

2

--------------------------------------------------------------------------------


 

Adjusted LIBOR Rate shall mean, with respect to any LIBOR Borrowing for any
Interest Period requested by the US Borrower, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the sum of
(i) the product of (1) the LIBOR Rate in effect for such Interest Period and
(2) Statutory Reserves and (ii) the Applicable Margin.

 

Adjusted US Base Rate (Canada) shall mean the sum of (a) the US Base Rate
(Canada) and (b) the Applicable Margin.

 

Administrative Agent means JPMorgan, in its capacity as administrative agent for
the Lenders hereunder and its successors and assigns in such capacity.

 

Affiliate of any Person shall mean any other Person which controls or is
controlled by or under common control with such Person.  For purposes of this
definition, “control” (including “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person through the
ownership of securities or by contract; provided that no Lender shall be an
Affiliate of the Borrower. Without limiting the generality of the foregoing,
control of the right to vote of five percent (5%) or more of all voting
securities of a Person or beneficial ownership of five percent (5%) of the
outstanding equity interests in such Person shall be deemed to be control for
purposes of compliance with the provisions of Section 7.6 hereof; provided,
however, that with respect to any key management employees of the Borrower,
control of the right to vote of five percent (5%) or greater, but less than
fifteen percent (15%), of all voting securities of the Parent and/or the
Borrower or beneficial ownership of five percent (5%) or greater, but less than
fifteen percent (15%), of the outstanding equity interests in the Parent and/or
the Borrower by such key management employee shall not be deemed to be control
for purposes of compliance with the provisions of Section 7.6 hereof.

 

Agents shall mean the Administrative Agent, the Canadian Administrative Agent,
the US Collateral Agent, the Canadian Collateral Agent together, and Agent shall
mean any one of such Agents individually.

 

Aggregate Availability shall mean, at any time, an amount equal to the sum of
the US Availability and the Canadian Availability.

 

Alternate Base Rate shall mean, for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1%) equal to the sum of (a) the greater of (i) the Prime
Rate (computed on the basis of the actual number of days elapsed over a 360-day
year) in effect on such day, and (ii) the Federal Funds Effective Rate (computed
on the basis of the actual number of days elapsed over a 360-day year) in effect
for such day plus ½ of 1% and (b) the Applicable Margin.  For purposes of this
Agreement, any change in the Alternate Base Rate due to a change in the Prime
Rate or Federal Funds Effective Rate shall be effective on the effective date of
such change in the Prime Rate or Federal Funds Effective Rate, respectively.  If
for any reason the Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate for any reason, including the inability or
failure of the Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be

 

3

--------------------------------------------------------------------------------


 

determined without regard to clause (a)(ii) until the circumstances giving rise
to such inability no longer exist.

 

Alternate Base Rate Borrowing shall mean, as of any date, that portion of the
principal balance of the Loans to the US Borrower bearing interest at a rate
determined by reference to the Alternate Base Rate as of such date.

 

Annual Audited Financial Statements shall mean (a) the annual financial
statements of the Credit Parties and their Subsidiaries, including all notes
thereto, which statements shall include, on a Consolidated basis, a balance
sheet as of the end of such fiscal year and a statement of operations, a
retained earnings statement and a statement of cash flows for such fiscal year,
all setting forth in comparative form the corresponding figures from the
previous fiscal year and accompanied by a report and opinion of independent
certified public accountants with an accounting firm of national standing and
with a reputation satisfactory to the Agent, which report shall not contain any
material qualification (and be without comment as to the accountants’ opinion
whether the Borrower is a “going concern” or can continue to be a “going
concern”), except that such report may contain qualification with respect to new
accounting principles mandated by the Financial Accounting Standards Board (or
its successor organization), and shall state that such financial statements, in
the opinion of such accountants, present fairly, in all material respects, the
financial position of such Person as of the date thereof and the results of its
operations and cash flows for the period covered thereby in conformity with GAAP
and (b) to the extent required by the Agent, annual consolidating financial
statements of the Credit Parties and their Subsidiaries containing a balance
sheet as of the end of such fiscal year and a statement of operations for such
fiscal year prepared in reasonable detail.  Such statements shall be accompanied
by a certificate of such accountants that in making the appropriate audit and/or
investigation in connection with such report and opinion, such accountants did
not become aware of any Default or Event of Default with respect to any of the
financial covenants set forth in Sections 7.12, 7.13 and 7.14 hereof, or if in
the opinion of such accountant any such Default or Event of Default exists, a
description of the nature and status thereof.

 

Applicable Agent shall mean (a) with respect to any Class of Commitments,
extensions of credit thereunder, payments in respect thereof and other matters
pertaining thereto, the Agent in respect of such Class and (b) with respect to
any action or determination under any Security Document or Collateral
thereunder, the Collateral Agent to which a security interest is granted under
such Security Document; provided that the Administrative Agent shall be the
Applicable Agent for all purposes not involving a particular Class of
Commitments, extensions of credit thereunder, payments thereunder or other
matters pertaining thereto, or actions or determinations under a particular
Security Document.

 

Applicable Lending Office shall mean, (a) with respect to each US Lender, such
US Lender’s Domestic Lending Office in the case of an Alternate Base Rate
Borrowing and such US Lender’s LIBOR Lending Office in the case of a LIBOR
Borrowing, and (b) with respect to each Canadian Lender, such Canadian Lender’s
Canadian Lending Office in the case of a US Base Rate (Canada) Borrowing or
Canadian Prime Rate Borrowing, such Canadian Lender’s LIBOR Lending Office in
the case of a LIBOR Borrowing for Canadian Revolving Loans denominated in
Dollars, and such Canadian Lender’s Canadian Lending Office in the case of a
CDOR Rate Borrowing.

 

4

--------------------------------------------------------------------------------


 

Applicable Margin shall mean, a rate per annum of 1.50% for LIBOR Borrowings and
CDOR Rate Borrowings and a rate per annum of 0.00% for Alternate Base Rate
Borrowings, Canadian Prime Rate Borrowings and US Base Rate (Canada) Borrowings;
provided, however, that as of the end of each fiscal quarter of the US Borrower
(commencing with the period ending September 30, 2008), the Applicable Margin
shall be adjusted upward or downward, as applicable, to the respective amounts
shown in the schedule below based on the Leverage Ratio for the Credit Parties
and their Subsidiaries, on a Consolidated basis, tested as of the end of the
applicable fiscal quarter of the Credit Parties.  For purposes hereof, any such
adjustment in the respective amounts of the Applicable Margin, whether upward or
downward, shall be effective ten (10) Business Days after the applicable Annual
Audited Financial Statements or the Monthly Unaudited Financial Statements of
the Credit Parties have been delivered to and received by the Administrative
Agent in accordance with the terms of Sections 6.3(a) and 6.3(b) hereof;
provided, however, if any such financial statements are not delivered in a
timely manner as required under the terms of Sections 6.3(a) and 6.3(b) hereof,
the Applicable Margin from the date such financial statements were due until ten
(10) Business Days after the Administrative Agent and Lenders receive the same
will be the highest level set forth below for the Applicable Margin.

 

Leverage Ratio

 

Per Annum Percentage for
LIBOR Borrowings & CDOR
Rate Borrowings

 

Per Annum Percentage for
Alternate Base Rate
Borrowings, Canadian Prime
Rate Borrowings & US Base
Rate (Canada) Borrowings

 

Greater than or equal to 4.50x

 

2.00

%

0.00

%

Less than 4.50x, but greater than or equal to 3.75x

 

1.75

%

0.00

%

Less than 3.75x, but greater than or equal to 3.25x

 

1.50

%

0.00

%

Less than 3.25x, but greater than or equal to 2.50x

 

1.375

%

0.00

%

Less than 2.50x

 

1.25

%

0.00

%

 

Notwithstanding the foregoing or any other provision to the contrary contained
in this Agreement or in any other Loan Document, the Applicable Margin for that
portion of the US Revolving Loans deemed funded on a “first drawn” basis under
the Additional US Availability Credit (i.e., the amount of US Revolving Loans
then outstanding up to the then applicable amount of the Additional US
Availability Credit) will be equal to the sum of (i) the amount of the
Applicable Margin as determined above plus (ii) an additional 0.75%.

 

Applications shall mean all applications and agreements for Letters of Credit,
or similar instruments or agreements, in Proper Form, now or hereafter executed
by any Person in connection

 

5

--------------------------------------------------------------------------------


 

with any Letter of Credit now or hereafter issued or to be issued under the
terms hereof at the request of the Borrower.

 

Approved Fund means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

Assignment and Acceptance shall have the meaning specified in
Section 10.12(c) hereof.

 

Availability shall mean Canadian Availability or US Availability, as the context
may require.

 

Blocked Person shall mean (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224; (ii) a
Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224;  (iii) a Person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a Person or entity that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order No. 13224; 
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or (vi) a Person or entity who is
affiliated or associated with a Person or entity listed above.

 

Borrower or Borrowers shall mean, individually or collectively, the Canadian
Borrower or the US Borrower.

 

Business Day shall mean a day when the principal office in New York City and/or
Toronto, Canada, as the context may require, of the Applicable Agent is open for
business and the Lenders’ Applicable Lending Offices are generally open for
business; provided, however, that with respect to LIBOR Borrowings, Business Day
shall also mean a day on which transactions in US Dollar deposits between
lenders may be carried on in the London eurodollar interbank market.

 

Business Entity shall mean corporations, partnerships, limited liability
companies, joint ventures, joint stock associations, business trusts and other
business entities.

 

C$ shall mean the lawful money of Canada.

 

C$ Denominated Loan shall mean a Canadian Revolving Loan denominated in C$.

 

Calculation Date shall mean the last Business Day of each calendar month or the
date of each Request for Extension of Credit, Rate Selection Date or request for
a Letter of Credit.

 

Canadian Administrative Agent shall mean JPMorgan Canada, in its capacity as
administrative agent for the Canadian Lenders hereunder and its successors and
assigns in such capacity.

 

6

--------------------------------------------------------------------------------


 

Canadian Availability shall mean at any time (a) the lesser at such time of
(i) the Canadian Total Revolving Credit Commitment (as such amount may be
reduced in accordance with the provisions of this Agreement) and (ii) the
Canadian Borrowing Base, less (b) the sum of (i) the aggregate amount of each
Canadian Lender’s Revolving Credit Exposure at such time, (ii) the aggregate
amount of accrued and unpaid interest outstanding under the Canadian Revolving
Loans at such time, (iii) all other outstanding Canadian Obligations which are
due and payable at such time, including without limitation, fees related to any
Canadian Letters of Credit, and legal fees and other amounts payable under
Section 10.9 hereof by the Canadian Borrower or any Canadian Subsidiary, and
(iv) all Reserves against Canadian Availability established by the
Administrative Agent from time to time in its Permitted Discretion.

 

Canadian Benefit Plans means any plan, fund, program, or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Canadian Credit Party or any Subsidiary of any Canadian Credit Party has any
liability with respect to any employee or former employee, but excluding any
Canadian Pension Plans.

 

Canadian Borrower shall have the meaning specified in the preamble of this
Agreement and the definition of “Acquisition”.

 

Canadian Borrower Merger shall have the meaning specified in Section 6.18
hereof.

 

Canadian Borrowing Base shall mean, as of any date, the amount of the then most
recent computation of the Canadian Borrowing Base, determined by calculating the
amount equal to the following:

 

(a)                                  85% of Eligible Accounts of the Canadian
Borrower and the Canadian Subsidiaries; plus

 

(b)                                 the lesser of (i) 65% of Eligible Inventory
of the Canadian Borrower and the Canadian Subsidiaries (valued, in each case, at
the lower of cost or fair market value on a first-in, first-out basis), and
(ii) 85% of the Net Recovery Rate of Eligible Inventory of the Canadian Borrower
and the Canadian Subsidiaries; provided, however, that during the period
commencing on April 1 and ending on September 30 of each calendar year, the 65%
advance rate for Eligible Inventory of the Canadian Borrower and the Canadian
Subsidiaries contained in clause (i) above shall, at the discretion of the
Administrative Agent, be increased to up to 75% and the 85% advance rate for the
Net Recovery Rate of Eligible Inventory of the Canadian Borrower and the
Canadian Subsidiaries contained in clause (ii) above shall, at the discretion of
the Administrative Agent, be increased to up to 100% ; less

 

(c)                                  all Reserves against the Canadian Borrowing
Base established by the Administrative Agent from time to time in its Permitted
Discretion.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, the Administrative Agent reserves the right to adjust downward, to a
level acceptable to the Administrative Agent in its Permitted Discretion, the
advance rates set forth above for Eligible Accounts of the Canadian Borrower and
the Canadian Subsidiaries if the average dilution percentage for all Accounts of
the Canadian Borrower and the Canadian Subsidiaries ever exceeds five percent
(5%).  For purposes hereof, “average dilution percentage” shall mean for each
dollar of gross sales by the Canadian Borrower and the Canadian Subsidiaries,
the average percentage of such dollar of gross sales that is not collected by
the Canadian Borrower and the Canadian Subsidiaries for any reason, including
without limitation, any credits, rebates, refunds, returns, discounts or any
other reason.  The Canadian Borrowing Base may be computed by the Administrative
Agent on as frequent as a daily basis (based on all information reasonably
available to the Administrative Agent, including without limitation, the
periodic reports and listings delivered to the Administrative Agent in
accordance with Sections 6.3(e), (f) and (g) hereof).

 

Canadian Collateral shall mean Collateral owned by any of the Canadian Credit
Parties.

 

Canadian Collateral Agent shall mean JPMorgan Canada, in its capacity as
collateral agent for the Canadian Lenders, and its successors and assigns in
such capacity.

 

Canadian Credit Parties shall mean (a) the Canadian Borrower and (b) each of the
Canadian Borrower’s Canadian Subsidiaries, if any, and any other Person which is
formed or organized under the federal laws of Canada or any province or
territory of Canada and who becomes a Guarantor of the Canadian Obligations
pursuant to Section 6.10, and their respective successors and assigns.

 

Canadian Lender shall mean, as of any date of determination, a Lender with a
Canadian Revolving Credit Commitment or, if the Canadian Total Revolving Credit
Commitment has terminated or expired, a Lender with Canadian Revolving Credit
Exposure.

 

Canadian Lending Office shall mean, with respect to any Canadian Lender, the
office of such Canadian Lender specified as its “Canadian Lending Office”
opposite or below its name on the signature pages hereof, or such other office
or Affiliate of such Canadian Lender as such Canadian Lender may from time to
time specify to the Canadian Borrower and the Administrative Agent.

 

Canadian Letter of Credit shall mean a Letter of Credit issued for the account
of the Canadian Borrower.

 

Canadian Letter of Credit Advances shall mean all sums which may from time to
time be paid by any and all of the Canadian Lenders pursuant to any and all of
the Canadian Letters of Credit, together with all other sums, fees,
reimbursements or other obligations which may be due to the applicable Issuing
Bank or any of the Canadian Lenders pursuant to any of the Canadian Letters of
Credit.

 

Canadian Letter of Credit Exposure Amount shall mean at any time the sum of
(i) the aggregate undrawn amount of all Canadian Letters of Credit outstanding
at such time plus (ii) the

 

8

--------------------------------------------------------------------------------


 

aggregate amount of all Canadian Letter of Credit Advances for which the
Canadian Lenders have not been reimbursed and which remain unpaid at such time.

 

Canadian Obligations shall mean all Obligations owing by any Canadian Credit
Party to one or more Canadian Lenders or their respective Affiliates.

 

Canadian Pension Plans means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Canadian Credit Party or any Subsidiary of any Canadian Credit Party for its
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

 

Canadian Prime Rate shall mean, on any day, the annual rate of interest (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the greater of
(a) the annual rate of interest announced from time to time by JPMorgan Canada
as its prime rate in effect at its principal office in Toronto, Ontario, Canada
on such day being the reference rate used for determining interest rates on
C$ denominated commercial loans to its customers in Canada, and (b) the CDOR
Rate for a thirty (30) day period in effect on such day plus one percent (1%).

 

Canadian Prime Rate Borrowings shall mean C$ Denominated Loans which bear
interest at a rate based upon the Adjusted Canadian Prime Rate.

 

Canadian Revolving Credit Commitment shall mean, as to any Canadian Lender, the
obligation of such Canadian Lender to make Canadian Revolving Loans and incur
liability for the Canadian Letter of Credit Exposure Amount in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount set forth as such Canadian Lender’s Revolving Credit Commitment in
Schedule 1.1(b) attached hereto (as the same may be reduced from time to time
pursuant to Section 2.4 hereof).

 

Canadian Revolving Credit Commitment Percentage shall mean, with respect to any
Canadian Lender, the ratio, expressed as a percentage, of such Canadian Lender’s
Revolving Credit Commitment to the Canadian Total Revolving Credit Commitment.

 

Canadian Revolving Credit Exposure shall mean on any day, as to a particular
Canadian Lender, the sum of (a) the outstanding principal balance of such
Canadian Lender’s Revolving Credit Note on such day plus (b) the product of
(i) such Canadian Lender’s Revolving Credit Commitment Percentage times (ii) the
Canadian Letter of Credit Exposure Amount Exposure on such day.

 

Canadian Revolving Credit Notes shall mean the promissory notes, each
substantially in the form of Exhibit A-2 attached hereto, of the Canadian
Borrower evidencing the Canadian Revolving Loans, payable to the order of the
respective Canadian Lenders in the amount of said Canadian Lender’s Revolving
Credit Commitment, and all renewals, extensions, modifications, rearrangements
and replacements thereof substitutions therefor.  Canadian Revolving Credit Note
shall mean any of such promissory notes.

 

9

--------------------------------------------------------------------------------


 

Canadian Revolving Loans shall mean the Revolving Loans made to the Canadian
Borrower made pursuant to Section 2.1(b) hereof in either Dollars or C$. 
Canadian Revolving Loan shall mean one of such Canadian Revolving Loans.

 

Canadian Security Agreement shall mean any Security Agreement entered into on or
after the date of this Agreement, in form and substance acceptable to the
Administrative Agent, by any Canadian Credit Party (as required by this
Agreement or any other Loan Document) in favor of the Canadian Collateral Agent
for the ratable benefit of the Canadian Lenders to secure the Canadian
Obligations, as the same may be amended, restated or otherwise modified from
time to time.  Notwithstanding the foregoing or any other provision herein or in
any existing Security Agreement previously executed by any Canadian Credit Party
to the contrary, each such existing Security Agreement executed by any Canadian
Credit Party shall only secure the Canadian Obligations and shall not secure any
of the US Obligations.

 

Canadian Subsidiary shall mean any Subsidiary of the US Borrower that is
organized under the laws of Canada or any province thereof.

 

Canadian Total Revolving Credit Commitment shall mean, on any day, the aggregate
of all of the Canadian Lenders’ Revolving Credit Commitments on such day;
provided, however, that so long as any US Obligations are outstanding hereunder,
the aggregate amount of the Canadian Total Revolving Credit Commitment will be
reduced by the portion of the US Revolving Credit Exposure that exceeds
$120,000,000 at any time (and the Canadian Revolving Credit Commitment of each
Canadian Revolving Lender will reduce proportionately in accordance with its
Canadian Revolving Credit Commitment Percentage).  As of the Closing Date, the
Canadian Total Revolving Credit Commitment is $15,000,000, subject to reduction
as provided in the preceding sentence based upon the portion of the US Revolving
Credit Exposure that exceeds $120,000,000 at any time.

 

Capital Expenditures shall mean, with respect to any Person for any period, all
capital expenditures of such Person, on a Consolidated basis, for such period
(including without limitation, the aggregate amount of Capital Lease Obligations
incurred during such period which are required to be capitalized and reported as
a liability on the consolidated balance sheet of such Person), determined in
accordance with GAAP, consistently applied.  For the avoidance of doubt, the
term “Capital Expenditures” shall not include those items described in
Section 7.4(e)(7).

 

Capital Lease Obligations shall mean the obligations of a Person to pay that
portion of rent or other amounts constituting payments of principal under a
lease of (or other agreement conveying the right to use) real and/or personal
Property which obligations are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board, as amended), provided that for purposes of this Agreement, the amount of
such obligations shall be only the capitalized amount thereof, determined in
accordance with GAAP (including such Statement No. 13).

 

10

--------------------------------------------------------------------------------


 

Cash Dividends shall mean, with respect to any Person for any period, all fixed
and calculable cash dividend payments actually made with respect to any Equity
Interests of such Person for such period.

 

Cash Management Obligations shall mean any and all obligations and liabilities
of the US Borrower or any of its Subsidiaries to the Administrative Agent,
JPMorgan, JPMorgan Canada, any other Lender or any of their respective
Affiliates, now existing or hereafter arising, whether direct, indirect, joint,
several, or joint and several, arising under or in any way relating to or
incurred in connection with (a) any deposit accounts maintained by the US
Borrower or any of its Subsidiaries with the Administrative Agent, JPMorgan,
JPMorgan Canada, any other Lender or any of their respective Affiliates, (b) any
cash management services or treasury administration services provided by
Administrative Agent, JPMorgan, JPMorgan Canada, any other Lender or any of
their respective Affiliates (c) any documentation relating thereto, or (d) any
services or transactions relating thereto, including without limitation,
daylight overdraft exposure and credit card, debit card and other similar
products; provided, however, that with respect to any such obligations and
liabilities owing by the US Borrower or any of its Subsidiaries to any Lender
other than JPMorgan or JPMorgan Canada, such other Lender notifies the
Administrative Agent in writing of the amount of such obligations and
liabilities not less frequently than once each calendar month or more frequently
as the Administrative Agent requires pursuant to written notice delivered to the
Lenders.

 

CDOR Rate shall mean, with respect to any CDOR Rate Borrowing for any Interest
Period, an interest rate per annum equal to the Canadian deposit offered rate
which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the Reuters Screen CDOR Page, as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto, Canada local time on such day and, if such day is not
a Business Day, then on the immediately preceding Business Day (as adjusted by
the Administrative Agent after 10:00 a.m. Toronto, Canada local time to reflect
any error in the posted rate of interest or in the posted average annual rate of
interest) plus (b) 0.10% per annum.  In the event that such rate is not
available at such time for any reason, then the Canadian deposit offered rate
component of such rate on that day shall be calculated as the cost of funds
quoted by the Canadian Administrative Agent (rounded upwards, if necessary, to
the next 1/16 of 1%) to raise C$ for the applicable Interest Period as of
10:00 a.m. Toronto, Canada local time on such day for commercial loans or other
extensions of credit to businesses of comparable credit risk; or if such day is
not a Business Day, then as quoted by the Canadian Administrative Agent on the
immediately preceding Business Day.

 

CDOR Rate Borrowing shall mean, as of any date, that portion of the principal
balance of the Loans denominated in C$ bearing interest at the Adjusted CDOR
Rate as of such date.

 

Change of Control shall mean the occurrence of any of the following at any time
after the Closing Date:

 

11

--------------------------------------------------------------------------------


 

(a)                                  at any time any Person and/or its
respective Affiliates shall either (i) beneficially own in the aggregate,
directly or indirectly, 35% or more of the aggregate voting power of all issued
and outstanding classes of Equity Interests in the Parent having the right to
elect Board of Directors of the Parent, or (ii) have the right to cause enough
of their nominees in the aggregate to be elected or appointed, and remain
serving at all times as, Board of Directors of the Parent so as to constitute a
majority of such Board of Directors;

 

(b)                                 at any time the Parent shall cease to own
directly, free and clear of all Liens (other than in favor of the US Collateral
Agent for the ratable benefit of the US Lenders and the holders of the Term Loan
Debt ), both legal title to and beneficial ownership of 100% of all issued and
outstanding Equity Interests of the US Borrower; provided, however, that a
transfer of the legal title to and beneficial ownership of Equity Interests of
the US Borrower having no more than 10% of the aggregate voting power of all
classes of Equity Interests in the US Borrower or 10% of the total economic
equity interests of the US Borrower to management employees of the US Borrower
shall not trigger a Change of Control; or

 

(c)                                  at any time (i) the Parent shall cease to
have the right to elect, directly or indirectly, by virtue of beneficial
ownership of Equity Interests of the US Borrower, contract or otherwise, at
least a majority in number of the members of the Board of Directors of the US
Borrower or (ii) less than a majority in number of the members of the Board of
Directors of the US Borrower shall have been elected or appointed, directly or
indirectly, by the Parent.

 

As used above, “beneficially own” shall have the same meaning as defined in
Rules 13d-3 and 13d¬-5 of the Securities and Exchange Act of 1934, as amended,
or any successor provision thereto.

 

Charlesbank shall mean Charlesbank Equity Fund VI, Limited Partnership, a
Delaware limited partnership.

 

Class, when used in reference to (a) any Revolving Loan or Revolving Credit
Exposure (or any component thereof), refers to whether such Revolving Loan are
Canadian Revolving Loans, US Revolving Loans or Swingline Loans, or, in the case
of Revolving Credit Exposure (or any component thereof), whether such Revolving
Exposure is Canadian Revolving Credit Exposure or US Revolving Credit Exposure
(or, in each case, the applicable component thereof), (b) any Commitment, refers
to whether such Commitment is a Canadian Revolving Credit Commitment or a US
Revolving Credit Commitment, (c) any Lender, refers to whether such Lender is a
Canadian Lender or a US Revolving Lender, (d) any Borrowing Base, refers to
whether such Borrowing Base is the Canadian Borrowing Base or the US Borrowing
Base, or (e) any Availability, refers to whether such Availability is Canadian
Availability or US Availability. The term “Class” shall have a correlative
meaning when used in reference to any other defined term.

 

Closing Date shall mean the date of this Agreement.

 

12

--------------------------------------------------------------------------------


 

Code shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.

 

Collateral shall mean all collateral and security as described in the Security
Documents.

 

Collateral Access Agreement shall mean any landlord waiver, subordination or
other agreement, in form and substance satisfactory to the Administrative Agent,
between the Applicable Agent and any third party (including any warehouseman,
bailee or other similar Person) in possession of any Collateral or any landlord
of any Credit Party for any real Property where any Collateral is located, as
such landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.

 

Commitment shall mean any US Revolving Credit Commitment or Canadian Revolving
Credit Commitment, and Commitments shall mean all such Commitments collectively.

 

Commitment Fee, with respect to any US Lender, shall have the meaning assigned
to it in Section 2.3.

 

Commitment Percentage shall mean, (a) with respect to any US Lender, (i) prior
to the termination of the US Total Revolving Credit Commitment, the ratio,
expressed as a percentage, of such US Lender’s US Revolving Credit Commitment to
the US Total Revolving Credit Commitment, and (ii) after the termination of the
US Total Revolving Credit Commitment, the ratio, expressed as a percentage, of
the amount of such US Lender’s outstanding US Loans and its portion of the US
Letter of Credit Exposure Amount and the Swingline Exposure to the aggregate
amount of all outstanding US Loans and the total US Letter of Credit Exposure
Amount and the Swingline Exposure, and (b) with respect to any Canadian Lender,
(i) prior to the termination of the Canadian Total Revolving Credit Commitment,
the ratio, expressed as a percentage, of such Canadian Lender’s Canadian
Revolving Credit Commitment to the Canadian Total Revolving Credit Commitment,
and (ii) after the termination of the Canadian Total Revolving Credit
Commitment, the ratio, expressed as a percentage, of the amount of such Canadian
Lender’s outstanding Canadian Loans and its portion of the Canadian Letter of
Credit Exposure Amount to the aggregate amount of all outstanding Canadian Loans
and the total Canadian Letter of Credit Exposure Amount.

 

Consequential Loss shall mean, with respect to (a) the payment of principal of
or interest on a LIBOR Borrowing or a CDOR Rate Borrowing, as applicable, on a
day other than the last day of the applicable Interest Period, (b) the failure
to borrow or convert a LIBOR Borrowing or a CDOR Rate Borrowing, as applicable,
on the date specified by the applicable Borrower for any reason, or (c) any
cessation of the Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable,
to apply to the applicable Revolving Loans or any part thereof pursuant to
Section 2.9 hereof, in each case whether voluntary or involuntary, any loss,
expense, penalty, premium or liability incurred by any of the Lenders or the
Applicable Agent as a result thereof, including without limitation, any interest
paid by any of the Lenders to lenders of funds borrowed by it to make or carry
the applicable Revolving Loans and any other costs and expenses sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain the applicable Revolving Loans.

 

13

--------------------------------------------------------------------------------


 

Consolidated shall mean, for any Person, as applied to any financial or
accounting term, such term determined on a consolidated basis in accordance with
GAAP (except as otherwise required herein) for such Person and all Subsidiaries
thereof.

 

Contingent Obligation shall mean, as to any Person, any obligation of such
Person guaranteeing the payment or performance of any Indebtedness, leases,
dividends or other obligations (collectively “primary obligations”) of any other
Person (the “primary obligor”), whether directly or indirectly, including
without limitation, any obligation of the Person for whom Contingent Obligations
is being determined, (a) to purchase any such primary obligation or other
property constituting direct or indirect security therefor, (b) assume or
contingently agree to become or be secondarily liable in respect of any such
primary obligation, (c) to advance or supply funds (i) for the purchase or
payment of any such primary obligation or (ii) to maintain working capital or
equity capital for the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (d) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (e) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of checks or other
negotiable instruments in the ordinary course of business.

 

Contribution Agreement shall mean any Contribution Agreement executed by and
among the applicable Borrower and its Subsidiaries, as the same may be amended,
modified, supplemented, restated and joined in pursuant to a Joinder Agreement,
from time to time.

Credit Parties shall mean each of the Parent, the US Borrower, the Canadian
Borrower and the Guarantors, and Credit Party shall mean any one of such
Persons.

 

Debt Service Expense shall mean, with respect to the Credit Parties for any
period, the aggregate of regularly scheduled principal payments of all Funded
Debt (including, without limitation, regularly scheduled principal payments of
the Term Loan Debt and any mandatory principal payments of the Term Loan Debt
based upon Excess Cash Flow (as defined in the Term Loan Debt Agreement), but
excluding any principal payments of the Revolving Loans to the extent there is
not an equivalent permanent reduction in the Total Revolving Credit Commitment),
made or to be made by such Person during such period, on a Consolidated basis,
in accordance with GAAP, consistently applied.

 

Default Rate shall mean, on any day, as follows: (a) with respect to principal
which is outstanding under any Note, the sum of the Interest Option otherwise
applicable thereto on such day plus two percent per annum (it being understood
that if any such applicable Interest Option is based on the Adjusted LIBOR Rate
or the Adjusted CDOR Rate, the Default Rate with respect to the applicable
principal amount shall only be calculated with reference to the applicable
Adjusted LIBOR Rate or the Adjusted CDOR Rate until the Interest Period
applicable thereto expires, and upon the expiration of such applicable Interest
Period, the Default Rate for such applicable principal amount shall be computed
on the basis of the sum of (i) the Alternate Base Rate for such day (for such
amounts denominated in Dollars) or (ii) the Canadian Prime Rate (for such
amounts

 

14

--------------------------------------------------------------------------------


 

denominated in C$), in each case, plus two percent per annum, and (b) with
respect to accrued interest, fees and other Obligations (other than past due
principal outstanding under any Note), the sum of (i) the Alternate Base Rate
for such day (for such amounts denominated in Dollars) or (ii) the Canadian
Prime Rate (for such amounts denominated in C$), in each case, plus two percent
per annum.

 

Discontinued Operations shall mean, as of any day, operations of any Credit
Party or any of its Subsidiaries which have been discontinued, and which, as of
such day, have been fully terminated, disposed of or liquidated.

 

Dollar Denominated Loans shall mean all US Revolving Loans and any Canadian
Revolving Loans which are denominated in Dollars.

 

Dollar Equivalent shall mean, on any date of determination, (a) with respect to
any amount in Dollars, such amount, and (b) with respect to any amount in any
other currency, the equivalent in Dollars of such amount determined by the
Administrative Agent using the applicable Exchange Rate in effect on such date
of determination.

 

Dollars or $ (without further designation) refers to lawful money of the United
States of America.

 

Domestic Lending Office shall mean, with respect to any US Lender, the office of
such US Lender specified as its “Domestic Lending Office” opposite or below its
name on the signature pages hereof, or such other office of such US Lender as
such US Lender may from time to time specify to the US Borrower and the
Administrative Agent.

 

Domestic Subsidiary shall mean any Subsidiary of the U.S. Borrower that is
organized and domiciled in the United States of America.

 

EBITDA shall mean, with respect to the Credit Parties for any period, Net Income
for such period plus (a) without duplication and to only the extent deducted in
determining Net Income for such period, the sum of (i) Interest Expense,
(ii) federal, state and local income or franchise taxes, (iii) all amounts
attributable to depreciation and amortization expense, (iv) any extraordinary
charges, (v) Permitted Management Fees and customary and reasonable director’s
fees and board expenses for board of directors of the Credit Parties,
(vi) amounts used to repurchase from Charlesbank and/or any of its Affiliates
the equity securities of the Parent to the extent included within Permitted
Affiliate Transactions, and (vii) any other non-cash charges (including without
limitation, (A) the issuance of restricted stock or stock options, (B) equity
losses of Affiliates that are not a Subsidiary of any Credit Party, and (C) all
charges attributable to the use of the purchase accounting method), but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of Inventory, minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(vii) taken in a prior period and
(ii) any extraordinary gains and any non-cash items of income, in each case of

 

15

--------------------------------------------------------------------------------


 

such Person for such period, computed and calculated, without duplication, on a
Consolidated basis and in accordance with GAAP, consistently applied.

 

Eligible Accounts shall mean, as at any date of determination thereof, all
Accounts of any one or more of the Credit Parties (other than Subsidiaries of
the applicable Borrower that are not wholly-owned by such Borrower, directly or
indirectly) which comply with all of the following requirements:

 

(a)                                  all payments due on the Account have been
billed and invoiced in a timely fashion and in the normal course of business;

 

(b)                                 the Account has payment terms of 30 days or
less, or if the Account has payment terms of 31 to 180 days, such Accounts
having payment terms of 31 to 180 days shall not constitute more than ten
percent (10%) of the total Eligible Accounts;

 

(c)                                  no payment on the Account is more than 60
days past due;

 

(d)                                 the Account has been created by the
applicable Credit Party in the ordinary course of business from a completed,
outright and lawful sale of goods, to which such goods have been shipped and
title has passed to the applicable account debtor on an absolute sales basis, or
from the rendering of services by or on behalf of such Credit Party and is
deemed “earned” under the applicable service contract or other agreement between
such Credit Party and the applicable account debtor;

 

(e)                                  the Account is Collateral hereunder and is
subject to a first priority perfected Lien in favor of the Applicable Agent for
the ratable benefit of the applicable Class of Lenders and is free and clear of
all other Liens of any nature whatsoever (except for Priority Claims (under
Canadian law) and Liens permitted under Sections 7.2 (b), (d) and (e) below
which do not have priority over the Lien in favor of the Applicable Agent);

 

(f)                                    more than fifty percent (50%) of all
billed Accounts owing to by the applicable account debtor to the Credit Parties
are Eligible Accounts;

 

(g)                                 if applicable, the Account together with all
other Accounts owing from the applicable debtor and its Affiliates to the
applicable Borrower and its applicable Subsidiaries is not in excess of thirty
percent (30%) of the aggregate Eligible Accounts of such Borrower and its
applicable Subsidiaries (it being agreed that for purposes of this subparagraph,
only the aggregate amount of such Accounts owing from the applicable debtor and
its Affiliates in excess of such 30% concentration threshold shall be excluded
from Eligible Accounts);

 

(h)                                 the Account does not arise out of a
bill-and-hold, guaranteed sale, sale-and-return, consignment, sale-on-approval,
progress billing, promotional (including samples), C.O.D. or cash in advance
arrangement;

 

16

--------------------------------------------------------------------------------


 

(i)                                     the Account is not subject to any
setoff, contra, offset, deduction, dispute, charge back, credit, counterclaim or
other defense arising out of the transactions represented by the Account or
independently thereof (but in each case regarding an undisputed liquidated sum,
only to the extent of such undisputed sum, and in each case regarding a disputed
sum or claim, only to the extent of the sum or amount claimed by the party
adverse to the applicable Credit Party);

 

(j)                                     the applicable account debtor has
finally accepted the goods or services from the sale out of which the Account
arose and has not (1) objected to such account debtor’s liability thereon,
(2) rejected any of such services or goods or (3) returned or repossessed any of
such goods, except for goods returned in the ordinary course of business for
which, in the case of goods returned, goods of equal or greater value have been
shipped in return;

 

(k)                                  the Account must not be “performance”
related and subject to future adjustment;

 

(l)                                     the applicable account debtor is not any
Governmental Authority, unless such account debtor is the United States of
America (or any agency, instrumentality, department or other political
subdivision thereof) and there has been compliance satisfactory to the Agent in
all respects with the Federal Assignment of Claims Act;

 

(m)                               the applicable account debtor is not a
director, officer, employee or any Affiliate of any of the Credit Parties;

 

(n)                                 the applicable account debtor must not be a
natural Person and must be organized under the laws of any state or province, or
have its principal place of business located within the United States or Canada,
except for Accounts fully insured or backed by a letter of credit in all
respects acceptable to the Agent in its Permitted Discretion;

 

(o)                                 the Account is not evidenced by a promissory
note or other instrument or by chattel paper;

 

(p)                                 the Account complies with all material Legal
Requirements (including without limitation, all usury laws, fair credit
reporting and billing laws, fair debt collection practices and rules, and
regulations relating to truth in lending and other similar matters);

 

(q)                                 the Account is in full force and effect and
constitutes a legal, valid and binding obligation of the applicable account
debtor enforceable in accordance with the terms thereof;

 

(r)                                    the Account is denominated in and
provides for payment by the applicable account debtor in Dollars or C$ (with the
Canadian Borrower being required to report for Canadian Borrowing Base purposes
the Dollar Equivalent amount of C$

 

17

--------------------------------------------------------------------------------


 

denominated Accounts, and in determining the Canadian Borrowing Base for any
purpose, the Administrative Agent shall be entitled at any time to redetermine
at any time the Dollar Equivalent of C$ denominated Accounts based upon the most
recent applicable information then available to the Administrative Agent);

 

(s)                                  the Account has not been and is not
required to be charged or written off as uncollectible in accordance with GAAP;
and

 

(t)                                    except for Accounts fully backed by a
letter of credit in all respects acceptable to the Administrative Agent in its
sole reasonable credit judgment, the credit standing of the applicable account
debtor in relation to the amount of credit extended has not become
unsatisfactory to the Administrative Agent in its Permitted Discretion.

 

Standards of eligibility for Eligible Accounts may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect the Eligible Accounts
in the Permitted Discretion of the Administrative Agent, and the Administrative
Agent may from time to time in its Permitted Discretion exclude particular
Accounts from the definition of Eligible Accounts; provided, that the
Administrative Agent shall use reasonable efforts to give the applicable
Borrower written notice within five (5) Business Days after the effective date
of any change in such standards of eligibility or exclusions.  Additionally, in
determining the amount of an Eligible Account, the face amount of an Account
shall be reduced by, without duplication, to the extent not reflected in such
face amount, (i) unpaid sales, excise or similar taxes owed by any of the Credit
Parties, (ii) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances, whether issued, owing, granted or outstanding
(including any amount that any Credit Party may be obligated to rebate to the
applicable account debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (iii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Credit Parties to
reduce the amount of such Account.  Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, no Accounts purchased or
otherwise acquired through any acquisition or other Investment permitted
hereunder after the Closing Date shall be deemed to constitute Eligible Accounts
for purposes hereof unless and until the Administrative Agent shall have
conducted a field examination (at the applicable Borrower’s cost and expense) of
the applicable books, records and operations for the assets or Subsidiary so
acquired in order to reasonably satisfy the Administrative Agent that the
Accounts so acquired generally satisfy the above-described standards of
eligibility.

 

Eligible Assignee shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, or (iv) any other commercial lender, finance company,
insurance company, financial institution or fund reasonably acceptable to the
Administrative Agent and the applicable Borrower; provided, however, that if an
Event of Default has occurred which has not been waived or cured to the
satisfaction of the Administrative Agent and the Required Lenders, such approval
by such Borrower shall not be required.

 

18

--------------------------------------------------------------------------------


 

Eligible Equipment shall mean, as at any date of determination thereof, all
Equipment of any one or more of the Credit Parties (other than Subsidiaries of
the applicable Borrower that are not wholly-owned by such Borrower, directly or
indirectly) which complies with all of the following requirements:

 

(a)                                  good title to such Equipment is owned by
and recorded on the books and records of the applicable Credit Party;

 

(b)                                 the applicable Credit Party has the right to
subject such Equipment to a Lien in favor of the Applicable Agent for the
ratable benefit of the applicable Lenders, and such Equipment is subject to a
first priority perfected Lien in favor of the Applicable Agent and is free and
clear of all other Liens of any nature whatsoever (except for Priority Claims
(under Canadian law) and Liens permitted under Sections 7.2 (b), (d) and
(e) below which do not have priority over the Lien in favor of the Applicable
Agent);

 

(c)                                  the full purchase price for such Equipment
has been paid by the applicable Credit Party;

 

(d)                                 such Equipment is located at a real Property
location either owned or leased by any of the Credit Parties, so long as such
leased facility is covered by either (i) a Collateral Access Agreement delivered
to the Applicable Agent by the lessor thereof or (ii) a Reserve for rent,
charges, and other amounts due or to become due with respect to such facility
has been established by the Administrative Agent in its Permitted Discretion;

 

(e)                                  such Equipment is in good working order and
condition (ordinary wear and tear excepted) and is used or held for use by the
applicable Credit Party in the ordinary course of business of such Credit Party;

 

(f)                                    such Equipment is not subject to any
agreement which restricts the ability of the applicable Credit Party to use,
sell, transport or dispose of such Equipment or which restricts the Applicable
Agent’s ability to take possession of, sell or otherwise dispose of such
Equipment; and

 

(g)                                 such Equipment does not constitute
“fixtures” under the applicable laws of the jurisdiction in which such Equipment
is located.

 

Standards of eligibility for Eligible Equipment may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect Eligible Equipment in
the Permitted Discretion of the Administrative Agent, and the Administrative
Agent may from time to time in its Permitted Discretion exclude particular
Equipment from the definition of Eligible Equipment; provided, that the
Administrative Agent shall use reasonable efforts to give the applicable
Borrower written notice within five (5) Business Days after the

 

19

--------------------------------------------------------------------------------


 

effective date of any change in such standards of eligibility or exclusions.  
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Equipment purchased or otherwise acquired through any
acquisition or other Investment permitted hereunder after the Closing Date shall
be deemed to constitute Eligible Equipment for purposes hereof unless and until
the Administrative Agent shall have received an satisfactory appraisal of such
Equipment and conducted a field examination (both at the Borrower’s cost and
expense) of the applicable books, records and operations for the assets or
Subsidiary so acquired in order to reasonably satisfy the Administrative Agent
that the Equipment so acquired generally satisfies the above-described standards
of eligibility.

 

Eligible Inventory shall mean all finished goods Inventory of any one or more of
the Credit Parties (other than Subsidiaries of the applicable Borrower that are
not wholly-owned by such Borrower, directly or indirectly) which complies with
all of the following requirements:

 

(a)                                  good title to such Inventory is owned by
and recorded on the books and records of the applicable Credit Party in the
ordinary course of business;

 

(b)                                 such Inventory is valued in accordance with
GAAP on a first in, first out basis at the lower of fair market value or cost;

 

(c)                                  such Inventory is Collateral hereunder and
is subject to a first priority perfected Lien in favor of the Applicable Agent
for the ratable benefit of the applicable Lenders and is free and clear of all
other Liens of any nature whatsoever (except for Priority Claims (under Canadian
law) and Liens permitted under Sections 7.2 (b), (d) and (e) below which do not
have priority over the Lien in favor of the Applicable Agent);

 

(d)                                 such Inventory meets all applicable laws and
standards imposed by any Governmental Authority having regulatory authority over
it;

 

(e)                                  such Inventory is in good condition, is not
returned, shopworn, defective or damaged, and is currently usable or saleable in
the ordinary course of business of the Credit Parties;

 

(f)                                    such Inventory is not raw materials or
work-in-progress Inventory, is not scrap or remnants Inventory and is not
display items or manufacturing, replacement, packaging or shipping supplies or
materials;

 

(g)                                 such Inventory must not be in transit and
must be housed or stored in the United States or Canada at either a real
Property location either owned or leased by any of the Credit Parties or a
public warehouse facility utilized by any of the Credit Parties, so long as such
leased facility or public warehouse facility is covered by either (i) a
Collateral Access Agreement delivered to the Agent by the lessor or operator
thereof or (ii) a Reserve for rent, charges, and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion; provided, however, that Inventory in transit
for which title to

 

20

--------------------------------------------------------------------------------


 

such Inventory has transferred to any of the Credit Parties, such Inventory has
been physically received by any of the Credit Parties in the continental United
States or Canada, and such Inventory is adequately insured by the Credit Parties
in accordance with the other provisions of this Agreement and the other Loan
Documents shall not be excluded from Eligible Inventory solely as result of the
in-transit nature of such Inventory;

 

(h)                                 such Inventory is not in the possession of
or control of any bailee (other than a warehouseman as described above) or any
agent or processor for or customer of the Borrower or any of its applicable
Subsidiaries, unless either (A) such bailee, agent or processor has executed and
delivered to the Applicable Agent a Collateral Access Agreement, or (B) an
adequate Reserve for charges, and other amounts due or to become due with
respect to such bailee, agent or processor has been established by the
Administrative Agent in its Permitted Discretion;

 

(i)                                     such Inventory must be adequately
insured to the reasonable satisfaction of the Administrative Agent pursuant to
insurance coverage required by this Agreement and the Security Documents;

 

(j)                                     such Inventory has not been sold and
must not be on consignment; provided, that Inventory subject to bill-and-hold
arrangements with account debtors shall not be excluded from Eligible Inventory
solely as result of the bill-and-hold nature of such Inventory, so long as such
bill-and-hold Inventory is not subject to any Lien or other claim by any
bill-and-hold account debtor;

 

(k)                                  such Inventory is not obsolete or slow
moving;

 

(l)                                     such Inventory is not manufactured,
produced or sold pursuant to any license or other similar agreement of any
patent, trademark or copyright owned or sublicensed by any Person other than a
Credit Party, unless (A) such owner or sublicensor has executed and delivered to
the Applicable Agent an agreement reasonably satisfactory to the Administrative
Agent consenting to the Applicable Agent’s Lien against all Inventory subject to
such license or other similar agreement and permitting the Applicable Agent to
resale such Inventory upon terms acceptable to the Administrative Agent in the
event of foreclosure or other recovery of such Inventory by the Applicable
Agent, or (B) the applicable license or other similar agreement of any patent,
trademark or copyright does not directly or indirectly restrict, in the
Administrative Agent’s reasonable judgment, the Applicable Agent’s ability to
resale such Inventory without further consent of the applicable licensor in the
event of foreclosure or other recovery of such Inventory by the Applicable
Agent; and

 

(m)                               the Administrative Agent has not deemed such
Inventory ineligible because the Administrative Agent considers such Inventory
in its Permitted Discretion to be unmarketable or the value thereof to be
impaired or its ability to realize such value to be insecure.

 

21

--------------------------------------------------------------------------------


 

Standards of eligibility for Eligible Inventory may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect Eligible Inventory in
the Permitted Discretion of the Administrative Agent, and the Administrative
Agent may from time to time in its Permitted Discretion exclude particular
Inventory from the definition of Eligible Inventory; provided, that the
Administrative Agent shall use reasonable efforts to give the applicable
Borrower written notice within five (5) Business Days after the effective date
of any change in such standards of eligibility or exclusions.   Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
no Inventory purchased or otherwise acquired through any acquisition or other
Investment permitted hereunder after the Closing Date shall be included within
any Borrowing Base for purposes hereof unless and until the Administrative Agent
shall have received a satisfactory appraisal of such Inventory and conducted a
field examination (both at the applicable Borrower’s cost and expense) of the
applicable books, records and operations for the assets or Subsidiary so
acquired in order to reasonably satisfy the Administrative Agent that the
Inventory so acquired generally satisfies the above-described standards of
eligibility.

 

Eligible Real Estate shall mean the Real Estate (other than Excluded Real
Estate) owned by any one or more of the US Credit Parties (other than
Subsidiaries of the US Borrower that are not wholly-owned by the US Borrower,
directly or indirectly) which complies with all of the following requirements:

 

(a)                                  fee simple title to such Real Estate is
owned by and recorded on the books and records of the applicable Credit Party;

 

(b)                                 the Administrative Agent is satisfied that
all actions necessary or desirable in order to create perfected first priority
Lien on such real Property have been taken, including, the filing and recording
of Mortgages, such real Property is adequately protected by fully-paid valid
title insurance with endorsements and in amounts acceptable to the
Administrative Agent, insuring that the US Collateral Agent, for the ratable
benefit of the US Lenders, has a perfected first priority Lien on such real
Property, and such real Property is free and clear of all other Liens of any
nature whatsoever (except for Liens permitted under Sections 7.2 (b), (d) and
(e) below which do not have priority over the Lien in favor of the US Collateral
Agent);

 

(c)                                  the full purchase price for such real
Property has been paid by the applicable Credit Party;

 

(d)                                 an appraisal report has been delivered to
the Administrative Agent in form, scope and substance satisfactory to the
Administrative Agent; and

 

(e)                                  the Administrative Agent shall have
received an environmental assessment report covering such real Property and such
report shall not indicate that any pending, threatened or existing material
Environmental Claim or material Environmental

 

22

--------------------------------------------------------------------------------


 

Liabilities exists or that such real Property is not in compliance with any
Requirements of Environmental Law in any material respect.

 

Standards of eligibility for Eligible Real Estate may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect Eligible Real Estate
in the Permitted Discretion of the Administrative Agent, and the Administrative
Agent may from time to time in its Permitted Discretion exclude particular
parcels of the Real Estate from the definition of Eligible Real Estate;
provided, that the Administrative Agent shall use reasonable efforts to give the
US Borrower written notice within five (5) Business Days after the effective
date of any change in such standards of eligibility or exclusions.

 

Environmental Claim shall mean any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) which seeks to impose or alleges any liability for (i) pollution
or contamination by, or releases or threatened releases of, Hazardous Substances
into the air, surface water, ground water or land or the clean-up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Substances; (ii) generation, recycling, reclamation, handling, treatment,
storage, disposal or transportation of Hazardous Substances; (iii) presence of
or exposure to Hazardous Substances; (iv) the safety or health of employees or
other Persons in connection with any of the activities specified in any other
subclause of this definition; or (v) the manufacture, processing, distribution
in commerce, presence or use of Hazardous Substances.  An “Environmental Claim”
includes a common law action, as well as a proceeding to issue, modify or
terminate an Environmental Permit, or to adopt or amend a regulation, to the
extent that such a proceeding attempts to redress violations of the applicable
permit, license, or regulation as alleged by any Governmental Authority.

 

Environmental Liabilities shall mean all liabilities arising from any
Environmental Claim or Requirement of Environmental Law under any theory of
recovery, at law or in equity, and whether based on negligence, strict liability
or otherwise, including: remedial, removal, response, abatement, restoration
(including natural resources), investigative, or monitoring liabilities,
personal injury and damage to property, natural resources or injuries to
persons, and any other related costs, expenses, losses, damages, penalties,
fines or liabilities, including attorney’s fees and court costs.  Environmental
Liability shall mean any one of them.

 

Environmental Permit shall mean any permit, license, approval or other
authorization under any applicable law or regulation of the United States or
Canada or of any state, province, territory, municipality or other subdivision
thereof relating to pollution or protection of health or the environment,
including laws or regulations relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants, Hazardous Substances or toxic
materials or wastes into ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, recycling,
presence, use, treatment, storage, disposal, transport, or handling of wastes,
pollutants, contaminants or Hazardous Substances.

 

Equipment shall have the meaning set forth in Article 9 of the UCC and in the
PPSA.

 

23

--------------------------------------------------------------------------------


 

Equipment and Real Estate Annual Adjustments shall mean annual adjustments of
the advance rates for the Eligible Equipment and Eligible Real Estate components
of the US Borrowing Base, based upon either (a) annual reductions in such
advance rates, based upon a straight-line amortization basis over a seven
(7) year period for the Eligible Equipment advance rate and a ten (10) year
period for the Eligible Real Estate advance rate, or (b) annual recalculations
(with no increases in such advance rates possible) based upon annual
reappraisals of the Equipment and Real Estate Collateral, with the US Borrower
having the annual option (each such annual option to be exercisable on or before
April 30 of each calendar year) to select which of the foregoing options shall
be applicable for the annual period ending as of June 30 of the applicable
calendar year.  If the amortization option is selected by the US Borrower for
any annual period ending after the US Borrower has previously selected the
reappraisal option for a prior annual period, the applicable 7-year and 10-year
amortization periods for such advance rate reductions described above shall
commence (or recommence, if applicable) as of the annual period ending
immediately after the last such annual period for which the reappraisal option
has been selected, and thereafter, to the extent selected by the US Borrower,
annual amortization reductions shall occur on such amortization basis unless and
until the US Borrower selects the reappraisal option for any subsequent annual
period (it being agreed that any selection by the US Borrower of the reappraisal
option for any annual period shall cause the applicable 7-year and 10-year
amortization periods for such advance rate reductions to recommence as of the
next annual period, if applicable, for which the US Borrower selects the
amortization option).  If the annual reappraisal option is selected by the US
Borrower for any annual period, then any requisite reduction of the applicable
advance rate(s) shall be implemented on June 30 of the applicable calendar year
(or as soon thereafter as the requisite appraisal results are received by the
Administrative Agent), it being agreed that the Administrative Agent shall
commence such annual reappraisals when required in order to have the applicable
appraisal results by June 30 of the applicable calendar year.

 

Equity Interests shall mean as to a Business Entity, all capital stock,
partnership interests, membership interests or other indicia of equity rights,
including without limitation, any warrants, options or other rights to acquire
such interests, issued by such Business Entity from time to time.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the Department of Labor thereunder.

 

ERISA Affiliate shall mean any trade or business (whether or not incorporated)
which together with the applicable Borrower or any Subsidiary of the applicable
Borrower would be treated as a single employer under the provisions of Title I
or Title IV of ERISA.

 

Event of Default shall mean any of the events specified in Section 8.1 hereof or
otherwise specified as an Event of Default in any other Loan Document, provided
there has been satisfied any requirement in connection with any such event for
the giving of notice or the lapse of time, or both, and Default shall mean any
of such events, whether or not any such requirement for the giving of notice, or
the lapse of any applicable grace or curative period (if any), or both, has been
satisfied.

 

24

--------------------------------------------------------------------------------


 

Excess Interest Amount shall have the meaning attributed to such term in
Section 2.14 hereof.

 

Exchange Rate shall mean on any day, with respect to C$, the rate at which C$
may be exchanged into Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Bloomberg Market Data Currencies Page for C$.  In the
event that such rate does not appear on any Bloomberg Market Data Currencies
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Canadian Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of C$ are then being conducted,
at or about 10:00 a.m., Local Time, on such date for the purchase of Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent , after consultation with the Canadian Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

Excluded Real Estate shall mean each of the real Properties listed as “excluded
real estate” on Schedule 1.1(a).

 

Federal Funds Effective Rate shall mean, for any day, a rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

Financed Capital Expenditures shall mean (i) Capital Expenditures which are
financed at the time of purchase with Indebtedness otherwise permitted
hereunder, and (ii) Capital Lease Obligations to the extent the same constitute
Capital Expenditures otherwise permitted hereunder.

 

Fixed Charge Coverage Ratio shall mean, with respect to the Credit Parties and
their Subsidiaries for any period, the ratio of (a) EBITDA less (i) Unfinanced
Capital Expenditures less (ii) cash payments of federal, state and local income
or franchise taxes to (b) the sum of (i) Debt Service Expense, (ii) cash
Interest Expense, and (iii) Unfinanced Cash Dividends, in each case of such
Person for the applicable period, computed and calculated on a Consolidated
basis in accordance with GAAP, consistently applied and without duplication. 
All components of the Fixed Charge Coverage Ratio shall be determined (1) on a
Consolidated basis for the twelve (12) most recent consecutive calendar months
ending on or prior to the date of determination and (2) in accordance with GAAP,
consistently applied.

 

Funded Debt shall mean, as to a particular Person at any particular time, the
sum of (a) all obligations for borrowed money (whether as a direct obligor on a
promissory note, bond, debenture or other similar instrument, as a reimbursement
obligor with respect to an issued letter of credit or similar instrument, as an
obligor under a Contingent Obligation in respect of borrowed money, or as

 

25

--------------------------------------------------------------------------------


 

any other type of direct or contingent obligor), and (b) all Capital Lease
Obligations (other than the interest component of such obligations), each
calculated without duplication, on a Consolidated basis, and in accordance with
GAAP.

 

GAAP shall mean, as to a particular Person, those principles and practices
(a) which are recognized as such by the Financial Accounting Standards Board or
successor organization, and (b) which are consistently applied (or with respect
to which any change in principles and practice mandated by the Financial
Accounting Standards Board or successor organization are disclosed in writing to
the Administrative Agent) for all periods after the date hereof in a manner
consistent with the manner in which such principles and practices were applied
to the most recent audited financial statements of the relevant Person furnished
to the Administrative Agent and the Lenders prior to the Closing Date (or with
respect to which any change in principles and practice mandated by the Financial
Accounting Standards Board or successor organization are disclosed in writing to
the Administrative Agent).

 

Global Amendments shall mean (a) the Global Amendment and Reaffirmation of
Collateral Documents, dated as of August 10, 2007, executed by and among the
Credit Parties that are parties thereto, the Administrative Agent, the US
Collateral Agent and Wells Fargo Bank, National Association, as the
administrative agent for such holder(s) of the Term Loan Debt, and (b) the
Second Global Amendment and Reaffirmation of Collateral Documents, dated as of
the Closing Date, executed by and among the US Credit Parties, the
Administrative Agent, the US Collateral Agent and Wells Fargo Bank, National
Association, as the administrative agent for such holder(s) of the Term Loan
Debt (the “Second Global Amendment”).

 

Governmental Authority shall mean any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, instrumentality, department,
commission, board, bureau, central bank, authority, court or other tribunal, in
each case whether executive, legislative, judicial, regulatory or
administrative, having jurisdiction over any of the Agents, any of the Lenders,
any Credit Party, any Subsidiary of any Credit Party, or their respective
Property.

 

Grantor shall mean any Grantor, Assignor, Pledgor or Debtor, as such terms are
defined in any of the Security Documents.

 

Guarantors shall mean (a) with respect to the US Obligations, the Domestic
Subsidiaries, excluding any non-Domestic Subsidiaries not required to become a
Guarantor pursuant to Section 6.10, and (b) with respect to the Canadian
Obligations, the US Borrower, the Domestic Subsidiaries and the Canadian
Subsidiaries, excluding the Canadian Borrower and the Target.    In no event
shall Inactive Subsidiaries shall be required to execute or join in a Guaranty
or any applicable Security Agreements except as required under the terms of
Section 6.10.

 

Guaranty shall mean each and every guaranty of the applicable Class of the
Obligations from time to time executed and delivered to the Applicable Agent by
any Guarantor, as amended, supplemented, modified, joined in pursuant to a
Joinder Agreement and restated from time to time.

 

26

--------------------------------------------------------------------------------


 

Hazardous Substance shall mean any hazardous or toxic waste, substance or
product or material defined or regulated by any Requirements of Environmental
Law, including solid waste (as defined under The Resource Conservation and
Recovery Act or its regulations, as amended), petroleum and any fraction thereof
and any radioactive materials and waste.

 

Hedging Obligations of a Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collateral protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing; provided, however, that with respect to any such obligations owing by
the applicable Borrower or any other Credit Party to any Lender other than
JPMorgan or JPMorgan Canada, such other Lender notifies the Administrative Agent
in writing of the amount of such obligations not less frequently than once each
calendar month or more frequently as the Administrative Agent requires pursuant
to written notice delivered to the Lenders.

 

Highest Lawful Rate shall mean, with respect to any Agent or any Lender, the
maximum nonusurious rate of interest permitted to be charged by, as applicable,
such Agent or such Lender under applicable laws (if any) of the United States or
any state from time to time in effect.

 

Holdco shall mean Casdan Holdings Ltd., an Alberta corporation.

 

Inactive Subsidiaries shall mean each of the Subsidiaries listed as inactive on
Schedule 5.8.

 

Indebtedness shall mean, as to any Person, without duplication: (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money; (b) any other indebtedness which is evidenced by a bond,
debenture or similar instrument; (c) all Capital Lease Obligations of such
Person; (d) all obligations of such Person for the deferred purchase price of
Property or services (except current trade accounts payable arising in the
ordinary course of business and current accrued expenses, not the result of
borrowing, arising in the ordinary course of business); (e) all reimbursement
obligations of such Person in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person;
(f) all indebtedness, liabilities, and obligations secured by any Lien on any
Property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien, but only to the extent of the value of the
Property subject to such Lien (or, if less, the amount of the underlying
indebtedness, liability or obligation); (g) all Cash Management Obligations of
such Person and net liabilities of such Person in respect of Hedging Obligations
(calculated on a basis satisfactory to the Administrative Agent and in
accordance with accepted practice); (h) all liabilities of such Person in
respect of unfunded vested benefits under any Plan; and (i) all other
indebtedness, liabilities and obligations of such Person which are required to
be included or listed in the liabilities section of such Person’s balance sheet

 

27

--------------------------------------------------------------------------------


 

according to GAAP; provided, that such term shall not mean or include (1) any
Indebtedness in respect of which monies sufficient to pay and discharge the same
in full (either on the expressed date of maturity thereof or on such earlier
date as such Indebtedness may be duly called for redemption and payment) shall
be deposited with a depository, agency or trustee acceptable to the
Administrative Agent in trust for the payment thereof, (2) any operating leases
entered into in the ordinary course of business (to the extent such operating
leases do not constitute Capital Lease Obligations) or (3) Permitted Management
Fees.

 

Intercreditor Agreement shall mean the Intercreditor and Collateral Agency
Agreement dated effective as of August 10, 2007, by and among the US Borrower,
certain of the other Credit Parties, the Administrative Agent, as the
representative of the holders of the Obligations, the US Collateral Agent, as
the representative of the holders of the US Obligations and the Term Loan Debt,
and Wells Fargo Bank, National Association, as the representative of the holders
of the Term Loan Debt, as amended pursuant to the terms of that certain First
Amendment of Amended and Restated Intercreditor and Collateral Agency Agreement
dated effective as of the Closing Date, by and among the US Borrower, the other
US Credit Parties, the Administrative Agent, as the representative of the
holders of the US Obligations, the US Collateral Agent, as the representative of
the holders of the US Obligations and the Term Loan Debt, and Wells Fargo Bank,
National Association, as the representative of the holders of the Term Loan Debt
(the “Intercreditor Agreement Amendment”), and as the same may be further
amended, modified, supplemented, renewed, restated or replaced in accordance
with the terms of this Agreement.

 

Intercreditor Agreement Amendment shall have the meaning given to such term in
the definition of Intercreditor Agreement.

 

Interest Expense shall mean, for any period, the total interest expense of the
Credit Parties and their Subsidiaries, determined on a Consolidated basis in
accordance with GAAP, consistently applied, and shall in any event include,
without limitation, (a) the amortization or write-off of debt discounts, (b) the
amortization or write-off of all debt issuance costs, commissions, discounts and
other fees payable in connection with the incurrence, amendment or refinancing
of Indebtedness (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing),
(c) the portion of payments under Capital Lease Obligation allocable to interest
expense, and (d) net costs under Hedging Obligations in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP.

 

Interest Option shall have the meaning specified in Section 2.8(a) hereof.

 

Interest Payment Dates shall mean (a) for Alternate Base Rate Borrowings (other
than Swingline Loans), (1) the last Business Day of each calendar month prior to
the Revolving Credit Termination Date, and (2) the Revolving Credit Termination
Date; (b) for Canadian Prime Rate Borrowings and US Base Rate (Canada)
Borrowings, (1) the last Business Day of each calendar month prior to the
Revolving Credit Termination Date, and (2) the Revolving Credit Termination
Date; (c) for LIBOR Borrowings,  (1) if the Interest Period applicable to such
LIBOR Borrowing is equal to or less than three (3) months, the end of such
Interest Period, and (2) in all other cases, on that day which is three
(3) calendar months following the first day of the applicable Interest Period

 

28

--------------------------------------------------------------------------------


 

(or, if there be no corresponding day, on the next succeeding day which is a
Business Day) and at the end of such Interest Period; (d) for CDOR Rate
Borrowings, (1) if the Interest Period applicable to such CDOR Rate Borrowing is
equal to or less than ninety (90) days, the end of such Interest Period, and
(2) in all other cases, on that day which is ninety (90) days following the
first day of the applicable Interest Period (or, if there be no corresponding
day, on the next succeeding day which is a Business Day) and at the end of such
Interest Period; and (e) for Swingline Loans, (1) the last Business Day of each
calendar month prior to the earlier to occur of the Revolving Credit Termination
Date or the date such Swingline Loans are required to be paid with proceeds of
Revolving Loans in accordance with Section 2.11(c), and (2) the earlier to occur
of the Revolving Credit Termination Date or the date such Swingline Loans are
required to be paid with proceeds of Revolving Loans in accordance with
Section 2.11(c).

 

Interest Period shall mean the period commencing on the date of the applicable
LIBOR Borrowing or CDOR Rate Borrowing, as the case may be, and ending (i) on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is one (1), two (2), three
(3) or six (6) months thereafter with respect to any LIBOR Borrowing, or (ii) on
the date that is thirty (30), sixty (60), ninety (90) or one hundred eighty
(180) days thereafter with respect to any CDOR Rate Borrowing, as the applicable
Borrower may elect in accordance herewith; provided, however, that (a) if an
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) no
Interest Period shall end later than the Revolving Credit Termination Date, and
(c) interest shall accrue from and including the first day of an Interest Period
to, but excluding, the last day of such Interest Period.

 

Inventory shall have the meaning set forth in Article 9 of the UCC and in the
PPSA.

 

Investment shall mean the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, extension of credit,
transfer of Property or capital contribution to, or the incurring of any
Contingent Obligation in respect of the Indebtedness of, any Person.

 

Issuing Bank shall mean (a) with respect to Letters of Credit issued for the
account of the US Borrower, JPMorgan, in its capacity as the issuer of US
Letters of Credit hereunder, (b) with respect to Letters of Credit issued for
the account of the Canadian Borrower, JPMorgan Canada, in its capacity as the
issuer of Canadian Letters of Credit hereunder, and (c) any other lender, if
any, designated in writing by the applicable Borrower and the Administrative
Agent as an Issuing Bank hereunder.  An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

ITA shall mean the Income Tax Act (Canada), as amended.

 

Joinder Agreement shall mean any agreement, in Proper Form, executed by a
Subsidiary of any Credit Party from time to time in accordance with Section 6.10
hereof, pursuant to which such

 

29

--------------------------------------------------------------------------------


 

Subsidiary joins in the execution and delivery of this Agreement, a Guaranty,
the applicable Security Documents and the Contribution Agreement.

 

JPMorgan shall mean JPMorgan Chase Bank, N.A., a national banking association,
together with its successors and assigns.

 

JPMorgan Canada shall mean JPMorgan Chase Bank, N.A., Toronto Branch, together
with its successors and assigns.

 

Legal Requirement shall mean any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

 

Lender or Lenders shall have the meaning specified in the preamble of this
Agreement.  Unless the context otherwise requires, the term “Lenders” shall
include the US Lenders, the Canadian Lenders, and the Swingline Lender.

 

Letters of Credit shall mean Standby Letters of Credit and Trade Letters of
Credit.  Letter of Credit shall mean any one of the Standby Letters of Credit or
Trade Letters of Credit.

 

Leverage Ratio shall mean, with respect to the Credit Parties and their
Subsidiaries as of any date that the Leverage Ratio is calculated, the ratio of
(a) Funded Debt of the Credit Parties and their Subsidiaries as of such date to
(b)(i) EBITDA for the Credit Parties and their Subsidiaries for the applicable
calculation period.  For purposes of calculating the Leverage Ratio, the
components of the Leverage Ratio shall be determined on a Consolidated basis and
the EBITDA component shall be determined for the four most recent consecutive
fiscal quarters of the Credit Parties ending on or prior to the date of
determination.

 

LIBOR Borrowing shall mean, as of any date, that portion of the principal
balance of any Dollar Denominated Loans bearing interest at the Adjusted LIBOR
Rate as of such date.

 

LIBOR Lending Office shall mean, with respect to any Lender, the office of such
Lender specified as its “LIBOR Lending Office” opposite or below its name on the
signature pages hereof, or (if no such office is specified, its Domestic Lending
Office or Canadian Lending Office, as applicable), or such other office of such
Lender as such Lender may from time to time specify in writing to the applicable
Borrower and the Administrative Agent.

 

LIBOR Rate shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the rate appearing on Reuters Screen
LIBOR 01 (or, if no such page or screen exists, on any successor or substitute
page or screen providing rate quotations comparable to those currently provided
on such page or screen of Reuters, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days before the commencement of such
Interest Period as the composite offered rate for dollar deposits approximately
equal in principal amount to JPMorgan’s or JPMorgan Canada’s portion, as

 

30

--------------------------------------------------------------------------------


 

applicable, of such LIBOR Borrowing and for a maturity equal to the applicable
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such LIBOR Borrowing for such
Interest Period shall be the average interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) at which dollar deposits of $5,000,000 and
for a maturity equal to the applicable Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days before the commencement of such Interest Period.

 

Lien shall mean, with respect to any asset of any Person, (a) any mortgage,
pledge, charge, encumbrance, security interest, collateral assignment or other
lien or restriction of any kind on such asset, whether based on common law,
constitutional provision, statute or contract, (b) the interest of any vendor or
a lessor under any conditional sale agreement, title retention agreement or
capital lease relating to such asset, (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, or (d) any other right of or arrangement with any creditor to have
such creditor’s claim satisfied out of such assets, or the proceeds therefrom,
prior to the general creditors of such Person owning such assets.

 

Loan Documents shall mean this Agreement, the Notes, the Applications, the
Security Documents, the Guaranties, the Contribution Agreement, the Joinder
Agreements, the Letters of Credit, the Intercreditor Agreement, all instruments,
certificates and agreements now or hereafter executed and delivered to the
Applicable Agent and/or the Lenders in connection with or pursuant to any of the
foregoing (including without limitation, any fee letter between the
Administrative Agent, JPMorgan and/or any of its Affiliates and the US Borrower
relating to the transactions contemplated by this Agreement), and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.

 

Loans shall mean the US Revolving Loans, the Canadian Revolving Loans and the
Swingline Loans.  Loan shall mean any one of the US Revolving Loans, the
Canadian Revolving Loans or the Swingline Loans.

 

Lockbox Agreement shall collectively mean one or more lockbox agreements
required by the Administrative Agent, in Proper Form, to be executed and
delivered to JPMorgan or JPMorgan Canada, as applicable, by the applicable
Borrower and each of its Subsidiaries required by the Administrative Agent,
together with all modifications and/or replacements thereof which are approved
in writing by the Administrative Agent, for purposes of facilitating the
collection of Accounts in accordance with the terms of Section 6.15 hereof.  On
or prior to the Closing Date, the Borrowers and each of their respective
Subsidiaries have executed and delivered to JPMorgan or JPMorgan Canada, as
applicable, one or more Lockbox Agreements in Proper Form.  No Inactive
Subsidiary shall be required to execute and deliver any Lockbox Agreement unless
and until such Inactive Subsidiary is required to become a Guarantor under the
terms of Section 6.10.

 

Material Adverse Effect shall mean a material adverse effect on (a) the
business, assets, property, or condition (financial or otherwise) of the Credit
Parties taken as a whole, (b) the ability of the Credit Parties to perform or
pay the Obligations in accordance with the terms hereof or of any

 

31

--------------------------------------------------------------------------------


 

other Loan Document, (c) the validity or enforceability of this Agreement, any
of the Notes or any other Loan Documents or the rights or remedies of the
Applicable Agent, the applicable Issuing Bank or the applicable Lenders
hereunder or thereunder, or (d) the validity or enforceability of the Applicable
Agent’s Lien on any material portion of the Collateral or the priority of such
Lien.

 

Monthly Unaudited Financial Statements shall mean the financial statements of
the Credit Parties and their Subsidiaries, including all notes thereto, which
statements shall include (a) a balance sheet as of the end of the respective
calendar month or fiscal quarter, as applicable, (b) a statement of operations
for such respective calendar month or fiscal quarter, as applicable, and for the
fiscal year to date, subject to normal year-end adjustments, all setting forth
in comparative form the corresponding figures for the corresponding period of
the preceding fiscal year and for the Credit Parties’ Consolidated projections
for such period and (c) a statement of cash flows for the fiscal year to date,
subject to normal year-end adjustments, setting forth in comparative form the
corresponding figures in the corresponding period of the preceding fiscal year
and for the Credit Parties’ Consolidated projections for such period, all
prepared in reasonable detail and in accordance with GAAP and certified by a
Responsible Officer of the US Borrower as fairly and accurately presenting in
all material respects the financial condition and results of operations of the
Credit Parties and their Subsidiaries, on a Consolidated basis, at the dates and
for the periods indicated therein.  The Monthly Unaudited Financial Statements
for the Credit Parties and their Subsidiaries shall be prepared on a
Consolidated basis, and to the extent required by the Administrative Agent, a
consolidating basis, the parties recognizing that such consolidating statements
will be prepared in accordance with GAAP only to the extent normal and
customary.

 

Mortgages shall mean any mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the US Collateral Agent, for the ratable
benefit of the US Lenders, on real property (including the Real Estate, other
than Excluded Real Estate) of any US Credit Party, including any amendment,
modification or supplement thereto.

 

Net Income shall mean, for any period, the consolidated net income (or loss) of
the Credit Parties and their Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of any
Credit Party or is merged into or consolidated with any Credit Party or any of
its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of any Credit Party) in which any Credit Party or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by such Credit Party or such Subsidiary in the form
of dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of any Credit Party to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or any Legal Requirement applicable to such Subsidiary.

 

Net Working Capital shall mean, on any date of calculation thereof, the
remainder of (a) the aggregate amount of Eligible Accounts and Eligible
Inventory (valued, in each case, at the lower of cost or fair market value on a
first-in first-out basis) as determined in accordance with GAAP consistently
applied, minus (b) the Consolidated current liabilities of all Credit Parties
determined on such date in accordance with GAAP.

 

32

--------------------------------------------------------------------------------


 

Net Recovery Rate shall mean the “net recovery value percentage” or “net
recovery rate” under an orderly liquidation scenario for the Inventory or
Equipment, as applicable, of the applicable Credit Parties, as specifically set
forth and described in the most recent “net orderly liquidation value” appraisal
of such Inventory or Equipment, as applicable, received by and acceptable to the
Administrative Agent in all respects.

 

Notes shall mean the US Revolving Credit Notes, the Canadian Revolving Credit
Notes and the Swingline Note.  Note shall mean any one of such promissory notes.

 

Obligations shall mean, without duplication, all obligations, liabilities and
Indebtedness of the Borrowers and the Guarantors with respect to (a) the
Security Documents and all other Loan Documents, including without limitation,
(i) the principal of and interest on the Loans and (ii) the payment or
performance of all other obligations, liabilities and Indebtedness of the
Borrowers or the Guarantors to the Applicable Agent and the applicable Lenders
hereunder, under the Notes, under the Letters of Credit, under the Applications
or under any one or more of the other Loan Documents, including all fees, costs,
expenses and indemnity obligations hereunder and thereunder, (b) all Hedging
Obligations at any time entered into by the applicable Borrower or any of its
Subsidiaries with JPMorgan, JPMorgan Canada, any other Lender or any of their
respective Affiliates, and (c) all Cash Management Obligations.  The Obligations
include interest (including post-petition interest, whether or not such interest
would be an allowable claim under any applicable bankruptcy or other similar
proceeding) and other obligations accruing or arising after (a) commencement of
any case under any bankruptcy or similar laws by or against any Borrower or any
Guarantor or (b) the personal liability of any Borrower or any Guarantor for the
Obligations shall be discharged or otherwise cease to exist by operation of law
or for any other reason.

 

Officer’s Certificate shall mean a certificate substantially in the form of
Exhibit C attached hereto.

 

Organizational Documents shall mean, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a limited partnership, the limited partnership
agreement and certificate of limited partnership of such limited partnership;
with respect to a joint venture, the joint venture agreement establishing such
joint venture; with respect to a limited liability company, the articles of
organization or certificate of formation and regulations or limited liability
company agreement of such limited liability company;  and with respect to a
trust, the instrument establishing such trust;  in each case including any and
all modifications thereof as of the date of the Loan Document referring to such
Organizational Document and any and all future modifications thereof which are
materially adverse to the Lenders and which are consented to by the
Administrative Agent.

 

Original Agreement shall have the meaning specified in the preamble of this
Agreement.

 

Parent shall mean Animal Health International, Inc., a Delaware corporation.

 

33

--------------------------------------------------------------------------------


 

Parties shall mean all Persons other than any Agent, any Issuing Bank or any
Lender executing any Loan Documents.

 

PBGC shall mean the Pension Benefit Guaranty Corporation.

 

Permitted Affiliate Transactions shall mean any of the following:
(a) transactions with or among any Credit Party and any wholly-owned Subsidiary
of any Credit Party that is a Guarantor; (b) reasonable and customary directors’
fees, reasonable and customary directors’ indemnifications and similar
arrangements for directors and officers of the Credit Parties or any of its
Subsidiaries entered into in the ordinary course of business, together with any
payments made under any such indemnification arrangements; (c) customary and
reasonable loans and advances to officers, directors and employees of the Credit
Parties or any of their Subsidiaries for travel, entertainment, moving and other
relocation expenses, in each case made in the ordinary course of business;
(d) the incurrence of intercompany Indebtedness permitted pursuant to
Section 7.1(g) hereof; (e) Permitted Management Fees; and (f) other
transactions, contracts or agreements existing on the date of this Agreement and
which are set forth on Schedule 7.6 attached hereto, together with any renewals
and extensions of such existing transactions, contracts or agreements, so long
as such renewals and extensions are upon terms and conditions substantially
identical to the terms and conditions set forth in such existing transactions,
contracts and agreements (or otherwise no less favorable to the applicable
Credit Party and its Subsidiaries, as applicable).

 

Permitted Discretion shall mean a determination made, in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment, and in the event of any material change in the determination
of any Reserves, the applicable Borrowing Base or eligibility of any components
of the applicable Borrowing Base made by the Administrative Agent exercising its
Permitted Discretion, the Administrative Agent shall use reasonable efforts to
give the applicable Borrower written notice thereof promptly thereafter.

 

Permitted Investment Securities shall mean each of the following, to the extent
the same is pledged as additional Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Applicable Agent for the ratable benefit
of the applicable Lenders (including a control or dominion agreement from any
applicable Person in favor of the Applicable Agent that is in all respects
satisfactory to the Administrative Agent):  (a) readily marketable, direct
obligations of the United States of America or any agency or wholly owned
corporation thereof which are backed by the full faith and credit of the United
States, maturing within one (1) year after the date of acquisition thereof,
(b) certificates of deposit, commercial paper (if rated no lower than A-1/P-1)
or other short-term direct obligations of (i) JPMorgan or (ii) any other
domestic financial institution having capital and surplus in excess of
$5,000,000,000, maturing within six months after the date of acquisition
thereof, (c) money market funds having aggregate assets in excess of
$5,000,000,000, and (d) other Investments mutually agreed to in writing by the
applicable Borrower and the Administrative Agent.

 

Permitted Management Fees shall mean management fees, monitoring fees and/or
service fees payable to Charlesbank and/or any of its Affiliates in an amount up
to, but not exceeding $250,000 in the aggregate during any fiscal year of the
Credit Parties, plus reimbursement to Charlesbank and/or any of its Affiliates
of reasonable and customary out-of-pocket expenses incurred

 

34

--------------------------------------------------------------------------------


 

in connection with such management services provided by Charlesbank and/or any
of its Affiliates, provided that if any Event of Default has occurred and is
continuing at the time for payment of such fees or expense reimbursement, as
applicable (or would occur after giving effect thereto), such fees and expense
reimbursement shall accrue and be payable only upon the cure (or waiver) of such
Event of Default.

 

Permitted Overadvance shall have the meaning specified in Section 2.2(h) hereof.

 

Person shall mean any individual, corporation, business trust, unincorporated
organization or association, partnership, joint venture, limited liability
company, Governmental Authority or any other form of entity.

 

Plan shall mean any plan subject to Title IV of ERISA and maintained for
employees of the U.S. Borrower or of any member of a “controlled group of
corporations”, as such term is defined in the Code, of which the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate it may acquire from time to time
is a part, or any such plan to which the U.S. Borrower, any of its Subsidiaries
or any ERISA Affiliate is required to contribute on behalf of its employees.

 

PPSA shall mean the Personal Property Security Act (Alberta), as amended, or the
personal property security laws of any other province of Canada, the laws of
which are required as a result thereof to be applied in connection with the
attachment, perfections or priority of, or remedies with respect to, the
Canadian Collateral Agent’s Lien on any Canadian Collateral.

 

Prime Rate shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan, or its successor financial institution, if any, at its
principal office in New York City as its prime rate in effect at such time. 
Without notice to the Borrower or any other Person, the Prime Rate shall change
automatically from time to time as and in the amount by which said prime rate
shall fluctuate, with each such change to be effective as of the date of each
change in such prime rate.  THE PRIME RATE IS A REFERENCE RATE AND DOES NOT
NECESSARILY REPRESENT THE LOWEST OR BEST RATE ACTUALLY CHARGED BY JPMORGAN OR
SUCH SUCCESSOR FINANCIAL INSTITUTION TO ANY OF ITS CUSTOMERS.  JPMORGAN OR SUCH
SUCCESSOR FINANCIAL INSTITUTION MAY MAKE COMMERCIAL LOANS OR OTHER LOANS AT
RATES OF INTEREST AT, ABOVE AND BELOW THE PRIME RATE.

 

Principal Office shall mean the principal office in New York City of the
Administrative Agent, or such other place as the Administrative Agent may from
time to time by notice to the Borrowers designate.

 

Priority Claims shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with any of the Liens created by the Security Documents (or interests
similar thereto under applicable law) including for amounts owing for employee
source deductions, vacation pay, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, any state,
province or territory corporate taxes, pension fund obligations and overdue
rents.

 

35

--------------------------------------------------------------------------------


 

Prohibited Transaction shall mean any non-exempt prohibited transaction set
forth in Section 406 of ERISA or Section 4975 of the Code.

 

Proper Form shall mean in form and substance satisfactory to the Administrative
Agent.

 

Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

Rate Selection Date shall mean that Business Day which is (a) in the case of the
Alternate Base Rate Borrowings, the date of such borrowing, or (b) in the case
of LIBOR Borrowings and CDOR Rate Borrowings, the date three (3) Business Days
preceding the first day of any proposed Interest Period.

 

Rate Selection Notice shall have the meaning specified in
Section 2.8(b)(1) hereof.

 

Real Estate shall mean each of the real Properties listed on Schedule
1.1(a) attached hereto.

 

Refinancing Indebtedness shall mean any Indebtedness of any Credit Parties or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund, other Indebtedness
of such Person, provided, that:

 

(a)                                  such Refinancing Indebtedness is incurred
only by such Persons who are obligors on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded,

 

(b)                                 the principal amount of such Refinancing
Indebtedness does not exceed the then outstanding principal amount of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;

 

(c)                                  the interest rate or rates to accrue under
such Refinancing Indebtedness do not exceed the lesser of (i) the interest rate
or rates then accruing on the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded or (ii) the prevailing market interest rate or
rates which are then applicable to, and generally available for, Indebtedness
which is similar in type, amount, maturity and other terms to the Indebtedness
so extended, refinanced, renewed, replaced, defeased or refunded;

 

(d)                                 the maturities, amortization schedules,
covenants, defaults, remedies, subordination provisions (with respect to any
Subordinated Indebtedness), collateral security provisions (or absence thereof)
and other terms of such Refinancing Indebtedness are in each case the same or
more favorable to the applicable Credit Party and/or its applicable Subsidiaries
as those in the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded;

 

(e)                                  no Default or Event of Default has occurred
and is continuing or would result from the issuance or origination of such
Refinancing Indebtedness;

 

36

--------------------------------------------------------------------------------


 

(f)                                    if the Indebtedness that is extended,
refinanced, renewed, replaced, defeased or refunded was subordinated in right of
payment to the Obligations and/or priority as to the Liens of the Applicable
Agent for the ratable benefit of the applicable Lenders, then the terms and
conditions of such Refinancing Indebtedness must include subordination terms and
conditions that are at least as favorable to the Applicable Agent and the
applicable Lenders as those that were applicable to the extended, refinanced,
renewed, replaced, defeased or refunded Indebtedness; and

 

(g)                                 if the Indebtedness being refinanced is
subject to the Intercreditor Agreement, such Refinancing Indebtedness is either
(1) permitted under the terms of the Intercreditor Agreement and will remain
subject to the terms of the Intercreditor Agreement or (2) subject to an
intercreditor agreement on terms no less favorable to the US Administrative
Agent and the US Lenders as those contained in the Intercreditor Agreement.

 

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member Lenders
of the Federal Reserve System.

 

Regulatory Change shall mean, with respect to any Lender, any change on or after
the date of this Agreement in any Legal Requirement (including Regulation D) or
the adoption or making on or after such date of any Legal Requirement applying
to a class of Lenders including such Lender under any Legal Requirement (whether
or not having the force of law) by any Governmental Authority charged with the
interpretation or administration thereof.

 

Reportable Event shall mean a “reportable event” as defined in
Section 4043(c) of ERISA for which the notice requirement is not waived by the
regulations thereunder.

 

Request for Extension of Credit shall mean a written request for extension of
credit substantially in the form of Exhibit D attached hereto.

 

Required Lenders shall mean US Lenders having greater than 66.67% of the US
Total Revolving Credit Commitment; provided that after termination of the
Commitments, Required Lenders shall mean US Lenders having greater than 66.67%
of the aggregate amount of the outstanding US Revolving Loans, US Letter of
Credit Exposure Amount and Swingline Exposure; and provided further, however, if
only two (2) US Lenders are then parties to this Agreement, Required Lenders
shall mean both of such US Lenders.

 

Requirements of Environmental Law shall mean all requirements imposed by any law
(including The Resource Conservation and Recovery Act, The Comprehensive
Environmental Response, Compensation, and Liability Act, the Clean Water Act,
the Clean Air Act, and any state, provincial or territorial analogues of any of
the foregoing), rule, regulation, order-in-council, or order of any Governmental
Authority which relate to (i) pollution, protection or clean-up of the air,
surface water, ground water, soils, or subsurface strata; (ii) solid, liquid or
gaseous waste or Hazardous

 

37

--------------------------------------------------------------------------------


 

Substance generation, recycling, reclamation, release, threatened release,
treatment, storage, disposal or transportation; (iii) exposure of Persons or
property to Hazardous Substances; (iv) the manufacture, presence, processing,
distribution in commerce, use, discharge, releases, threatened releases, or
emissions of Hazardous Substances into the environment; or (v) the storage of
any Hazardous Substances.  Requirement of Environmental Law shall mean any one
of them.

 

Reserves shall mean any and all reserves established by the Administrative Agent
in its Permitted Discretion with respect to US Availability, Canadian
Availability, the US Borrowing Base, the Canadian Borrowing Base or in
accordance with another provision of this Agreement or any other Loan Document
for purposes of reducing the applicable Borrower’s ability to utilize any
portion of the Unused Revolving Credit Commitments of all applicable Lenders,
including without limitation, Reserves established in the aggregate amount of
all liabilities in respect of all Cash Management Obligations and all net
liabilities in respect of all Hedging Obligations and all Priority Claims, as
calculated on a basis satisfactory to the Administrative Agent and in accordance
with accepted practice, of the applicable Borrower or any of its Subsidiaries to
the Applicable Agent or any Lender.

 

Responsible Officer shall mean, with respect to any Person, the chief executive
officer, the president, any vice president, the chief financial officer, the
controller or the treasurer of such Person.

 

Revolving Credit Termination Date shall mean the earlier of (a) June 30, 2010,
(b) any date that the Commitments are terminated in full pursuant to Section 2.4
hereof, and (c) any date the Revolving Credit Termination Date is accelerated by
the Administrative Agent pursuant to Section 8.1 hereof.

 

Revolving Loans shall mean the US Revolving Loans and the Canadian Revolving
Loans, collectively.  Revolving Loan shall mean any one of the US Revolving
Loans or the Canadian Revolving Loans.

 

Second Global Amendment shall have the meaning given to such term in the
definition of Global Amendments.

 

Security Agreements shall mean (a) the Amended and Restated Security Agreement
(Personal Property-Borrower) dated effective as of September 26, 2006, between
the US Borrower and the US Collateral Agent, for the ratable benefit of the US
Lenders and the holders of the Term Loan Debt, covering all Accounts, Inventory,
Equipment and all other tangible and intangible personal Property of the US
Borrower as more particularly described therein, (b) the Amended and Restated
Security Agreement (Personal Property-Domestic Subsidiaries) dated effective as
of September 26, 2006, between each of the US Borrower’s Domestic Subsidiaries
that is a Guarantor and the US Collateral Agent, for the ratable benefit of the
US Lenders and the holders of the Term Loan Debt, covering all
Accounts, Inventory, Equipment and other tangible and intangible personal
Property of each of the US Borrower’s Domestic Subsidiaries that is a Guarantor
as more particularly described therein, as the same may hereafter be joined in
pursuant to a Joinder Agreement, (c) the Security Agreement (Personal
Property-Canadian Borrower) dated effective as of the Closing Date, between the
Canadian Borrower and the Canadian Collateral Agent, for the ratable benefit of
the Canadian Lenders,

 

38

--------------------------------------------------------------------------------


 

covering all Accounts, Inventory, Equipment and all other tangible and
intangible personal Property of the Canadian Borrower as more particularly
described therein, (d) the Amended and Restated Pledge Agreement dated effective
as of September 26, 2006, between the US Borrower and the US Collateral Agent,
for the ratable benefit of the US Lenders and the holders of the Term Loan Debt,
covering (i) all issued and outstanding Equity Interests in each of the US
Borrower’s direct Domestic Subsidiaries that is a Guarantor and (ii) 65% of all
issued and outstanding Equity Interests in each of the US Borrower’s Canadian
Subsidiaries for which the US Borrower is the parent, (e) the Second Amended and
Restated Pledge Agreement dated effective as of the Closing Date, between the
Parent and the US Collateral Agent for the ratable benefit of the US Lenders and
the holders of the Term Loan Debt, covering all Equity Interests in the US
Borrower, (f) any and all other security agreements, hypothecs, debentures or
bonds, pledge agreements, collateral assignments or other similar documents now
or hereafter executed in favor of the applicable Agent, for the ratable benefit
of the US Lenders and the holders of the Term Loan Debt or the Canadian Lenders,
as applicable, as security for the payment or performance of any and/or all of
the Obligations, and (g) any amendment, modification, restatement or supplement
of all or any of the above-described agreements and assignments (including
without limitation, the Global Amendments).

 

Security Documents shall mean the Security Agreements, the Mortgages, all
related financing statements and any and all other agreements, mortgages, deeds
of trust, chattel mortgages, security agreements, pledges, guaranties,
assignments of income, assignments of contract rights, assignments or pledges of
stock or partnership interests, standby agreements, subordination agreements,
undertakings and other instruments and financing statements now or hereafter
executed and delivered as security for the payment and performance of the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.  Notwithstanding the foregoing or any other provision herein or
in any Term Loan Debt Document or any Security Document to the contrary, the
real property Collateral and the Liens of any Security Documents covering any
real property Collateral shall only secure the Obligations and the Collateral
Obligations (as defined in the Intercreditor Agreement) and shall not secure any
of the Term Loan Debt.

 

Standby Letters of Credit shall mean all standby letters of credit issued by the
applicable Issuing Bank for the account or liability of the US Borrower or the
Canadian Borrower, as applicable, pursuant to the terms set forth in this
Agreement.

 

Statutory Reserves shall mean a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentage (including without limitation,
any marginal, special, emergency or supplemental reserves) expressed as a
decimal, established by the Board of Governors of the Federal Reserve System of
the United States and any other banking authority to which any Lender is subject
with respect to the Adjusted LIBOR Rate for Eurocurrency Liabilities (as defined
in Regulation D), including without limitation, those reserve percentages
imposed under Regulation D.

 

Subordinated Indebtedness shall mean, with respect to any Credit
Party, Indebtedness subordinated in right of payment to such Credit Party’s
monetary Obligations on terms satisfactory to and approved in writing by the
Administrative Agent and the Required Lenders, in their discretion, so long as
all other terms thereof (including without limitation, regularly scheduled
payments and

 

39

--------------------------------------------------------------------------------


 

financial and negative covenants) are satisfactory to and approved in writing by
the Administrative Agent and the Required Lenders, in their discretion.

 

Subsidiary shall mean, as to a particular parent Business Entity, any Business
Entity of which more than fifty percent (50%) of the Equity Interests issued by
such Business Entity is at the time directly or indirectly owned by such parent
Business Entity or by one or more of its Affiliates.

 

Swingline Exposure means, at any time, the aggregate principal amount of all
Swing Loans outstanding at such time.

 

Swingline Lender shall mean JPMorgan or any other US Lender that becomes the US
Administrative Agent, in each case in its capacity as the Swingline Lender
hereunder.

 

Swingline Loans shall mean the Swingline Loans made pursuant to
Section 2.11(a) hereof.  Swingline Loan shall mean any one of such Swingline
Loans.

 

Swingline Note shall mean the promissory note, substantially in the form of
Exhibit B attached hereto, of the Borrower evidencing the Swingline Loans,
payable to the order of the Swingline Lenders in the original principal amount
of $15,000,000, and all renewals, extensions, modifications, rearrangements and
replacements thereof substitutions therefor.

 

Target shall mean Kane Veterinary Supplies Ltd., an Alberta corporation.

 

Term Loan Debt shall mean the Indebtedness of the US Borrower evidenced by one
or more senior secured notes issued by the US Borrower, at a par value of
$44,550,000 in aggregate principal amount, said senior notes to be (a) secured
by a first Lien against the Collateral which is governed by the terms of the
Intercreditor Agreement and (b) due not earlier than May 31, 2011.

 

Term Loan Debt Documents shall mean the senior secured notes evidencing the Term
Loan Debt, the Term Loan Debt Agreement and all other agreements, documents and
instruments executed and delivered in connection therewith, in each case as in
effect on the Closing Date and as each of the same may be amended, modified,
supplemented, renewed, restated or replaced in accordance with the terms of this
Agreement.

 

Term Loan Debt Agreement shall mean the Term Loan Agreement dated effective as
of August 10, 2007, by and among the US Borrower, the other Credit Parties, the
initial purchaser(s) and holder(s) of all of the Term Loan Debt, and Wells Fargo
Bank, National Association, as the administrative agent for such holder(s) of
the Term Loan Debt, as amended pursuant to the terms of that certain First
Amendment of Term Loan Debt Agreement dated effective as of the Closing Date, by
and among the US Borrower, the other US Credit Parties, the holder(s) of all of
the Term Loan Debt, and Wells Fargo Bank, National Association, as the
administrative agent for such holder(s) of the Term Loan Debt (the “Term Loan
Debt Agreement Amendment”), evidencing the consent of the holders of the Term
Loan Debt to the transactions evidenced by this Agreement, as said Term Loan
Debt Agreement may be further amended, modified, supplemented, renewed, restated
or replaced in accordance with the terms of this Agreement.

 

40

--------------------------------------------------------------------------------


 

Term Loan Debt Agreement Amendment shall have the meaning given to such term in
the definition of Term Loan Debt Agreement.

 

Term Loan Debt Transaction shall mean the transactions that have occurred or are
contemplated to occur under or in connection with the Term Loan Debt Documents.

 

Trade Letters of Credit shall mean all trade or documentary letters of credit
issued by the applicable Issuing Bank for the account or liability of the US
Borrower or the Canadian Borrower, as applicable, pursuant to the terms set
forth in this Agreement.

 

Tri-Party Agreements shall collectively mean tri-party agreements, in Proper
Form, to be executed and delivered by and among the US Collateral Agent or the
Canadian Collateral Agent, as applicable, the applicable Borrower (and each of
such Borrower’s respective Subsidiaries required by the Administrative Agent),
and the applicable financial institutions described in Schedule 6.15 attached
hereto, together with all modifications and/or replacements thereof which are
approved in writing by the US Collateral Agent or the Canadian Collateral Agent,
as applicable, for purposes of either (a) facilitating the collection of
Accounts in accordance with the terms of Section 6.15 hereof, to the extent
payments of Accounts are processed through cash management services (including
lockbox arrangements) provided by any such specified financial institution
and/or deposited in one or more accounts maintained by the applicable Borrower
or such Borrower’s respective Subsidiaries with any such specified financial
institution or (b) evidencing control (under the UCC, where applicable, for
purposes of perfection of the Lien of the US Collateral Agent’s or the Canadian
Collateral Agent, as applicable, for the ratable benefit of the applicable
Lenders, against one or more deposit accounts maintained by the applicable
Borrower or such Borrower’s respective Subsidiaries, with any such specified
financial institution.  As of the Closing Date, Schedule 6.15 attached hereto
describes all such accounts to be covered by a Tri-Party Agreement and specifies
whether the applicable Tri-Party Agreement is for purposes of facilitating the
collection of Accounts or perfecting the Lien of the US Collateral Agent or the
Canadian Collateral Agent, as applicable, against such accounts.  Each Borrower
agrees that neither it nor any of its Subsidiaries shall establish any
additional deposit accounts permitted to be maintained hereunder with a
financial institution other than JPMorgan or JPMorgan Canada unless such
additional deposit accounts are covered by a Tri-Party Agreement.

 

UCC shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Applicable Agent’s or any Lender’s
Lien on any Collateral.

 

Unfinanced Capital Expenditures shall mean all Capital Expenditures other than
Financed Capital Expenditures.

 

Unfinanced Cash Dividends shall mean, with respect to any Person for any period,
all Cash Dividends of such Person for such period that are not paid either from
net proceeds of the Term Loan

 

41

--------------------------------------------------------------------------------


 

Debt or from net proceeds of any other permitted Indebtedness of such Person
incurred after the Closing Date.

 

Unused Revolving Credit Commitment shall mean, as to a particular Lender, the
daily difference of such Lender’s US Revolving Credit Commitment or Canadian
Revolving Credit Commitment, as applicable, on such day less the US Revolving
Credit Exposure or the Canadian Revolving Credit Exposure, as the case may be,
applicable to such Lender on such day.

 

US Administrative Agent shall mean JPMorgan, in its capacity as administrative
agent for the US Lenders hereunder and its successors and assigns in such
capacity.

 

US Availability shall mean at any time (a) the lesser at such time of (i) the US
Total Revolving Credit Commitment (as such amount may be reduced in accordance
with the provisions of this Agreement) and (ii) the sum of the US Borrowing Base
and the Additional US Availability Credit at such time, less (b) the sum of
(i) the aggregate amount of each US Lender’s Revolving Credit Exposure at such
time, (ii) the aggregate amount of accrued and unpaid interest outstanding under
the US Revolving Loans at such time, (iii) all other outstanding US Obligations
which are due and payable at such time, including without limitation, Commitment
Fees, fees related to any US Letters of Credit, and legal fees and other amounts
payable under Section 10.9 hereof, and (iv) all Reserves against US Availability
established by the Administrative Agent from time to time in its Permitted
Discretion.

 

US Base Rate (Canada) shall mean, for any day, a rate per annum equal to the
greater of (a) the annual rate of interest announced by JPMorgan Canada and in
effect as its base rate at its principal office in Toronto, Ontario on such day
for determining interest rates on Dollar-denominated commercial loans made in
Canada, and (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%.  Any change in the US Base Rate (Canada) due to a change in the rate
referred to in clause (a) above or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the rate
referred to in clause (a) above or the Federal Funds Effective Rate,
respectively.

 

US Base Rate (Canada) Loans shall mean Canadian Revolving Loans which are
denominated in Dollars and which bear interest at a rate based upon the Adjusted
US Base Rate (Canada).

 

US Borrower shall have the meaning specified in the preamble of this Agreement.

 

US Borrowing Base shall mean, as of any date, the amount of the then most recent
computation of the US Borrowing Base, determined by calculating the amount equal
to the following:

 

(a)                                  85% of Eligible Accounts of the US Borrower
and the Domestic Subsidiaries; plus

 

(b)                                 the lesser of (i) 65% of Eligible Inventory
of the US Borrower and the Domestic Subsidiaries (valued, in each case, at the
lower of cost or fair market value on a first-in, first-out basis), and (ii) 85%
of the Net Recovery Rate of Eligible Inventory of the

 

42

--------------------------------------------------------------------------------


 

US Borrower and the Domestic Subsidiaries; provided, however, that during the
period commencing on April 1 and ending on September 30 of each calendar year,
the 65% advance rate for Eligible Inventory of the US Borrower and the Domestic
Subsidiaries contained in clause (i) above shall, at the discretion of the
Administrative Agent, be increased to up to 75% and the 85% advance rate for the
Net Recovery Rate of Eligible Inventory of the US Borrower and the Domestic
Subsidiaries contained in clause (ii) above shall, at the discretion of the
Administrative Agent, be increased to up to 100% ; plus

 

(c)                                  the lesser of (i) $10,000,000 or (ii) the
sum of (1) up to 75% of the Net Recovery Rate of the Eligible Equipment of the
US Borrower and the Domestic Subsidiaries, and (2) up to 75% of the fair market
value of the Eligible Real Estate of the US Borrower and the Domestic
Subsidiaries; provided, however, that the 75% advance rate for the Net Recovery
Rate of Eligible Equipment of the US Borrower and the Domestic Subsidiaries and
the 75% advance rate for Eligible Real Estate of the US Borrower and the
Domestic Subsidiaries contained in clause (ii) above shall be subject to the
Equipment and Real Estate Annual Adjustments; less

 

(d)                                 all Reserves against the US Borrowing Base
established by the Administrative Agent from time to time in its Permitted
Discretion.

 

Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, the Administrative Agent reserves the right to adjust downward, to a
level acceptable to the Administrative Agent in its Permitted Discretion, the
advance rates set forth above for Eligible Accounts of the US Borrower and the
Domestic Subsidiaries if the average dilution percentage for all Accounts of the
US Borrower and the Domestic Subsidiaries ever exceeds five percent (5%).  For
purposes hereof, “average dilution percentage” shall mean for each dollar of
gross sales by the US Borrower and the Domestic Subsidiaries, the average
percentage of such dollar of gross sales that is not collected by the US
Borrower and the Domestic Subsidiaries for any reason, including without
limitation, any credits, rebates, refunds, returns, discounts or any other
reason.  The US Borrowing Base may be computed by the Administrative Agent on as
frequent as a daily basis (based on all information reasonably available to the
Administrative Agent, including without limitation, the periodic reports and
listings delivered to the Administrative Agent in accordance with Sections
6.3(e), (f) and (g) hereof).

 

US Collateral shall mean Collateral owned by any of the US Credit Parties.

 

US Collateral Agent shall mean JPMorgan, in its capacity as the collateral agent
for the Lenders and the holders of the Term Loan Debt with respect to the US
Collateral, in accordance with and pursuant to the terms of the Intercreditor
Agreement, and any successor collateral agent under the terms of the
Intercreditor Agreement.

 

US Credit Parties shall mean (a) the US Borrower, (b) each of the Domestic
Subsidiaries, and (c) any other Person which is formed or organized under the
laws of the United States or under the

 

43

--------------------------------------------------------------------------------


 

laws of the state or territory of the United States and who becomes a Guarantor
of the US Obligations pursuant to Section 6.10, and their respective successors
and assigns.

 

US Lender shall mean, as of any date of determination, a Lender with a US
Revolving Credit Commitment or, if the US Total Revolving Credit Commitment has
terminated or expired, a Lender with US Revolving Credit Exposure.

 

US Letter of Credit shall mean a Letter of Credit issued for the account of the
US Borrower.

 

US Letter of Credit Advances shall mean all sums which may from time to time be
paid by any and all of the US Lenders pursuant to any and all of the US Letters
of Credit, together with all other sums, fees, reimbursements or other
obligations which may be due to the applicable Issuing Bank or any of the US
Lenders pursuant to any of the US Letters of Credit.

 

US Letter of Credit Exposure Amount shall mean at any time the sum of (i) the
aggregate undrawn amount of all US Letters of Credit outstanding at such time
plus (ii) the aggregate amount of all US Letter of Credit Advances for which the
US Lenders have not been reimbursed and which remain unpaid at such time.

 

US Obligations shall mean all Obligations owing by any US Credit Party to one or
more US Lenders or their respective Affiliates.

 

US Revolving Credit Commitment shall mean, as to any US Lender, the obligation
of such US Lender to make US Revolving Loans and incur liability for the US
Letter of Credit Exposure Amount and the Swingline Loans in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount set forth as such US Lender’s Revolving Credit Commitment in Schedule
1.1(b) attached hereto (as the same may be reduced from time to time pursuant to
Section 2.4 hereof).

 

US Revolving Credit Commitment Percentage shall mean, with respect to any US
Lender, the ratio, expressed as a percentage, of such US Lender’s Revolving
Credit Commitment to the US Total Revolving Credit Commitment.

 

US Revolving Credit Exposure shall mean on any day, as to a particular US
Lender, the sum of (a) the outstanding principal balance of such US Lender’s
Revolving Credit Note on such day plus (b) the product of (i) such US Lender’s
Revolving Credit Commitment Percentage times (ii) the sum of the US Letter of
Credit Exposure Amount and the Swingline Exposure on such day.

 

US Revolving Credit Notes shall mean the promissory notes, each substantially in
the form of Exhibit A-1 attached hereto, of the US Borrower evidencing the US
Revolving Loans, payable to the order of the respective US Lenders in the amount
of said US Lender’s Revolving Credit Commitment, and all renewals, extensions,
modifications, rearrangements and replacements thereof substitutions therefor. 
US Revolving Credit Note shall mean any of such promissory notes.

 

44

--------------------------------------------------------------------------------


 

US Revolving Loans shall mean the US Revolving Loans made to the US Borrower
pursuant to Section 2.1(a) hereof.  US Revolving Loan shall mean one of such US
Revolving Loans.

 

US Security Agreement shall mean any Security Agreement entered into prior to,
on or after the date of this Agreement, in form and substance acceptable to the
Administrative Agent, by any US Credit Party (as required by this Agreement or
any other Loan Document) in favor of the US Collateral Agent for the ratable
benefit of the Lenders and the holders of the Term Loan Debt, as the same may be
amended, restated or otherwise modified from time to time.

 

US Total Revolving Credit Commitment shall mean, on any day, the aggregate of
all of the US Lenders’ US Revolving Credit Commitments on such day; provided,
however, that so long as any Canadian Obligations are outstanding hereunder, the
aggregate amount of the US Total Revolving Credit Commitment will be reduced by
the Dollar Equivalent of the Canadian Revolving Credit Exposure at any time (and
the US Revolving Credit Commitment of each US Revolving Lender will reduce
proportionately in accordance with its US Revolving Credit Commitment
Percentage).  As of the Closing Date, the US Total Revolving Credit Commitment
is $135,000,000, subject to reduction as provided in the preceding sentence
based upon the applicable Dollar Equivalent of the Canadian Revolving Credit
Exposure from time to time.

 

1.2           Accounting Terms and Determinations.  Except where specifically
otherwise provided:

 

(a)           Any accounting term not otherwise defined shall have the meaning
ascribed to it under GAAP.  If any of the Credit Parties are required after the
Closing Date to implement any change(s) in its accounting principles and
practice as a result of any changes in GAAP mandated by the Financial Accounting
Standards Board or successor organization, and if such change(s) result in any
material change in the method of calculation of the Fixed Charge Coverage Ratio,
Leverage Ratio and/or any other financial covenant under this Agreement, then
for all periods after the date of implementation of such change(s) until one or
more appropriate amendments of this Agreement addressing such change(s) in GAAP
are negotiated, executed and delivered by the parties hereto in a form
acceptable to all such parties, the Fixed Charge Coverage Ratio, Leverage Ratio
and/or such other financial covenant, as applicable, shall be calculated
hereunder utilizing GAAP as in effect prior to such change(s).

 

(b)           Unless otherwise expressly provided, any accounting concept and
all financial covenants shall be determined on a Consolidated basis, and
financial measurements shall be computed without duplication.

 

(c)           Wherever the term “including” or any of its correlatives appears
in the Loan Documents, it shall be read as if it were written “including (by way
of example and without limiting the generality of the subject or concept
referred to)”.

 

(d)           Wherever the word “herein” or “hereof” is used in any Loan
Document, it is a reference to that entire Loan Document and not just to the
subdivision of it in which the word is used.

 

45

--------------------------------------------------------------------------------


 

(e)           References in any Loan Document to Section numbers are references
to the Sections of such Loan Document.

 

(f)            References in any Loan Document to Exhibits, Schedules, Annexes
and Appendices are to the Exhibits, Schedules, Annexes and Appendices to such
Loan Document, and they shall be deemed incorporated into such Loan Document by
reference.

 

(g)           Any term defined in the Loan Documents which refers to a
particular agreement, instrument or document shall also mean, refer to and
include all modifications, amendments, supplements, restatements, renewals,
extensions and substitutions of the same; provided, that nothing in this
subsection shall be construed to authorize any such modification, amendment,
supplement, restatement, renewal, extension or substitution except as may be
permitted by other provisions of the Loan Documents.

 

(h)           All times of day used in the Loan Documents mean local time in
Chicago, Illinois.

 

(i)            Defined terms may be used in the singular or plural, as the
context requires.

 

1.3           UCC and PPSA Changes.  All terms used herein which are defined in
the UCC and/or the PPSA shall, unless otherwise provided, have the meanings
ascribed to them in the UCC and/or the PPSA, as applicable, both as in effect on
the date of this Agreement and as hereafter amended.  The parties intend that
the terms used herein which are defined in the UCC and/or the PPSA, as
applicable, have, at all times, the broadest and most inclusive meanings
possible.  Accordingly, if the UCC and/or the PPSA, as applicable, shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the UCC and/or the PPSA, as applicable, in effect on the
date of this Agreement, then such term as used herein shall be given such
broadened meaning. If the UCC and/or the PPSA, as applicable, shall in the
future be amended or held by a court to define any term used herein more
narrowly, or less inclusively, than the UCC and/or the PPSA, as applicable, in
effect on the date of this Agreement, such amendment or holding shall be
disregarded in defining terms used in this Agreement.

 

1.4           Exchange Rate Calculations.  On each Calculation Date, the
Administrative Agent  shall (a)determine the Exchange Rate as of such
Calculation Date in respect of C$ and (b)give notice thereof to the Canadian
Borrower, and with respect to each Canadian Lender, to any Canadian Lender that
shall have requested such information.  The Exchange Rate so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (each, a “Reset Date”) and shall remain effective until the
next succeeding Reset Date, and shall for all purposes of this Agreement (other
than any provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rate employed in converting amounts between Dollars, on the one
hand, and C$ on the other hand; provided that, for purposes of determining the
Canadian Borrowing Base, the relevant Exchange Rate shall be determined by the
Canadian Borrower at the time that the relevant Borrowing Base Certificate is
prepared and shall be set forth in such Borrowing Base Certificate. 
Notwithstanding the foregoing, for purposes of determining compliance by the
Credit Parties with the limitations on Indebtedness, Indebtedness secured by
Liens, loans, advances, investments, Guarantees and payments contained in
Article 7, compliance will be determined based

 

46

--------------------------------------------------------------------------------


 

on the Dollar Equivalent amount of the Indebtedness, Liens, Loans, advances,
investments, Guarantees and payments denominated in C$ subject to such
provisions on the date of incurrence or payment thereof, and the Borrowers will
not be deemed to be in violation of such covenants solely as a result of
subsequent changes in the Exchange Rate which cause the Dollar Equivalent amount
of such obligations or payments to exceed such limitations.

 

2.                                       Loans; Letters of Credit; Notes;
Payments; Prepayments; Interest Rates.

 

2.1           Commitments.

 

(a)           Subject to the terms and conditions hereof, each US Lender,
severally and not jointly, agrees to make US Revolving Loans to the US Borrower
from time to time on and after the Closing Date until, but not including, the
Revolving Credit Termination Date, in an aggregate principal amount at any one
time outstanding (including such Lender’s US Revolving Credit Commitment
Percentage of the US Letter of Credit Exposure Amount and the Swingline Exposure
at such time) up to, but not exceeding such Lender’s US Revolving Credit
Commitment.  Notwithstanding the foregoing, the aggregate principal amount of
the US Revolving Loans outstanding at any time shall not exceed (a) the lesser
of (i) the US Total Revolving Credit Commitment and (ii) the US Borrowing Base
at such time less (b) the US Letter of Credit Exposure Amount and the Swingline
Exposure at such time less (c) the aggregate amount of the items specified in
clauses (b)(ii) through (b)(iv) of the definition of “US Availability.”  Subject
to the conditions herein, any such US Revolving Loan prepaid prior to the
Revolving Credit Termination Date may be reborrowed as an additional US
Revolving Loan by the US Borrower pursuant to the terms of this Agreement.

 

(b)           Subject to the terms and conditions hereof, each Canadian Lender,
severally and not jointly, agrees to make Canadian Revolving Loans to the
Canadian Borrower from time to time on and after the Closing Date until, but not
including, the Revolving Credit Termination Date, in an aggregate principal
amount at any one time outstanding (including such Lender’s Canadian Revolving
Credit Commitment Percentage of the Canadian Letter of Credit Exposure Amount)
up to, but not exceeding such Lender’s Canadian Revolving Credit Commitment. 
Notwithstanding the foregoing, the aggregate principal amount of the Canadian
Revolving Loans outstanding at any time shall not exceed (a) the lesser of
(i) the Canadian Total Revolving Credit Commitment and (ii) the Canadian
Borrowing Base at such time less (b) the Canadian Letter of Credit Exposure
Amount at such time less (c) the aggregate amount of the items specified in
clauses (b)(ii) through (b)(iv) of the definition of “Canadian Availability.”
 Subject to the conditions herein, any such Canadian Revolving Loan prepaid
prior to the Revolving Credit Termination Date may be reborrowed as an
additional Canadian Revolving Loan by the Canadian Borrower pursuant to the
terms of this Agreement.

 

2.2           Loans.

 

(a)           Subject to Sections 4.1 and 4.2 hereof, (i) all US Revolving Loans
shall be advanced and made ratably by the US Lenders in accordance with the US
Lenders’ respective US Revolving Credit Commitments, (ii) all Canadian Revolving
Loans shall be advanced and made ratably by the Canadian Lenders in accordance
with the Canadian Lenders’ respective Canadian

 

47

--------------------------------------------------------------------------------


 

Revolving Credit Commitments, (iii) the initial US Revolving Loans shall be made
on the Closing Date by the US Lenders upon the execution of this Agreement, and
(iv) the initial Canadian Revolving Loans shall be made on the Closing Date by
the Canadian Lenders upon the execution of this Agreement.

 

(b)           When requesting a Revolving Loan hereunder, the applicable
Borrower shall give the Administrative Agent notice of a request for a Loan in
accordance with Section 4.1(a) hereof; provided, however, no notice of a request
for a Revolving Loan in accordance with Section 4.1(a) hereof shall be required
to be presented by the applicable Borrower to the Administrative Agent if a
check, wire transfer request or other item issued by such Borrower shall be
presented for payment against any controlled disbursement account maintained
with the Applicable Agent in connection with the account or accounts established
and maintained by the Applicable Agent for the purposes of deposits and
collections of Accounts in accordance with Section 6.15(a) hereof, and the
Administrative Agent shall then cause the applicable Lenders (subject to the
settlement delay provisions of Section 2.2(f) hereof) to make the applicable
Class of Revolving Loan for the purpose of crediting said controlled
disbursement account in an amount sufficient to permit such check, wire transfer
request or other item to be honored if (i) such Revolving Loan is to be made
prior to the Revolving Credit Termination Date, (ii) the applicable Class of
Availability would be equal to or greater than zero after giving effect to such
Revolving Loan, and, if applicable, the resulting payment of any Obligations to
be contemporaneously paid with the proceeds of such requested Revolving Loan,
and (iii) no Default or Event of Default shall have occurred which is then
continuing.  Each such Revolving Loan advanced by US Lenders for the purpose of
crediting any such controlled disbursement account shall be deemed to be an
Alternate Base Rate Borrowing until a Rate Selection Notice is otherwise
properly presented for such Alternate Base Rate Borrowing converting such
borrowing to a LIBOR Borrowing, each such Revolving Loan advanced by Canadian
Lenders and denominated in Dollars for the purpose of crediting any such
controlled disbursement account shall be deemed to be a US Base Rate (Canada)
Borrowing until a Rate Selection Notice is otherwise properly presented for such
US Base Rate (Canada) Borrowing converting such borrowing to a LIBOR Borrowing,
and each such Revolving Loan advanced by Canadian Lenders and denominated in C$
for the purpose of crediting any such controlled disbursement account shall be
deemed to be a Canadian Prime Rate Borrowing until a Rate Selection Notice is
otherwise properly presented for such Canadian Prime Rate Borrowing converting
such borrowing to a CDOR Rate Borrowing.  Notwithstanding anything to the
contrary contained in Section 2.11, if any request for a Loan in accordance with
Section 4.1(a) hereof requests US Revolving Loans in the form of Alternate Base
Rate Borrowings, the Administrative Agent may make a Swingline Loan available to
the US Borrower in an aggregate amount not to exceed the amount of such
requested US Revolving Loans, and the aggregate amount of the corresponding
requested US Revolving Loans shall be reduced accordingly by the principal
amount of such Swingline Loan.  Except as otherwise provided in the settlement
delay provisions of Section 2.2(f) hereof, the Administrative Agent shall
promptly advise (1) the US Lenders of any notice of a request for a US Revolving
Loan (other than a Swingline Loan) given pursuant to Section 4.1(a) or of any
such US Revolving Loan advanced for purposes of crediting any such controlled
disbursement account and of each US Lender’s portion of a requested borrowing
(based on such Lender’s US Revolving Credit Commitment Percentage), and (2) the
Canadian Lenders of any notice of a request for a Canadian Revolving Loan given
pursuant to Section 4.1(a) or of any such Canadian Revolving Loan advanced for
purposes of crediting any such

 

48

--------------------------------------------------------------------------------


 

controlled disbursement account and of each Canadian Lender’s portion of a
requested borrowing (based on such Lender’s Canadian Revolving Credit Commitment
Percentage).

 

(c)           Except as otherwise provided or specified in the settlement delay
provisions of Section 2.2(f) below, each US Lender shall make its US Revolving
Loans available on the proposed dates thereof by causing its Applicable Lending
Office to pay the amount required to the US Administrative Agent at the
Principal Office in immediately available funds not later than 1:00 p.m., and
the US Administrative Agent shall as soon as practicable, but in no event later
than 5:00 p.m. on such date, credit the amount so received to a general deposit
account designated and maintained by the US Borrower with the US Administrative
Agent at the Principal Office.  If a requested US Revolving Loan shall not occur
on the Closing Date or any date specified by the US Borrower as set forth in the
applicable Request for Extension of Credit, as the case may be, because all of
the conditions for such US Revolving Loan set forth herein or in any of the
other Loan Documents shall not have been met, the US Administrative Agent shall
return the amounts so received from the US Lenders in respect of such requested
US Revolving Loan to the applicable US Lenders as soon as practicable.   Except
as otherwise provided or specified in the settlement delay provisions of
Section 2.2(f) below, each Canadian Lender shall make its Canadian Revolving
Loans available on the proposed dates thereof by causing its Applicable Lending
Office to pay the amount required to the Canadian Administrative Agent at the
Principal Office in immediately available funds not later than 1:00 p.m., and
the Canadian Administrative Agent shall as soon as practicable, but in no event
later than 5:00 p.m. on such date, credit the amount so received to a general
deposit account designated and maintained by the Canadian Borrower with the
Canadian Administrative Agent at the Principal Office.  If a requested Canadian
Revolving Loan shall not occur on the Closing Date or any date specified by the
Canadian Borrower as set forth in the applicable Request for Extension of
Credit, as the case may be, because all of the conditions for such Canadian
Revolving Loan set forth herein or in any of the other Loan Documents shall not
have been met, the Canadian Administrative Agent shall return the amounts so
received from the Canadian Lenders in respect of such requested Canadian
Revolving Loan to the applicable Canadian Lenders as soon as practicable.

 

(d)           The obligations of the Lenders hereunder are several and not
joint; therefore, notwithstanding anything herein to the contrary:  (i) no US
Lender shall be required to make US Revolving Loans at any one time outstanding
in excess of such Lender’s US Revolving Credit Commitment, and no Canadian
Lender shall be required to make Canadian Revolving Loans at any one time
outstanding in excess of such Lender’s Canadian Revolving Credit Commitment;
(ii) if a Lender fails to make a Revolving Loan of a particular Class as and
when required of such Lender hereunder and the applicable Borrower subsequently
makes a repayment of such Class of Revolving Loans, such repayment shall be
shared among the applicable non-defaulting Lenders in accordance with the
respective applicable Revolving Credit Commitment Percentages until each
non-defaulting Lender has received its applicable Revolving Credit Commitment
Percentage of all of the outstanding Class of such Revolving Loans, after which
the balance of such repayment shall be applied against such defaulting Lender’s
applicable Commitment Percentage of the outstanding applicable Class of
Revolving Loans; and (iii) the failure of any Lender to make any applicable
Class of Revolving Loan or any payment in respect of its participation, if any,
in Swingline Loans and any applicable Class of Letter of Credit Advances shall
not in itself relieve any other Lender of its

 

49

--------------------------------------------------------------------------------


 

obligation to lend hereunder (provided, that no Lender shall be responsible for
the failure of any other Lender to make a Revolving Loan such other Lender is
obligated to make hereunder).

 

(e)           Any Class of Revolving Loans made by the applicable Lenders on any
date and the Swingline Loans made by the Swingline Lender shall be in integral
multiples of $1.00; provided, however, that the LIBOR Borrowings or CDOR Rate
Borrowings, as applicable, made on any date shall be in minimum aggregate
principal amounts of $1,000,000, with any increases over such minimal amount
being in integral aggregate multiples of $500,000.

 

(f)            The arrangements between the Applicable Agent and the applicable
Lenders with respect to making and advancing the applicable Class of Revolving
Loans and making payments under applicable Class of Letters of Credit shall be
handled on the following basis: no less than once a week, the Administrative
Agent will provide each Lender with a statement showing, for the period of time
since the date of the most recent of such statements previously provided, the
aggregate principal amount of each Class of new Revolving Loans made to the
applicable Borrower, the aggregate amount of each Class of new Letter of Credit
Advances which have not been reimbursed, the aggregate face amount of each
Class of new Letters of Credit issued for the account of the applicable
Borrower, the aggregate principal amount of new Swingline Loans made to the US
Borrower, the amount of remittances and payments actually collected and applied
by the Applicable Agent to reduce the outstanding principal balance of each
Class of Revolving Loans, to reduce the outstanding principal balance of the
Swingline Loans and to reimburse each Class of Letter of Credit Advances during
such period and the outstanding principal balances of each Class of Revolving
Loans and the Swingline Loans and the aggregate of each Class of Letter of
Credit Exposure Amount outstanding at the end of such period.  If an applicable
Lender’s pro-rata share (based on such Lender’s US Revolving Credit Commitment
Percentage or Canadian Revolving Credit Commitment Percentage, as applicable) of
the applicable Class of Revolving Loans and the applicable Class of unreimbursed
Letter of Credit Advances made during such period exceeds such Lender’s pro-rata
share of remittances and payments applied to reduce the applicable Class of
Revolving Loans and reimburse the applicable Class of Letter of Credit Advances
during such period, the difference will be paid and made available in same day
funds by such Lender to the Applicable Agent, and if such Lender’s pro-rata
share (based on such Lender’s US Revolving Credit Commitment Percentage or
Canadian Revolving Credit Commitment Percentage, as applicable) of remittances
and payments applied to reduce the applicable Class of Revolving Loans and
reimburse applicable Class of Letter of Credit Advances during such period
exceeds such Lender’s pro-rata share (based on such Lender’s US Revolving Credit
Commitment Percentage or Canadian Revolving Credit Commitment Percentage, as
applicable) of such Class of Revolving Loans and such Class of unreimbursed
Letter of Credit Advances made during such period, the difference will be paid
and made available in same day funds by the Applicable Agent to such Lender.

 

(g)           The Administrative Agent shall render to each Borrower each month
a statement of such Borrower’s account of all transactions of the type described
in Section 2.2(f) hereof, which shall be deemed to be correct and accepted by
and be binding upon such Borrower unless the Administrative Agent receives a
written statement of such Borrower’s exceptions to such account statement within
sixty (60) days after such statement was rendered to such Borrower.

 

50

--------------------------------------------------------------------------------


 

(h)           Notwithstanding anything to the contrary set forth in this
Section 2.2 or in any other provision of this Agreement, the Administrative
Agent may cause the Applicable Agent, on the Administrative Agent’s own
initiative and in its sole discretion, but for the ratable benefit of the
applicable Class of Lenders, may extend the applicable Class of Revolving Loans
or issue the applicable Class of Letters of Credit in excess of the applicable
Class of Availability (all Classes of the same being collectively “Permitted
Overadvances”) in an aggregate amount at any one time for all Classes of
Availability not exceeding $10,000,000, upon and subject to the following
terms:  (i) no Permitted Overadvances shall cause the aggregate amount of any
Lender’s US Revolving Credit Exposure or Canadian Revolving Credit Exposure, as
applicable, to exceed such Lender’s US Revolving Credit Commitment or Canadian
Revolving Credit Commitment, as applicable; (ii) no Permitted Overadvances shall
be outstanding for more than thirty (30) consecutive days; (iii) either (A) the
Administrative Agent in good faith believed that no Permitted Overadvance
existed or would result at the time of such Permitted Overadvance or (B) the
applicable Permitted Overadvance results from (1) a change in the standards of
eligibility for any component of the applicable Borrowing Base and/or an
increase in Reserves as determined by the Administrative Agent in accordance
with the other terms of this Agreement, (2) a determination by Administrative
Agent that certain components previously included in the applicable Borrowing
Base should be excluded from eligibility under such  Borrowing Base, or (3) the
payment by the Applicable Agent of any amounts reasonably required to maintain,
protect or realize upon the Collateral or to prevent a cessation of business by
the applicable Borrower or any of its Subsidiaries; and (iv) no more than two
(2) Permitted Overadvances can be extended by any and all Agents during any 180
consecutive day period.

 

(i)            Notwithstanding any provision in this Agreement to the contrary,
to the extent that any Canadian Revolving Loan is permitted or required to be
advanced pursuant to the applicable terms of this Agreement without written
notice from the Canadian Borrower of a request for a Canadian Revolving Loan in
accordance with Section 4.1(a) hereof, the currency denomination (i.e, Dollars
or C$, as applicable) of each such Canadian Revolving Loan shall be selected by
the Canadian Administrative Agent at the time notice of the applicable Canadian
Revolving Loan is given to the Canadian Lenders by the Canadian Administrative
Agent.

 

2.3           Commitment Fees.  In consideration of each Lender’s US Revolving
Credit Commitment, the US Borrower agrees to pay to the US Administrative Agent
for the account of each US Lender a commitment fee (each a “Commitment Fee”)
(computed on the basis of the actual number of days elapsed in a year composed
of 360 days, subject to the terms of Section 10.6 hereof) in an amount equal to
the product of (A) 0.25% times (B) such US Lender’s average Unused US Revolving
Credit Commitment for the applicable calculation period; provided, however, that
such US Lender’s pro rata share of the Swingline Exposure shall be disregarded
for purposes of calculating such US Lender’s Unused Revolving Credit Commitment
for Commitment Fee purposes, except in respect of the Swingline Lender, whose
Unused Revolving Credit Commitment for Commitment Fee purposes shall be reduced
by the Swingline Exposure.  The Commitment Fee shall be due and payable in
arrears (i) on the last Business Day of each September, December, March and
June prior to the Revolving Credit Termination Date, commencing December 31,
2007, and (ii) on the Revolving Credit Termination Date, with each Commitment
Fee to commence to accrue as of the date hereof and to be effective as to any
reduction in the Total US Revolving Credit Commitment pursuant to
Section 2.4(a) below as of the date of any such decrease, and each Commitment
Fee shall

 

51

--------------------------------------------------------------------------------


 

cease to accrue (except with respect to interest at the Default Rate on any
unpaid portion thereof) on the Revolving Credit Termination Date.  All past due
Commitment Fees shall bear interest at the Default Rate and shall be payable
upon demand by the Administrative Agent.

 

2.4           Termination and Reductions of Commitments.

 

(a)           Upon at least five (5) Business Days’ prior irrevocable written
notice to the Administrative Agent, the US Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce (except
as noted below), the US Total Revolving Credit Commitment ratably among the US
Lenders in accordance with the amounts of their US Revolving Credit Commitments;
provided, however, that (i) the US Total Revolving Credit Commitment shall not
be reduced at any time to an amount less than the aggregate of each US Lender’s
US Revolving Credit Exposure outstanding at such time or the aggregate of each
Canadian Lender’s Canadian Revolving Credit Exposure outstanding at such time,
and (ii) US Total Revolving Credit Commitment may only be terminated by the US
Borrower if the Canadian Borrower simultaneously terminates the Canadian Total
Revolving Credit Commitment.   Upon at least five (5) Business Days’ prior
irrevocable written notice to the Administrative Agent, the Canadian Borrower
may at any time in whole permanently terminate, or from time to time in part
permanently reduce (except as noted below), the Canadian Total Revolving Credit
Commitment ratably among the Canadian Lenders in accordance with the amounts of
their Canadian Revolving Credit Commitments; provided, however, that  the
Canadian Total Revolving Credit Commitment shall not be reduced at any time to
an amount less than the aggregate of each Canadian Lender’s Canadian Revolving
Credit Exposure outstanding at such time.   Each partial reduction of any of the
Commitments shall be in a minimum of $1,000,000, or an integral multiple of
$100,000 in excess thereof.

 

(b)           Simultaneously with any termination or reduction of the US Total
Revolving Credit Commitment pursuant to Section 2.4(a) above, the Borrower
hereby agrees to pay to each US Lender, through the US Administrative Agent, the
Commitment Fee due and owing through and including the date of such reduction on
the amount of the US Revolving Credit Commitment of such US Lender so reduced.

 

(c)           To effect the payment of any and all Commitment Fees and all other
US Obligations outstanding and owing hereunder or under any other Loan
Documents, subject to the provisions of Sections 2.1 and 4.1 hereof, the US
Administrative Agent may, but shall not be obligated to, cause the US Lenders to
make a US Revolving Loan or request that the Swingline Lender make a Swingline
Loan if (i) such US Revolving Loan or Swingline Loan, as applicable, is to be
made prior to the Revolving Credit Termination Date, (ii) the US Availability
would be equal to or greater than zero after giving effect to such US Revolving
Loan or Swingline Loan, as applicable, and the resulting payment of Commitment
Fees or other US Obligations to be contemporaneously paid with the proceeds of
such Loan, and (iii) no Default or Event of Default shall have occurred which is
then continuing.  The inability of the US Administrative Agent to cause the
payment of any such Commitment Fees or other US Obligations in accordance with
the preceding sentence shall not in any way whatsoever affect the obligations of
the US Borrower and the Guarantors of the US Obligations to otherwise pay such
amounts in accordance with the applicable terms hereof or of any other Loan
Documents.

 

52

--------------------------------------------------------------------------------


 

(d)           To effect the payment of any and all Canadian Obligations
outstanding and owing hereunder or under any other Loan Documents, subject to
the provisions of Sections 2.1 and 4.1 hereof, the Canadian Administrative Agent
may, but shall not be obligated to, cause the Canadian Lenders to make a
Canadian Revolving Loan if (i) such Canadian Revolving Loan is to be made prior
to the Revolving Credit Termination Date, (ii) the Canadian Availability would
be equal to or greater than zero after giving effect to such Canadian Revolving
Loan and the resulting payment of Canadian Obligations to be contemporaneously
paid with the proceeds of such Loan, and (iii) no Default or Event of Default
shall have occurred which is then continuing.  The inability of the Canadian
Administrative Agent to cause the payment of any such Canadian Obligations in
accordance with the preceding sentence shall not in any way whatsoever affect
the obligations of the Canadian Borrower and the Guarantors of the Canadian
Obligations to otherwise pay such amounts in accordance with the applicable
terms hereof or of any other Loan Documents.

 

2.5           Mandatory and Voluntary Prepayments.

 

(a)           If the US Revolving Credit Exposure applicable to a US Lender at
any time exceeds such Lender’s US Revolving Credit Commitment, the
Administrative Agent shall notify the US Borrower of such excess amount (such
notice being permitted to be given orally and need not be in writing) and the US
Borrower shall immediately make a prepayment on such Lender’s US Revolving
Credit Note or otherwise reimburse such Lender for US Letter of Credit Advances
or cause one or more Swingline Loans to be prepaid or one or more US Letters of
Credit to be canceled and surrendered in an amount sufficient to reduce such
Lender’s US Revolving Credit Exposure to an amount no greater than such Lender’s
US Revolving Credit Commitment.  If the Canadian Revolving Credit Exposure
applicable to a Canadian Lender at any time exceeds such Lender’s Canadian
Revolving Credit Commitment, the Administrative Agent shall notify the Canadian
Borrower of such excess amount (such notice being permitted to be given orally
and need not be in writing) and the Canadian Borrower shall immediately make a
prepayment on such Lender’s Canadian Revolving Credit Note or otherwise
reimburse such Canadian Lender for Canadian Letter of Credit Advances to be
prepaid or one or more Canadian Letters of Credit to be canceled and surrendered
in an amount sufficient to reduce such Lender’s Canadian Revolving Credit
Exposure to an amount no greater than such Lender’s Canadian Revolving Credit
Commitment.  Any prepayments of US Revolving Loans required by this subparagraph
(a) shall be applied to outstanding Alternate Base Rate Borrowings up to the
full amount thereof before such prepayments are applied to outstanding LIBOR
Borrowings (together with any Consequential Loss resulting from such
prepayment).  Any prepayments of Canadian Revolving Loans required by this
subparagraph (a) shall be applied to outstanding Canadian Prime Rate Borrowings
or US Base Rate (Canada) Borrowings, as applicable, up to the full amount
thereof before such prepayments are applied to outstanding CDOR Rate Borrowings
(together with any Consequential Loss resulting from such prepayment).

 

(b)           The US Borrower shall make prepayments of the US Revolving Loans
and the Swingline Loans from time to time so that the US Availability equals or
exceeds zero at all times.  Specifically, if the US Availability at any time is
less than zero, the Administrative Agent shall notify the US Borrower of the
deficiency (such notice being permitted to be given orally and need not be in
writing) and the US Borrower shall immediately make a prepayment on the US
Revolving Credit Notes or otherwise reimburse the US Administrative Agent for US
Letter of Credit Advances or

 

53

--------------------------------------------------------------------------------


 

cause one or more Swingline Loans to be prepaid or one or more US Letters of
Credit to be canceled and surrendered in an amount sufficient to cause the US
Availability to be at least equal to zero. The Canadian Borrower shall make
prepayments of the Canadian Revolving Loans from time to time so that the
Canadian Availability equals or exceeds zero at all times.  Specifically, if the
Canadian Availability at any time is less than zero, the Administrative Agent
shall notify the Canadian Borrower of the deficiency (such notice being
permitted to be given orally and need not be in writing) and the Canadian
Borrower shall immediately make a prepayment on the Canadian Revolving Credit
Notes or otherwise reimburse the Canadian Administrative Agent for Canadian
Letter of Credit Advances or cause one or more Canadian Letters of Credit to be
canceled and surrendered in an amount sufficient to cause the Canadian
Availability to be at least equal to zero. Any prepayments required by this
subparagraph (b) shall be applied to outstanding Alternate Base Rate Borrowings,
Canadian Prime Rate Borrowings or US Base Rate (Canada) Borrowings, as
applicable, up to the full amount thereof before such prepayments are applied to
outstanding LIBOR Borrowings or CDOR Rate Borrowings, as applicable (together
with any Consequential Loss resulting from such prepayment).

 

(c)           In addition to the mandatory prepayments required by Sections
2.5(a) and 2.5(b) above, each Borrower shall have the right, at its option, to
prepay any of the Class of Revolving Loans applicable to such Borrower in whole
at any time or in part from time to time, without premium or penalty, except as
otherwise provided in this Section 2.5 or subsections (a), (b) or (c) of
Section 2.9 hereof.  Each prepayment of Swingline Loans or Revolving Loans
Alternate Rate Borrowings may be made in any amount, and such prepayments shall
be applied against the applicable Revolving Credit Notes or the Swingline Note,
as applicable.  Prepayments under this subparagraph (d) shall be subject to the
following additional conditions:

 

(1)           In giving notice of prepayment as hereinafter provided, the US
Borrower shall specify, for the purpose of paragraphs (2) and (3) immediately
following, the manner of application of such prepayment as between Alternate
Base Rate Borrowings and LIBOR Borrowings, and the Canadian Borrower shall
specify, for the purpose of paragraphs (2) and (3) immediately following, the
manner of application of such prepayment as between Canadian Prime Rate
Borrowings or US Base Rate (Canada) Borrowings, as applicable, and CDOR Rate
Borrowings; provided, that in no event shall any LIBOR Borrowing or CDOR Rate
Borrowing be partially prepaid.

 

(2)           Prepayments applied to any LIBOR Borrowing or CDOR Rate Borrowing
may be made on any Business Day, provided, that (i) the applicable Borrower
shall have given the Administrative Agent at least five (5) Business Days’ prior
irrevocable written or telecopied notice of such prepayment (other than
automatic payments of the applicable Class of Revolving Loans with proceeds from
the applicable lockboxes in accordance with the terms of Section 6.15(b), for
which no prior notice of prepayment shall be required), specifying the principal
amount of the LIBOR Borrowing or CDOR Rate Borrowing, as applicable, to be
prepaid, the particular LIBOR Borrowing or CDOR Rate Borrowing, as applicable,
to which such prepayment is to be applied and the prepayment date; and (ii) if
such prepayment is made on any day other than the last day of the Interest
Period corresponding to the LIBOR Borrowing or CDOR Rate Borrowing, as
applicable, to

 

54

--------------------------------------------------------------------------------


 

be prepaid, the applicable Borrower shall pay upon demand directly to the
Applicable Agent for the account of the applicable Lenders the Consequential
Loss as a result of such prepayment.

 

(3)           Prepayments applied to any Alternate Base Rate Borrowing, Canadian
Prime Rate Borrowings or US Base Rate (Canada) Borrowings may be made on any
Business Day, provided, that with respect thereto (other than automatic payments
of the applicable Class of Revolving Loans with proceeds from the applicable
lockboxes in accordance with the terms of Section 6.15(b), for which no prior
notice of prepayment shall be required), the applicable Borrower shall have
given the Administrative Agent prior irrevocable written notice or notice by
telephone (which is to be promptly confirmed in writing) of any such prepayment
on the Business Day of such prepayment, specifying the principal amount of the
Alternate Base Rate Borrowing to be prepaid.

 

(d)           If any notice of any prepayment has been given, the principal
amount specified in such notice, together with (in the case of any prepayment of
a LIBOR Borrowing or CDOR Rate Borrowing) interest thereon to the date of
prepayment and any resulting Consequential Loss, shall be due and payable on
such prepayment date.

 

(e)           Notwithstanding any provision in this Agreement to the contrary,
all  payments and prepayments of Canadian Loans and other Canadian Obligations
by any Canadian Credit Party shall be made in the same currency denomination
(i.e, Dollars or C$, as applicable) of the applicable Canadian Loans and/or
other Canadian Obligations being paid or prepaid.

 

2.6           Notes; Payments.

 

(a)           Subject to the provisions of Section 10.12 hereof relating to
replacement and substitution of the Notes, (i) all US Revolving Loans made by a
US Lender to the US Borrower shall be evidenced by a single US Revolving Credit
Note dated as of the Closing Date, delivered and payable to such US Lender in a
principal amount equal to such US Lender’s US Revolving Credit Commitment as of
the Closing Date, (i) all Canadian Revolving Loans made by a Canadian Lender to
the Canadian Borrower shall be evidenced by a single Canadian Revolving Credit
Note dated as of the Closing Date, delivered and payable to such Canadian Lender
in a principal amount equal to such Canadian Lender’s Canadian Revolving Credit
Commitment as of the Closing Date, and (iii) all Swingline Loans made by the
Swingline Lender to the US Borrower shall be evidenced by a single Swingline
Note dated as of June 30, 2005, delivered and payable by the US Borrower to the
Swingline Lender in a principal amount equal to $15,000,000.

 

(b)           The outstanding principal balance of each and every Revolving
Loan, as evidenced by the applicable Revolving Credit Notes, shall mature and be
fully due and payable on the Revolving Credit Termination Date.  The outstanding
principal balance of each and every Swingline Loan, as evidenced by the
Swingline Note, shall mature and be fully due and payable on the earlier to
occur of the Revolving Credit Termination Date or the date such Swingline Loans
are required to be paid with proceeds of US Revolving Loans in accordance with
Section 2.11(c).

 

55

--------------------------------------------------------------------------------


 

(c)           Subject to Section 10.6 hereof, the US Borrower hereby agrees to
pay accrued interest on the unpaid principal balance of the US Revolving Loans
and the Swingline Loans on the Interest Payment Dates, commencing with the first
of such dates to occur after the date hereof.  Subject to Section 10.6 hereof,
the Canadian Borrower hereby agrees to pay accrued interest on the unpaid
principal balance of the Canadian Revolving Loans on the Interest Payment Dates,
commencing with the first of such dates to occur after the date hereof.  After
the Revolving Credit Termination Date, accrued and unpaid interest on the
Revolving Loans and the Swingline Loans shall be payable on demand.

 

(d)           To effect payment of accrued interest owing on the US Revolving
Loans or the Swingline Loans as of the applicable Interest Payment Dates,
subject to the provisions of Sections 2.1 and 4.1 hereof, the US Administrative
Agent may, but shall not be obligated to, cause the US Lenders to make a US
Revolving Loan or request that the Swingline Lender make a Swingline Loan to pay
in full the amount of accrued interest owing and payable on the applicable US
Revolving Loans or the Swingline Loans as of the respective Interest Payment
Date, if (i) such US Revolving Loan or Swingline Loan, as applicable, is to be
made prior to the Revolving Credit Termination Date, (ii) the US Availability
would be equal to or greater than zero after giving effect to such US Revolving
Loan or Swingline Loan, as applicable, and the resulting payment of accrued
interest to be contemporaneously paid with the proceeds of such Loan, and
(iii) no Default or Event of Default shall have occurred which is then
continuing.  The inability of the US Administrative Agent to cause a payment of
any accrued interest owing on the US Revolving Loans and/or the Swingline Loans
on any Interest Payment Date in accordance with the preceding sentence shall not
in any way whatsoever effect the obligation of the US Borrower and any Guarantor
of the US Obligations to otherwise pay such amounts in accordance with the
applicable terms hereof or any other Loan Documents.

 

(e)           To effect payment of accrued interest owing on the Canadian
Revolving Loans as of the applicable Interest Payment Dates, subject to the
provisions of Sections 2.1 and 4.1 hereof, the Canadian Administrative Agent
may, but shall not be obligated to, cause the Canadian Lenders to make a
Canadian Revolving Loan to pay in full the amount of accrued interest owing and
payable on the Canadian Revolving Loans as of the respective Interest Payment
Date, if (i) such Canadian Revolving Loan is to be made prior to the Revolving
Credit Termination Date, (ii) the Canadian Availability would be equal to or
greater than zero after giving effect to such Canadian Revolving Loan, and the
resulting payment of accrued interest to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing.  The inability of the Canadian Administrative
Agent to cause a payment of any accrued interest owing on the Canadian Revolving
Loans on any Interest Payment Date in accordance with the preceding sentence
shall not in any way whatsoever effect the obligation of the Canadian Borrower
and any Guarantor of the Canadian Obligations to otherwise pay such amounts in
accordance with the applicable terms hereof or any other Loan Documents.

 

2.7           Application of Payments and Prepayments.

 

(a)           Prepayments on an applicable Class of Revolving Credit Notes shall
be applied to payment of the aggregate unpaid principal amounts of such
Revolving Credit Notes, with

 

56

--------------------------------------------------------------------------------


 

the balance of any such prepayments, if any, being applied to accrued interest. 
Payments of accrued interest on each applicable Class of Revolving Credit Note
in accordance with Section 2.6(c) hereof shall be applied to the aggregate
accrued interest then outstanding under such Revolving Credit Notes, while
(i) payment by the US Borrower of the aggregate principal amount outstanding
under the US Revolving Credit Notes on the Revolving Credit Termination Date
shall be applied to principal outstanding under such Revolving Credit Notes, and
(ii) payment by the Canadian Borrower of the aggregate principal amount
outstanding under the Canadian Revolving Credit Notes on the Revolving Credit
Termination Date shall be applied to principal outstanding under such Revolving
Credit Notes.

 

(b)           Prepayments on the Swingline Note shall be applied to payment of
the aggregate unpaid principal amount of the Swingline Note, with the balance of
any such prepayments, if any, being applied to accrued interest.  Payments of
accrued interest on the Swingline Note in accordance with Section 2.6(c) hereof
shall be applied to the aggregate accrued interest then outstanding under the
Swingline Note, while payment by the US Borrower of the aggregate principal
amount outstanding under the Swingline Note on the Revolving Credit Termination
Date shall be applied to principal.

 

(c)           All payments remitted by the US Borrower or any Guarantor of the
US Obligations to the Applicable Agent and all such payments received from the
US Borrower or any Guarantor of the US Obligations not relating to principal or
interest of specific US Revolving Loans or Swingline Loans, or not constituting
payment of specific fees or other specific US Obligations, and all proceeds of
US Collateral received by the Applicable Agent, shall be applied, ratably,
subject to the provisions of this Agreement, first, to pay any fees, indemnities
or expense reimbursements then due to any Applicable Agent from any US Credit
Party (other than fees, indemnities and expenses relating to Cash Management
Obligations and Hedging Obligations owing by any US Credit Parties); second, to
pay any fees or expense reimbursements then due to the US Lenders from any US
Credit Party (other than fees, indemnities and expenses relating to Cash
Management Obligations and Hedging Obligations owing by any US Credit Parties);
third, to pay interest due in respect of all Swingline Loans; fourth, to pay
interest due in respect of all US Revolving Loans; fifth, to pay or prepay
principal of the Swingline Loans; sixth, to pay or prepay principal of the US
Revolving Loans and unpaid reimbursement obligations in respect of US Letters of
Credit; seventh, to the payment of any other US Obligation due to any Applicable
Agent or any US Lender (other than any Hedging Obligations and Cash Management
Obligations owing by any US Credit Parties); and eighth, to the payment of any
Hedging Obligations and Cash Management Obligations owing by any US Credit
Parties.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the US Borrower, or unless an Event of Default has
occurred and is continuing, neither the US Administrative Agent nor any US
Lender shall apply any payments which it receives to any LIBOR Borrowing, except
(a) on the expiration date of the Interest Period applicable to any such LIBOR
Borrowing, or (b) in the event, and only to the extent, that there are no
outstanding Alternate Base Rate Borrowings by the US Borrower and the US
Borrower has consented to such application.

 

(d)           All payments remitted by the Canadian Borrower or any Guarantor of
the Canadian Obligations to the Applicable Agent and all such payments received
from the Canadian Borrower or any Guarantor of the Canadian Obligations not
relating to principal or interest of

 

57

--------------------------------------------------------------------------------


 

specific Canadian Revolving Loans, or not constituting payment of specific fees
or other specific Canadian Obligations, and all proceeds of Canadian Collateral
received by the Applicable Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities or expense
reimbursements then due to any Applicable Agent from any Canadian Credit Party
(other than fees, indemnities and expenses relating to Cash Management
Obligations and Hedging Obligations owing by any Canadian Credit Parties);
second, to pay any fees or expense reimbursements then due to the Canadian
Lenders from any Canadian Credit Party (other than fees, indemnities and
expenses relating to Cash Management Obligations and Hedging Obligations owing
by any Canadian Credit Parties); third, to pay interest due in respect of all
Canadian Revolving Loans; fourth, to pay or prepay principal of the Canadian
Revolving Loans and unpaid reimbursement obligations in respect of Canadian
Letters of Credit; fifth, to the payment of any other Canadian Obligation due to
any Applicable Agent or any Canadian Lender (other than any Hedging Obligations
and Cash Management Obligations owing by any Canadian Credit Parties); and
sixth, to the payment of any Hedging Obligations and Cash Management Obligations
owing by any Canadian Credit Parties.  Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Canadian Borrower, or
unless an Event of Default has occurred and is continuing, neither the Canadian
Administrative Agent nor any Canadian Lender shall apply any payments which it
receives to any LIBOR Borrowing or CDOR Rate Borrowing, except (a) on the
expiration date of the Interest Period applicable to any such LIBOR Borrowing or
CDOR Rate Borrowing, as applicable, or (b) in the event, and only to the extent,
that there are no outstanding US Base Rate (Canada) Borrowings or Canadian Prime
Rate Borrowings by the Canadian Borrower and the Canadian Borrower has consented
to such application.

 

(e)           Except for any settlement delay provided or specified in
Section 2.2(f) hereof, each payment or prepayment received by the Applicable
Agent hereunder or under any Note for the account of a Lender shall be paid
promptly to such Lender, in immediately available funds.  If the Applicable
Agent fails to send to any applicable Lender the product of such Lender’s
Commitment Percentage times the aggregate amount of any such payment or
prepayment received by such Agent for the account of all the applicable Class of
Lenders by the close of business on the date such payment was deemed received by
such Agent in accordance with Section 2.7(f) below, such Agent shall pay to such
Lender interest on such Lender’s pro-rata portion of such payment timely
received by such Agent from such date of receipt by such Agent to the date that
such Lender receives its pro-rata portion of such payment, such interest to
accrue at the Federal Funds Effective Rate and to be payable upon written
request from such Lender.

 

(f)            Other than automatic payments of the applicable Obligations with
proceeds from applicable lockboxes in accordance with the terms of
Section 6.15(b), all sums payable by (i) the US Borrower to the US
Administrative Agent hereunder or pursuant to the US Revolving Credit Notes, the
Swingline Note or any of the other applicable Loan Documents for its own account
or the account of the US Lenders shall be payable in Dollars in immediately
available funds not later than 12:00 noon on the date such payment or prepayment
is due and shall be made without set-off, counterclaim or deduction of any kind,
and (ii) the Canadian Borrower to the Canadian Administrative Agent hereunder or
pursuant to the Canadian Revolving Credit Notes or any of the other applicable
Loan Documents for its own account or the account of the Canadian Lenders shall
be payable in the applicable Dollars or C$ currency in which such amounts were
initial advanced to

 

58

--------------------------------------------------------------------------------


 

or for the benefit of the Canadian Borrower in immediately available funds not
later than 12:00 noon on the date such payment or prepayment is due and shall be
made without set-off, counterclaim or deduction of any kind.  Any such payment
or prepayment received and accepted by the Applicable Agent after 12:00 noon
shall be considered for all purposes (including the payment of interest, to the
extent permitted by law) as having been made on the next succeeding Business
Day.  All such payments or prepayments shall be made at the Principal Office of
the Applicable Agent.  If any payment or prepayment becomes due and payable on a
day which is not a Business Day, then the date for the payment thereof shall be
extended to the next succeeding Business Day and interest shall be payable
thereon at the then applicable rate per annum during such extension.

 

2.8           Interest Rates for Loans.

 

(a)           Subject to Section 10.6 hereof, (i) the US Revolving Loans and the
Swingline Loans shall bear interest on their respective outstanding principal
balances at the Alternate Base Rate, (ii) the Canadian Revolving Loans that are
denominated in Dollars shall bear interest on their respective outstanding
principal balances at the Adjusted US Base Rate (Canada), and (iii) the Canadian
Revolving Loans that are denominated in C$ shall bear interest on their
respective outstanding principal balances at the Adjusted Canadian Prime Rate;
provided, that (1) all principal outstanding, whether then due and payable,
after the occurrence of an Event of Default which has not been cured to the
satisfaction of the Administrative Agent and the Required Lenders or waived in
writing by the Administrative Agent and the Required Lenders shall bear interest
at the Default Rate, which shall be due and payable upon demand, (2) past due
principal and interest shall bear interest at the Default Rate, which shall be
payable on demand, and (3) subject to the provisions hereof, (x) the US Borrower
shall have the option of having all or any portion of the principal balances
from time to time outstanding under the US Revolving Loans (but not the
Swingline Loans) bear interest until their respective maturities at a rate per
annum equal to the Adjusted LIBOR Rate, (y) the Canadian Borrower shall have the
option of having all or any portion of the principal balances from time to time
outstanding under the Canadian Revolving Loans that are denominated in Dollars
bear interest until their respective maturities at a rate per annum equal to the
Adjusted LIBOR Rate, and (z) the Canadian Borrower shall have the option of
having all or any portion of the principal balances from time to time
outstanding under the Canadian Revolving Loans that are denominated in C$ bear
interest until their respective maturities at a rate per annum equal to the
Adjusted CDOR Rate (together with the Alternate Base Rate, the Adjusted US Base
Rate (Canada) and the Adjusted Canadian Prime Rate, individually herein called
an “Interest Option” and collectively called “Interest Options”).  The records
of the Administrative Agent, with respect to Interest Options, Interest Periods
and the amounts of Loans to which they are applicable shall be binding and
conclusive, absent manifest error.  Interest on the US Revolving Loans and the
Swingline Loans shall be calculated at the Alternate Base Rate, except where it
is expressly provided pursuant to this Agreement that the Adjusted LIBOR Rate is
to apply.  Interest on the Canadian Revolving Loans that are denominated in
Dollars shall bear interest on their respective outstanding principal balances
at the Adjusted US Base Rate (Canada), except where it is expressly provided
pursuant to this Agreement that the Adjusted LIBOR Rate is to apply to such
Canadian Revolving Loans that are denominated in Dollars.  Interest on the
Canadian Revolving Loans that are denominated in C$ shall bear interest on their
respective outstanding principal balances at the Adjusted Canadian Prime Rate,

 

59

--------------------------------------------------------------------------------


 

except where it is expressly provided pursuant to this Agreement that the
Adjusted CDOR Rate is to apply to such Canadian Revolving Loans that are
denominated in C$.

 

(b)           The applicable Borrower shall have the right to designate or
convert its Interest Options in accordance with the provisions hereof.  Provided
no Default or Event of Default has occurred and is continuing, and subject to
the provisions of the last three (3) sentences of Subsection 2.8(a) hereinabove
and the provisions of Section 2.9 hereof, the applicable Borrower may elect to
have the Adjusted LIBOR Rate or Adjusted CDOR Rate, as the case may be, apply or
continue to apply to all or any portion of the principal balances of the
applicable Class of Revolving Loans to such Borrower.  Each change in Interest
Options shall be a conversion of the rate of interest applicable to the
specified portion of the Loans, but such conversion alone shall not change the
outstanding principal balance of the applicable Class of Revolving Loans to such
Borrower or Revolving Credit Notes from such Borrower.  The Interest Options
shall be designated or converted in the manner provided below:

 

(1)           The applicable Borrower shall give the Administrative Agent notice
by telephone, promptly confirmed by written notice (the “Rate Selection Notice”)
substantially in the form of Exhibit E hereto.  Each such telephone and written
notice shall specify the amount and type of borrowings which are the subject of
the designation, if any; the amount and type of borrowings into which such
borrowings are to be converted or for which an Interest Option is designated;
the proposed date for the designation or conversion (which, in the case of
conversion of LIBOR Borrowings or CDOR Rate Borrowings, shall be the last day of
the Interest Period applicable thereto) and the Interest Period or Periods, if
any, selected by such Borrower.  Such notice by telephone shall be irrevocable
and shall be given to the Administrative Agent no later than the applicable Rate
Selection Date.  If (a) a new Revolving Loan to such Borrower is to be a LIBOR
Borrowing or a CDOR Rate Borrowing, (b) an existing LIBOR Borrowing or an
existing CDOR Rate Borrowing, as applicable, is maturing at the time that a new
Revolving Loan is being requested by such Borrower and such Borrower is electing
to have such existing portion of the outstanding principal balance of the
applicable Revolving Loans going forward bear interest at the same Interest
Option and for the same Interest Period as the new Revolving Loan to such
Borrower, or (c) a portion of an Alternate Rate Borrowing, Canadian Prime Rate
Borrowing or US Base Rate (Canada) Borrowing, as applicable, is to be converted
so as to bear interest at the same Interest Option and for the same Interest
Period as the new Revolving Loan to such Borrower, then the Rate Selection
Notice shall be included in the Request for Extension of Credit applicable to
such new Revolving Loan, which shall be given to the Administrative Agent no
later than the applicable Rate Selection Date.

 

(2)           No more than five (5) LIBOR Borrowings and corresponding Interest
Periods shall be outstanding at any one time.  No more than three (3) CDOR Rate
Borrowings and corresponding Interest Periods shall be outstanding at any one
time.  Each LIBOR Borrowing and each CDOR Rate Borrowing shall be in a minimum
aggregate principal amount of at least $500,000 for each applicable Lender, with
any increases over such minimum amount being in integral aggregate multiples of
$100,000 for each applicable Lender.

 

60

--------------------------------------------------------------------------------


 

(3)           Principal included in any borrowing shall not be included in any
other borrowing which exists at the same time.

 

(4)           Each designation or conversion shall occur on a Business Day.

 

(5)           Except as provided in Section 2.9 hereof, no LIBOR Borrowing or
CDOR Rate Borrowing shall be converted on any day other than the last day of the
applicable Interest Period.

 

(6)           The Administrative Agent shall promptly advise the applicable
Class of Lenders of any Rate Selection Notice given pursuant to this Section 2.8
and of each such Lender’s pro-rata portion of such designation or conversion
hereunder.

 

(c)           All interest and fees (including the Commitment Fee, but excluding
any prepayment fee owing pursuant to Section 2.4 hereof) will be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable, unless the
effect of so computing shall be to cause the rate of interest to exceed the
Highest Lawful Rate.

 

2.9           Special Provisions Applicable to LIBOR Borrowings and CDOR Rate
Borrowings.

 

(a)           If, after the date of this Agreement, the adoption of any
applicable Legal Requirement or any change in any applicable Legal Requirement
or in the interpretation or administration thereof by any Governmental Authority
or compliance by any Agent or any Lender with any request or directive (whether
or not having the force of law) of any Governmental Authority shall at any time
make it unlawful or impracticable for any Lender in the applicable Class of
Lenders to permit the establishment of or to maintain any LIBOR Borrowing or
CDOR Rate Borrowing, as applicable, the commitment of the Lenders in such
Class of Lenders to establish or maintain the Adjusted LIBOR Rate or the
Adjusted CDOR Rate, as applicable, affected by such adoption or change shall
forthwith be canceled, the Administrative Agent or such Lender shall use
reasonable efforts to give the applicable Borrower written notice thereof within
a reasonable time after discovery of such adoption or change by the
Administrative Agent or such Lender, as applicable (it being agreed, however,
that any failure to provide such notice to the applicable Borrower shall not in
any manner affect the rights under this Section 2.9(a) of the Administrative
Agent or any Lender), and the applicable Borrower shall forthwith, upon demand
by the Administrative Agent to such Borrower, (1) convert the Adjusted LIBOR
Rate or the Adjusted CDOR Rate with respect to which such demand was made to the
Alternate Base Rate, the Adjusted Canadian Prime Rate or the Adjusted US Base
Rate (Canada), as applicable; (2) pay all accrued and unpaid interest to date on
the amount so converted; and (3) pay any amounts required to compensate the
Applicable Agent and the applicable Lenders for any additional cost or expense
which such Agent or any such Lender may incur as a result of such adoption of or
change in such Legal Requirement or in the interpretation or administration
thereof and any Consequential Loss which such Agent or any such Lender may incur
as a result of such conversion to the Alternate Base Rate, the Adjusted Canadian
Prime Rate or the Adjusted US Base Rate (Canada), as applicable.  If, when the
Administrative Agent so notifies the applicable Borrower, such Borrower has
given a Rate Selection Notice specifying one or more borrowings of the type with
respect to which such demand was made but the selected Interest Period

 

61

--------------------------------------------------------------------------------


 

or Interest Periods has not yet begun, such Rate Selection Notice shall be
deemed to be of no force and effect, as if never made, and the balance of the
Revolving Loans specified in such Rate Selection Notice shall bear interest at
the Alternate Base Rate, the Adjusted Canadian Prime Rate or the Adjusted US
Base Rate (Canada), as applicable, until a different available Interest Option
shall be designated in accordance herewith.

 

(b)           If the adoption of any applicable Legal Requirement or any change
in any applicable Legal Requirement or in the interpretation or administration
thereof by any Governmental Authority or compliance by any Agent or any Lender
with any request or directive (whether or not having the force of law) from any
Governmental Authority shall at any time as a result of any portion of the
principal balance of the applicable Revolving Loans being maintained on the
basis of the Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable:

 

(1)           impose, modify, increase or deem applicable any reserve
requirement (excluding that portion of any reserve requirement included in the
calculation of the Statutory Reserves), special deposit requirement or similar
requirement (including state law requirements and Regulation D) imposed,
modified, increased or deemed applicable by any Governmental Authority against
assets held by any Agent or any Lender, or against deposits or accounts in or
for the account of any Agent or any Lender, or against loans made by any Agent
or any Lender, or against any other funds, obligations or other Property owned
or held by any Agent or any Lender; or

 

(2)           impose on any Agent or any Lender any other materially restrictive
or limiting condition regarding any LIBOR Borrowing or any CDOR Rate Borrowing;

 

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such borrowing on the
basis of the Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable, or
reduce the amount of principal or interest received by any Lender, then the
Applicable Agent or such Lender shall use reasonable efforts to give the
applicable Borrower written notice thereof within a reasonable time after
discovery of such adoption or change by such Agent or such Lender, as applicable
(it being agreed, however, that any failure to provide such notice to the
applicable Borrower shall not in any manner affect the rights under this
Section 2.9(b) of any Agent or any Lender), and, upon demand by such Lender, the
applicable Borrower shall pay to such Lender, from time to time as specified by
such Lender, additional amounts which shall compensate such Lender for such
increased cost or reduced amount.  Such Lender will promptly notify the
applicable Borrower in writing of any event, upon becoming actually aware of it,
which will entitle any Lender to additional amounts pursuant to this paragraph. 
Such Lender’s determination of the amount of any such increased cost, increased
reserve requirement or reduced amount shall be conclusive and binding, absent
manifest error, provided that the calculation thereof and reason therefore is
certified and is set forth in reasonable detail in such certification by such
Lender.

 

The applicable Borrower shall have the right, if it receives from any Lender any
notice referred to in the preceding paragraph, upon three (3) Business Days’
notice to the Administrative Agent, either (i) to repay in full (but not in
part) any borrowing with respect to which such notice was

 

62

--------------------------------------------------------------------------------


 

given, together with any accrued interest thereon, or (ii) to convert the
Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable, in effect with
respect to such borrowing from such Lender to the Alternate Base Rate, the
Adjusted Canadian Prime Rate or the Adjusted US Base Rate (Canada), as
applicable; provided, that any such repayment or conversion shall be accompanied
by payment of (x) the amount required to compensate the appropriate Lender or
Lenders for the increased cost or reduced amount referred to in the preceding
paragraph; (y) all accrued and unpaid interest to date on the amount so repaid
or converted; and (z) any Consequential Loss which may be incurred as a result
of such repayment or conversion.  Additionally, if it receives from any Lender
any notice referred to in the preceding paragraph, the applicable Borrower shall
also have the corresponding rights in Section 10.16(c).

 

(c)           If for any reason with respect to any Interest Period the
Applicable Agent shall have in good faith determined (which determination shall
be conclusive and binding upon the Borrower) that: (1) such Agent is unable
through its customary general practices to determine a rate at which such Agent
is offered deposits in Dollars by prime banks in the London interbank market, in
the appropriate amount for the appropriate period, or by reason of circumstances
affecting the London interbank market, generally, such Agent is not being
offered deposits for the applicable Interest Period and in an amount equal to
the amount of the Agent’s pro-rata portion of any LIBOR Borrowing requested by
the applicable Borrower, or (2) the Adjusted LIBOR Rate or the Adjusted CDOR
Rate, as applicable, will not adequately and fairly reflect the cost to any
applicable Lender of making and maintaining any LIBOR Borrowing or any CDOR Rate
Borrowing, as applicable, hereunder for any proposed Interest Period, then the
Applicable Agent shall give the applicable Borrower notice thereof and
thereupon, (A) any Rate Selection Notice previously given by the applicable
Borrower designating an Adjusted LIBOR Rate or an Adjusted CDOR Rate, as
applicable,  which has not commenced as of the date of such notice from the
Applicable Agent shall be deemed for all purposes hereof to be of no force and
effect, as if never given, and (B) until the circumstances giving rise to such
notice from the Applicable Agent no longer exist, each Rate Selection Notice
requesting an Adjusted LIBOR Rate or an Adjusted CDOR Rate, as applicable, shall
be deemed a request for an Alternate Base Rate Borrowing, a Canadian Prime Rate
Borrowing or a US Base Rate (Canada) Borrowing, as applicable, and each
outstanding LIBOR Borrowing or CDOR Rate Borrowing, as applicable, then in
effect shall be converted, without any notice to or from the Borrower, upon the
termination of the Interest Period then in effect to an Alternate Base Rate
Borrowing, a Canadian Prime Rate Borrowing or a US Base Rate (Canada) Borrowing,
as applicable.

 

(d)           Each US Credit Party, jointly and severally with all other US
Credit Parties, hereby agrees to indemnify the US Administrative Agent and each
of the US Lenders against and hold each of them harmless from any Consequential
Loss which it may incur or sustain as a consequence of any prepayment (mandatory
or optional) or default by the US Borrower in the payment of any principal
amount of or interest on each US Revolving Loan or any failure by the US
Borrower to convert or to borrow any LIBOR Borrowing on the date specified by
the US Borrower.  This agreement shall survive the payment of each US Revolving
Loan.  A certificate as to any additional amounts payable to the US
Administrative Agent or any US Lender pursuant to this paragraph, detailing the
basis therefore and submitted by the US Administrative Agent or such US Lender
to the US Borrower shall be conclusive and

 

63

--------------------------------------------------------------------------------


 

binding upon the US Credit Parties, absent manifest error, provided the
calculation thereof is set forth in reasonable detail in such notice.

 

(e)           Each Canadian Credit Party, jointly and severally with all other
Canadian Credit Parties, hereby agrees to indemnify the Canadian Administrative
Agent and each of the Canadian Lenders against and hold each of them harmless
from any Consequential Loss which it may incur or sustain as a consequence of
any prepayment (mandatory or optional) or default by the Canadian Borrower in
the payment of any principal amount of or interest on each Canadian Revolving
Loan or any failure by the Canadian Borrower to convert or to borrow any LIBOR
Borrowing or CDOR Rate Borrowing, as applicable, on the date specified by the
Canadian Borrower.  This agreement shall survive the payment of each Canadian
Revolving Loan.  A certificate as to any additional amounts payable to the
Canadian Administrative Agent or any Canadian Lender pursuant to this paragraph,
detailing the basis therefore and submitted by the Canadian Administrative Agent
or such Canadian Lender to the Canadian Borrower shall be conclusive and binding
upon the Canadian Credit Parties, absent manifest error, provided the
calculation thereof is set forth in reasonable detail in such notice.

 

(f)            If any Borrower requests quotes of the Adjusted LIBOR Rate or
Adjusted CDOR Rate, as applicable, for different Interest Periods being
considered for election by such Borrower, the Applicable Agent will use
reasonable efforts to provide such quotes to such Borrower promptly.  However,
all such quotes provided shall be representative only and shall not be binding
on any Applicable Agent or any applicable Lender, nor shall they be
determinative, directly or indirectly, of any Adjusted LIBOR Rate or Adjusted
CDOR Rate, as applicable, or any component of any such rate, nor will the
applicable Borrower’s failure to receive or the Applicable Agent’s failure to
provide any requested quote or quotes either (1) excuse or extend the time for
performance of any obligation of such Borrower or for the exercise of any right,
option or election of such Borrower or (2) impose any duty or liability on the
Applicable Agent or any applicable Lender.  If any Borrower requests a list of
the Business Days in any calendar month, the Applicable Agent will use
reasonable efforts to provide such list promptly.  However, any such list
provided shall be understood to identify only those days which the Applicable
Agent believes in good faith at the time such list is prepared will be the
Business Days for such month.  The Applicable Agent shall not have any liability
for any failure to provide, delay in providing, error or mistake in or omission
from, any such quote or list.

 

(g)           With respect to any Lender having a LIBOR Lending Office which
differs from its Domestic Lending Office or Canadian Lending Office, as
applicable, all Revolving Loans advanced by such Lender’s LIBOR Lending Office
and denominated in Dollars shall be deemed to have been made by such Lender and
the obligation of the applicable Borrower to repay such Loans shall nevertheless
be to such Lender and shall be deemed held by such Lender, to the extent of such
portions of the applicable Loans, for the account of such Lender’s LIBOR Lending
Office.

 

(h)           Notwithstanding any provision of this Agreement to the contrary,
each Lender shall be entitled to fund and maintain its funding of all or any
part of its respective Loans hereunder in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement, all determinations
hereunder shall be made as if such Lender had actually funded and maintained its

 

64

--------------------------------------------------------------------------------


 

portion of each LIBOR Borrowing or CDOR Rate Borrowing, as applicable, during
each Interest Period for the applicable Loans through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the LIBOR Rate or CDOR Rate, as applicable, for such Interest
Period.

 

(i)            Each Borrower’s obligation to pay increased costs and
Consequential Loss with regard to each LIBOR Borrowing and/or each CDOR Rate
Borrowing applicable to such Borrower as specified in this Section 2.9 hereof
shall survive termination of this Agreement.

 

2.10         Letters of Credit.

 

(a)           Subject to the terms and conditions contained herein, the US
Borrower shall have the right to utilize a portion of the US Total Revolving
Credit Commitment from time to time prior to the Revolving Credit Termination
Date to obtain from the applicable Issuing Bank one or more US Letters of Credit
for the account of the US Borrower in such amounts and in favor of such
beneficiaries as the US Borrower from time to time shall request; provided, that
in no event shall the applicable Issuing Bank have any obligation to or shall
the applicable Issuing Bank in any event issue any US Letter of Credit if
(i) the face amount of such Letter of Credit, plus the US Letter of Credit
Exposure Amount at such time would exceed $20,000,000, (ii) the face amount of
such Letter of Credit, plus the aggregate of each US Lender’s US Revolving
Credit Exposure at such time, would exceed the US Availability, (iii) such
Letter of Credit would have an expiry date beyond the earlier to occur of
(1) five (5) Business Days prior to the scheduled Revolving Credit Termination
Date, (2) with respect to Standby Letters of Credit, one full year after the
issuance date of such Standby Letter of Credit, or (3) with respect to Trade
Letters of Credit, one hundred eighty (180) days after the issuance date of such
Trade Letter of Credit; provided, however, that any Standby Letter of Credit
with a one-year term may provide for automatic renewals thereof for additional
one-year periods (which shall in no event extend beyond five (5) Business Days
prior to the scheduled Revolving Credit Termination Date), (iv) such Letter of
Credit is not in a form and does not contain terms satisfactory to the
applicable Issuing Bank and the US Administrative Agent in its sole and absolute
discretion, (v) the US Borrower has not executed and delivered such Applications
and other instruments and agreements relating to such Letter of Credit as the
applicable Issuing Bank and the US Administrative Agent shall have reasonably
requested, (vi) any Default or Event of Default has occurred and is continuing,
or (vii) such Letter of Credit is not being issued or has not been issued in
connection with transactions occurring in the ordinary course of business of the
US Borrower or any of its Domestic Subsidiaries. Each US Letter of Credit may be
issued for the account of or used by the US Borrower or any of its Domestic
Subsidiaries, but the US Borrower shall have full liability for each Letter of
Credit.

 

(b)           Subject to the terms and conditions contained herein, the Canadian
Borrower shall have the right to utilize a portion of the Canadian Total
Revolving Credit Commitment from time to time prior to the Revolving Credit
Termination Date to obtain from the applicable Issuing Bank one or more Canadian
Letters of Credit for the account of the Canadian Borrower in such amounts and
in favor of such beneficiaries as the Canadian Borrower from time to time shall
request; provided, that in no event shall the applicable Issuing Bank have any
obligation to or shall the applicable Issuing Bank in any event issue any
Canadian Letter of Credit if (i) the face amount of

 

65

--------------------------------------------------------------------------------


 

such Letter of Credit, plus the Canadian Letter of Credit Exposure Amount at
such time would exceed the Canadian Total Revolving Credit Commitment, (ii) the
face amount of such Letter of Credit, plus the aggregate of each Canadian
Lender’s Canadian Revolving Credit Exposure at such time, would exceed the
Canadian Availability, (iii) such Letter of Credit would have an expiry date
beyond the earlier to occur of (1) five (5) Business Days prior to the scheduled
Revolving Credit Termination Date, (2) with respect to Standby Letters of
Credit, one full year after the issuance date of such Standby Letter of Credit,
or (3) with respect to Trade Letters of Credit, one hundred eighty (180) days
after the issuance date of such Trade Letter of Credit; provided, however, that
any Standby Letter of Credit with a one-year term may provide for automatic
renewals thereof for additional one-year periods (which shall in no event extend
beyond five (5) Business Days prior to the scheduled Revolving Credit
Termination Date), (iv) such Letter of Credit is not in a form and does not
contain terms satisfactory to the applicable Issuing Bank and the Canadian
Administrative Agent in its sole and absolute discretion, (v) the Canadian
Borrower has not executed and delivered such Applications and other instruments
and agreements relating to such Letter of Credit as the applicable Issuing Bank
and the Canadian Administrative Agent shall have reasonably requested, (vi) any
Default or Event of Default has occurred and is continuing, or (vii) such Letter
of Credit is not being issued or has not been issued in connection with
transactions occurring in the ordinary course of business of the Canadian
Borrower or any of its Canadian Subsidiaries. Each Canadian Letter of Credit may
be issued for the account of or used by the Canadian Borrower or any of its
Canadian Subsidiaries, but the Canadian Borrower shall have full liability for
each Letter of Credit.

 

(c)           If requesting the issuance of any Letter of Credit, the applicable
Borrower shall give at least five (5) Business Days’ prior written notice to the
Applicable Agent and the applicable Issuing Bank, at their respective Applicable
Lending Office, which written notice shall be the requisite Application for a
Letter of Credit on the applicable Issuing Bank’s customary form.  In accordance
with the provisions of Section 2.2(f) hereof, the Administrative Agent shall
periodically notify each Lender that a Letter of Credit has been requested in
the amount reflected in such Application and inform each applicable Lender of
the amount of its pro-rata portion of such proposed Letter of Credit (based upon
such Lender’s Commitment Percentage).

 

(d)           Simultaneously with any Issuing Bank’s issuance and delivery of
any Letter of Credit, the Issuing Bank, as a Lender hereunder, shall be deemed,
without further action, to have sold to each other Lender in the applicable
Class of Lenders, and such other applicable Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Bank, as
a Lender hereunder, a participation interest (which participation shall be
nonrecourse to the Issuing Bank) equal to such other Lender’s Commitment
Percentage at such time in such Letter of Credit and all of the applicable
Class of Letter of Credit Exposure Amount related to such Letter of Credit,
provided that such participation interest shall not cause any of such other
applicable Lender’s Class of Revolving Credit Exposure to exceed such Lender’s
Commitment Percentage.  Each Lender acknowledges and agrees that its obligation
to acquire participations in each Letter of Credit of the type and
Class applicable to such Lender, as well as its obligation to make the payments
specified in this Section 2.10 and the right of the Issuing Bank and the
Applicable Agent to receive the same in the manner specified herein, are
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, the occurrence and continuance of a
Default

 

66

--------------------------------------------------------------------------------


 

or Event of Default hereunder, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           The US Borrower promises to pay to the order of the US
Administrative Agent the amount of all US Letter of Credit Advances.  Each US
Letter of Credit Advance shall be considered for all purposes as a demand
obligation owing by the US Borrower to the US Administrative Agent, and each US
Letter of Credit Advance shall bear interest from the date thereof at the
Default Rate, without notice of presentment, demand, protest or other
formalities of any kind (said past due interest on such US Letter of Credit
Advance being payable on demand).  To effect repayment of any such US Letter of
Credit Advance, the US Administrative Agent shall automatically satisfy such US
Letter of Credit Advance (subject to the terms and conditions of Sections 2.1
and 4.1 hereof) by causing the US Lenders to make a US Revolving Loan or the
Swingline Lender to make a Swingline Loan if (i) such US Letter of Credit
Advance is (and such US Revolving Loan or Swingline Loan, as applicable, is to
be) made prior to the Revolving Credit Termination Date, (ii) the US
Availability would be equal to or greater than zero after giving effect to such
US Revolving Loan or Swingline Loan, as applicable, and the resulting repayment
of such US Letter of Credit Advance to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing.  The unavailability of a US Revolving Loan or
Swingline Loan to effect repayment of any such US Letter of Credit Advance in
accordance with the preceding sentence shall not in any way whatsoever affect
the US Borrower’s obligation to pay each US Letter of Credit Advance on demand
and to pay interest at the Default Rate on the amount of such unreimbursed US
Letter of Credit Advance.  Except for any settlement delay provided in
Section 2.2(f), the US Administrative Agent will pay to each US Lender such
Lender’s Commitment Percentage of all amounts received from the US Borrower by
the US Administrative Agent, if any, for application, in whole or in part,
against the US Letter of Credit Advances in respect to any US Letter of Credit,
but only to the extent such US Lender has made its full pro-rata payment of each
drawing under the US Letter of Credit to which such US Letter of Credit Advance
relates.  All rights, powers, benefits and privileges of this Agreement with
respect to the US Revolving Credit Notes, all security therefor (including the
applicable Collateral) and guaranties thereof (including the applicable
Guaranties) and all restrictions, provisions for repayment or acceleration and
all other covenants, warranties, representations and agreements of the US
Borrower contained in this Agreement with respect to the US Revolving Credit
Notes shall apply to such US Letter of Credit Advances.

 

(f)            The Canadian Borrower promises to pay to the order of the
Canadian Administrative Agent the amount of all Canadian Letter of Credit
Advances.  Each Canadian Letter of Credit Advance shall be considered for all
purposes as a demand obligation owing by the Canadian Borrower to the Canadian
Administrative Agent, and each Canadian Letter of Credit Advance shall bear
interest from the date thereof at the Default Rate, without notice of
presentment, demand, protest or other formalities of any kind (said past due
interest on such Canadian Letter of Credit Advance being payable on demand).  To
effect repayment of any such Canadian Letter of Credit Advance, the Canadian
Administrative Agent shall automatically satisfy such Canadian Letter of Credit
Advance (subject to the terms and conditions of Sections 2.1 and 4.1 hereof) by
causing the Canadian Lenders to make a Canadian Revolving Loan if (i) such
Canadian Letter of Credit Advance is (and such Canadian Revolving Loan is to be)
made prior to the Revolving Credit Termination

 

67

--------------------------------------------------------------------------------


 

Date, (ii) the Canadian Availability would be equal to or greater than zero
after giving effect to such Canadian Revolving Loan, and the resulting repayment
of such Canadian Letter of Credit Advance to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing.  The unavailability of a Canadian Revolving
Loan to effect repayment of any such Canadian Letter of Credit Advance in
accordance with the preceding sentence shall not in any way whatsoever affect
the Canadian Borrower’s obligation to pay each Canadian Letter of Credit Advance
on demand and to pay interest at the Default Rate on the amount of such
unreimbursed Canadian Letter of Credit Advance.  Except for any settlement delay
provided in Section 2.2(f), the Canadian Administrative Agent will pay to each
Canadian Lender such Lender’s Commitment Percentage of all amounts received from
the Canadian Borrower by the Canadian Administrative Agent, if any, for
application, in whole or in part, against the Canadian Letter of Credit Advances
in respect to any Canadian Letter of Credit, but only to the extent such
Canadian Lender has made its full pro-rata payment of each drawing under the
Canadian Letter of Credit to which such Canadian Letter of Credit Advance
relates.  All rights, powers, benefits and privileges of this Agreement with
respect to the Canadian Revolving Credit Notes, all security therefor (including
the applicable Collateral) and guaranties thereof (including the applicable
Guaranties) and all restrictions, provisions for repayment or acceleration and
all other covenants, warranties, representations and agreements of the Canadian
Borrower contained in this Agreement with respect to the Canadian Revolving
Credit Notes shall apply to such Canadian Letter of Credit Advances.

 

(g)           In consideration of the issuance of each US Letter of Credit
pursuant to the provisions of this Section 2.10, the US Borrower agrees to pay
(subject to Section 10.6 hereof) to the US Administrative Agent for the ratable
benefit of the US Lenders a letter of credit fee (computed on the basis of the
actual number of days elapsed in a year composed of 360 days) in an amount equal
to the product of (a) the Applicable Margin in effect for LIBOR Borrowings of
Revolving Loans for the applicable period times (b) the undrawn upon amount of
the applicable US Letter of Credit, with each letter of credit fee to commence
to accrue as of the date of issuance of such US Letter of Credit and to be
effective as to any reductions in the undrawn amount of such US Letter of Credit
as of the date of any such reduction (whether resulting from payments thereunder
by the applicable Issuing Bank, by agreement of the beneficiary thereunder or
automatically by the terms of the US Letter of Credit).   In consideration of
the issuance of each Canadian Letter of Credit pursuant to the provisions of
this Section 2.10, the Canadian Borrower agrees to pay (subject to Section 10.6
hereof) to the Canadian Administrative Agent for the ratable benefit of the
Canadian Lenders a letter of credit fee (computed on the basis of the actual
number of days elapsed in a year composed of 360 days) in an amount equal to the
product of (a) the Applicable Margin in effect for (i) LIBOR Borrowings of
Revolving Loans for the applicable period with respect to Canadian Letters of
Credit denominated in Dollars, and (ii) CDOR Rate Borrowings of Revolving Loans
for the applicable period with respect to Canadian Letters of Credit denominated
in C$ times (b) the undrawn upon amount of the applicable Canadian Letter of
Credit, with each letter of credit fee to commence to accrue as of the date of
issuance of such Canadian Letter of Credit and to be effective as to any
reductions in the undrawn amount of such Canadian Letter of Credit as of the
date of any such reduction (whether resulting from payments thereunder by the
applicable Issuing Bank, by agreement of the beneficiary thereunder or
automatically by the terms of the Canadian Letter of Credit).  Each letter of
credit fee shall cease to accrue (except with respect to interest at the Default
Rate on any unpaid portion thereof) on the date that such Letter of Credit
expires, is returned to the applicable

 

68

--------------------------------------------------------------------------------


 

Issuing Bank undrawn upon by the beneficiary thereof or is fully paid by the
applicable Issuing Bank.  Said letter of credit fees shall be payable in arrears
to the Applicable Agent at its Principal Office in immediately available funds
(i) on the first Business Day of each calendar month that such Letter of Credit
remains open, and (ii) on the date that such Letter of Credit expires, is
returned to the applicable Issuing Bank undrawn upon by the beneficiary thereof
or is fully paid by the applicable Issuing Bank.  All past due letter of credit
fees shall bear interest at the Default Rate and shall be payable upon demand by
the Applicable Agent.  The Applicable Agent will pay to each Lender in the
applicable Class, as soon as practicable after receiving any payment of letter
of credit fees described in the preceding sentence, an amount equal to the
product of (A) such Lender’s Commitment Percentage times (B) the amount of such
fees received.  If the Applicable Agent fails to send to any Lender such
Lender’s pro-rata portion of any payment of such letter of credit fees timely
received by the Applicable Agent by the close of business on the Business Day
such payment was received by the Applicable Agent, the Applicable Agent shall
pay to such Lender interest on such Lender’s pro-rata portion of such letter of
credit fees timely received by the Applicable Agent from such date of receipt by
the Applicable Agent to the date that such Lender receives its pro-rata portion
of such payment, such interest to accrue at the Federal Funds Effective Rate and
to be payable upon written request from such Lender.

 

(h)           The applicable Borrower hereby agrees to pay to the applicable
Issuing Bank, for such Issuing Bank’s sole benefit, a fronting fee equal to
0.125% of the face amount of each Letter of Credit issued hereunder for the
account or liability of such Borrower.  Fronting fees shall be payable on the
date of issuance of the applicable Letter of Credit.  The applicable Borrower
also hereby agrees to pay to the applicable Issuing Bank for such Issuing Bank’s
sole benefit, any and all documentary, processing, amendment, negotiation,
payment and other normal and customary fees which are charged by such Issuing
Bank in connection with the issuance, amendment, cancellation, negotiation or
transfer of any of Letter of Credit and the presentation or payment of any draw
under any such Letter of Credit, with all of such amounts being due and payable
to such Issuing Bank upon demand.

 

(i)            The obligations of each Borrower under this Agreement in respect
of the applicable Class of Letters of Credit issued for its account or liability
and all Letter of Credit Advances related to such Letters of Credit are
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including the following circumstances:

 

(1)           any lack of validity or enforceability of this Agreement, any
Letter of Credit or any Loan Document;

 

(2)           any amendment or waiver of default under or any consent to
departure from the terms of this Agreement or any Letter of Credit without the
express prior written consent of the Applicable Agent or the applicable Issuing
Bank, as appropriate;

 

(3)           the existence of any claim, set-off, defense or other right which
any beneficiary or any transferee of any Letter of Credit (or any entities for
whom any such beneficiary or any such transferee may be acting), or any Person
(other than the Applicable

 

69

--------------------------------------------------------------------------------


 

Agent or the applicable Lenders) may have, whether in connection with this
Agreement, the Letters of Credit, the transactions contemplated hereby or any
unrelated transaction;

 

(4)           any statement, draft, certificate, or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever; provided, that the Agent will examine each document
presented under each Letter of Credit to ascertain that such document appears on
its face to comply with the terms thereof; and

 

(5)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

In the event that any restriction or limitation is imposed upon or determined or
held to be applicable to the Applicable Agent, any applicable Lender, the
applicable Issuing Bank or the applicable Borrower by, under or pursuant to any
Legal Requirement now or hereafter in effect or by reason of any interpretation
thereof by any Governmental Authority, which in the respective sole judgment of
the Applicable Agent, the applicable Issuing Bank or any Lender would prevent
any Lender from legally incurring liability under any applicable Class of Letter
of Credit issued or proposed to be issued hereunder, then the Administrative
Agent shall give prompt written notice thereof to the applicable Borrower,
whereupon the applicable Issuing Bank shall have no obligation to issue any
additional Letters of Credit then or at any time thereafter for the account or
liability of such Borrower.  In addition, if as a result of any Regulatory
Change which imposes, modifies or deems applicable (x) any tax, reserve, special
deposit or similar requirement against any Letters of Credit issued or
participated to by any Lender; (y) any fee, expense or assessment against the
Letters of Credit issued by the applicable Issuing Bank or any applicable Lender
for deposit insurance, or (z) any other charge, expense or condition which
increases the actual cost to the applicable Issuing Bank, the Applicable Agent
or any applicable Lender of issuing or maintaining such Letters of Credit, or
reduces any amount Account by the applicable Issuing Bank, the Applicable Agent
or any applicable Lender hereunder in respect of any applicable Class of Letter
of Credit or any participation therein (which increase in cost, or reduction in
amount Account, shall be the result of such Issuing Bank’s, such Applicable
Agent’s or such Lender’s reasonable allocation of the aggregate of such
increases or reductions resulting from such event), then the applicable Borrower
(subject to Section 10.6 hereof) shall pay to such Issuing Bank, such Applicable
Agent or such Lender, upon demand and from time to time, amounts sufficient to
compensate such Person for each such increase from the effective date of such
increase to the date of demand therefor.  Each such demand shall be accompanied
by a certificate setting forth in reasonable detail the calculation of the
amount then being demanded in accordance with the preceding sentence and each
such certificate shall be conclusive absent manifest error.

 

(j)            Each US Credit Party, jointly and severally with all other US
Credit Parties, hereby indemnifies and holds harmless each US Lender, the
applicable Issuing Bank and the US Administrative Agent from and against any and
all claims and damages, losses, liabilities, costs or expenses which such US
Lender, such Issuing Bank or the US Administrative Agent may incur (or which may
be claimed against such US Lender, such Issuing Bank or the US Administrative
Agent by any person whatsoever) in connection with

 

70

--------------------------------------------------------------------------------


 

the execution and delivery or transfer of or payment or failure to pay under any
US Letter of Credit, including any claims, damages, losses, liabilities, costs
or expenses which the US Administrative Agent, such Issuing Bank or such US
Lender, as the case may be, may incur (whether incurred as a result of, its own
negligence or otherwise) by reason of or in connection with the failure of any
other US Lender (whether as a result of its own negligence or otherwise) to
fulfill or comply with its obligations to the US Administrative Agent, such
Issuing Bank or such US Lender, as the case may be, hereunder (but nothing
herein contained shall affect any rights the US Credit Parties may have against
such defaulting US Lender); provided, that the US Credit Parties shall not be
required to indemnify any applicable Issuing Bank,  any US Lender or the US
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (i) the willful
misconduct or gross negligence of the party seeking indemnification or such
party’s willful and knowing breach of any Loan Document or (ii) such US
Lender’s, such Issuing Bank’s or the US Administrative Agent’s (as the case may
be) failure to pay under any US Letter of Credit after the presentation to it of
a request required to be paid under applicable law.  Nothing in this
Section 2.10(j) is intended to limit the obligations of the US Borrower or any
other US Credit Party under any other provision of this Agreement or any other
Loan Document.

 

(k)           Each Canadian Credit Party, jointly and severally with all other
Canadian Credit Parties, hereby indemnifies and holds harmless each Canadian
Lender, the applicable Issuing Bank and the Canadian Administrative Agent from
and against any and all claims and damages, losses, liabilities, costs or
expenses which such Canadian Lender, such Issuing Bank or the Canadian
Administrative Agent may incur (or which may be claimed against such Canadian
Lender, such Issuing Bank or the Canadian Administrative Agent by any person
whatsoever) in connection with the execution and delivery or transfer of or
payment or failure to pay under any Canadian Letter of Credit, including any
claims, damages, losses, liabilities, costs or expenses which the Canadian
Administrative Agent, such Issuing Bank or such Canadian Lender, as the case may
be, may incur (whether incurred as a result of, its own negligence or otherwise)
by reason of or in connection with the failure of any other Canadian Lender
(whether as a result of its own negligence or otherwise) to fulfill or comply
with its obligations to the Canadian Administrative Agent, such Issuing Bank or
such Canadian Lender, as the case may be, hereunder (but nothing herein
contained shall affect any rights the Canadian Credit Parties may have against
such defaulting Canadian Lender); provided, that the Canadian Credit Parties
shall not be required to indemnify any applicable Issuing Bank,  any Canadian
Lender or the Canadian Administrative Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of the party seeking
indemnification or such party’s willful and knowing breach of any Loan Document
or (ii) such Canadian Lender’s, such Issuing Bank’s or the Canadian
Administrative Agent’s (as the case may be) failure to pay under any Canadian
Letter of Credit after the presentation to it of a request required to be paid
under applicable law.  Nothing in this Section 2.10(k) is intended to limit the
obligations of the Canadian Borrower or any other Canadian Credit Party under
any other provision of this Agreement or any other Loan Document.

 

(l)            The applicable Issuing Bank shall review, on behalf of the
applicable Class of Lenders, each draft and any accompanying documents presented
under any applicable Class of Letter of Credit.  Promptly after it shall have
ascertained that any draft and any accompanying documents

 

71

--------------------------------------------------------------------------------


 

presented under such Letter of Credit appear on their face to be in substantial
conformity with the terms and conditions of such Letter of Credit, the
applicable Issuing Bank shall make the appropriate payment to the beneficiary of
such Letter of Credit.  Subject to the settlement delay provisions of
Section 2.2(f) hereof, the Applicable Agent shall give telephonic or facsimile
notice to the applicable Class of Lenders of the receipt and amount of any draft
presented under any applicable Class of Letter of Credit and the date on which
payment thereon will be made, and each of the applicable Class of Lenders shall,
by 12:00 noon. on the date such payment is to be made under such Letter of
Credit, pay in immediately available funds, an amount equal to the product of
(A) such Lender’s Commitment Percentage times (B) the amount of such payment to
be made by the applicable Issuing Bank to the beneficiary under such Letter of
Credit.  Any Lender failing to timely deliver its requisite portion of any such
payment shall deliver the same to the Applicable Agent as soon as possible
thereafter, together with interest on such amount for each day from the due date
for such payment to the date of payment by such Lender to the Applicable Agent
of such amount at a rate of interest per annum equal to the Federal Funds
Effective Rate for such period.  Each Lender hereby absolutely and
unconditionally assumes, as primary obligor and not as a surety, and agrees to
pay and discharge, and to indemnify and hold the Applicable Agent harmless from
liability and respect of, such Lender’s pro-rata share (based on such Lender’s
Commitment Percentage) of any amounts owing by such Lender to the Applicable
Agent in accordance with the immediately preceding sentence.  Nothing herein
shall be deemed to require any Lender to pay to the Applicable Agent any amount
as reimbursement for any payment made by the Issuing Bank to acquire (discount)
for its own account prior to maturity thereof any acceptance created under a
Letter of Credit.

 

2.11         Swingline Loans.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
may, in its sole discretion, make loans for the Swingline Lender’s own account
(each a “Swingline Loan”) to the extent the same would otherwise have been
available to the US Borrower under the US Total Revolving Credit Commitment in
an aggregate principal amount at any one time outstanding up to, but not
exceeding, $15,000,000; provided, however, that at no time shall the Swingline
Lender make any Swingline Loan to the extent that, after giving effect to such
Swingline Loan, the aggregate amount of each US Lender’s US Revolving Credit
Exposure at such time would exceed the US Availability or the amount of any US
Lender’s US Revolving Credit Exposure at such time would exceed such US Lender’s
US Revolving Credit Commitment; and provided further, however, that the
Swingline Lender shall not, without the consent of the Required Lenders, make
any Swingline Loan if any Event of Default exists of which the Swingline Lender
has actual knowledge.  Each Swingline Loan shall be an Alternate Base Rate
Borrowing and shall in any event mature no later than the Revolving Credit
Termination Date.  Subject to the conditions herein and within the limits set
forth in the first sentence of this paragraph, any Swingline Loan prepaid prior
to the Revolving Credit Termination Date may be reborrowed as an additional
Swingline Loan by the US Borrower pursuant to the terms of this Agreement.

 

(b)           To request a Swingline Loan, the US Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The Administrative

 

72

--------------------------------------------------------------------------------


 

Agent will promptly advise the Swingline Lender of any such notice received from
the US Borrower, and subject to the terms of this Agreement, the Swingline
Lender may make a Swingline Loan available to the US Borrower by means of a
credit to the general deposit account of the US Borrower with the Swingline
Lender by 5:00 p.m. on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may demand at any time (but in no event shall
such demand be made less frequently than once per each calendar month) that each
US Lender pay to the US Administrative Agent, for the account of the Swingline
Lender, in the manner provided below, such US Lender’s US Revolving Credit
Commitment Percentage of all or a portion of the outstanding Swingline Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swingline Loans demanded
to be paid.  The Administrative Agent shall forward notice of each such demand
to each US Lender on the day such demand is received by the Administrative Agent
(except that any such notice or demand received by the Administrative Agent
after 1:00 p.m. on any Business Day or any such demand received on a day that is
not a Business Day shall not be required to be forwarded to the Lenders by the
Agent until the next succeeding Business Day), together with a statement
prepared by the Administrative Agent specifying the amount of each US Lender’s
Commitment Percentage of the aggregate principal amount of the Swingline Loans
stated to be outstanding in such notice or demanded to be paid pursuant to such
demand, and, notwithstanding whether or not the conditions precedent set forth
in Sections 4.1 or 4.2  shall have been satisfied (which conditions precedent,
for the purposes of payment of Swingline Loans only, the US Lenders hereby
irrevocably waive), each US Lender shall, before 10:00 a.m. on the Business Day
next succeeding the date of such US Lender’s receipt of such notice, make
available to the US Administrative Agent, in immediately available funds, for
the account of the Swingline Lender, the amount specified in such statement,
provided that such amount shall not cause such US Lender’s US Revolving Credit
Exposure to exceed such US Lender’s US Revolving Credit Commitment.  Upon such
payment by a US Lender, such US Lender shall, except as provided in
Section 2.11(d) below, be deemed to have made a US Revolving Loan to the US
Borrower in the amount of such payment. The US Borrower agrees that all such US
Revolving Loans so deemed made shall be deemed to have been requested by it and
directs that all proceeds thereof shall be used to repay the Swingline Loans to
the Swingline Lender, and the US Administrative Agent shall use such funds
received from the US Lenders to repay the Swingline Loans to the Swingline
Lender.  To the extent that any US Lender fails to make such payment available
to the US Administrative Agent for the account of the Swingline Lender, the US
Borrower shall repay such Swingline Loan on demand.

 

(d)           Upon the occurrence of any Event of Default described in Sections
8.1(o) through 8.1(r), each US Lender shall acquire, without recourse or
warranty, an undivided participation in each Swingline Loan otherwise required
to be repaid by such US Lender pursuant to Section 2.11(c) above, which
participation shall be in a principal amount equal to such US Lender’s
Commitment Percentage of such Swingline Loan, by paying to the Swingline Lender
on the date on which such US Lender would otherwise have been required to make a
payment in respect of such Swingline Loan pursuant to Section 2.11(c) above, in
immediately available funds, an amount equal to such Lender’s Commitment
Percentage of such Swingline Loan.  If all or part of such amount is not in fact
made available by such US Lender to the Swingline Lender on such date, the
Swingline Lender shall be entitled to recover any such unpaid amount on demand
from such US Lender

 

73

--------------------------------------------------------------------------------


 

together with interest accrued from such date at the Federal Funds Rate for the
first Business Day after such payment was due and thereafter at the rate of
interest then applicable to Alternate Base Rate Borrowings.

 

(e)           From and after the date on which any US Lender (i) is deemed to
have made a US Revolving Loan pursuant to Section 2.11(c) above with respect to
any Swingline Loan or (ii) purchases an undivided participation interest in a
Swingline Loan pursuant to Section 2.11(d)  above, the Swingline Lender shall
promptly distribute to such US Lender such US Lender’s Commitment Percentage of
all payments of principal of and interest received by the Swingline Lender on
account of such Swingline Loan other than those received from a US Lender
pursuant to Sections 2.11(c) or (d) above.

 

2.12         Pro-Rata Treatment.

 

(a)           Except to the extent otherwise provided herein (including without
limitation, as specified in Sections 2.2(f), 2.10(c) and 2.12(c) hereof):
(a) each borrowing from an applicable Class of Lenders under Section 2.1 hereof
shall be made, each payment of Commitment Fees shall be made and applied for the
account of the US Lenders, and each termination or reduction of the US Revolving
Credit Commitments of the US Lenders, and each termination or reduction of the
Canadian Revolving Credit Commitments of the Canadian Lenders under Section 2.4
hereof shall be applied, pro-rata, according to each applicable Lender’s
Commitment Percentage; (b) each payment or prepayment by the US Borrower of
principal of or interest on US Revolving Loans (but not Swingline Loans) shall
be made to the US Administrative Agent for the account of the US Lenders
pro-rata in accordance with the respective unpaid principal amounts of such US
Revolving Loans held by the US Lenders, and amounts payable with respect to
Swingline Loans shall be paid only to the Swingline Lender; (c) each payment or
prepayment by the Canadian Borrower of principal of or interest on Canadian
Revolving Loans shall be made to the Canadian Administrative Agent for the
account of the Canadian Lenders pro-rata in accordance with the respective
unpaid principal amounts of such Canadian Revolving Loans held by the Canadian
Lenders; (d) the US Lenders (other than the applicable Issuing Bank in its
capacity as a US Lender) shall purchase from the applicable Issuing Bank
participations in the US Letters of Credit to the extent of their respective
Commitment Percentages upon issuance by the applicable Issuing Bank of each US
Letter of Credit as otherwise provided for herein; (e) the Canadian Lenders
(other than the applicable Issuing Bank in its capacity as a Canadian Lender)
shall purchase from the applicable Issuing Bank participations in the Canadian
Letters of Credit to the extent of their respective Commitment Percentages upon
issuance by the applicable Issuing Bank of each Canadian Letter of Credit as
otherwise provided for herein; and (f) the US Lenders (other than the Swingline
Lender) shall purchase from the Swingline Lender participations in the Swingline
Loans to the extent of their respective Commitment Percentages upon request by
the Swingline Lender as otherwise provided for herein.

 

(b)           Except for any settlement delay provided or specified in
Section 2.2(f), unless the Administrative Agent shall have been notified in
writing by any applicable Lender prior to the date of a proposed Revolving Loan
(other than a Swingline Loan) under the Class of Revolving Loans applicable to
such Lender that such Lender will not make the amount that would constitute such
Lender’s Commitment Percentage of such Revolving Loan on such date available to
the

 

74

--------------------------------------------------------------------------------


 

Applicable Agent at the Principal Office of such Agent, the Applicable Agent may
assume that such Lender has made such amount available to the Applicable Agent
on such date, and the Applicable Agent may, in reliance upon such assumption and
subject to the terms and conditions of this Agreement, make such amount
available to the applicable Borrower by depositing the same, in immediately
available funds, in a general deposit account designated and maintained by such
Borrower with such Agent at the Principal Office of such Agent.  Any Lender
failing to timely deliver its requisite portion of such Revolving Loan shall
deliver the same to the Applicable Agent as soon as possible thereafter,
together with interest on such amount for each day from the due date for such
payment to the date of payment by such Lender to the Applicable Agent of such
amount at a rate of interest per annum equal to the Federal Funds Effective Rate
for such period (or the Applicable Agent’s cost of funds as reasonably
determined by it, in the case of such amounts denominated in C$).  In addition,
the applicable Borrower hereby agrees that upon demand by the Applicable Agent,
such Borrower shall reimburse the Applicable Agent for any such amount which any
Lender has failed to timely deliver to the Applicable Agent, but which the
Applicable Agent may have previously made available to such Borrower in
accordance with the other provisions of this Section 2.12(b).  If a requested
Loan shall not occur on any date specified by the applicable Borrower as set
forth in the applicable Request for Extension of Credit because all of the
conditions for such Loan set forth herein or in any of the other Loan Documents
shall have not been met, the Applicable Agent shall return the amounts so
received from the applicable Lenders in respect of such requested Loan to the
applicable Lenders as soon as practicable.

 

(c)           Notwithstanding any provision to the contrary contained in this
Section 2.12 or in any other provision hereof, each US Lender shall only receive
interest upon and a portion of the Commitment Fee paid hereunder based upon the
amount of funds actually advanced by such US Lender to the US Borrower from time
to time.

 

2.13         Sharing of Payments, Etc.

 

(a)           Each of the US Credit Parties agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a US
Lender may otherwise have, each US Lender shall be entitled, at its option, to
offset balances held by it for the account of any of the US Credit Parties at
any of its offices against any principal of or interest on any of such US
Lender’s Loans to the US Borrower hereunder, such US Lender’s Commitment
Percentage of the US Letter of Credit Exposure Amount, the Swingline Exposure or
any other US Obligation of the US Borrower hereunder (regardless of whether such
US Obligations of the US Borrower are then due and regardless of whether such
offset balances are then due to the US Borrower), in which case it shall
promptly notify the US Borrower and the Administrative Agent thereof, provided,
that such US Lender’s failure to give such notice shall not affect the validity
thereof.  If a US Lender shall obtain payment (other than the Swingline Lender
obtaining payment of all or any portion of a Swingline Loan) of any principal of
or interest on any US Revolving Loan or Swingline Loan made by it under this
Agreement, any US Letter of Credit Exposure Amount, any Swingline Exposure or
other obligation then due to such US Lender hereunder, through the exercise of
any right of set-off (including, without limitation, any right of set-off or
lien granted under Section 10.19 hereof), banker’s lien, counterclaim or similar
right, or otherwise, it shall promptly purchase from the other US Lenders
participations in the US Revolving Loan or Swingline Loans made by, the US
Letter of

 

75

--------------------------------------------------------------------------------


 

Credit Exposure Amount or the Swingline Exposure of, or the other obligations of
the US Borrower hereunder of, the other US Lenders in such amounts, and make
such other adjustments from time to time as shall be equitable to the end that
all the US Lenders shall share the benefit of such payment (net of any expenses
which may be incurred by such US Lender in obtaining or preserving such benefit)
pro-rata in accordance with their respective Commitment Percentages.  To such
end all the US Lenders shall make appropriate adjustments among themselves (by
the resale of participations sold or otherwise) if such payment is rescinded or
must otherwise be restored.  Each of the US Credit Parties agrees, to the
fullest extent it may effectively do so under applicable law, that any US Lender
so purchasing a participation in the US Revolving Loans and Swingline Loans made
by, US Letter of Credit Exposure Amount or the Swingline Exposure of, or other
obligations hereunder of, the other US Lenders may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such US Lender were a direct holder of said Loans,
US Letter of Credit Exposure Amount, Swingline Exposure or other obligations in
the amount of such participation.  Nothing contained herein shall require any US
Lender to exercise any such right or shall affect the right of any US Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the US Borrower.

 

(b)           Each of the Canadian Credit Parties agrees that, in addition to
(and without limitation of) any right of set-off, bankers’ lien or counterclaim
a Canadian Lender may otherwise have, each Canadian Lender shall be entitled, at
its option, to offset balances held by it for the account of any of the Canadian
Credit Parties at any of its offices against any principal of or interest on any
of such Canadian Lender’s Loans to the Canadian Borrower hereunder, such
Canadian Lender’s Commitment Percentage of the Canadian Letter of Credit
Exposure Amount or any other Canadian Obligation of the Canadian Borrower
hereunder (regardless of whether such Canadian Obligations of the Canadian
Borrower are then due and regardless of whether such offset balances are then
due to the Canadian Borrower), in which case it shall promptly notify the
Canadian Borrower and the Administrative Agent thereof, provided, that such
Canadian Lender’s failure to give such notice shall not affect the validity
thereof.  If a Canadian Lender shall obtain payment of any principal of or
interest on any Canadian Revolving Loan made by it under this Agreement, any
Canadian Letter of Credit Exposure Amount or other obligation then due to such
Canadian Lender hereunder, through the exercise of any right of set-off
(including, without limitation, any right of set-off or lien granted under
Section 10.19 hereof), banker’s lien, counterclaim or similar right, or
otherwise, it shall promptly purchase from the other Canadian Lenders
participations in the Canadian Revolving Loans made by or the Canadian Letter of
Credit Exposure Amount of, or the other obligations of the Canadian Borrower
hereunder of, the other Canadian Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Canadian Lenders shall share the benefit of such payment (net of any expenses
which may be incurred by such Canadian Lender in obtaining or preserving such
benefit) pro-rata in accordance with their respective Commitment Percentages. 
To such end all the Canadian Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored.  Each of the Canadian Credit Parties
agrees, to the fullest extent it may effectively do so under applicable law,
that any Canadian Lender so purchasing a participation in the Canadian Revolving
Loans made by, Canadian Letter of Credit Exposure Amount of, or other
obligations hereunder of, the other Canadian Lenders may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as

 

76

--------------------------------------------------------------------------------


 

fully as if such Canadian Lender were a direct holder of said Loans, Canadian
Letter of Credit Exposure Amount or other obligations in the amount of such
participation.  Nothing contained herein shall require any Canadian Lender to
exercise any such right or shall affect the right of any Canadian Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Canadian Borrower.

 

2.14         Recapture.

 

(a)           If on any Interest Payment Date the US Administrative Agent does
not receive for the account of one or more US Lenders payment in full of
interest computed at the Alternate Base Rate and/or the Adjusted LIBOR Rate, as
applicable (computed without regard to any limitation by the Highest Lawful
Rate), because the sum of the Alternate Base Rate and/or the Adjusted LIBOR
Rate, as applicable (so computed), exceeds or has exceeded the Highest Lawful
Rate applicable to such US Lenders, the US Borrower shall pay to the US
Administrative Agent for the account of such US Lenders, in addition to interest
otherwise required, on each Interest Payment Date thereafter, the Excess
Interest Amount (calculated as of each such subsequent Interest Payment Date);
provided, that in no event shall the US Borrower be required to pay, for any
computation period, interest at a rate exceeding the Highest Lawful Rate
applicable to such US Lenders during such period.  As used herein, the term
“Excess Interest Amount” owing by the US Borrower shall mean, on any day, the
amount by which (i) the amount of all interest which would have accrued prior to
such day on the outstanding principal of the Notes of the applicable US Lender
(had the Alternate Base Rate and/or the Adjusted LIBOR Rate, as applicable, at
all times been in effect without limitation by the Highest Lawful Rate
applicable to such US Lender) exceeds (b) the aggregate amount of interest
actually paid to the US Administrative Agent for the account of such US Lender
on its Notes on or prior to such day.

 

(b)           If on any Interest Payment Date the Canadian Administrative Agent
does not receive for the account of one or more Canadian Lenders payment in full
of interest computed at the Adjusted Canadian Prime Rate, the Adjusted US Base
Rate (Canada), the Adjusted CDOR Rate and/or the Adjusted LIBOR Rate, as
applicable (computed without regard to any limitation by the Highest Lawful
Rate), because the sum of the Adjusted Canadian Prime Rate, the Adjusted US Base
Rate (Canada), the Adjusted CDOR Rate and/or the Adjusted LIBOR Rate, as
applicable (so computed), exceeds or has exceeded the Highest Lawful Rate
applicable to such Canadian Lenders, the Canadian Borrower shall pay to the
Canadian Administrative Agent for the account of such Canadian Lenders, in
addition to interest otherwise required, on each Interest Payment Date
thereafter, the Excess Interest Amount (calculated as of each such subsequent
Interest Payment Date); provided, that in no event shall the Canadian Borrower
be required to pay, for any computation period, interest at a rate exceeding the
Highest Lawful Rate applicable to such Canadian Lenders during such period.  As
used herein, the term “Excess Interest Amount” owing by the Canadian Borrower
shall mean, on any day, the amount by which (i) the amount of all interest which
would have accrued prior to such day on the outstanding principal of the
Canadian Revolving Credit Note of the applicable Canadian Lender (had the
Adjusted Canadian Prime Rate, the Adjusted US Base Rate (Canada), the Adjusted
CDOR Rate and/or the Adjusted LIBOR Rate, as applicable, at all times been in
effect without limitation by the Highest Lawful Rate applicable to such Canadian
Lender) exceeds (b) the aggregate amount of interest actually paid to the
Canadian Administrative

 

77

--------------------------------------------------------------------------------


 

Agent for the account of such Canadian Lender on its Canadian Revolving Credit
Note on or prior to such day.

 

2.15         Increase of US Total Revolving Credit Commitment.

 

(a)           At any time after the Closing Date, provided that no Default or
Event of Default shall have occurred and be continuing, the US Borrower may
request from time to time one or more increases of the US Total Revolving Credit
Commitment by notice to the Administrative Agent in writing of the amount of
each such proposed increase (each such notice, a “US Revolving Credit Commitment
Increase Notice”).  Any such US Revolving Credit Commitment Increase Notice must
offer each US Lender the opportunity to subscribe for its pro rata share of the
requested increase in the US Total Revolving Credit Commitment, and the
Administrative Agent shall promptly provide to each US Lender a copy of any US
Revolving Credit Commitment Increase Notice received by the Administrative
Agent. Within ten (10) Business Days after receipt by the Administrative Agent
of the applicable US Revolving Credit Commitment Increase Notice, each US Lender
wishing to subscribe for its pro rata share of the requested increase in the US
Total Revolving Credit Commitment must deliver written notice of such fact to
the Administrative Agent.  If any portion of the requested increase in the US
Total Revolving Credit Commitment is not subscribed for by the US Lenders within
such 10-day period, the US Borrower may, in its sole discretion, but with the
consent of the Administrative Agent as to any Person that is not at such time a
US Lender (which consent shall not be unreasonably withheld or delayed, so long
as such Person is an Eligible Assignee), offer to any existing US Lender or to
one or more additional banks or financial institutions the opportunity to
participate in all or a portion of such unsubscribed portion of the requested
increase in the US Total Revolving Credit Commitment pursuant to Section 2.15
(b) or (c) below, as applicable.

 

(b)           Any additional bank or financial institution that the US Borrower
selects to offer a participation in the unsubscribed portion of the requested
increase in the US Total Revolving Credit Commitment, and that elects to become
a party to this Agreement and obtain a US Revolving Credit Commitment, shall
execute an agreement (a “New US Lender Agreement”), in the form required by the
Administrative Agent, with the US Borrower and the Administrative Agent,
whereupon such bank or financial institution (a “New US Lender”) shall become a
US Lender for all purposes hereunder to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule 1.1(b) shall be deemed to add the name and US Revolving Credit
Commitment of such New US Lender, provided that the US Revolving Credit
Commitment of any such New US Lender shall be in an amount not less than
$5,000,000.

 

(c)           Any US Lender that accepts an offer by the US Borrower to increase
its US Revolving Credit Commitment pursuant to this Section 2.15 shall, in each
case, execute a commitment increase agreement (a “US Revolving Credit Commitment
Increase Agreement”), in the form required by the Administrative Agent, with the
Administrative Borrower and the Administrative Agent, whereupon such US Lender
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its US Revolving Credit Commitment as so increased, and
Schedule 1.1(b) hereof shall be deemed to be amended to reflect such increase in
the US Revolving Credit Commitment of such US Lender.

 

78

--------------------------------------------------------------------------------


 

(d)           The effectiveness of any New US Lender Agreement or US Revolving
Credit Commitment Increase Agreement shall be contingent upon receipt by the
Administrative Agent of such corporate resolutions of the US Borrower, if any,
as the Administrative Agent shall reasonably request with respect thereto.

 

(e)           If any bank or financial institution becomes a New US Lender
pursuant to Section 2.15(b) or if any US Lender’s Revolving Credit Commitment is
increased pursuant to Section 2.15(c), additional US Revolving Loans and
additional liability for US Letter of Credits and Swingline Loans made or issued
on or after the effectiveness thereof (the “Re-Allocation Date”) shall be made
pro rata (and the Commitment Percentage of each US Lender shall be
correspondingly adjusted) based on each US Lender’s (including each New US
Lender’s) respective US Revolving Credit Commitment in effect on and after such
Re-Allocation Date (except to the extent that any such pro rata borrowings or
incurring of liability would result in any US Lender making an aggregate
principal amount of US Revolving Loans and incurring liability for the US Letter
of Credit Exposure Amount and Swingline Exposure in excess of its US Revolving
Credit Commitment, in which case such excess amount will be allocated to, and
made or incurred by, such New US Lender and/or US Lenders with such increased US
Revolving Credit Commitments to the extent of, and pro rata based on, their
respective US Revolving Credit Commitments), and continuations of US Revolving
Loans at the Adjusted LIBOR Rate that are outstanding on such Re-Allocation Date
shall be effected by repayment of such US Revolving Loans on the last day of the
Interest Period applicable thereto and the extension of new US Revolving Loans
at the Adjusted LIBOR Rate pro rata based on the US Lenders’ respective US
Revolving Credit Commitments in effect on and after such Re-Allocation Date.  In
the event that on any such Re-Allocation Date there are US Revolving Loans
outstanding that are Alternate Base Rate Borrowings, the US Borrower shall make
prepayments thereof and borrow new US Revolving Loans at the Alternate Base Rate
so that, after giving effect thereto, the US Revolving Loans outstanding at the
Alternate Base Rate are held pro rata based on the US Lenders’ respective US
Revolving Credit Commitments in effect on and after such Re-Allocation Date.  In
the event that on any such Re-Allocation Date there are outstanding US Revolving
Loans that are LIBOR Borrowings, such US Revolving Loans shall remain
outstanding with the respective holders thereof until the expiration of their
respective Interest Periods (unless the US Borrower elects to prepay any thereof
in accordance with the applicable provisions of this Agreement), and interest on
and repayments of such US Revolving Loans will be paid thereon to the respective
US Lenders holding such US Revolving Loans pro rata based on the respective
principal amounts thereof outstanding and each US Lender’s Revolving Credit
Exposure will be adjusted accordingly until the end of the applicable Interest
Periods then in effect for such outstanding US Revolving Loans, at which time no
such adjustment shall thereafter be made.

 

(f)            Notwithstanding anything to the contrary in this Section 2.15,
(i) no US Lender shall have any obligation to increase its US Revolving Credit
Commitment under this Section 2.15 unless it agrees in writing to do so in its
sole discretion, (ii) no US Lender shall have any right to decrease the amount
of its US Revolving Credit Commitment as a result of any requested increase of
the US Total Revolving Credit Commitment pursuant to this Section 2.15,
(iii) the Administrative Agent shall have no obligation to find or locate any
New US Lender to participate in any unsubscribed portion of any increase in the
US Total Revolving Credit Commitment requested by the US Borrower, (iv) each
increase in the US Total Revolving Credit Commitment requested by the US

 

79

--------------------------------------------------------------------------------


 

Borrower shall not be less than $10,000,000, (v) after giving effect to any
increase in the US Total Revolving Credit Commitment pursuant to this
Section 2.15, the US Total Revolving Credit Commitment shall not exceed
$150,000,000, and (vi) in the event the US Borrower reduces the US Total
Revolving Credit Commitment pursuant to Section 2.4 or any other provision of
this Agreement, the ability of the US Borrower to request increases in the US
Total Revolving Credit Commitment pursuant to this Section 2.15 shall
automatically terminate.

 

(g)           The US Borrower shall execute and deliver to the Administrative
Agent (for delivery by the Administrative Agent to each applicable US Lender) a
new US Revolving Credit Note for US Revolving Loans payable to each applicable
US Lender (including each New US Lender) participating in any increase of the US
Total Revolving Credit Commitment in the original principal amount of such US
Lender’s Revolving Credit Commitment after giving effect to any such increase of
the US Total Revolving Credit Commitment; provided, however, that the execution
and delivery of any such new US Revolving Credit Note to an existing US Lender
shall be conditioned upon and subject to the surrender by such existing US
Lender to the Administrative Agent (for delivery by the Administrative Agent to
the US Borrower) of such US Lender’s then existing US Revolving Credit Note in
the amount of its US Revolving Credit Commitment prior to such increase in the
US Total Revolving Credit Commitment.

 

2.16         Participations in Canadian Revolving Loans and Canadian Letter of
Credit Exposure Amount.

 

(a)           Each US Lender that as of the Closing Date is not also a Canadian
Lender, or that does not have an Affiliate that is a Canadian Lender (each a
“Canadian Participant”), shall be deemed as of the Closing Date and without
further action by any party hereto, to have purchased and acquired a risk
participation with and from the applicable Canadian Lender that is also serving
as the Canadian Administrative Agent (which participation shall be nonrecourse
to such Canadian Lender) in and to such Canadian Lender’s Canadian Revolving
Loans, Canadian Letter of Credit Exposure Amount and other Canadian
Obligations.  Such participation interest shall be equal in percentage amount
(when compared to the Canadian Total Revolving Credit Commitment) to such
Canadian Participant’s US Revolving Credit Commitment Percentage as of the
Closing Date.  Each such Canadian Participant acknowledges and agrees that its
obligations under such participation, including without limitation, its
obligation to make the payments specified in Section 2.16(b) and the right of
the above-described Canadian Lender and the Canadian Administrative Agent to
receive the same in the manner specified herein, are absolute and unconditional
and shall not be affected by any circumstance whatsoever, including without
limitation, the occurrence and continuance of a Default or Event of Default
hereunder, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(b)           The above-described Canadian Lender may demand at any time that
each Canadian Participant actually fund its respective risk participation by
payment to the Canadian Administrative Agent, for the account of the
above-described Canadian Lender in the manner provided below, of an amount equal
to the Dollar Equivalent of the product of (A) such Canadian Participant’s US
Revolving Credit Commitment Percentage as of the Closing Date times (B) the sum
of the outstanding principal amount of all Canadian Revolving Loans then
outstanding and the

 

80

--------------------------------------------------------------------------------


 

outstanding amount of all payments made under any Canadian Letter of Credit by
an Issuing Bank which have not then been satisfied with the proceeds of any
Canadian Revolving Loan or otherwise paid and reimbursed to the applicable
Issuing Bank by the Canadian Borrower.  Any such demand by the above-described
Canadian Lender shall be made through the Canadian Administrative Agent, shall
be in writing and shall specify the outstanding amount then demanded by such
Canadian Lender to be paid by each Canadian Participant.  The Canadian
Administrative Agent shall forward notice of each such demand to each Canadian
Participant on the day such demand is received by the Canadian Administrative
Agent (except that any such notice or demand received by the Canadian
Administrative Agent after 1:00 p.m. on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to any Canadian Participant by the Canadian Administrative Agent until
the next succeeding Business Day), together with a statement prepared by the
Canadian Administrative Agent specifying the amount demanded by such Canadian
Lender to be paid pursuant to such demand, and, notwithstanding whether or not
any Default or Event of Default then exists or whether or not the conditions
precedent set forth in Sections 4.1 or 4.2 shall have been satisfied (which
conditions precedent, for the purposes of funding by the Canadian Participants
of their respective risk participations in the Canadian Obligations, the
Canadian Participants hereby irrevocably waive), each Canadian Participant
shall, before 10:00 a.m. on the Business Day next succeeding the date of such
Canadian Participant’s receipt of such notice, make available to the Canadian
Administrative Agent, in immediately available funds, for the account of the
above-described Canadian Lender, the Dollar Equivalent of the amount specified
in such statement. Any Canadian Participant failing to timely deliver any such
required payment to the Canadian Administrative Agent shall deliver the same to
the Canadian Administrative Agent for delivery to the above-described Canadian
Lender as soon as possible thereafter, together with interest on such amount for
each day from the due date for such payment to the date of payment by such
Canadian Participant to the Canadian Administrative Agent of such amount at a
rate of interest per annum equal to the Federal Funds Effective Rate for such
period (or the Canadian Administrative Agent’s cost of funds as reasonably
determined by it, in the case of such amounts denominated in C$).  Each Canadian
Participant hereby absolutely and unconditionally assumes, as primary obligor
and not as a surety, and agrees to pay and discharge, and to indemnify and hold
the Canadian Administrative Agent and the above-described Canadian Lender
harmless from liability and respect of, such Canadian Participant’s obligations
as a risk participant now or hereafter owing in accordance with the terms of
this Section 2.16, including without limitation, any Canadian withholdings or
Taxes payable as a result of any amounts paid to such Canadian Participant in
accordance with the terms of this Section 2.16.

 

(c)           Except to the extent expressly provided herein, each Canadian
Participant, as a pro rata risk participant in the Canadian Revolving Loans and
Canadian Letter of Credit Exposure Amount as described above, shall be
(i) obligated to pay and reimburse the above-described Canadian Lender for such
Canadian Participant’s proportionate share of all expenses, fees and other
amounts payable by such Canadian Lender, in its capacity as a Canadian Lender,
to any Agent or any other party under the terms of this Agreement or any other
Loan Documents, when and to the extent required by the terms of Section 2.16(b),
(ii) after deduction of the fronting fee and any withholdings and Taxes
described in Section 2.16(d), entitled to receive such Canadian Participant’s
proportionate share of all interest payments made with respect to any Canadian
Revolving Loans and other Canadian Obligations and any letter of credit fee
payments made with respect to Canadian Letters of

 

81

--------------------------------------------------------------------------------


 

Credit pursuant to the terms of Section 2.10(g), by each Canadian Credit Party
to or for the account of the above-described Canadian Lender, in its capacity as
a Canadian Lender, under the terms of this Agreement or any other Loan
Documents, at all times prior to the date on which such Canadian Participant is
required to actually fund and pay its proportionate obligations as a participant
to the above-described Canadian Lender in accordance with the provisions of
Section 2.16(b), and (iii) entitled to receive such Canadian Participant’s
proportionate share of all principal, interest, fees and other payments made by
each Canadian Credit Party to or for the account of the above-described Canadian
Lender, in its capacity as a Canadian Lender, under the terms of this Agreement
or any other Loan Documents, at all times after the date on which such Canadian
Participant has actually funded and paid, and continues to fund and pay, its
proportionate obligations as a participant to the above-described Canadian
Lender in accordance with the provisions of Section 2.16(b) (but excluding any
and all payments of principal, interest and other amounts in respect of the
Canadian Obligations for which such Canadian Participant has failed to timely
fund its proportionate obligation as a participant in accordance with the other
provisions of Section 2.16(b) above).

 

(d)           Each Canadian Participant hereby agrees to pay to the
above-described Canadian Lender a fronting fee equal to 0.25% of each interest
payment and each letter of credit fee payment made to such Canadian Participant
in accordance with the terms of Section 2.16(c)(ii).  Such fronting fee shall be
for such Canadian Lender’s sole benefit and shall deemed to be consideration for
the funding by such Canadian Lender of such Canadian Participant’s proportionate
share of all Canadian Obligations prior to the time such Canadian Participant is
required to actually fund and pay its proportionate obligations as a risk
participant to the above-described Canadian Lender in accordance with the
provisions of Section 2.16(c).  The Canadian Administrative Agent is hereby
irrevocably authorized by each Canadian Participant to (i) deduct and deliver to
the above-described Canadian Lender the applicable fronting fee payment from
each interest payment and letter of credit fee payment otherwise required to
made to such Canadian Participant in accordance with the terms of
Section 2.16(b)(ii), and (ii) deduct from such interest payments and letter of
credit fee payments any and all withholdings or Taxes payable as a result of any
amounts paid to such Canadian Participant in accordance with the terms of this
Section 2.16.

 

3.                                       Collateral.

 

3.1           Security Documents.

 

(a)           The US Revolving Loans, the Swingline Loans and all other US
Obligations shall be secured by the US Collateral, as and to the extent
described in the applicable Security Documents, the Intercreditor Agreement, and
the Applicable Agents and the US Lenders are entitled to the benefits thereof. 
The US Credit Parties shall duly execute and deliver the applicable Security
Documents, all consents of third parties necessary to permit the effective
granting of the Liens created thereby, and other documents, all in Proper Form,
as may be reasonably required by the Applicable Agents to grant to the US
Collateral Agent, for the ratable benefit of the US Lenders and the holders of
the Term Loan Debt, a valid, perfected and enforceable first priority Lien on
and security interest in the US Collateral (subject only to the Liens permitted
under Section 7.2 hereof), including without limitation, any and all original
stock certificates, stock transfer powers, assignments and other documents and
instruments necessary or desirable under the laws of any

 

82

--------------------------------------------------------------------------------


 

applicable jurisdiction with regard to the Equity Interests covered by any
applicable Security Agreement.

 

(b)           The Canadian Revolving Loans and all other Canadian Obligations
shall be secured by the Canadian Collateral (including without limitation, all
assets of the Target), as and to the extent described in the applicable Security
Documents, the Intercreditor Agreement, and the Applicable Agents and the
Canadian Lenders are entitled to the benefits thereof.  The Canadian Credit
Parties shall duly execute and deliver the applicable Security Documents, all
consents of third parties necessary to permit the effective granting of the
Liens created thereby, and other documents, all in Proper Form, as may be
reasonably required by the Applicable Agents to grant to the Canadian Collateral
Agent, for the ratable benefit of the Canadian Lenders, a valid, perfected and
enforceable first priority Lien on and security interest in the Canadian
Collateral (subject only to the Liens permitted under Section 7.2 hereof),
including without limitation, any and all original stock certificates, stock
transfer powers, assignments and other documents and instruments necessary or
desirable under the laws of any applicable jurisdiction with regard to the
Equity Interests covered by any applicable Security Agreement.

 

3.2           Filing and Recording.  The Credit Parties shall, at their sole
cost and expense, cooperate with the Applicable Agents in causing all financing
statements and other Security Documents pursuant to this Agreement to be duly
recorded and/or filed or otherwise perfected in all places necessary to perfect
the Liens of the Applicable Agents, in the opinion of such Agents, and the
Credit Parties shall take such other actions as the Applicable Agents may
reasonably request, in order to perfect and protect the Liens of the Applicable
Agents, for the ratable benefit of the applicable Class of Lenders, in the
applicable Collateral.  Each of the Credit Parties, to the extent permitted by
law, hereby authorizes the Applicable Agents to file any financing statement,
Mortgage or other Security Document in respect of any Lien created pursuant to
the applicable Security Documents which may at any time be required to perfect
such Liens or which, in the reasonable opinion of the Applicable Agents, may at
any time be desirable, although the same may have been executed only by the
Applicable Agent or, at the option of the Applicable Agent, to sign such
financing statement on behalf of any applicable Credit Party, and file the same,
and each of the Credit Parties hereby irrevocably designates the Applicable
Agent, its agents, representatives and designees as its agent and
attorney-in-fact for this purpose.  In the event that any re-recording or
refiling thereof (or the filing of any statements of continuation or assignment
of any financing statement) is required to protect and preserve such Lien, the
applicable Credit Parties shall, at the applicable Credit Parties’ cost and
expense, cause the same to be recorded and/or refiled at the time and in the
manner requested by the Applicable Agent.

 

4.                                       Conditions.

 

4.1           All Loans.  The obligation of each Lender to make any Loan for
which such Lender is obligated hereunder (other than a Swingline Loan, which
shall be governed exclusively by the terms of Section 2.11) and the obligation
of the applicable Issuing Bank to issue any applicable Letter of Credit is
subject to the satisfaction of the following conditions:

 

83

--------------------------------------------------------------------------------


 

(a)           the Applicable Agent shall have received the following, all of
which shall be duly executed and in Proper Form: (1) in the case of a Loan,
other than a Revolving Loan for the purposes described in Sections 2.2(b),
2.4(c), 2.6(d), 2.10(e) and 2.10(f),

 

(i)            with respect to each Alternate Base Rate Borrowing, Canadian
Prime Rate Borrowing or US Base Rate (Canada) Borrowing, the Administrative
Agent shall have received by no later than 1:00 p.m. on the applicable Rate
Selection Date, telephonic notice from the applicable Borrower of the proposed
date and amount of such applicable Loan, and by no later than 2:00 p.m. Central
time on the applicable Rate Selection Date, a Request for Extension of Credit,
signed by a Responsible Officer of the applicable Borrower, and

 

(ii)           with respect to each LIBOR Borrowing or CDOR Rate Borrowing, the
Administrative Agent shall have received by  no later than 12:00 noon on the
applicable Rate Selection Date, telephonic notice from the applicable Borrower
of the proposed date and amount of such Loan, and no later than 1:00 p.m. on the
applicable Rate Selection Date, a Request for Extension of Credit, signed by a
Responsible Officer of the applicable Borrower,

 

or, in the case of issuance of a Letter of Credit, the applicable Issuing Bank
shall have received a completed Application (as may be required by the
applicable Issuing Bank) signed by a Responsible Officer of the applicable
Borrower by 12:00 noon five (5) Business Days prior to the proposed date of
issuance of such Letter of Credit and payment of the first letter of credit fee
applicable thereto as and by the time required in Section 2.10 of this
Agreement, along with, in each case, such financial information as the
Administrative Agent may reasonably require to substantiate compliance with all
financial covenants contained herein by the Credit Parties if the Administrative
Agent reasonably believes at such time that the Credit Parties are not then in
compliance with any of the financial covenants contained herein; and (2) such
other Applications, certificates and other documents as the Administrative Agent
or applicable Issuing Bank may reasonably require;

 

(b)           with respect to (i) any US Revolving Loan(s) or US Letter(s) of
Credit, the US Availability must be in excess of or equal to zero, after giving
effect to the requested US Revolving Loan(s) or US Letter(s) of Credit and, if
applicable, the resulting payment of any US Obligations to be contemporaneously
paid with the proceeds of such requested US Revolving Loan, or (ii) any Canadian
Revolving Loan(s) or Canadian Letter(s) of Credit, the Canadian Availability
must be in excess of or equal to zero, after giving effect to the requested
Canadian Revolving Loan(s) or Canadian Letter(s) of Credit and, if applicable,
the resulting payment of any Canadian Obligations to be contemporaneously paid
with the proceeds of such requested Canadian Revolving Loan;

 

(c)           all representations and warranties of any of the Credit Parties
set forth in this Agreement and in any other Loan Document shall be true and
correct in all material respects with the same effect as though made on and as
of such date, except for (i) those representations and warranties which relate
only to the Closing Date and (ii) those changes in such representations and
warranties otherwise permitted by the terms of this Agreement;

 

(d)           there shall have occurred no Material Adverse Effect, after giving
effect to the requested Loan(s) or Letter(s) of Credit;

 

84

--------------------------------------------------------------------------------


 

(e)           no Default or Event of Default shall have occurred and be
continuing;

 

(f)            if requested by the Administrative Agent, it shall have received
a certificate executed by a Responsible Officer of the applicable Borrower as to
the compliance with subparagraphs (b) through (e) above;

 

(g)           the making of such Loan or the issuance of such Letter of Credit,
shall not be prohibited by, or subject any Agent or any Lender to, any penalty
or onerous condition under any Legal Requirement; and

 

(h)           the Borrowers shall have paid all legal fees and other expenses of
the type described in Section 10.9 hereof for which invoices have been presented
through the date of such Loan or the issuance of such Letter of Credit.

 

4.2           First Loan or Letter of Credit.  In addition to the matters
described in Section 4.1 hereof, the obligation of any Lender to make the
initial Loan or the obligation of any Issuing Bank to issue the first Letter of
Credit is subject to the receipt by the Administrative Agent of each of the
following, in Proper Form:

 

(a)           this Agreement and all other Loan Documents to be executed and
delivered as of the Closing Date by the applicable Credit Parties;

 

(b)           a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of each Borrower dated as of the date
hereof, authorizing (i) each Borrower to enter into the transactions
contemplated hereby and (ii) the delivery by each Borrower of this Agreement and
all other Loan Documents to be executed and delivered as of the Closing Date by
such Borrower;

 

(c)           a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of each of the Guarantors dated as of
the date hereof, authorizing each of the Guarantors to (i) enter into the
transactions contemplated hereby and (ii) deliver this Agreement and all other
Loan Documents to be executed and delivered as of the Closing Date by the
Guarantors;

 

(d)           certificates from the Secretary of State of the State of Delaware
as to the continued existence and good standing of the US Borrower in the State
of Delaware, and certificates from the appropriate public official of the
Province of Alberta as to the continued existence and good standing of the
Canadian Borrower and the Target in the Province of Alberta;

 

(e)           certificates from the Secretary of State or other appropriate
public official as to the continued existence and good standing of each of the
Guarantors in its applicable State or Province of formation;

 

(f)            certificates from (1) the appropriate public officials of the
States of Texas, California, Arizona, Colorado, Florida, Idaho, Iowa, Kansas,
Nebraska, New Mexico, Oklahoma, South Dakota, Tennessee, Utah and Wisconsin for
the US Borrower and/or its Domestic Subsidiaries

 

85

--------------------------------------------------------------------------------


 

that are Guarantors, as to the good standing and qualification as a foreign
corporation, to the extent it is necessary to be qualified to do business as a
foreign corporation in these jurisdictions, and (2) the appropriate public
officials of the Provinces of Ontario and Saskatchewan for the Target, as to the
good standing and qualification as a foreign corporation;

 

(g)           a copy of the Term Loan Debt Agreement Amendment, certified as a
true and correct copy by a Responsible Officer of the US Borrower;

 

(h)           the Intercreditor Agreement Amendment and the Second Global
Amendment;

 

(i)            one copy of each of the Acquisition Documents, including all
amendments and schedules thereto, certified as true and correct copies by a
Responsible Officer of the Canadian Borrower, together with reasonably
acceptable evidence that all of the Acquisition Documents are in full force and
effect, and all material consents, approvals and filings required by any
Governmental Authority in connection with any and all Acquisition Documents have
been obtained and made;

 

(j)            evidence that the Acquisition is contemporaneously being duly and
validly consummated on the Closing Date without modification, amendment or
waiver of any material provisions of any of the Acquisition Documents (except
for such modifications, amendments or waivers as shall have been approved in
writing by the Required Lenders), all in accordance with the terms, conditions
and provisions of the Acquisition Documents;

 

(k)           evidence that all legal matters in connection with Acquisition are
satisfactory to the Administrative Agent in its sole reasonable discretion;

 

(l)            a legal opinion from Goodwin Procter LLP, the independent counsel
for the US Credit Parties, dated as of the Closing Date, addressed to the
Administrative Agent and acceptable in all respects to the Administrative Agent
in its sole reasonable discretion;

 

(m)          a legal opinion from Blake, Cassels & Graydon, LLP, the independent
counsel for the Canadian Credit Parties, dated as of the Closing Date, addressed
to the Administrative Agent and acceptable in all respects to the Administrative
Agent in its sole reasonable discretion;

 

(n)           certificates of insurance satisfactory to the Administrative Agent
in all respects evidencing the existence of all insurance required to be
maintained by each of the Borrowers and their respective Subsidiaries pursuant
to the terms of this Agreement, the Security Documents and the Term Loan Debt
Documents;

 

(o)           the results of a field examination conducted by the Administrative
Agent or its designee which covers the Accounts, the Inventory and related
working capital matters and financial information of the Target and is
reasonably satisfactory in all respects to the Administrative Agent;

 

(p)           payment by the applicable Borrower to the applicable Lenders, the
Administrative Agent and the Administrative Agent’s applicable Affiliates of all
fees required to be paid under the Loan Documents and any separate fee letter
with the Administrative Agent and the

 

86

--------------------------------------------------------------------------------


 

Administrative Agent’s applicable Affiliates, and all expenses required to be
paid under the Loan Documents for which invoices have been presented; and

 

(q)           all other Loan Documents and any other instruments or documents
consistent with the terms of this Agreement and relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request, executed
by the Credit Parties or any other Person required by the Administrative Agent.

 

5.                                       Representations and Warranties.

 

Each of the Credit Parties represents and warrants to the Agents and the
Lenders, as to itself and each other Credit Party, that:

 

5.1           Organization.  Each Credit Party is duly organized, validly
existing and in good standing under the laws of the state or province of its
incorporation or formation; has all power and authority under its organizational
documents to own its respective Property and assets and to conduct its
respective businesses as presently conducted; and is duly qualified to do
business and in good standing in each and every state jurisdiction where its
respective business requires such qualification, except for those jurisdictions
in which the failure to qualify and/or be in good standing would not reasonably
be expected to result in a Material Adverse Effect.

 

5.2           Financial Statements.

 

(a)           The Consolidated financial statements of the Credit Parties and
their Subsidiaries delivered to the Administrative Agent and the Lenders in
connection with this Agreement, including without limitation, (i) the Annual
Audited Financial Statements dated as of June 30, 2007 and (ii) the Monthly
Unaudited Financial Statements dated as of August 31, 2007, fairly present in
all material respects, in accordance with GAAP, the Consolidated financial
condition and the results of operations of the Credit Parties and their
Subsidiaries as of the dates and for the periods indicated, subject to year-end
audit adjustments and the absence of footnotes in the case of such unaudited or
any pro forma statements, and no Material Adverse Effect has occurred since the
dates of such financial statements.

 

(b)           The Credit Parties have heretofore furnished to the Administrative
Agent , for the calendar months from the projected Closing Date through June 30,
2008 and for each fiscal year of the Credit Parties thereafter through the
Revolving Credit Termination Date, projected income statements, balance sheets
and cash flows of the Credit Parties and their Subsidiaries, on a Consolidated
basis, together with one or more schedules demonstrating prospective compliance
with all financial covenants contained in this Agreement, such projections
disclosing all material assumptions made by the Credit Parties in formulating
such projections.  The projections are based upon estimates and assumptions
which the Credit Parties believe are reasonable in light of the conditions which
existed as of the time the projections were made, have been prepared on the
basis of the material assumptions stated therein and reflect as of the Closing
Date an estimate believed reasonable by the Credit Parties as to the results of
operations and other information projected therein.

 

87

--------------------------------------------------------------------------------


 

5.3           Enforceable Obligations; Authorization.  The Loan Documents are
legal, valid and binding obligations of the respective Credit Parties executing
and delivering the same, enforceable against such Credit Parties in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting creditors rights
generally and by general equitable principles regardless of whether considered
in a proceeding in equity or at law.  The execution, delivery and performance of
the Loan Documents have all been duly authorized by all necessary corporate, and
if necessary shareholder, action; are within the power and authority of each of
the Credit Parties; do not and will not violate any Legal Requirement material
to the business, assets or operations of any of the Credit Parties taken as a
whole or the Organizational Documents of any of the Credit Parties; do not and
will not constitute a default under, any material agreement or instrument by
which any of the Credit Parties or any material portion of any of the Credit
Parties’ Property is bound or affected; and do not and will not result in the
creation of any Lien upon any Property of any of the Credit Parties except as
expressly contemplated therein.  All necessary approvals of any Governmental
Authority and all other requisite material permits, registrations and consents
for the performance have been obtained for the delivery and performance of the
Loan Documents.

 

5.4           Other Debt.  Except as set forth on Schedule 5.4 attached hereto,
no Credit Party is in default in the payment of any other Indebtedness or under
any agreement, mortgage, deed of trust, security agreement or lease to which it
is a party, the result of which would or could reasonably be expected to result
in a Material Adverse Effect.

 

5.5           Litigation.  Except as set forth on Schedule 5.5 attached hereto,
to the knowledge of the Credit Parties, there is no litigation or administrative
proceeding pending or threatened against, nor any outstanding judgment, order or
decree affecting, any of the Credit Parties or any of their Subsidiaries before
or by any Governmental Authority or arbitral body as to which there is a
reasonable possibility of an adverse determination and which individually or in
the aggregate have, or if adversely determined could reasonably be expected to
have, a Material Adverse Effect.  Except as set forth on Schedule 5.5 attached
hereto, as of the Closing Date there is no litigation or administrative
proceeding pending against, nor any outstanding judgment, order or decree
affecting, any of the Credit Parties or any of their Subsidiaries before or by
any Governmental Authority or arbitral body.  Except as set forth on Schedule
5.5 attached hereto, none of the Credit Parties, nor any of their Subsidiaries,
is knowingly in material default with respect to any judgment, writ, rule,
regulation, order or decree of any Governmental Authority.

 

5.6           Taxes.  Except as set forth on Schedule 5.6 attached hereto, the
Credit Parties and their Subsidiaries have filed all federal, state, provincial,
local or foreign tax returns required to have been filed by them and paid all
taxes shown thereon to be due, except those for which extensions have been
obtained, and except for those which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
in accordance with GAAP.  There is no outstanding federal audit by the Internal
Revenue Service or the Canada Revenue Agency of the income tax returns of any of
the Credit Parties or any of their Subsidiaries claimed or raised in writing,
and none of the Credit Parties or any of their Subsidiaries have, as of the
Closing Date, any extension of time with respect to an assessment or deficiency
relating to any Federal tax return that is still in effect.  None of the Credit
Parties or any of their Subsidiaries have, as of the Closing Date,

 

88

--------------------------------------------------------------------------------


 

any extension of time with respect to an assessment or deficiency relating to
any state, provincial, local or foreign tax return that is still in effect,
other than extensions with respect to tax liabilities where the failure by the
applicable Credit Party to pay such tax liabilities would not have a Material
Adverse Effect.  None of the Credit Parties or any of their Subsidiaries is a
party to any tax sharing arrangement with any Person.

 

5.7           No Material Misstatements.  No information, report, financial
statement, exhibit or schedule prepared and furnished by or on behalf of any
Credit Party to any Agent or any Lender in connection with this Agreement or any
other Loan Documents knowingly contains any material misstatement of fact or
knowingly omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading at the time prepared or furnished.

 

5.8           Subsidiaries.  As of the date hereof, the Credit Parties have no
Subsidiaries other than as listed on Schedule 5.8 attached hereto.  Except as
expressly indicated on Schedule 5.8 attached hereto, as of the Closing Date,
each of the Subsidiaries listed on Schedule 5.8 is wholly owned by the
applicable Credit Party. As of the Closing Date, Schedule 5.8 sets forth (a) the
jurisdiction of incorporation or organization of each Subsidiary of the Credit
Parties, and (b) the percentage of the applicable Credit Party’s ownership of
the Equity Interests of each Subsidiary of the Credit Parties.

 

5.9           Representations by Others.  All representations and warranties
made by or on behalf of any of the Credit Parties in any Loan Document shall
constitute representations and warranties of the Credit Parties hereunder.

 

5.10         Permits, Licenses, Etc.  Each of the Credit Parties possess all
material permits from each applicable Governmental Authority, licenses from each
applicable Governmental Authority, patents, patent rights, trademarks, trademark
rights, trade names, trade name rights and copyrights which are reasonably
required to conduct their respective businesses.

 

5.11         Employee Benefit Programs.

 

(a)           No Reportable Event has occurred with respect to any Plan which,
when taken together with all other such Reportable Events for which liability is
reasonably expected to occur, could reasonably be expected to result in any
material liability.  Each Plan complies in all material respects with all
applicable provisions of ERISA, and the US Borrower or each ERISA Affiliate have
filed all reports required by ERISA and the Code to be filed with respect to
each Plan. The US Borrower does not have any knowledge of any event which could
reasonably be expected to result in a liability of the US Borrower or any ERISA
Affiliate to the PBGC other than for applicable premiums.  No accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
Code), whether or not waived, exists with respect to any Plan.  No event has
occurred and no condition exists that could reasonably be expected to constitute
grounds for a Plan to be terminated under circumstances which would cause the
Lien provided under Section 4068 of ERISA to attach to any Property of the US
Borrower or any ERISA Affiliate.  No event has occurred and no condition exists
that could reasonably be expected to cause the Lien provided under Section 302
of ERISA or Section 412 of the Code to attach to any Property of the US Borrower
or any ERISA Affiliate.

 

89

--------------------------------------------------------------------------------


 

(b)           All Canadian Pension Plans are duly registered under the ITA and
all other applicable laws which require registration.  Each Canadian Credit
Party and each of their Subsidiaries has complied with and performed all of its
obligations under and in respect of the Canadian Pension Plans and Canadian
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations).  All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws.  There have been no
improper withdrawals or applications of the assets of the Canadian Pension Plans
or the Canadian Benefit Plans.  No promises of benefit improvements under the
Canadian Pension Plans or the Canadian Benefit Plans have been made except where
such improvement could not be reasonably expected to have a Material Adverse
Effect and, in any event, no such improvements will result in a solvency
deficiency or going concern unfunded liability in the affected Canadian Pension
Plans.  The pension fund under each Canadian Pension Plan is exempt from the
payment of any income tax and there are no taxes, penalties or interest owing in
respect of any such pension fund.  All material reports and disclosures relating
to the Canadian Pension Plans required by such plans and any Legal Requirement
to be filed or distributed have been filed or distributed.  There has been no
partial termination of any Canadian Pension Plan and no facts or circumstances
have occurred or existed that could result, or be reasonably anticipated to
result, in the declaration of a partial termination of any Canadian Pension Plan
under any Legal Requirement.  There are no outstanding disputes concerning the
assets of the Canadian Pension Plans or the Canadian Benefit Plans.  Each of the
Canadian Pension Plans is fully funded on both a going concern and on a solvency
basis (using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Authorities and which are
consistent with generally accepted actuarial principles). Each of the Canadian
Borrower and its Subsidiaries has withheld all employee withholdings and has
made all employer contributions to be withheld and made by it pursuant to
applicable law on account of the Canada and Quebec pension plans, employment
insurance and employee income taxes.

 

5.12         Title to Properties; Possession Under Leases.

 

(a)           Except as set forth on Schedule 5.12 attached hereto, the Credit
Parties and each of their respective Subsidiaries have good and marketable title
to, or a valid leasehold interest in, all of their respective Property and
assets that are material to their respective business taken as a whole shown on
the most recent Consolidated balance sheet for the Credit Parties and their
Subsidiaries provided under the terms of Section 6.3(a) or Section 6.3(b), and
all assets and Property that are material to their respective business taken as
a whole, acquired since the date of such respective balance sheets, except for
such Property as is no longer used or useful in the conduct of their respective
businesses or as have been disposed of in the ordinary course of business or
otherwise in accordance with this Agreement, and except for minor defects in
title that do not interfere with the ability of the Credit Parties or any of
their Subsidiaries to conduct their respective businesses as now conducted or as
otherwise disclosed in the title insurance previously delivered to the US
Collateral Agent in accordance with the Original Agreement.  All such assets and
Property are free and clear of all Liens other than those permitted by
Section 7.2 hereof.

 

90

--------------------------------------------------------------------------------


 

(b)           Except as set forth on Schedule 5.12 attached hereto, the
Borrowers and each of their respective Subsidiaries have no knowledge of any
material default under any material leases to which any of them is a party and
under which any of them is in occupancy, except where non-compliance does not
affect such Borrower’s or such Subsidiary’s use or occupancy thereof, as
applicable, and all such material leases are in full force and effect.  
Schedule 5.12 attached hereto sets forth each of such leases of real Property in
existence as of the Closing Date, and upon the request of the Administrative
Agent, the Borrowers will provide the Administrative Agent with complete and
correct copies of all of such leases of real Property then in effect.

 

5.13         Assumed Names.  As of the Closing Date, neither of the Borrowers,
nor any of their respective Subsidiaries, is currently conducting its business
under any assumed name or names, except as set forth on Schedule 5.13 attached
hereto. Upon written request by the Administrative Agent, each Borrower shall
promptly furnish the Administrative Agent  with a then current listing of all
assumed names that such Borrower and/or any of its Subsidiaries is then
utilizing in conducting their respective businesses.

 

5.14         Investment Company Act.  None of the Credit Parties or any of their
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended.

 

5.15         [Reserved]

 

5.16         Agreements.  Schedule 5.16 attached hereto is a complete and
correct list, as of the Closing Date (after giving effect to the Acquisition),
of (i) all credit agreements or indentures for borrowed money and capitalized
leases to which any of the Credit Parties or any of their Subsidiaries is a
party and all Property of any of the Credit Parties or any of their Subsidiaries
subject to any Lien securing such Indebtedness or capitalized lease obligation,
(ii) each letter of credit and guaranty to which any of the Credit Parties or
any of their Subsidiaries is a party, (iii) all other material instruments in
effect as of the date hereof providing for, evidencing, securing or otherwise
relating to any Indebtedness for borrowed money of any of the Credit Parties or
any of their Subsidiaries (other than the Indebtedness hereunder), and (iv) all
obligations of any of the Credit Parties or any of their Subsidiaries to issuers
of appeal bonds issued for account of any Credit Party or any of its
Subsidiaries.  The Borrowers shall, upon, request by the Administrative Agent,
deliver to the Administrative Agent and the Lenders a complete and correct copy
of all such credit agreements, indentures, capitalized leases, letters of
credit, guarantees and other instruments described in Schedule 5.16 or arising
after the date hereof, including any modifications or supplements thereto, as in
effect on the date hereof.

 

5.17         Environmental Matters.  Except as disclosed on Schedule 5.17
attached hereto or in any of the environmental assessments or studies described
on Schedule 5.17 attached hereto, to the Credit Parties’ knowledge: (a) each of
the Credit Parties and their Subsidiaries are in material compliance with all
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Requirement of
Environmental Law or Environmental Permit reasonably necessary to the conduct of
any material aspect of the business of any Credit Party or any of its
Subsidiaries; (b) each of the Credit Parties and their Subsidiaries (i) have
obtained and maintained in effect all Environmental Permits reasonably necessary
to the conduct of any material aspect of the business of any Credit Party or any
of its

 

91

--------------------------------------------------------------------------------


 

Subsidiaries, (ii) along with their respective Properties (whether leased or
owned) have been and are in material compliance with all applicable Requirements
of Environmental Law and Environmental Permits, (iii) along with their
respective Properties (whether leased or owned) are not subject to any material
(A) Environmental Claims or (B) Environmental Liabilities arising from or based
upon any act, omission, event, condition or circumstance occurring or existing
on or prior to the date hereof, and (iv) have not received individually or
collectively any notice of any material violation or alleged material violation
of any Requirements of Environmental Law or Environmental Permit or any
Environmental Claim in connection with their respective Properties; and (c) none
of the Credit Parties or any of their Subsidiaries has actual knowledge of any
material violation of any applicable Requirements of Environmental Law and
Environmental Permits by, or of any material Environmental Claims or
Environmental Liabilities arising against, any of the prior owners or operators
and predecessors in interest with respect to any of the Credit Parties’ or any
of their Subsidiaries’ respective Property.

 

5.18         No Change in Credit Criteria or Collection Policies.  To the best
knowledge of the Credit Parties, there has been no material adverse change in
credit criteria or collection policies concerning Accounts of any Borrower or
any of its Subsidiaries since the date of the field exam for the Target
described in Section 4.2(o) which has had or which is likely to have, in the
reasonable judgment of any Responsible Officer of any Borrower, a Material
Adverse Effect.

 

5.19         Solvency.

 

(a)           Immediately after the consummation of the Term Loan Debt
Transaction and the other transactions contemplated hereunder to occur on the
Closing Date, (i) the fair value of the assets of each Credit Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of each Credit
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Credit Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Credit Party will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Closing
Date; provided, however, that for purposes of the foregoing representations and
warranties by the Canadian Subsidiaries set forth in clauses (i), (ii) and
(iii), the contingent liabilities of such Canadian Subsidiaries under the terms
of the Guaranty and under the terms of the guaranty by such Canadian
Subsidiaries of the Term Loan Debt shall be excluded.  Notwithstanding the
foregoing proviso, however, each Canadian Subsidiary represents and warrants
that applicable Canadian bankruptcy and insolvency laws do not provide such
Canadian Subsidiary with any fraudulent conveyance or other similar defense to
the enforcement of such Canadian Subsidiary’s Obligations under the Guaranty or
any applicable Security Document to which such Canadian Subsidiary is a party.

 

(b)           Immediately after the consummation of the Acquisition and the
transactions to occur on the Closing Date, (i) the property of each Canadian
Credit Party, at a fair valuation, is greater than the total amount of its debts
and liabilities, subordinated, contingent or otherwise; (ii) each Canadian
Credit Party’s property is sufficient, if disposed of at a fairly conducted sale
under

 

92

--------------------------------------------------------------------------------


 

legal process, to enable payment of all its obligations, due and accruing due;
(iii) each Canadian Credit Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities generally
become due; and (iv) each Canadian Credit Party has not ceased paying its
current obligations in the ordinary course of business as they generally become
due.

 

(c)           No Credit Party intends to, or will permit any of its Subsidiaries
to, and no Credit Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

5.20         Status of Collateral.  The Credit Parties are and shall be the sole
owners, free and clear of all Liens except in favor of the Applicable Agent or
otherwise permitted under Section 7.2 hereunder, of and fully authorized to
sell, transfer, pledge and/or grant a security interest in all of the applicable
Collateral (other than Excluded Collateral, as defined in the applicable
Security Documents), and (b) to the Credit Parties’ knowledge, each Account
included within the applicable Class of Borrowing Base meets the requirements of
the definition of Eligible Account, each item of Inventory included within the
applicable Class of Borrowing Base meets the requirements of the definition of
Eligible Inventory, each item of Equipment included within the US Borrowing Base
meets the requirements of the definition of Eligible Equipment, and each parcel
of Real Estate (other than the Excluded Real Estate) meets the requirements of
the definition of Eligible Real Estate.

 

5.21         Term Loan Debt Documents.  Each of the Term Loan Debt Documents
constitutes the valid and binding obligation of the applicable US Credit
Parties, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, and moratorium laws and other laws affecting
creditors’ rights generally and by general principles of equity regardless of
whether considered in a proceeding in equity or at law.  The Credit Parties have
no knowledge that any of the representations and warranties contained in any of
the Term Loan Debt Documents were not true and correct in all material respects
on and as of the date given or, except as consented to by the Administrative
Agent  in writing or otherwise disclosed in writing to the Administrative Agent 
prior to the Closing Date, that any of the material terms thereof have been
modified, amended or waived other than as permitted under Section 7.19.

 

5.22         Transactions with Related Parties.  Except as set forth on Schedule
5.22 attached hereto, any and all transactions, contracts, or other agreements
existing on the Closing Date which have been entered into by and among any
Credit Party and any officer, director, shareholder or Affiliate of any of the
Credit Parties (other than Permitted Affiliate Transactions), has been entered
into and made upon terms and conditions not less favorable to the applicable
Credit Parties than those terms which could have been obtained from wholly
independent and unrelated sources.

 

5.23         Patents, Trademarks and Copyrights.  Schedule 5.23 hereto sets
forth a true, accurate and complete listing, as of the date hereof, of all
patents, registered trademarks and copyrights, and applications therefor, of
each of the Credit Parties and each of their Subsidiaries as of the Closing
Date.  Except as created or permitted under the Loan Documents, no Lien exists
with respect to the interest of any Credit Party or any of its Subsidiaries in
any such patents, registered trademarks or copyrights or applications therefor,
and no Credit Party or any of its Subsidiaries has transferred or

 

93

--------------------------------------------------------------------------------


 

subordinated any interest it may have in such patents, registered trademarks and
copyrights and applications therefor.  The Borrowers shall, from time to time as
necessary, deliver to the Administrative Agent  an updated Schedule 5.23 to this
Agreement, together with a certificate of a Responsible Officer of the Borrower
certifying that the information set forth on such schedule is true, correct and
complete as of such date, which schedule may be used to prepare additional
Security Agreements, if necessary.

 

5.24         Acquisition Documents.  The Acquisition Documents, copies of all of
which have been delivered to the Administrative Agent, are true and correct
copies thereof and together comprise full and complete copies of all agreements
among the parties thereto, with respect to the transactions contemplated by such
Acquisition Documents, and there are no oral agreements or understandings not
contained therein relating to or modifying the substance thereof.  The
Acquisition Documents are in full force and effect and have not been further
amended, terminated, rescinded or withdrawn, and no material provision has been
waived by any party thereto.  Each of the Acquisition Documents constitutes the
valid and binding obligation of the Canadian Borrower in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy
laws and other laws affecting creditors’ rights generally and by general
principles of equity.  No Borrower has knowledge that any of the representations
and warranties made by it in any of the Acquisition Documents were not true and
correct in all material respects on and as of the date given or, except as
consented to by the Agent in writing or otherwise disclosed in writing to the
Administrative Agent prior to the Closing Date, that any of the material terms
thereof have been modified, amended or waived.

 

6.                                       Affirmative Covenants.

 

Until the Commitments have expired or been terminated and the Obligations shall
have been paid in full and all Letters of Credit shall have expired or
terminated, each Credit Party executing this Agreement covenants and agrees,
jointly and severally with all of the Credit Parties, to perform and observe
(and cause each of its Subsidiaries to perform and observe) each and all of the
following covenants and agreements:

 

6.1           Businesses and Properties.  At all times: (a) do or cause to be
done all things necessary to obtain, preserve, renew and keep in full force and
effect the rights, licenses, permits, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its businesses;
(b) maintain and operate such businesses in the same general manner in which
they are presently conducted and operated, provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or any
discontinuance or sale of such business permitted under Section 7.4; (c) comply
in all material respects with all Legal Requirements applicable to the operation
of such businesses whether now in effect or hereafter enacted (including without
limitation, all Legal Requirements relating to public and employee health and
safety and all Environmental Laws) and with any and all other Legal
Requirements; and (d) keep and maintain all Property material to the conduct of
such businesses in good repair, working order and condition, ordinary wear and
tear excepted, and from time to time make, or cause to be made, all necessary
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith may be properly
conducted at all times.

 

94

--------------------------------------------------------------------------------


 

6.2           Taxes.  Pay and discharge promptly when due (giving effect to all
extensions of time permitted by the applicable Governmental Authority) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its Property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise, which, if unpaid, might give rise to Liens
upon such properties or any part thereof (except as otherwise permitted by
Section 7.2 hereof), unless being contested in good faith by appropriate
proceedings and as to which adequate reserves in an amount not less than the
aggregate amount secured by such Liens have been established in accordance with
GAAP; provided, however, that such contested amounts giving rise to such Liens
shall be immediately paid upon commencement of any procedure or proceeding to
foreclose any of such Liens unless the same shall be validly stayed by a court
of competent jurisdiction or a surety bond, which is satisfactory in all
respects to the Administrative Agent , is delivered to the Administrative Agent 
for the ratable benefit of the Lenders in an amount no less than such contested
amounts.

 

6.3           Financial Statements and Information.  Furnish to the
Administrative Agent  each of the following:

 

(a)           as soon as available and in any event within ninety (90) days
after the end of each fiscal year of the Credit Parties, Annual Audited
Financial Statements of the Credit Parties and their Subsidiaries;

 

(b)           as soon as available and in any event within thirty (30) days
after the end of each calendar month, Monthly Unaudited Financial Statements of
the Credit Parties and their Subsidiaries;

 

(c)           concurrently with the financial statements provided for in
Subsections 6.3(a) and 6.3(b) hereof, (1) an Officer’s Certificate, signed by a
Responsible Officer of the applicable Credit Party, and (2) if applicable, a
written certificate in Proper Form, identifying each Subsidiary which is
otherwise required by the provisions of Section 6.10 hereof to become a
Guarantor at the request of the Administrative Agent , but which has not yet
done so as of the date of such certificate, and providing an explanation of the
reasons why each such Subsidiary is not a Guarantor, signed by a Responsible
Officer of the applicable Credit Party;

 

(d)           as soon as available and in any event within five (5) Business
Days after the date of issuance thereof (if any such audit report or management
letter is ever issued), any (1) interim or special audit report made by
independent accountants of the books of the Credit Parties or any of their
Subsidiaries or (2) management letter prepared by the independent public
accountants who reported on the financial statements provided for in Subsection
6.3(a) above, with respect to the internal audit and financial controls of the
Credit Parties and their Subsidiaries;

 

(e)           as soon as available and in any event within twenty (20) days
after the end of each calendar month, (1) an Accounts report in a form as may be
reasonably required or requested by the Administrative Agent  setting forth the
sales, collections and total customer debits and credits for the US Borrower and
its Domestic Subsidiaries, on a Consolidated and consolidating basis, for such
month, certified by a Responsible Officer of the US Borrower, and (2) an
Accounts report in a form as may be reasonably required or requested by the
Administrative Agent  setting forth the sales,

 

95

--------------------------------------------------------------------------------


 

collections and total customer debits and credits for the Canadian Borrower and
its Canadian Subsidiaries, on a Consolidated and consolidating basis, for such
month, certified by a Responsible Officer of the Canadian Borrower; provided,
however, that when Aggregate Availability is less than $15,000,000 for ten
(10) consecutive Business Days, such Accounts report shall be furnished weekly
within three (3) Business Days after the end of each week, and such weekly
reporting shall remain in effect thereafter until Aggregate Availability is
$15,000,000 or greater for thirty (30) consecutive days;

 

(f)            as soon as available and in any event within twenty (20) days
after the end of each calendar month, (1) an Inventory Designation Report with
regard to the US Borrower and its Domestic Subsidiaries in the form of
Exhibit G, and (2) an Inventory Designation Report with regard to the Canadian
Borrower and its Canadian Subsidiaries;

 

(g)           as soon as available and in any event within twenty (20) days
after the end of each calendar month, (1) Account agings and reconciliations,
accounts payable agings and reconciliations, lockbox statements and all other
schedules, computations and other information, all in reasonable detail, as may
be reasonably required or requested by the Administrative Agent with regard to
the US Borrower and its Domestic Subsidiaries, all certified by a Responsible
Officer of the US Borrower, and (2) Account agings and reconciliations, accounts
payable agings and reconciliations, lockbox statements and all other schedules,
computations and other information, all in reasonable detail, as may be
reasonably required or requested by the Administrative Agent with regard to the
Canadian Borrower and its Canadian Subsidiaries, all certified by a Responsible
Officer of the Canadian Borrower;

 

(h)           as soon as available and in any event within twenty (20) days
after the end of each calendar month, (1) a Borrowing Base Compliance
Certificate for the US Borrowing Base, signed by a Responsible Officer of the US
Borrower in the form attached hereto as Exhibit F, and (2) a Borrowing Base
Compliance Certificate for the Canadian Borrowing Base, signed by a Responsible
Officer of the Canadian Borrower in the form attached hereto as Exhibit F;

 

(i)            as soon as available and in any event within thirty (30) days
prior to the commencement of each fiscal year of the Credit Parties,
management-prepared Consolidated financial projections of the Credit Parties and
their Subsidiaries for the immediately following three (3) fiscal years (setting
forth such projections on both an annual basis and on a monthly basis for the
upcoming fiscal year and on an annual basis only for the two (2) fiscal years
thereafter), such projections to be prepared and submitted in such format and
detail as reasonably requested by the Administrative Agent ; and

 

(j)            such other information relating to the financial condition,
operations and business affairs of any Credit Party or any of its Subsidiaries
as from time to time may be reasonably requested by the Administrative Agent .

 

The Administrative Agent  reserves the right to require information required to
be delivered in Sections 6.3(e)-(h) as frequently as weekly at any time an Event
of Default does not exist based on the Administrative Agent ‘s Permitted
Discretion or more frequently at any time Event of Default exists.

 

96

--------------------------------------------------------------------------------


 

6.4           Inspections; Field Examinations; Appraisals and Physical Counts.

 

(a)           Upon reasonable notice (which may be telephonic notice), at all
reasonable times and as often as the Administrative Agent  may request, permit
any authorized representative designated by the Administrative Agent, including
without limitation, any consultant engaged by the Administrative Agent, together
with any authorized representatives of any Lender desiring to accompany the
Administrative Agent, to visit and inspect the Properties and financial records
of the Credit Parties and to make extracts from such financial records and
permit any authorized representative designated by the Administrative Agent
(together with any accompanying representatives of any Lender) to discuss the
affairs, finances and condition of the Credit Parties with any Responsible
Officer and the Credit Parties’ independent public accountants, as applicable. 
The Administrative Agent agrees that it shall schedule any meeting with any such
independent public accountant through the applicable Borrower, and a Responsible
Officer of the applicable Borrower shall have the right to be present at any
such meeting.

 

(b)           The Administrative Agent and any consultant of the Administrative
Agent shall each have the right to examine (and any authorized representatives
of any Lender shall have the right to accompany the Administrative Agent during
any such examination), as often as the Administrative Agent may request, the
existence and condition of the Accounts, books and records of any Borrower and
its Subsidiaries and to review their compliance with the terms and conditions of
this Agreement and the other Loan Documents, subject to governmental
confidentiality requirements. The Administrative Agent shall also have the right
to verify with any and all customers of any Borrower and its Subsidiaries the
existence and condition of the Accounts, as often as the Administrative Agent
may require, without prior notice to or consent of any Borrower or any of its
Subsidiaries.  Without in any way limiting the foregoing, the Administrative
Agent shall have the right to (i) conduct field examinations of any Borrower and
its Subsidiaries operations at such Borrower’s expense as often as the
Administrative Agent may request and (ii) to order and obtain an appraisal of
the Inventory, the Equipment and/or the Real Estate, as applicable, of the
applicable Borrower and its Subsidiaries by an appraisal firm satisfactory to
the Administrative Agent as often as the Administrative Agent may request. 
Without in any way limiting the foregoing, each of the Borrowers agrees to
cooperate and to cause its Subsidiaries to cooperate in all respects with the
Administrative Agent and its representatives and consultants in connection with
any and all inspections, examinations and other actions taken by the
Administrative Agent or any of its representatives or consultants pursuant to
this Section 6.4.  Each Borrower hereby agrees to promptly pay, upon demand by
the Administrative Agent (or the applicable Lender, if appropriate), any and all
fees and expenses incurred by the Administrative Agent or any Lender in
connection with any inspection, examination, appraisal or review permitted by
the terms of this Section 6.4; provided, however, that so long as no Default or
Event of Default is continuing, each Borrower shall only be obligated to pay for
(x) two field examinations during of such Borrower’s books and records, etc.
during each consecutive 12-month period (limited to the prevailing rate then
charged for field examinations, which is initially anticipated to be $850.00 per
day per examiner, plus all out-of-pocket expenses of the Administrative Agent
related to such filed examinations), (y) one Inventory appraisal of such
Borrower’s Inventory during each consecutive 12-month period, and (z) one
Equipment appraisal of the US Credit Parties’ Equipment and one Real Estate
appraisal of all real

 

97

--------------------------------------------------------------------------------


 

property then included within Eligible Real Estate during any consecutive
12-month period, but only if the US Borrower has elected the reappraisal option
for the applicable annual Equipment and Real Estate Annual Adjustments (other
than the initial field examinations and appraisals for any Accounts, Equipment
and/or Inventory acquired through an acquisition or other Investment permitted
under the terms of this agreement, it being agreed that the applicable Borrower
shall be obligated to pay for each such initial field examination and/or
appraisal, as applicable, conducted with respect to each such acquisition or
Investment); provided further, however, that the Borrowers shall only be
obligated to pay or reimburse such fees and expenses of any Lender other than
the Administrative Agent to the extent incurred by such Lender after the
occurrence of any Default or Event of Default which has not been cured to the
satisfaction of the Administrative Agent or waived in writing by the
Administrative Agent and the Required Lenders.

 

6.5           Further Assurances.  Upon request by the Administrative Agent,
promptly execute and deliver any and all other and further agreements and
instruments and take such further action as may be reasonably requested by the
Administrative Agent to (a) cure any defect in the execution and delivery of any
Loan Document or more fully to describe particular aspects of any of the Credit
Parties’ agreements set forth in the Loan Documents or so intended to be, (b) to
carry out the provisions and purposes of this Agreement an the other Loan
Documents, and (c) grant, preserve, protect and perfect the first priority Liens
created or intended to be created by the Security Documents in the Collateral.

 

6.6           Books and Records.  Maintain financial records and books in
accordance with accepted financial practice and GAAP.

 

6.7           Insurance.

 

(a)           Keep its insurable Properties adequately insured at all times by
financially sound and reputable insurers.

 

(b)           Maintain such other insurance, to such extent and against such
risks, including fire and other risks insured against by extended coverage and
employee liability, as is customary with companies similarly situated and in the
same or similar businesses, provided, however, that such insurance shall insure
the Property of the applicable Borrower and each of its Subsidiaries against all
risk of physical damage, including without limitation, loss by fire, explosion,
theft, fraud and such other casualties as may be reasonably satisfactory to the
Administrative Agent, but in no event at any time in an amount less than the
replacement value of the Collateral.

 

(c)           Maintain in full force and effect worker’s compensation coverage
and public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with its operations
and with the use of any Properties owned, occupied or controlled by the
applicable Borrower or any of its Subsidiaries, in such amounts as the
Administrative Agent shall reasonably deem necessary.

 

(d)           Maintain such other insurance as may be required by law or as may
be reasonably requested by the Administrative Agent for purposes of assuring
compliance with this Section 6.7.

 

98

--------------------------------------------------------------------------------


 

All insurance covering tangible personal Property subject to a Lien in favor of
the Applicable Agent for the benefit of the Lenders granted pursuant to the
Security Documents shall provide that, in the case of each separate loss, the
full amount of insurance proceeds shall be payable to the Applicable Agent and
shall further provide for at least 30 days’ prior written notice to the
Applicable Agent of the cancellation or substantial modification thereof.

 

6.8           Employee Benefit Programs.

 

(a)           At all times, except where a failure to comply with any of the
following, individually or in the aggregate, would or could reasonably be
expected to result in a material obligation or liability of any Credit Party:
(i) make contributions to each Plan in a timely manner and in an amount
sufficient to comply with the minimum funding standards requirements of ERISA;
(ii) immediately upon acquiring knowledge of (1) any Reportable Event in
connection with any Plan for which no administrative or statutory exemption
exists or (2) any Prohibited Transaction in connection with any Plan, that could
result in the imposition of material damages or a material excise tax on the US
Borrower or any Subsidiary thereof, furnish the Administrative Agent a statement
executed by a Responsible Officer of the US Borrower or such Subsidiary setting
forth the details thereof and the action which the US Borrower or any such
Subsidiary proposes to take with respect thereto and, when known, any action
taken by the Internal Revenue Service with respect thereto; (iii) notify the
Administrative Agent promptly upon receipt by the US Borrower or any Subsidiary
thereof of any notice of the institution of any proceedings or other actions
which may result in the termination of any Plan by the PBGC and furnish the
Administrative Agent with copies of such notice; (iv) pay when due, or within
any applicable grace period allowed by the PBGC, all required premium payments
to the PBGC; (v) furnish the Administrative Agent with copies of the annual
report for each Plan filed with the Internal Revenue Service not later than ten
(10) days after the Administrative Agent requests such report; (vi) furnish the
Administrative Agent with copies of any request for waiver of the funding
standards or extension of the amortization periods required by Sections 303 and
304 of ERISA or Section 412 of the Code promptly after the request is submitted
to the Secretary of the Treasury, the Department of Labor or the Internal
Revenue Service, as the case may be; and (vii) pay when due all installment
contributions required under Section 302 of ERISA or Section 412 of the Code or
within 10 days of a failure to make any such required contributions when due
furnish the Administrative Agent with written notice of such failure.

 

(b)           For each existing, or hereafter adopted, Canadian Pension Plan and
Canadian Benefit Plan, each Canadian Credit Party will, and will cause each of
its Subsidiaries to, in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Canadian Pension
Plan or Canadian Benefit Plan, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

 

(c)           All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan or
Canadian Benefit Plan shall be paid or remitted by each Canadian Credit Party
and each Subsidiary of each Canadian Credit Party in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws.

 

99

--------------------------------------------------------------------------------


 

(d)           The Canadian Credit Parties shall deliver to the Administrative
Agent (i) if requested by the Administrative Agent, copies of each annual and
other return, report or valuation with respect to each Canadian Pension Plan as
filed with any applicable Governmental Authority; (ii) promptly after receipt
thereof, a copy of any direction, order, notice, ruling or opinion that any
Canadian Credit Party or any Subsidiary of any Canadian Credit Party may receive
from any applicable Governmental Authority with respect to any Canadian Pension
Plan; (iii) notification within thirty (30) days of any increases having a cost
to one or more of the Canadian Credit Parties and their Subsidiaries in excess
of $50,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, or the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or the commencement of contributions to
any such plan to which any Credit Party was not previously contributing; and
(iv) notification within thirty (30) days of any voluntary or involuntary
termination of, or participation in, a Canadian Pension Plan or a Canadian
Benefit Plan.

 

6.9           Use of Proceeds.  Subject to the terms and conditions contained
herein, use the proceeds of the Loans for (a) financing ongoing working capital
needs of any Borrower and its Subsidiaries not otherwise prohibited herein,
including without limitation, the issuance of Letters of Credit for the account
of any Borrower or any of its Subsidiaries in accordance with and subject to the
terms of this Agreement; (b) general corporate purposes of any Borrower or any
of its Subsidiaries in the ordinary course of business not otherwise prohibited
herein; (c) payment of the applicable Obligations, as provided in this
Agreement; (d) financing purchases and acquisitions permitted to be made by the
applicable Borrower under the terms of Section 7.4(e)(9), including without
limitation, the Acquisition; and (e) financing dividends and distributions
permitted to be made by the applicable Borrower under the terms of Section 7.11;
 provided, that no proceeds of any Loan shall be used (w) for the purpose of
purchasing or carrying directly or indirectly any margin stock as defined in
Regulation U (“Reg U”) of the Board of Governors of the Federal Reserve System,
(x) for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any such margin stock, (y) for any
other purpose which would cause such Loan to be a “purpose credit” within the
meaning of Reg U and (z) for any purpose which would constitute a violation of
Reg U or of Regulations G, T or X of the Board of Governors of the Federal
Reserve System or any successor regulation of any thereof or of any other rule,
statute or regulation governing margin stock from time to time.

 

6.10         Guarantors, Joinder Agreements.  Promptly inform the Administrative
Agent of the creation or acquisition of any Subsidiary of any Credit Party or
the commencement of any business operations by any Inactive Subsidiary after the
Closing Date and, within thirty (30) days after the written request of the
Administrative Agent delivered in accordance with Section 10.2 below, cause
(a) each such Subsidiary that is a Domestic Subsidiary to become a Guarantor of
the Obligations by execution and delivery to the Administrative Agent, for the
ratable benefit of the Lenders, of a Guaranty or a Joinder Agreement (if a
Joinder Agreement is requested by the Administrative Agent in lieu of a
Guaranty), (b) each such Subsidiary that is a Canadian Subsidiary to become a
Guarantor of the Canadian Obligations  by execution and delivery to the Canadian
Administrative Agent, for the ratable benefit of the Canadian Lenders, of a
Guaranty or a Joinder Agreement (if a Joinder Agreement is requested by the
Administrative Agent in lieu of a Guaranty), (c) a first priority perfected
security interest (pari passu with a first priority security interest securing
the Term Loan

 

100

--------------------------------------------------------------------------------


 

Debt in accordance with and subject to the terms of the Intercreditor Agreement)
securing the Obligations to be granted to the US Collateral Agent in all of the
Equity Interests of each such Domestic Subsidiary owned by any US Credit Party
or any of its other Subsidiaries if such newly acquired or created Subsidiary or
previously Inactive Subsidiary is a Domestic Subsidiary, or if such newly
acquired or created Subsidiary or previously Inactive Subsidiary is not a
Domestic Subsidiary, then not more than sixty-five percent (65%) of all issued
and outstanding Equity Interests of such Subsidiary shall be pledged as
Collateral to the US Collateral Agent by each applicable US Credit Party
pursuant to the foregoing pledge requirement for Equity Interests, (d) a first
priority perfected security interest securing the Canadian Obligations to be
granted to the Canadian Collateral Agent in all of the Equity Interests of each
such Canadian Subsidiary owned by any Canadian Credit Party or any of its other
Subsidiaries, (e) cause each such Subsidiary that is a Domestic Subsidiary to
grant to the US Collateral Agent a security interest securing the Obligations
that is pari passu with a first priority security interest securing the Term
Loan Debt in accordance with and subject to the terms of the Intercreditor
Agreement (subject only to (i) Liens permitted under Sections 7.2(b) and (e) as
to Accounts and Permitted Investment Securities which do not have priority over
the Lien of the US Collateral Agent, (ii) Liens permitted under Section 7.2 as
to all other Collateral which do not have priority over the Lien of the US
Collateral Agent, and (iii) purchase money Liens existing as of the date of
acquisition by the US Borrower or any other Domestic Subsidiary of the US
Borrower of such newly acquired Subsidiary, if applicable) in all Accounts,
Inventory, Equipment, general intangibles and other tangible and intangible
personal Property and all real Property owned at any time by such Subsidiary and
all products and proceeds thereof (subject to similar exceptions as set forth in
the Security Documents), (f) cause each such Subsidiary that is a Canadian
Subsidiary to grant to the Canadian Collateral Agent a security interest
securing the Canadian Obligations (subject only to (i) Liens permitted under
Sections 7.2(b) and (e) as to Accounts and Permitted Investment Securities which
do not have priority over the Lien of the Canadian Collateral Agent, (ii) Liens
permitted under Section 7.2 as to all other Collateral which do not have
priority over the Lien of the Canadian Collateral Agent, and (iii) purchase
money Liens existing as of the date of acquisition by the Canadian Borrower or
any other Canadian Subsidiary of the Canadian Borrower of such newly acquired
Subsidiary, if applicable) in all Accounts, Inventory, Equipment, general
intangibles and other tangible and intangible personal Property and all real
Property owned at any time by such Subsidiary and all products and proceeds
thereof (subject to similar exceptions as set forth in the Security Documents),
and (g) cause such Subsidiary to deliver to the Agent such related certificates,
legal opinions and documents (including Organizational Documents) as the Agent
may reasonably require; provided, however, that any Subsidiary that is not a
Domestic Subsidiary or a Canadian Subsidiary shall not be required to become a
Guarantor or grant any Liens hereunder.  To the extent reasonably feasible, all
of the foregoing requirements shall be affected by the execution and delivery of
a Joinder Agreement in a form acceptable to the Applicable Agent.

 

6.11         Notice of Events.   Notify the Administrative Agent within one
(1) Business Day after any Responsible Officer of any of the Credit Parties
acquires knowledge of the occurrence of, or if any of the Credit Parties causes
or intends to cause, as the case may be, any of the following: (i) the
institution of any lawsuit, administrative proceeding or investigation affecting
any Credit Party or any of its Subsidiaries, including without limitation, any
audit by the Internal Revenue Service or the Canada Revenue Agency, the adverse
determination under which could reasonably be expected to have a Material
Adverse Effect; (ii) any development or change in the business or affairs of any

 

101

--------------------------------------------------------------------------------


 

Credit Party or any of its Subsidiaries which has had or which is likely to
have, in the reasonable judgment of any Responsible Officer of any of the Credit
Parties, a Material Adverse Effect; (iii) any Event of Default or Default,
together with a reasonably detailed statement by a Responsible Officer on behalf
of the applicable Borrower of the steps being taken to cure the effect of such
Event of Default or Default; (iv) the occurrence of a default or event of
default by any Credit Party or any of its Subsidiaries under any agreement or
series of related agreements to which it is a party, which default or event of
default could reasonably be expected to have a Material Adverse Effect; (v) any
material violation by, or investigation of any Credit Party or any of its
Subsidiaries in connection with any actual or alleged material violation of any
Legal Requirement imposed by the Environmental Protection Agency, the
Occupational Safety and Health Administration or any other Governmental
Authority which has or is likely to have, in the reasonable judgment of any
Responsible Officer of any Credit Party, a Material Adverse Effect; (vi) any
significant change in the accuracy of any material representations and
warranties of any Credit Party or any of its Subsidiaries in this Agreement or
any other Loan Document (including without limitation, the representations and
warranties in Section 5.20(b)); (vii) the delivery of any written notice of
default or event of default to any US Credit Party by any representative or
holder of any Term Loan Debt; (viii) any amendment or modification of the Term
Loan Debt Documents, such notice to be accompanied by copies of the actual
amendment or modification documents; and (ix) any of the following: (1) the
occurrence of a Reportable Event with respect to any Plan; (2) the institution
of any steps by the US Borrower, any ERISA Affiliate, the PBGC or any other
Person to terminate any Plan; (3) the institution of any steps by the Borrower
or any ERISA Affiliate to withdraw from any Plan; (4) a Prohibited Transaction
in connection with any Plan; (5) any material increase in the contingent
liability of the US Borrower or any Subsidiary of the US Borrower with respect
to any post-retirement welfare liability; or (6) the taking of any action by, or
the threatening of the taking of any action by, the Internal Revenue Service,
the Department of Labor or the PBGC with respect to any of the foregoing.

 

6.12         Environmental Matters.  Without limiting the generality of
Section 6.1(c) hereof, (a) comply in all material respects with all material
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Requirement of
Environmental Law, or Environmental Permit; (b) obtain and maintain in effect
all Environmental Permits reasonably necessary to the conduct of any material
aspect of its business; and (c) keep its Property free of any Environmental
Claims or Environmental Liabilities, other than Environmental Claims or
Environmental Liabilities, contingent or otherwise, disclosed in Schedule 5.17
attached hereto or any of the environmental assessments or studies described in
Schedule 5.17 attached hereto.  In the event that any Credit Party or any of its
Subsidiaries receives any demand or claim from any Person, including without
limitation, any Governmental Authority, asserting the liability of any Credit
Party or any of its Subsidiaries as a result of any Environmental Liabilities or
requesting or requiring that any Environmental Liabilities be remediated by any
Credit Party or any of its Subsidiaries, such Credit Party agrees to promptly
take action and thereafter diligently pursue the same to completion in a manner
necessary to cause the applicable Environmental Liabilities to be remediated as
soon as reasonably possible in accordance with all applicable Requirements of
Environmental Law.  Each Credit Party, jointly and severally with all other
Credit Parties, hereby indemnifies and agrees to hold the Agents and the Lenders
harmless from and against any and all liability, loss, damage, suit, action or
proceeding arising out of its respective business or the business of any of its
Subsidiaries, pertaining to any Environmental Liabilities,

 

102

--------------------------------------------------------------------------------


 

including without limitation, claims of any Governmental Authority or any other
Person arising under any Requirement of Environmental Law; provided, that the
foregoing indemnity shall not apply to the extent, but only to the extent the
applicable liability, loss, damage, suit, action or proceeding is caused by the
willful misconduct, knowing and willful breach of any Loan Document or gross
negligence of the party seeking indemnification.

 

6.13         End of Fiscal Year.  Cause each of its fiscal years to end on
June 30th of the applicable year.

 

6.14         Pay Obligations and Perform Other Covenants.  Make full and timely
payment of the Obligations for which such Credit Party is obligated and liable,
whether now existing or hereafter arising, as and when due and payable, duly
comply with all of the terms and covenants contained in this Agreement and in
each of the other applicable Loan Documents at all times and places and in the
manner set forth therein, and except for the filing of continuation statements
and the making of other filings by the Applicable Agent as secured party or
assignee, at all times take all actions necessary to maintain the Liens and
security interests provided for under or pursuant to this Agreement and the
Security Documents as valid perfected first priority Liens on the Collateral
intended to be covered thereby (pari passu with the first priority Liens
securing the Term Loan Debt in accordance with and subject to the terms of the
Intercreditor Agreement with respect to the US Collateral, and subject only to
the Liens expressly permitted by Section 7.2 hereof with respect to all
Collateral) and supply all information to the Applicable Agent necessary for
such maintenance.

 

6.15         Cash Dominion; Collection and Application of Accounts.

 

(a)           At the applicable Borrower’s own cost and expense, arrange (and
cause each of its Subsidiaries to arrange) for remittances on all Accounts to be
made (i) directly to one or more lockboxes designated by the Applicable Agent
under the terms of the applicable Lockbox Agreement, or (ii) in such other
manner as the Administrative Agent may direct.  Unless the procedures discussed
in Section 6.15(b) below are then in effect, and in any event, at all times that
no Revolving Loans and Letter of Credit Exposure Amount are outstanding, (1) the
proceeds of all Accounts collected through such lockboxes or any other manner
shall not be required to be remitted to the Applicable Agent for application to
the applicable Revolving Loans and for other disbursements approved by the
Applicable Agent as set forth in Section 6.15(b) below, but instead shall be
available for unrestricted use by the applicable Borrower (or its respective
Subsidiary), subject to the other terms of this Agreement (including without
limitation, the negative covenants of Article 7), so long as any collected cash
proceeds not applied against the applicable Obligations or otherwise utilized as
permitted hereby, remain pledged as Collateral hereunder (i.e., invested as
Permitted Investment Securities or held in JPMorgan or JPMorgan Canada, as
applicable, deposit accounts or other accounts covered by a Tri-Party Agreement)
and (2) the Applicable Agent shall not cause any funds then available in any
deposit account covered by any Tri-Party Agreement evidencing control for
purposes of perfection of such Collateral Agent’s Lien (as opposed to
facilitating the collection of Accounts) to be transferred or paid to the
Applicable Agent for any purpose.

 

(b)           If (i) a Default or Event of Default shall occur, (ii) average
Aggregate Availability during any consecutive thirty (30) day period shall be
less than $20,000,000, or (iii) 

 

103

--------------------------------------------------------------------------------


 

Aggregate Availability shall be less than $15,000,000 at any time, then all
remittances on all Accounts processed through the lockboxes and received by the
Applicable Agent in accordance with Section 6.15(a) shall at all times
thereafter be promptly deposited in one or more controlled disbursement or other
accounts designated by the Applicable Agent, subject to withdrawal by the
Applicable Agent only, as hereinafter provided and in connection therewith, the
Applicable Agent and JPMorgan or JPMorgan Canada, as applicable, are irrevocably
authorized to cause all remittances on all Accounts received by the Applicable
Agent or JPMorgan or JPMorgan Canada, as applicable, from whatever means,
whether pursuant to the applicable Lockbox Agreement, any Tri-Party Agreement or
otherwise, to be promptly deposited in such account or accounts designated by
the Applicable Agent.  All remittances and payments that are deposited and
received by any Applicable Agent in accordance with the foregoing provisions of
this Section 6.15(b) will be applied by such Agent on the same day received (or
on the next Business Day in the case of remittances and payments received after
11:00 a.m.) to reduce the outstanding balance of the applicable Revolving Loans,
subject to the continued accrual of interest for one (1) Business Day (or two
Business Days in the case of remittances and payments received after 11:00 a.m.)
on the applicable Revolving Loan balances paid by such remittances and payments
and in any event subject to final collection in cash of the item deposited.

 

(c)           Once the procedures described in Section 6.15(b) above are
implemented in accordance with the terms thereof, such procedures shall continue
in effect at all times thereafter unless and until (i) the applicable Default or
Event of Default shall have been cured to the satisfaction of the Agent, or
(ii) average Aggregate Availability during any subsequent thirty (30) day
consecutive day period is greater than $30,000,000, as the case may be.

 

(d)           Notwithstanding any provision to the contrary in this
Section 6.15, neither  Borrower nor any of its respective Subsidiaries shall be
permitted to have from time to time local depository accounts maintained with
financial institutions other than JPMorgan or JPMorgan Canada, as applicable,
for local remittances, payroll, trust and escrow services of the applicable
Borrower and its respective Subsidiaries in the ordinary course of business,
with not more than $500,000 in the aggregate being permitted to be held in all
such local depository or remittance accounts at any one time, provided in each
case all such accounts remain subject to a Tri-Party Agreement and which such
permitted amounts in such accounts shall not be subject to periodic sweeps to a
controlled disbursement account with the Applicable Agent unless an Event of
Default then exists.

 

(e)           As long as the procedures implemented under Section 6.15(b) above
are in effect and are continuing, and except as otherwise permitted under
Section 6.15(d) above, each Borrower and its respective Subsidiaries shall cause
all payments, if any, received by such Borrower or any of its Subsidiaries on
account of Accounts which are not forwarded directly to the above-described
lockbox(es) or accounts (whether in the form of cash, checks, notes, drafts,
bills of exchanges, money orders or otherwise) to be promptly deposited in the
form received (but with any endorsements of such Borrower or its applicable
Subsidiary necessary for deposit or collection) in the account or accounts
designated by the Applicable Agent in accordance with the provisions of
Section 6.15(a) above.

 

104

--------------------------------------------------------------------------------


 

6.16         Accounts and Other Collateral Matters.   Maintain books and records
pertaining to the respective Collateral owned by any Credit Party in detail,
form and scope as the Administrative Agent shall reasonably require. Each Credit
Party will, promptly after any of its Responsible Officers learns thereof,
report to the Administrative Agent any material loss or destruction of, or
substantial damage to, any of the Collateral, and any other matters materially
affecting the value, enforceability or collectibility of any of the Collateral. 
If any amount payable under or in connection with any Account is evidenced by a
promissory note or other instrument, as such terms are defined in the Uniform
Commercial Code, such promissory note or instrument shall be promptly pledged,
endorsed, assigned and delivered to the Administrative Agent as additional
Collateral if the original principal amount of such promissory note or
instrument is $50,000 or greater.  No Credit Party shall redate, or allow any of
its Subsidiaries to redate, any invoice or sale or without written notice to the
Administrative Agent, make or allow to be made sales on extended dating beyond
that customary in the industry. No Credit Party nor any of its Subsidiaries
shall be entitled to pledge any Agent’s or any Lender’s credit on any purchases
or for any purpose whatsoever.

 

6.17         Agreements.  Promptly after Administrative Agent’s request, the
Borrower shall deliver or cause to be delivered to the Administrative Agent
copies of all material employment agreements, management fee agreements, tax
sharing agreements, loan agreements, notes and other documentation evidencing
any Indebtedness of any Credit Party or any of its Subsidiaries which the
Administrative Agent may request.

 

6.18         Canadian Borrower Merger.  On the Closing Date, (a) the Canadian
Borrower shall be amalgamated with Holdco and the Target, with the amalgamated
entity to be named “Kane Veterinary Supplies Ltd.” and be a wholly-owned
Subsidiary of the US Borrower (the “Canadian Borrower Merger”), with such entity
thereafter being deemed to be the Canadian Borrower for purposes of this
Agreement and all other Loan Documents, and (b) such amalgamated entity shall
cause each of the following items to be delivered to the Applicable Agent, in
Proper Form:

 

(a)           a Joinder Agreement executed by such amalgamated entity in favor
of the Canadian Administrative Agent, whereby such amalgamated entity confirms
that it has become the Canadian Borrower and joins in the execution and delivery
of this Agreement, the applicable Security Documents and all other Loan
Documents executed by the Canadian Borrower;

 

(b)           a Security Agreement executed by such amalgamated entity in favor
of the Canadian Administrative Agent covering all trademarks then owned by such
amalgamated entity;

 

(c)           one or more Tri-Party Agreements in favor of the Canadian
Collateral Agent covering all of the deposit accounts then maintained by such
amalgamated entity;

 

(d)           a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of such amalgamated entity dated as of
the date of the Canadian Borrower Merger, authorizing (i) such amalgamated
entity to enter into all transactions contemplated under the terms of the
above-described Joinder Agreement and Security Agreement, and (ii) the delivery
by such amalgamated entity of such Joinder Agreement, Security Agreement and all
other Loan Documents to be executed and delivered by such amalgamated entity as
of the date of the Canadian Borrower Merger;

 

105

--------------------------------------------------------------------------------


 

(e)           one copy of each of the documents reasonably required by the
Administrative Agent to evidence the consummation of the Canadian Borrower
Merger, together with reasonably acceptable evidence that all material consents,
approvals and filings required by any Governmental Authority in connection with
the Canadian Borrower Merger have been obtained and made;

 

(f)            evidence that all legal matters in connection with the Canadian
Borrower Merger are satisfactory to the Administrative Agent in its sole
reasonable discretion;

 

(g)           a legal opinion from Blake, Cassels & Graydon, LLP, the
independent counsel for the Canadian Credit Parties, dated as of the date of the
Canadian Borrower Merger, addressed to the Canadian Administrative Agent and
acceptable in all respects to the Canadian Administrative Agent in its sole
reasonable discretion;

 

(h)           payoff letters and other documents, all in Proper Form, as may be
reasonably required by the Canadian Administrative Agent to grant to the
Canadian Collateral Agent, for the ratable benefit of the Canadian Lenders, a
valid, perfected and enforceable first priority Lien on and security interest in
the Canadian Collateral owned by the Target (subject only to the Liens permitted
under Section 7.2 hereof);

 

(i)            distribution by such amalgamated entity to the US Borrower of all
issued and outstanding Equity Interests of Rogz, Inc., a Missouri corporation
(“Rogz”), so as to cause Rogz to be a direct Subsidiary of the US Borrower;

 

(j)            a Joinder Agreement executed by Rogz in favor of the
Administrative Agent, whereby Rogz becomes a US Credit Party and Guarantor and
joins in the execution and delivery of this Agreement, a Guaranty, the
applicable Security Documents executed by the Domestic Subsidiaries and the
Contribution Agreement;

 

(k)           one or more Tri-Party Agreements in favor of the US Collateral
Agent covering all of the deposit accounts then maintained by Rogz;

 

(l)            a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of Rogz dated as of the date of the
Canadian Borrower Merger, authorizing (i) Rogz entity to enter into all
transactions contemplated under the terms of the above-described Joinder
Agreement, and (ii) the delivery by Rogz of such Joinder Agreement and all other
Loan Documents to be executed and delivered by Rogz as of the date of the
Canadian Borrower Merger; and

 

(m)          payoff letters and other documents, all in Proper Form, as may be
reasonably required by the Administrative Agent to grant to the US Collateral
Agent, for the ratable benefit of the US Lenders, a valid, perfected and
enforceable first priority Lien on and security interest in the US Collateral
owned by the Rogz (subject only to the Liens permitted under Section 7.2
hereof).

 

106

--------------------------------------------------------------------------------


 

7.                                       Negative Covenants.

 

Until the Revolving Credit Commitments have expired or been terminated and the
Obligations shall have been paid in full and all Letters of Credit shall have
expired or terminated, each Credit Party executing this Agreement covenants and
agrees, jointly and severally with all of the Credit Parties, that it will not
do (and will not suffer or permit any of its Subsidiaries, if any, to do) any of
the following:

 

7.1           Indebtedness.  Create, incur, suffer or permit to exist, or assume
or guarantee or become or remain liable with respect to any Indebtedness,
absolute, contingent, or otherwise, except the following:

 

(a)           Indebtedness to the Lenders and the Agents pursuant hereto;

 

(b)           Indebtedness secured by Liens permitted by Section 7.2 hereof;

 

(c)           Purchase money Indebtedness (including the amount of any Capital
Lease Obligations required to be capitalized and included as a liability on the
consolidated balance sheet of the Borrowers and their Subsidiaries) incurred to
finance Capital Expenditures (to the extent otherwise permitted hereunder);

 

(d)           The Term Loan Debt, with no renewals, extensions or increases of
any thereof being permitted (other than “payments-in-kind” of accrued and unpaid
interest), unless the same has been approved in writing by the Administrative
Agent and the Required Lenders or the same is expressly permitted under the
terms of the Intercreditor Agreement;

 

(e)           Other liabilities or Indebtedness existing on the date of this
Agreement and set forth on Schedule 5.16 attached hereto;

 

(f)            Current accounts payable and unsecured current liabilities
(including current accrued expenses), not the result of borrowings, to vendors,
suppliers, landlords, lessors and persons providing services, for expenditures
on ordinary trade terms for goods and services normally required by the
applicable Borrower or any of its Subsidiaries in the ordinary course of
business;

 

(g)           Indebtedness of any Guarantor of the US Obligations to the US
Borrower or to any other Guarantor of the US Obligations, or the Indebtedness of
the US Borrower to any Guarantor of the US Obligations, or Indebtedness of any
Guarantor of the Canadian Obligations to the Canadian Borrower or to any other
Guarantor of the Canadian Obligations, or the Indebtedness of the Canadian
Borrower to any Guarantor of the Canadian Obligations, provided that none of the
foregoing Indebtedness may be cancelled, compromised or otherwise discounted in
any respect without the written consent of the Required Lenders;

 

(h)           Current and deferred taxes and other assessments and governmental
charges (to the extent permitted by Section 7.2(e) hereof);

 

(i)            Customary and prudent Hedging Obligations entered into in the
ordinary course of business with any Agent, any Lender or any of their
respective Affiliates for the sole purpose of protecting the applicable Borrower
and its Subsidiaries against fluctuations in interest

 

107

--------------------------------------------------------------------------------


 

rates, currency exchange rates and similar risks, so long as such Hedging
Obligations are not speculative in nature and are incurred in the normal course
of business and consistent with industry practices;

 

(j)            Refinancing Indebtedness, to the extent the same relates to any
Indebtedness permitted by Sections 7.1(c) and 7.1(e) hereof;

 

(k)           Contingent Liabilities permitted pursuant to Section 7.3;

 

(l)            Indebtedness arising under any performance or surety bond entered
in the ordinary course of business;

 

(m)          Unsecured Indebtedness assumed, acquired or incurred pursuant to
any acquisition permitted under Section 7.4(e)(7), provided, that (1) all such
Indebtedness constitutes Subordinated Indebtedness, and (2) the aggregate
principal amount of all such Indebtedness assumed, acquired or incurred,
together with the cash purchase price paid, in connection with all such
acquisitions permitted under Section 7.4(e)(9) does not exceed in the aggregate
during the period from the Closing Date through the Revolving Credit Termination
Date the applicable aggregate consideration limits set forth in
Section 7.4(e)(9);

 

(n)           Indebtedness incurred to finance the purchase or maintenance of
publicly-tradable securities owned by any Credit Party, so long as (1) such
Indebtedness is secured by all such securities, (2) such Indebtedness does not
exceed $500,000 in the aggregate at any one time outstanding, and (3) Aggregate
Availability is $15,000,000 or greater at all times for the 90-day period prior
to such purchase or acquisition and immediately after giving effect to the
applicable down payment for such securities then being acquired; and

 

(o)           Other Indebtedness in an aggregate amount not to exceed at any one
time outstanding the difference between $3,000,000 and the principal amount of
Indebtedness then outstanding and permitted under Section 7.1(n).

 

The Agents, the Lenders and each Credit Party agree that, notwithstanding
anything contained in Section 7.1(g) or in any other provision contained in this
Agreement which may appear to be to the contrary, the payment of any and all
Indebtedness permitted by Sections 7.1(g) hereof, including without limitation,
all Indebtedness now or hereafter outstanding and owing by any Credit Party to
another Credit Party under the Contribution Agreement (together with any and all
Liens from time to time securing the same as permitted by
Section 7.2(i) hereof), is hereby made and at all times hereafter shall be
inferior and subordinate in all respects to the Obligations from time to time
owing to any Agent or any Lender pursuant hereto and to any Lien against any
Collateral from time to time now or hereafter securing any of such Obligations
pursuant to the terms hereof and the Security Documents.  Additionally, the
Agents, the Lenders and each Credit Party agree that, notwithstanding anything
contained in any provision of this Agreement, any and all contractual, statutory
or constitutional Liens which may now or hereafter held by any Borrower against
any Property of any of such Borrower’s Subsidiaries as a result of any
intercompany lease or sublease by such Borrower to any of its Subsidiaries of
any real Property owned or leased by such Borrower are, and at all

 

108

--------------------------------------------------------------------------------


 

times hereafter shall be, inferior and subordinate in all respects to any Lien
now or hereafter held by the Applicable Agent, for the ratable benefit of the
applicable Lenders, against any Collateral as security for any of the
Obligations pursuant to the terms hereof and the Security Documents.  Each of
the Credit Parties agrees to execute and deliver on its own behalf, and to cause
to be executed and delivered by and on behalf of any of its Subsidiaries, any
and all subordination agreements, in form and content reasonably acceptable to
the Administrative Agent, which the Administrative Agent may hereafter require
to further evidence the subordination of the payment of the Indebtedness
permitted by Section 7.1(g) above, the Liens permitted by Section 7.2(i) and any
such contractual, statutory or constitutional landlord’s Liens held by any
Borrower.

 

7.2           Liens.  Create or suffer to exist any Lien upon any of its
Property (including without limitation, Equity Interests in any Credit Party’s
Subsidiaries) now owned or hereafter acquired, or acquire any Property upon any
conditional sale or other title retention device or arrangement or any purchase
money security agreement; provided, however, that the Credit Parties and their
Subsidiaries (or any of them) may create or suffer to exist:

 

(a)           Liens in effect on the date hereof and which are described on
Schedule 7.2 attached hereto, provided, that the Property covered thereby does
not increase in scope and such Liens may not be renewed and extended, unless the
same relate to Refinancing Indebtedness permitted by Section 7.1(e) above;

 

(b)           Liens against the Collateral in favor of the US Collateral Agent
for the ratable benefit of the US Lenders as security for the US Obligations and
the holders of the Term Loan Debt in accordance with and subject to the terms of
the First Intercreditor Agreement, and Liens against the Canadian Collateral in
favor of the Canadian Collateral Agent for the ratable benefit of the Canadian
Lenders as security for the Canadian Obligations;

 

(c)           Liens incurred and pledges and deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, old-age pensions and other social security benefits (not including
any lien described in Section 412(m) of the Code);

 

(d)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, vendors’ and landlords’ liens and other similar
liens, incurred in good faith in the ordinary course of business and securing
obligations which are incurred in the ordinary course of business and are not
overdue for a period of more than 30 days or which are being contested in good
faith by appropriate proceedings pursued in good faith and as to which the
applicable Borrower or any of its Subsidiaries, as the case may be, shall, to
the extent required by GAAP, consistently applied, have set aside on its books
adequate reserves;

 

(e)           Liens securing the payment of taxes, assessments and governmental
charges or levies (excluding any Lien imposed pursuant to any of the provisions
of ERISA), that are not delinquent, are permitted by Section 6.2 hereof, or are
being diligently contested in good faith by appropriate proceedings and as to
which adequate reserves have been established in accordance with GAAP; provided,
however, that (1) a Reserve against the applicable Class of Availability will be
established in an amount equal to the aggregate amount of any and all such
federal, state or local

 

109

--------------------------------------------------------------------------------


 

taxes which are being diligently contested and (2) the aggregate amount of
overdue taxes being diligently contested in good faith at any one time secured
by such Liens shall not exceed $1,000,000;

 

(f)            Zoning restrictions, easements, licenses, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or minor irregularities of title (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under a landlord or owner of
the leased property, with or without consent of the lessee) which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

(g)           Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of borrowed money), statutory obligations, surety,
customs and appeal bonds and other obligations of like nature, incurred as an
incident to and in the ordinary course of business;

 

(h)           Purchase money Liens securing the Indebtedness permitted by
Section 7.1(c) above, provided, as a result of the creation of any such Lien,
(i) no Default or Event of Default shall have occurred and is continuing,
(ii) the principal amount of such Lien does not exceed 100% of the purchase
price of the asset acquired with such permitted Indebtedness plus accrued
interest on such Indebtedness plus protective advances made by the holder of
such permitted Indebtedness, and (iii) such Lien shall not apply to any other
Property other than the asset acquired with such purchase money Indebtedness;

 

(i)            Liens in favor of the US Borrower or any Guarantor of the US
Obligations securing any Indebtedness of the US Borrower or any Guarantor of the
US Obligations permitted pursuant to Sections 7.1(g) hereof, or Liens in favor
of the Canadian Borrower or any Guarantor of the Canadian Obligations securing
any Indebtedness of the Canadian Borrower or any Guarantor of the Canadian
Obligations permitted pursuant to Sections 7.1(g) hereof;

 

(j)            Liens on fixed assets securing Indebtedness permitted to be
assumed, acquired or incurred in connection with acquisitions permitted under
Section 7.4(e)(9), provided, (i) the applicable Lien existed on the applicable
Property prior to the acquisition thereof by the applicable Borrower or any
Subsidiary or existed on any Property of any Person that becomes a Subsidiary of
the applicable Borrower after the date hereof prior to the time such Person
becomes a Subsidiary, (ii)  the applicable Lien shall not apply to any other
Property of the applicable Borrower or any Subsidiary, and (iii) the applicable
Lien shall secure only those obligations which it secures on the date of the
applicable acquisition or the date such Person becomes a Subsidiary, as the case
may be;

 

(k)           Liens consisting of bankers’ liens and rights of setoff, but only
to the extent permitted under any applicable Tri-Party Agreements, and in each
case, arising by operation of law, and Liens on documents presented in letter of
credit drawings; and

 

(l)            Liens on securities securing Indebtedness to the extent permitted
in accordance with Section 7.1(n).

 

110

--------------------------------------------------------------------------------


 

Provided, however, notwithstanding anything contained above in this Section 7.2
to the contrary, if any of the permitted Liens are of the type that are being
contested in good faith by appropriate proceedings as to any Borrower or any of
its Subsidiaries, the Indebtedness giving rise to such contested Lien(s) must be
immediately paid upon commencement of any foreclosure process or proceeding with
respect to such Lien(s) unless the same shall be effectively stayed or a surety
bond with respect thereto (which is satisfactory in all respects to the
Administrative Agent), is posted.

 

7.3           Contingent Liabilities.  Create, incur, suffer or permit to exist,
directly or indirectly, any Contingent Obligations, other than:

 

(a)           The Obligations of each Guarantor to the Applicable Agent and the
applicable Lenders under the terms of any Guaranty;

 

(b)           The guarantees by any US Credit Party of the Term Loan Debt;

 

(c)           Any Contingent Obligations of any Borrower under any Hedging
Obligations permitted by Section 7.1(i) above;

 

(d)           The guarantees by the applicable Borrower of any Indebtedness of
any other Credit Party or by any Credit Party of any Indebtedness of the
applicable Borrower if such Indebtedness so guaranteed is permitted under the
terms of Section 7.1 above;

 

(e)           Endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

 

(f)            Obligations in respect of Letters of Credit;

 

(g)           Agreements evidencing any Hedging Obligations to the extent
permitted by Section 7.3(c); and

 

(h)           obligations relating to Liens permitted under Sections 7.2(c),
7(d), 7(e), 7(f) or 7(g).

 

7.4           Mergers, Consolidations and Dispositions and Acquisitions of
Assets.  In any single transaction or series of related transactions, directly
or indirectly:

 

(a)           Wind up its affairs, liquidate or dissolve;

 

(b)           Be a party to any merger, consolidation or amalgamation;

 

(c)           Sell, convey, lease, transfer or otherwise dispose of all or any
portion of the assets (except for (1) the sale of Inventory in the ordinary
course of business for fair and adequate consideration and (2) the sale of
equipment, fixtures and other assets in accordance with the terms of
Section 7.4(e)(5) below) of any Borrower and/or its Subsidiaries, or agree to
take any such action;

 

(d)           Sell, assign, pledge, transfer or otherwise dispose of, or in any
way part with control of, any Equity Interests of any of its Subsidiaries or any
Indebtedness or obligations of any

 

111

--------------------------------------------------------------------------------


 

character of any of its Subsidiaries, or permit any such Subsidiary to do so
with respect to any Equity Interests of any other Subsidiary or any Indebtedness
or obligations of any character of any Borrower or any of its Subsidiaries, or
permit any of its Subsidiaries to issue any additional Equity Interests other
than to the applicable or any wholly-owned Subsidiary of such Borrower; or

 

(e)           Purchase or otherwise acquire, directly or indirectly, in a single
transaction or a series of related transactions, all or a substantial portion of
the assets of any Person or any shares of Equity Interests of, or similar
interest in, any Person;

 

provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken, so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the applicable
event:

 

(1)           any Domestic Subsidiary of the US Borrower may merge or
consolidate with the US Borrower or any other Domestic Subsidiary of the US
Borrower, provided, that if one or more of the entities so merging or
consolidating was a Guarantor of the US Obligations, and if the surviving entity
is not the US Borrower or is not yet a Guarantor of the US Obligations, such
surviving entity must become a US Credit Party simultaneously with such merger
by executing and delivering to the Applicable Agent a Joinder Agreement,
together with all requested Security Documents, as required at such time by such
Agent, appropriately completed in Proper Form;

 

(2)           the Canadian Borrower Merger may occur in accordance with the
terms and requirements of Section 6.18, and any other Canadian Subsidiary (other
than the Target) of the Canadian Borrower may merge, amalgamate or consolidate
with the Canadian Borrower or any other Canadian Subsidiary of the Canadian
Borrower, provided, that if one or more of the entities so merging or
consolidating was a Guarantor of the Canadian Obligations, and if the surviving
entity is not the Canadian Borrower or is not yet a Guarantor of the Canadian
Obligations, such surviving entity must become a Canadian Credit Party
simultaneously with such merger by executing and delivering to the Applicable
Agent a Joinder Agreement, together with all requested Security Documents, as
required at such time by such Agent, appropriately completed in Proper Form;

 

(3)           any of the US Borrower’s Subsidiaries may sell, lease, transfer or
otherwise dispose of any of its assets to the US Borrower or any other Domestic
Subsidiary of the Borrower, provided, that if the entity selling, leasing,
transferring or otherwise disposing of its assets is a Guarantor of the US
Obligations, and if the entity to whom the sale, lease, transfer or other
disposition was made is not the US Borrower or is not yet a Guarantor of the US
Obligations, such entity must become a US Credit Party simultaneously with the
consummation of such lease, transfer or disposition by executing and delivering
to the Applicable Agent a Joinder Agreement, together with all requested
Security Documents, as required at such time by such Agent, appropriately
completed in Proper Form;

 

(4)           any of the Canadian Borrower’s Subsidiaries may sell, lease,
transfer or otherwise dispose of any of its assets to the Canadian Borrower or
any other Canadian Subsidiary of the Canadian Borrower, provided, that if the
entity selling, leasing, transferring

 

112

--------------------------------------------------------------------------------


 

or otherwise disposing of its assets is a Guarantor of the Canadian Obligations,
and if the entity to whom the sale, lease, transfer or other disposition was
made is not the Canadian Borrower or is not yet a Guarantor of the Canadian
Obligations, such entity must become a Canadian Credit Party simultaneously with
the consummation of such lease, transfer or disposition by executing and
delivering to the Applicable Agent a Joinder Agreement, together with all
requested Security Documents, as required at such time by such Agent,
appropriately completed in Proper Form;

 

(5)           any Domestic Subsidiary of the US Borrower may be dissolved or
liquidated, so long as such dissolution or liquidation results in all assets of
such Subsidiary being owned by the US Borrower or a Domestic Subsidiary;
provided, that if the entity dissolving or liquidating is a Guarantor of the US
Obligations, and if the entity to whom all assets of such dissolving or
liquidating entity are transferred is not the US Borrower or is not yet a
Guarantor of the US Obligations, such entity to whom such assets are being
transferred must become a US Credit Party simultaneously with the consummation
of such dissolution or liquidation by executing and delivering to the Applicable
Agent a Joinder Agreement, together with all requested Security Documents, as
required at such time by such Agent, appropriately completed in Proper Form;

 

(6)           any Canadian Subsidiary of the Canadian Borrower may be dissolved
or liquidated, so long as such dissolution or liquidation results in all assets
of such Subsidiary being owned by the Canadian Borrower or a Canadian
Subsidiary; provided, that if the entity dissolving or liquidating is a
Guarantor of the Canadian Obligations, and if the entity to whom all assets of
such dissolving or liquidating entity are transferred is not the Canadian
Borrower or is not yet a Guarantor of the Canadian Obligations, such entity to
whom such assets are being transferred must become a Canadian Credit Party
simultaneously with the consummation of such dissolution or liquidation by
executing and delivering to the Applicable Agent a Joinder Agreement, together
with all requested Security Documents, as required at such time by such Agent,
appropriately completed in Proper Form;

 

(7)           any Borrower and its Subsidiaries may (i) sell, exchange or
otherwise dispose of Permitted Investment Securities in the ordinary course of
business; (ii) terminate, surrender or sublease a lease of real Property by such
Borrower or any of its Subsidiaries in the ordinary course of business;
(iii) sell Equipment that is obsolete, worn out or no longer needed in the
business of such Borrower or any of its Subsidiaries; (iv) enter into
sale-leaseback transactions relating to Property having a fair market value not
to exceed $5,000,000 in the aggregate for all such Equipment sale-leaseback
transactions of the Borrowers during the period from the Closing Date through
the Revolving Credit Termination Date; and (v) sell any other fixed assets
(including real Property, equipment and fixtures) having a fair market value not
to exceed $5,000,000 in the aggregate for all such fixed-asset transactions of
the Borrowers during the period from June 30, 2005 through the Revolving Credit
Termination Date; provided that all proceeds of any of the foregoing (other than
Section 7.4(e)(7)(ii) above) shall be paid to the Applicable Agent for
application to outstanding US Obligations and Term Loan Debt, to the extent then
outstanding, in accordance with the terms of the Intercreditor Agreement;

 

113

--------------------------------------------------------------------------------


 

(8)                                  to the extent any Collateral is sold or
otherwise disposed of as permitted by this Section 7.4, such Collateral shall be
sold or otherwise disposed of free and clear of the Liens of the Security
Documents and the Applicable Agent shall take such actions, including executing
and filing appropriate releases, as are appropriate in connection therewith, and
no approval of any of Lenders shall be required therefor;

 

(9)                                  any Borrower and/or any other Credit Party
may purchase or otherwise acquire, directly or indirectly, in a single
transaction or a series of related transactions, all or a substantial portion of
the assets of any Person or all or a majority of issued and outstanding shares
of Equity Interests of, or similar interest in, any Person (including without
limitation, the consummation of the Acquisition by the Canadian Borrower of all
Equity Interests in the Target), so long as (a) immediately after giving effect
to the applicable purchase or acquisition, no Default or Event of Default exists
(including without limitation, the Credit Parties are in compliance with the
Fixed Charge Coverage Ratio requirements of Section 7.12, tested on a pro forma
basis assuming that such purchase or acquisition had occurred at the beginning
of the four (4) most recent consecutive fiscal quarters of the Credit Parties
ending on or immediately prior to the date of such purchase or acquisition),
(b) average Availability at all times for the ninety (90)-day period prior to
such purchase or acquisition, as well as Availability immediately after giving
effect to the applicable purchase or acquisition, is $20,000,000 or greater,
(c) the aggregate purchase price paid (including without limitation, any
Indebtedness permitted to be assumed, acquired or incurred by any Borrower
and/or any of its Subsidiaries in connection therewith under Section 7.1(m)) for
all such purchases and acquisitions does not exceed $60,000,000 in the aggregate
during the period from June 30, 2005 through the Revolving Credit Termination
Date for all such other purchases and acquisitions by the Borrowers, and (d) if
the purchase price paid (including without limitation, any Indebtedness
permitted to be assumed, acquired or incurred by the applicable Borrower and/or
any of its Subsidiaries in connection therewith under Section 7.1(m)) for the
applicable purchase or acquisition exceeds $15,000,000 in the aggregate, the
Required Lenders shall have consented in writing to such purchase or
acquisition; and

 

(10)                            The Credit Parties may make Investments to the
extent permitted by Section 7.7.

 

7.5                                 Nature of Business.  Materially change the
nature of its business or enter into any business (or at any time own, directly
or indirectly, a majority of the Equity Interests of any entity which is engaged
in any business) which is substantially different from the business in which any
of the Borrowers and its Subsidiaries are engaged in as of the Closing Date.

 

7.6                                 Transactions with Related Parties.  Except
for any Permitted Affiliate Transactions, enter into or be a party to any other
transaction, contract or agreement of any kind with any officer, director,
shareholder, partner, employee or Affiliate of any Credit Party (including,
without limitation, the purchase from, sale to or exchange of property with, or
the rendering of any service by or for, any such Person), unless such
transaction, contract or agreement is in the ordinary course of and pursuant to
the reasonable requirements of any Borrower’s or any of its Subsidiaries’
business and is made upon fair and reasonable terms and conditions not less
favorable to such Person than

 

114

--------------------------------------------------------------------------------


 

those which could have been obtained in a comparable transaction from wholly
independent and unrelated sources.

 

7.7                                 Investments, Loans.  Make, directly or
indirectly, any loan or advance to or have any Investment in any Person, or make
any commitment to make such loan, advance or Investment, except:

 

(a)                                  Equity Interests of any Credit Party
acquired or issued in accordance with the other provisions of this Agreement,
including without limitation, the provisions of Section 6.10 above, or Equity
Interests of any other Subsidiary of any Credit Party with the prior written
consent of the Administrative Agent;

 

(b)                                 Permitted Investment Securities;

 

(c)                                  loans otherwise permitted by the provisions
of Section 7.1(g) above;

 

(d)                                 loans to employees of any Borrower or any
Subsidiary made in the ordinary course of business, so long as the aggregate
amount of all such loans outstanding for all Borrowers at any time does not
exceed $100,000;

 

(e)                                  Investments of the Borrowers and the other
Credit Parties permitted under the terms of Section 7.4(e)(9);

 

(f)                                    Investments consisting of Guarantees
permitted by Section 7.3(d);

 

(g)                                 Investments consisting of deferred payment
obligations in connection with sales of assets permitted under
Section 7.4(e)(5); and

 

(h)                                 Other Investments, including joint venture
interests in non-Subsidiary entities, in the aggregate amount not to exceed
$500,000, provided that such Investments have been approved by the
Administrative Agent, such approval not to be unreasonably withheld if (1) the
aggregate amount of such Investments does not exceed $500,000 in the aggregate
during the period from the Closing Date through the Revolving Credit Termination
Date, and (2) Aggregate Availability is $15,000,000 or greater at all times for
the 90-day period prior to such Investment and immediately after giving effect
to such Investment.

 

7.8                                 ERISA Compliance.

 

(a)                                  At any time engage in any Prohibited
Transaction with respect to a Plan which could reasonably be expected to result
in a material liability; or permit any Plan to be terminated in a manner which
could result in the imposition of a Lien on any Property of the US Borrower or
any of its Subsidiaries pursuant to ERISA.

 

(b)                                 Engage in any transaction in connection with
which the US Borrower or any Subsidiary thereof would or could reasonably be
expected to be subject to either a material civil penalty assessed pursuant to
the provisions of Section 502 of ERISA or a material tax imposed under the
provisions of Section 4975 of the Code.

 

115

--------------------------------------------------------------------------------


 

(c)                                  Terminate any Plan in a “distress
termination” under Section 4041 of ERISA, or take any other action which could
reasonably be expected to result in a material liability of the US Borrower or
any Subsidiary thereof to the PBGC.

 

(d)                                 Fail to make payment when due of all amounts
which, under the provisions of any Plan, the US Borrower or any Subsidiary
thereof is required to pay as contributions thereto, or, with respect to any
Plan, permit to exist any material “accumulated funding deficiency” (within the
meaning of Section 302 of ERISA and Section 412 of the Code), whether or not
waived, with respect thereto.

 

(e)                                  Adopt an amendment to any Plan requiring
the provision of security under Section 307 of ERISA or Section 401(a)(29) of
the Code.

 

7.9                                 Intentionally Deleted.

 

7.10                           Change in Accounting Method.  Make or permit any
change in accounting method or financial reporting practices except as may be
required by GAAP, as in effect from time to time.

 

7.11                           Redemption, Dividends, Issuance of Equity
Interests, Distributions and Restricted Payments.  At any time, other than any
Permitted Affiliate Transactions:

 

(a)                                  Redeem (whether as a result of mandatory or
optional redemption obligations or rights), purchase, retire or otherwise
acquire, directly or indirectly, any of its Equity Interests, any warrants or
other similar instruments or set aside any amount for any such purpose;

 

(b)                                 Declare or pay, directly or indirectly,
(i) any dividend or fund any redemption, purchase, retirement or other
acquisition of its Equity Interests, except (1) dividends paid to the applicable
Borrower or any Guarantor which is a direct parent of the Subsidiary paying the
dividend (other than Cash Dividends to the Parent, which shall not be paid at
any time), and (2) non-cash dividends paid to the holders of any Equity
Interests of the applicable Borrower or the Parent in the form of additional
Equity Interests of the applicable Borrower or the Parent, as applicable, or
(ii) any management, consulting or monitoring fees to any Affiliate of the
applicable Borrower or the Parent or any officer, director, shareholder, partner
or employee of any Affiliate of the applicable Borrower or the Parent, except
management or consulting fees paid to the applicable Borrower or any Guarantor
(other than the Parent, to which no management or consulting fees shall be
paid);

 

(c)                                  Issue any additional Equity Interests in
the US Borrower, except for Equity Interests issued to the Parent;

 

(d)                                 Make any other distribution of any Property,
cash, securities or a combination thereof, with respect to (whether by reduction
of capital or otherwise) any Equity Interests except as permitted in
Section 7.11(b) above;

 

(e)                                  Set apart any money for a sinking fund or
other analogous fund for any dividend or other distribution on its Equity
Interests or for any redemption, purchase, retirement, or other acquisition of
any of its Equity Interests; or

 

116

--------------------------------------------------------------------------------


 

(f)                                    Redeem (whether as a result of mandatory
or optional redemption obligations or rights), purchase, defease or retire for
value, or make any principal payment or prepayment on, the Term Loan Debt or any
Subordinated Indebtedness prior to the Revolving Credit Termination Date;
provided that (i) regularly scheduled payments of accrued and unpaid interest
(including such payments prohibited from being paid because of the existence of
a Default or Event of Default when the same were otherwise due and payable) may
be made on the Term Loan Debt, so long as no Default or Event of Default shall
have occurred and be continuing or would otherwise occur as a result of any such
payment of accrued and unpaid interest, (ii) regularly scheduled principal
installments (including such payments prohibited from being paid because of the
existence of a Default or Event of Default when the same were otherwise due and
payable) may be made on the Term Loan Debt, so long as no Default or Event of
Default shall have occurred and be continuing or would otherwise occur as a
result of any such payment of regularly scheduled principal installments,
(iii) annual mandatory prepayments equal to 25% of the Credit Parties’ Excess
Cash Flow (as defined in the Term Loan Debt Agreement) for each fiscal year
(commencing with the fiscal year ending June 30, 2008) may be made, so long as
(A) immediately after giving effect to the applicable prepayment, no Default or
Event of Default exists, and (B) average Aggregate Availability at all times for
the sixty (60)-day period prior to such prepayment, as well as Aggregate
Availability immediately after giving effect to the applicable prepayment, is
$15,000,000 or greater; and (iv) voluntary prepayments of the Term Loan Debt, in
whole or in part, shall be permitted so long as (A) immediately after giving
effect to the applicable prepayment, no Default or Event of Default exists, and
(B) any prepayments do not require or result in any prepayment fee or premium
being paid (it being agreed that any of the foregoing conditions requiring that
no Default or Event of Default exists or would otherwise occur as a result of
the applicable payment shall include the requirement that the Credit Parties are
in compliance with the Fixed Charge Coverage Ratio requirements of Section 7.12,
tested on a pro forma basis assuming that the applicable payment had occurred at
the beginning of the twelve (12) most recent consecutive calendar months ending
on or immediately prior to the date of such payment);

 

provided, however that notwithstanding the foregoing, any payments, dividends or
distributions on and any redemptions, purchases, retirements or other
acquisitions of Equity Interests otherwise prohibited under Sections 7.11(b) or
(e) shall be permitted to be made by the applicable Credit Party, so long as
(1) immediately after giving effect to the applicable payment, dividend or
distribution on or redemption, purchase, retirement or other acquisition of
Equity Interests, no Default or Event of Default exists (including without
limitation, the Credit Parties are in compliance with the Fixed Charge Coverage
Ratio requirements of Section 7.12, tested on a pro forma basis assuming that
payment, dividend, or distribution on or redemption, purchase, retirement or
other acquisition of Equity Interests had occurred at the beginning of the
twelve (12) most recent consecutive calendar months ending on or immediately
prior to the date of such payment, dividend, distribution, redemption, purchase,
retirement or acquisition of Equity Interests), (2) average Aggregate
Availability at all times for the ninety (90)-day period prior to such payment,
dividend or distribution on or redemption, purchase, retirement or other
acquisition of Equity Interests, as well as Aggregate Availability immediately
after giving effect to the applicable payment, dividend, distribution,
redemption, purchase, retirement or acquisition of Equity Interests, is equal to
or greater than the sum of (A) $20,000,000 and (B) the amount that would be
payable as a mandatory prepayment under the Term Loan Debt based upon Excess
Cash Flow (as defined in the Term Loan Debt Agreement)

 

117

--------------------------------------------------------------------------------


 

for the then applicable fiscal year assuming such mandatory prepayment were
calculated and payable under the Term Loan Debt Agreement as of the date of
payment of such applicable payment, dividend, distribution, redemption,
purchase, retirement or acquisition of Equity Interests, and (3) the aggregate
amount of all such payments, dividends or distributions on and redemptions,
purchases, retirements or other acquisitions of Equity Interests for the
Borrowers actually made from the Closing Date through the Revolving Credit
Termination Date (excluding “payments-in-kind” of accrued and unpaid interest)
does not exceed $55,000,000.  Notwithstanding the foregoing, however, in no
event shall any payment, dividend, distribution, redemption, purchase,
retirement or acquisition of Equity Interests otherwise permitted under the
terms of the preceding sentence be made to the extent the same is prohibited
under the terms of the Term Loan Debt Documents.

 

7.12                           Fixed Charge Coverage Ratio.  Permit the Fixed
Charge Coverage Ratio of the Credit Parties and their Subsidiaries, on a
Consolidated basis, to be less than 1.10 to 1.0 at any time on and after
June 30, 2006.

 

7.13                           Capital Expenditures.  Permit the Credit Parties
and their Subsidiaries, on a Consolidated basis, to make or incur Capital
Expenditures (not including in the definition of Capital Expenditures for this
purpose any Capital Expenditures included in any future acquisition permitted
under Section 7.4(e)(9)) in excess of $5,000,000 in the aggregate.

 

7.14                           Intentionally Deleted.

 

7.15                           Sale of Accounts.  Sell, assign, discount (other
than customary and reasonable discounts in the ordinary course of business),
transfer or otherwise dispose of any Accounts, promissory notes, drafts or trade
acceptances or other rights to receive payment held by it, with or without
recourse.

 

7.16                           Sale and Lease-Back Transactions.  Except as
otherwise permitted under Section 7.4(e)(7)(iv), enter into any arrangement,
directly or indirectly, with any Person whereby any Credit Party or any of its
Subsidiaries shall sell or transfer any Property, real or personal, which is
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such Property or other Property which such Credit Party
or such Subsidiary intends to use for substantially the same purpose or purposes
as the Property being sold or transferred.

 

7.17                           Change of Name or Place of Business.  Permit any
Credit Party or any of its Subsidiaries to change its address, name,
jurisdiction of organization, type of organization, location of its chief
executive office or principal place of business or domicile or the place it
keeps its material books and records, unless such Credit Party has (a) notified
the Administrative Agent of such change in writing at least thirty (30) days
before the effective date of such change, (b) taken such action, reasonably
satisfactory to the Administrative Agent, to have caused the Liens against all
Collateral in favor of the Applicable Agent for the ratable benefit of the
applicable Lenders to be at all times fully perfected and in full force and
effect and (c) delivered such certificates of Governmental Authorities as the
Administrative Agent may require substantiating such name change.

 

118

--------------------------------------------------------------------------------


 

7.18                           Restrictive Agreements.  Other than as imposed by
law, identified on Schedule 7.18, or provided in this Agreement and the Term
Loan Debt Agreement, directly or indirectly agree to restrict or condition
(a) the payment of any dividends or other distributions to any Borrower or any
of its Subsidiaries; (b) the payment of any Indebtedness owed to any Borrower or
any of its Subsidiaries; (c) the making of any loans or advances to any Borrower
or any of its Subsidiaries; or (d) the transfer of any of its properties or
assets to any Borrower or any of its Subsidiaries.

 

7.19                           Modification or Waiver of Documents Governing
Term Loan Debt.  Request, join in or otherwise consent to any modification,
amendment or waiver of any material term of any of the Term Loan Debt Documents,
except as expressly permitted under the terms of the Intercreditor Agreement.

 

7.20                           Availability.  Allow Availability to be less than
zero at any time, except in connection with a Permitted Overadvance until
required to be paid by the applicable Borrower in accordance with the terms
hereof.

 

7.21                           Anti-Terrorism Laws.  Knowingly conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person.

 

(b)                                 Knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order No. 13224.

 

(c)                                  Knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order No. 13224, the USA PATRIOT Act or any other Anti-Terrorism Law.

 

The Borrowers shall, and shall cause each other Credit Party to, deliver to
Administrative Agent any certification or other evidence requested from time to
time by the Administrative Agent in its sole discretion, confirming such Credit
Party’s compliance with this Section 7.21.

 

8.                                       Events of Default and Remedies.

 

8.1                                 Events of Default.  If any of the following
events shall occur and be continuing, then the Administrative Agent may (and, if
directed by the Required Lenders, shall), by written notice (or facsimile
notice) to the Borrowers, take any or all of the following actions at the same
or different times: (1) accelerate the Revolving Credit Termination Date and
declare the Notes, all US Letter of Credit Advances, all Canadian Letter of
Credit Advances, the Commitment Fees and all other Obligations then outstanding
to be, and thereupon the Notes, said US Letter of Credit Advances, said Canadian
Letter of Credit Advances, the Commitment Fees and all other Obligations shall
forthwith become, immediately due and payable, without further notice of any
kind, notice of intention to accelerate, presentment and demand or protest, or
other notice of any kind all of which are hereby expressly WAIVED by the
Borrowers; (2) terminate all or any portion of the Commitments and any
obligation to issue any additional Letters of Credit; (3) demand that the US
Borrower and the other US Credit Parties provide the applicable Issuing Bank and
the US Collateral Agent, for the ratable benefit of the US Lenders, and the US
Borrower and the other US Credit Parties jointly and severally

 

119

--------------------------------------------------------------------------------


 

agree upon such demand to, provide cash collateral in an amount equal to the
aggregate US Letter of Credit Exposure Amount then outstanding, on terms and
pursuant to documents in agreement and satisfactory in all respects to the
Administrative Agent; (4) demand that the Canadian Borrower and the other
Canadian Credit Parties provide the applicable Issuing Bank and the Canadian
Collateral Agent, for the ratable benefit of the Canadian Lenders, and the
Canadian Borrower and the other Canadian Credit Parties jointly and severally
agree upon such demand to, provide cash collateral in an amount equal to the
aggregate Canadian Letter of Credit Exposure Amount then outstanding, on terms
and pursuant to documents in agreement and satisfactory in all respects to the
Administrative Agent; and (5) exercise any and all other rights pursuant to the
Loan Documents or available under applicable law:

 

(a)                                  Any Borrower shall fail to pay or prepay
any Obligation owing by such Borrower (including principal, interest, fees or
any other amount) as and when due and payable, whether at the due date thereof
(by acceleration, lapse of time or otherwise) or at any date fixed for
prepayment thereof in accordance with the other provisions of this Agreement; or

 

(b)                                 An Event of Default (as defined in the Term
Loan Debt Documents) shall occur, or any Borrower or any of its Subsidiaries
(i) shall fail to pay when due, or within any applicable period of grace, any
other Indebtedness (excluding the Term Loan Debt and Indebtedness outstanding
hereunder) aggregating in excess of $500,000 in principal amount unless such
payment is being contested in good faith (by appropriate proceedings) and
adequate reserves have been provided therefor, or (ii) shall default (beyond any
applicable grace and curative periods) in any other manner with respect to any
other Indebtedness (excluding the Term Loan Debt and Indebtedness outstanding
hereunder) aggregating in excess of $500,000 in principal amount if the effect
of any such default or event of default shall be to accelerate or to permit the
holder of any such other Indebtedness, at its option, to accelerate the maturity
of such Indebtedness prior to the stated maturity thereof; or

 

(c)                                  Any representation or warranty made or
deemed made by any Borrower or any Guarantor in connection with any Loan
Document or in any certificate, report, notice or financial statement furnished
at any time in connection with this Agreement shall prove to have been
incorrect, false or misleading in any material respect when made or deemed to
have been made; or

 

(d)                                 Except as provided in Sections 8.1(a) or
8.1(e), Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Borrower, any of its Subsidiaries or the Parent pursuant to
the terms of any provision of this Agreement or any other Loan Document, and
such Default remains uncured five (5) Business Days after the earlier to occur
of (1) the Administrative Agent giving written notice of such Default to the
Borrowers or (2) any Responsible Officer of any Borrower or any of its
Subsidiaries acquired actual knowledge of the existence of such Default; or

 

(e)                                  Default shall occur in the punctual and
complete performance or observance of any covenant, condition or agreement to be
observed or performed on the part of any Credit Party or any of its Subsidiaries
pursuant to the terms of Section 6.2, Section 6.9, Section 6.11 or Article 7
hereof; or

 

120

--------------------------------------------------------------------------------


 

(f)                                    Final judgment or judgments (or any
decree or decrees for the payment of any fine or any penalty) for the payment of
an uninsured money award in excess of $500,000 in the aggregate shall be
rendered against any Credit Party or any of its Subsidiaries and the same shall
remain undischarged and unpaid for a period of thirty (30) days during which
execution shall not be effectively stayed or bonded; or

 

(g)                                 Any Credit Party or any of its Subsidiaries
shall have concealed, removed, or permitted to be concealed or removed, any part
of its Property, with intent to hinder, delay or defraud its creditors or any of
them, or made or suffered a transfer of any of its Property which is or could
reasonably be expected to be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or

 

(h)                                 Intentionally Deleted; or

 

(i)                                     Any of the following shall occur where
such occurrence could reasonably be expected to result in any material liability
of any Credit Party: (1) a Reportable Event shall have occurred with respect to
a Plan; (2) the filing by the US Borrower, any ERISA Affiliate, or an
administrator of any Plan of a notice of intent to terminate such Plan under the
provisions of Section 4041 of ERISA; (3) the receipt of notice by the US
Borrower, any ERISA Affiliate or an administrator of a Plan that the PBGC has
instituted proceedings to terminate (or appoint a trustee to administer) such a
Plan; (4) any other event or condition exists which might reasonably be expected
to, in the opinion of the Administrative Agent, constitute grounds under the
provisions of Section 4042 of ERISA for the termination of or the appointment of
a trustee to administer any Plan by the PBGC; (5) a Plan shall fail to maintain
a minimum funding standard required by Section 412 of the Code for any plan year
or a waiver of standard is granted under the provisions of Section 412(d) of the
Code; (6) the US Borrower or any ERISA Affiliate has incurred, or is likely to
incur, a liability under the provisions of Section 4062, 4063, 4064 or 4201 of
ERISA; (7) the US Borrower or any ERISA Affiliate fails to pay the full amount
of an installment required under Section 412(m) of the Code; (8) any Prohibited
Transaction involving any Plan; or (9) the occurrence of any other event or
condition with respect to any Plan which would constitute an event of default or
default under any other material agreement entered into by the US Borrower or
any ERISA Affiliate; or

 

(j)                                     This Agreement, any Note, any of the
Security Documents or any other Loan Documents, or any material provision
thereof, shall for any reason cease to be, or shall be asserted by any Credit
Party, not to be, a legal, valid and binding obligation of any Credit Party,
enforceable in accordance with its terms, or the Lien purported to be created by
any of the Security Documents shall for any reason cease to be, or be asserted
by any Credit Party not to be, a valid, first priority perfected Lien (pari
passu with a first priority Lien securing the Term Loan Debt in accordance with
and subject to the terms of the Intercreditor Agreement, with respect to any US
Collateral) against any material portion of the Collateral (except to the extent
otherwise permitted under this Agreement or any of the Security Documents); or

 

(k)                                  Any Borrower or any of its Subsidiaries
which is a party to any Lockbox Agreement or any Tri-Party Agreement fails to
perform and observe, and/or cause to be performed and observed, all material
covenants, provisions and conditions to be performed, discharged and

 

121

--------------------------------------------------------------------------------


 

observed by such Borrower or any such Subsidiary under the terms of any Lockbox
Agreement or any Tri-Party Agreement; or

 

(l)                                     Any financial institution (other than
JPMorgan or JPMorgan Canada) which is a party to any Tri-Party Agreement fails
to perform and observe, and/or cause to be performed and observed, all material
covenants, provisions and conditions to be performed, discharged and observed by
such financial institution under the terms of any Tri-Party Agreement and such
failure remains uncured (or such defaulting financial institution and applicable
Tri-Party Agreement is not replaced by the applicable Borrower with a substitute
financial institution and replacement Tri-Party Agreement both reasonably
acceptable to the Administrative Agent) five (5) Business Days after the
Administrative Agent gives written notice of such failure to the Borrowers; or

 

(m)                               A Change of Control shall occur; or

 

(n)                                 Any Credit Party or any of its Subsidiaries
shall suffer any writ of attachment or execution or any similar process to be
issued or levied against it or any substantial part of its Property having an
aggregate value in excess of $500,000 which is not released, stayed, bonded or
vacated within thirty (30) days after its issue or levy.

 

In addition, if any of the following events shall occur, then (1) the Notes, the
Letter of Credit Advances, the Commitment Fees and all other Obligations then
outstanding and payable hereunder shall automatically, without demand,
presentment, protest, notice of intent to accelerate, notice of acceleration or
other notice to any Person of any kind, all of which are hereby expressly WAIVED
by the Borrower, become immediately due and payable and (2) all Revolving Credit
Commitments and further obligations to issue any additional Letters of Credit
shall be immediately and automatically terminated.

 

(o)                                 Any Credit Party, any of its Subsidiaries or
the Parent shall commence a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, interim receiver, receiver and
manager, liquidator, custodian, or other similar official of it or a substantial
part of its property or shall consent to any such relief or to the appointment
of or taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing; or

 

(p)                                 An involuntary proceeding shall be commenced
against any Credit Party, any of its Subsidiaries or the Parent seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, interim receiver,
receiver and manager, liquidator, custodian, or other similar official for it or
a substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 60 days; or

 

122

--------------------------------------------------------------------------------


 

(q)                                 Any involuntary order shall be entered in
any proceeding against any Credit Party, any of its Subsidiaries or the Parent
decreeing the dissolution, liquidation or split-up thereof, and such order shall
remain in effect for sixty (60) days; or

 

(r)                                    Any Credit Party, any of its Subsidiaries
or the Parent shall admit in writing its inability to pay its debts as they
become due or fail generally to pay its debts as they become due.

 

8.2                                 Remedies Cumulative.  No remedy, right or
power conferred upon any Agent or any Lender hereunder or under any other Loan
Document is intended to be exclusive of any other remedy, right or power given
hereunder or now or hereafter existing at law, in equity, or otherwise, and all
such remedies, rights and powers shall be cumulative.

 

9.                                       The Agents and the Issuing Banks.

 

9.1                                 Appointment, Powers and Immunities.  Each
Lender and each Issuing Bank hereby irrevocably appoints and authorizes each
Applicable Agent to act as its agent hereunder and under the applicable Letters
of Credit and the other applicable Loan Documents with such powers as are
specifically delegated to the Applicable Agent by the terms hereof and thereof,
together with such other powers as are reasonably incidental thereto.  Each US
Lender hereby irrevocably appoints and authorizes the Administrative Agent and
each Issuing Bank of any US Letter of Credit to act as such Lender’s agent under
the US Letters of Credit which such Issuing Bank has issued with such powers as
are specifically delegated to the Administrative Agent and such Issuing Bank by
the terms hereof and thereof, together with such other powers as are reasonably
incidental thereto.  Each Agent and each Issuing Bank (which such terms as used
in this Section 9, shall, in each case, include reference to its respective
Affiliates and its own and its Affiliates’ officers, directors, employees’ and
agents) (a) shall not have duties or responsibilities except those expressly set
forth in this Agreement, the Letters of Credit and the other Loan Documents, and
shall not by reason of this Agreement or any other Loan Document be a trustee
for any Lender; (b) shall not be responsible to any Lender for any recitals,
statements, representations or warranties contained in this Agreement, the
Letters of Credit or any other Loan Document, or in any certificate or other
document referred to or provided for in, or received by any of them under, this
Agreement, the Letters of Credit or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Letters of Credit or any other Loan Document or any other
certificate or document referred to or provided for herein or therein or any
property covered thereby or for any failure by any Party or any other Person
(other than the Applicable Agent or the applicable Issuing Bank) to perform any
of its obligations hereunder or thereunder; (c) shall not be required to
initiate or conduct any litigation or collection proceedings hereunder or under
the Letters of Credit or any other Loan Document except to the extent requested
by the Required Lenders, provided that no Agent nor any Issuing Bank shall be
required to take any action which exposes such Agent or such Issuing Bank to
personal liability or which is contrary to this Agreement or any other Loan
Documents or applicable law, and (d) shall not be responsible for any action
taken or omitted to be taken by it hereunder or under the Letters of Credit or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, INCLUDING
PURSUANT TO ITS OWN NEGLIGENCE, except for its own gross negligence or willful
misconduct.  Each Agent and each Issuing Bank may employ agents and
attorneys-in-fact and shall not be responsible for the negligence

 

123

--------------------------------------------------------------------------------


 

or misconduct of any such agents or attorneys-in-fact selected by them with
reasonable care.  Without in any way limiting any of the foregoing, each Lender
acknowledges that no Issuing Bank shall have any greater responsibility in the
operation of the Letters of Credit issued by such Issuing Bank than is specified
in the Uniform Customs and Practice for Documentary Credits (1993
Revision, International Chamber of Commerce Publication No. 500 or any successor
publication).  In any foreclosure proceeding concerning any collateral for the
Notes, each holder of a Note if bidding for its own account or for its own
account and the accounts of other applicable Lenders is prohibited from
including in the amount of its bid an amount to be applied as a credit against
its Note or the Notes of the other Lenders, instead such holder must bid in cash
only.  However, in any such foreclosure proceeding, the Applicable Agent may
(but shall not be obligated to) submit a bid for all applicable Lenders
(including itself) in the form of a credit against the applicable Class of Notes
of all of the applicable Class of Lenders, and the Applicable Agent or its
designee may (but shall not be obligated to), with the consent of the Required
Lenders, accept title to such collateral for and on behalf of all of the
applicable Class of Lenders.

 

9.2                                 Reliance.  Each Agent and each Issuing Bank
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel (which
may be counsel for any Borrower), independent accountants and other experts
selected by any Agent or Issuing Bank.  As to any matters not expressly provided
for by this Agreement, the Letters of Credit or any other Loan Document, any
Agent or Issuing Bank shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and thereunder in accordance with instructions
of the Required Lenders, and any action taken or failure to act pursuant thereto
shall be binding on all of the applicable Lenders.

 

9.3                                 Defaults.  No Agent or Issuing Bank shall be
deemed to have knowledge of the occurrence of a Default or Event of Default
(other than with respect to the Applicable Agent, the non-payment of principal
of or interest on the applicable Loans, non-payment of reimbursements of
applicable Letters of Credit Advances, or nonpayment of Commitment Fees or
applicable Letter of Credit fees payable hereunder or under any other Loan
Documents) unless it has received written notice from a Lender or a Credit Party
specifying such Default or Event of Default and stating that such notice is a
“Notice of Default.”  In the event that any Agent or any Issuing Bank receives
such a notice of the occurrence of a Default or Event of Default, such Agent or
Issuing Bank shall give prompt notice thereof to the Lenders (and shall give
each Lender prompt notice of each such non-payment).  Each Agent and each
Issuing Bank shall (subject to Section 9.7 hereof) take such action with respect
to such Default or Event of Default as shall be directed by the Required Lenders
and within its rights under the Loan Documents and at law or in equity, provided
that, unless and until an Agent or an Issuing Bank shall have received such
directions, such Agent or Issuing Bank may (but shall not be obligated to) take
such action, or refrain from taking such action, permitted or within its rights
under any of the Loan Documents or under applicable law with respect to such
Default or Event of Default.

 

9.4                                 Rights as a Lender.  With respect to its
Commitment, the applicable Loans and any applicable Letter of Credit Exposure
Amount, an Agent or Issuing Bank in its capacity as a Lender

 

124

--------------------------------------------------------------------------------


 

hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Applicable Agent
or the applicable Issuing Bank, and the term “Lender” or “Lenders” shall, unless
the context otherwise indicates, includes each Agent and each Issuing Bank in
its individual capacity.  Each Agent and each Issuing Bank may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust, letter of credit, agency or
other business with any Credit Party (and any of its Affiliates) as if it were
not acting as an Agent or an Issuing Bank, as applicable, and each Agent and
each Issuing Bank may accept fees and other consideration from any Credit Party
(in addition to the fees heretofore agreed to between the Borrower or any other
Credit Party and such Agent or such Issuing Bank) for services in connection
with this Agreement or otherwise without having to account for the same to the
Lenders.

 

9.5                                 Indemnification.  The Lenders agree to
indemnify each Agent and each Issuing Bank (to the extent not reimbursed under
Sections 2.10(j) and 2.10(k), Section 10.9 or Section 10.10 hereof, but without
limiting the obligations of the applicable Borrower and the other applicable
Credit Parties under said Sections 2.10(j) and 2.10(k), 10.9 and 10.10), ratably
in accordance with their respective Commitments, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever (INCLUDING THE
CONSEQUENCES OF THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON, but excluding the
gross negligence or willful misconduct of such indemnified person) which may be
imposed on, incurred by or asserted against any Agent or any Issuing Bank in any
way relating to or arising out of this Agreement, the Letters of Credit or any
other Loan Document or any other documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby (including the
costs and expenses which the applicable Borrower and the other applicable Credit
Parties are obligated to pay under Sections 2.10(j), 2.10(k), 10.9 and 10.10
hereof but excluding, unless a Default or Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, INCLUDING THE NEGLIGENCE OF SUCH
INDEMNIFIED PERSON, but excluding the gross negligence or willful misconduct of
such indemnified person.  The obligations of the Lenders under this Section 9.5
shall survive the termination of this Agreement and the repayment of the
Indebtedness arising in connection with this Agreement.

 

9.6                                 Non-Reliance on Agents, Issuing Banks and
Other Lenders.  Each Lender agrees that it has received current financial
information with respect to the Borrowers and the other Credit Parties and that
it has independently and without reliance on any Agent, any Issuing Bank or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrowers and the other Credit
Parties and decision to enter into this Agreement and that it will,
independently and without reliance upon any Agent, any Issuing Bank or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Loan Documents.  No Agent
or Issuing Bank shall be required to keep itself informed as to the performance
or observance by any Party of this Agreement, the Letters of Credit or any of
the other Loan Documents or any other document referred to or provided for
herein or therein or to inspect the properties or books of any Borrower or any
other Credit Party.  Except for

 

125

--------------------------------------------------------------------------------


 

notices, reports and other documents and information expressly required to be
furnished to the applicable Lenders by the Applicable Agent or the applicable
Issuing Bank under the Letters of Credit or the other Loan Documents, no Agent
or Issuing Bank shall have any duty or responsibility to provide any Lender with
any credit or other information concerning the affairs, financial condition or
business of any Borrower or any other Credit Party (or any of their Affiliates)
which may come into the possession of any Agent or Issuing Bank.

 

9.7                                 Failure to Act.  Except for action expressly
required of an Agent or Issuing Bank hereunder, under the Letters of Credit and
under the other Loan Documents, such Agent or Issuing Bank, as applicable, shall
in all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction by the
Lenders of their indemnification obligations under Section 9.5 hereof against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.

 

9.8                                 Resignation or Removal of Agent.  Subject to
the appointment and acceptance of a successor Agent as provided below, any Agent
may resign at any time by giving notice thereof to the Lenders and the
Borrowers, and any Agent may be removed at any time with or without cause by the
Required Lenders.  Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent reasonably acceptable to the
Borrowers.  If no successor Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
applicable Lenders, appoint a successor Agent reasonably acceptable to the
Borrowers; provided, however, that if an Event of Default has occurred which has
not been waived or cured to the satisfaction of the Administrative Agent and the
Required Lenders, the Borrowers’ approval of a successor Agent shall not be
required.  Any successor Agent shall be a Lender which has an office in the
United States with a combined capital and surplus of at least $2,000,000,000. 
Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder. 
Such successor Agent shall promptly specify by notice to the Borrowers and the
Lenders its office for the purpose of any notices and payments hereunder.  After
any retiring Agent’s resignation or removal hereunder as an Agent, the
provisions of this Section 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Applicable Agent.

 

9.9                                 Canadian Collateral Located in Quebec.  For
the purposes of holding any Lien granted by the Canadian Borrower or any other
Canadian Credit Party pursuant to the laws of the Province of Quebec to secure
payment of any bond issued by any Credit Party, each Canadian Lender hereby
irrevocably appoints and authorizes the Canadian Administrative Agent to act as
the person holding the power of attorney (i.e. “fondé de pouvoir”) (in such
capacity, the “Attorney”) of the Canadian Lenders as contemplated under
Article 2692 of the Civil Code of Québec, and to enter into, to take and to hold
on its behalf, and for its benefit, any hypothec, and to exercise such powers
and duties that are conferred upon the Attorney under any hypothec.  Moreover,
without prejudice to such appointment and authorization to act as the person
holding the power of attorney as aforesaid, each Canadian Lender hereby
irrevocably appoints and authorizes the Canadian Administrative Agent (in

 

126

--------------------------------------------------------------------------------


 

such capacity, the “Custodian”) to act as agent and custodian for and on behalf
of the Canadian Lenders to hold and be the sole registered holder of any bond
which may be issued under any hypothec, the whole notwithstanding Section 32 of
An Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and to execute all related documents.  Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Canadian Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Canadian Lenders, and (c) be entitled to delegate
from time to time any of its powers or duties under any hypothec, bond, or
pledge on such terms and conditions as it may determine from time to time.  Any
person who becomes a Canadian Lender shall, by its execution of an Assignment
and Assumption, be deemed to have consented to and confirmed: (i) the Attorney
as the person holding the power of attorney as aforesaid and to have ratified,
as of the date it becomes a Canadian Lender, all actions taken by the Attorney
in such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Canadian Lender, all actions
taken by the Custodian in such capacity.  The substitution of the Canadian
Administrative Agent pursuant to the provisions of this Article 9 shall also
constitute the substitution of the Attorney and the Custodian.

 

10.                                 Miscellaneous.

 

10.1                           No Waiver.  No waiver of any Default or Event of
Default shall be deemed to be a waiver of any other Default or Event of
Default.  No failure to exercise and no delay on the part of any Agent or any
Lender in exercising any right or power under any Loan Document or at law or in
equity shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or the abandonment or discontinuance of
steps to enforce any such right or power, preclude any further or other exercise
thereof or the exercise of any other right or power.  No course of dealing
between any Credit Party and any Agent or any Lender shall operate as a waiver
of any right or power of any Agent or any Lender.  No notice to or demand on any
Credit Party or any other Person shall entitle any Credit Party or any other
Person to any other or further notice or demand in similar or other
circumstances.

 

10.2                           Notices.  Except as otherwise expressly permitted
hereunder or under any other Loan Document, all notices under the Loan Documents
shall be in writing and either (i) delivered to the intended recipient,
(ii) mailed by registered or certified mail, return receipt requested, or
(iii) sent by facsimile (promptly confirmed by mail, except for any notice
pursuant to Section 4. l(a) hereof which need not be confirmed by mail), in each
case to the intended recipient at the “Address for Notices” specified below its
name on the signature pages hereof; or, as to any Lender who is a signatory
hereto, at such other address as shall be designated by such Lender in a notice
to the Borrowers and the Administrative Agent given in accordance with this
Section 10.2 or to such other address as a party may designate in a notice given
in accordance with the provisions of this Section 10.2.  Any Borrower may change
its address for purposes hereof by providing written notice of such address
change to the Lenders and the Administrative Agent in accordance with the
provisions of this Section 10.2, with any such change in address only being
effective ten (10) Business Days after such

 

127

--------------------------------------------------------------------------------


 

change of address has been deemed given in accordance with the provisions
hereof.  Notices shall be deemed to have been given (whether actually received
or not) when delivered (or, if mailed, on the next Business Day after deposit of
such notice into the mail); however, the notices required or permitted by
Sections 2.2(b) and 4.1(a) hereof shall be effective only when actually received
by the Administrative Agent.

 

10.3                           Governing Law.  Unless otherwise specified
therein, each Loan Document shall be governed by and construed in accordance
with the laws of the State of New York (other than the conflicts of laws
principles thereof) and the United States of America.

 

10.4                           Survival; Parties Bound.  All representations,
warranties, covenants and agreements made by or on behalf of any Credit Party in
connection herewith shall survive the execution and delivery of the Loan
Documents and shall not be affected by any investigation made by any Person. 
The term of this Agreement shall be until the termination or lapse of all
Commitments, the final maturity of each Note, the payment of all amounts due
under the Loan Documents, and the return in undrafted form of all outstanding
Letters of Credit (or the cash collateralization of all outstanding Letters of
Credit in an amount equal to the aggregate US Letter of Credit Exposure Amount
and Canadian Letter of Credit Exposure Amount then outstanding).

 

10.5                           Counterparts.  This Agreement may be executed in
several identical counterparts, and by the parties hereto on separate
counterparts, and each counterpart, when so executed and delivered, shall
constitute an original instrument, and all such separate counterparts shall
constitute but one and the same instrument.

 

10.6                           Limitation of Interest.

 

(a)                                  The Borrowers, the other Credit Parties and
the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws, if any.  Accordingly, the provisions of this Section 10.6
shall govern and control over every other provision of this Agreement or any
other Loan Document which conflicts or is inconsistent with this Section, even
if such provision declares that it controls.  As used in this Section, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided, that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal or in unequal parts during
the full term of the Loans and the Revolving Credit Commitments so that interest
for the entire term does not exceed the Highest Lawful Rate.  In no event shall
any Borrower, any other Credit Party or any other Person be obligated to pay, or
any Agent or any Lender have any right or privilege to reserve, receive or
retain, (Y) any interest in excess of the maximum amount of nonusurious interest
permitted under the laws of the United Stales or of any state, if any, which are
applicable to such Agent or such Lender, respectively, or (Z) total interest in
excess of the amount which such Agent or such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Loans at the Highest Lawful Rate, if any,
applicable to such Agent or such Lender.  None of the terms and provisions
contained in this Agreement or in any other Loan Document which directly or
indirectly relate to interest shall ever be

 

128

--------------------------------------------------------------------------------


 

construed without reference to this Section 10.6, or be construed to create a
contract to pay any Agent or any Lender for the use, forbearance or detention of
money at an interest rate in excess of the Highest Lawful Rate applicable to
such Agent or such Lender.  If the term of any Loans or the Notes is shortened
by reason of acceleration of maturity as a result of any Default or Event of
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Agent or any Lender at any
time is owed or receives (and/or has received) interest in excess of interest
calculated at the Highest Lawful Rate applicable to such Agent or such Lender,
then and in any such event all of any such excess interest owed to or received
by such Agent or such Lender shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Agent or such Lender, it shall be
credited pro tanto against the then-outstanding principal balance of the
applicable Obligations to such Agent or such Lender, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.

 

(b)                                 For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided for any Canadian Obligations in this Agreement and
the other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of 360 days or any other period of time less than a
calendar year) are equivalent are the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.

 

(c)                                  If any provision of this Agreement or of
any of the other Loan Documents would obligate any Credit Party to make any
payment of interest or other amount payable under any Canadian Obligations to
any Agent or any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by any Agent or any Lender of
interest at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate under such
Canadian Obligation shall be deemed to have been adjusted with retroactive
effect to the maximum amount or rate of interest, as the case may be, as would
not be so prohibited by law or so result in a receipt by such Agent or such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, to the extent applicable, by reducing
the amount or rate of interest required to be paid to such Lender as to any
Canadian Obligation under Section 2.8 or other applicable provision hereof, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid under any Canadian Obligations to such Agent or such Lender
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if any Agent or any Lender shall have received
an amount payable under any Canadian Obligations in excess of the maximum
permitted by that section of the Criminal Code (Canada), the applicable Credit
Parties shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from such Agents or such Lender, as applicable, in an
amount equal to such excess and, pending such reimbursement, such amount shall
be deemed to be an amount payable by such Agents or such Lenders, as applicable,
to the applicable Borrower.  Any amount or rate of interest referred to in
Section 2.8 or other applicable provision hereof with respect to any Canadian
Obligations shall be determined in accordance with generally accepted

 

129

--------------------------------------------------------------------------------


 

actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Closing Date to the Revolving Credit Termination Date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination.

 

10.7                           Survival. The obligations of any Borrower or any
other Credit Party, as applicable, under Sections 2.3, 2.4(b), 2.9, 2.10(j),
2.10(k), 10.9, 10.10 and 10.17 hereof shall survive the repayment of the Loans
and all other Obligations, the termination of the Commitments and the
cancellation or expiration of the Letters of Credit.

 

10.8                           Captions. The headings and captions appearing in
the Loan Documents have been included solely for convenience and shall not be
considered in construing the Loan Documents.

 

10.9                           Expenses, Etc.  The Borrowers agree to pay or
reimburse on demand of the Administrative Agent the following: (a) the
reasonable fees, expenses, disbursements and other charges of Locke Lord
Bissell & Liddell LLP, counsel to any Administrative Agent, or any other legal
counsel engaged by any Agent in connection with (i) the preparation, execution
and delivery of this Agreement (including the exhibits and schedules hereto) and
the Loan Documents and the making of the Loans and the issuance of Letters of
Credit hereunder and (ii) any modification, supplement or waiver of any of the
terms of this Agreement, the Letters of Credit or any other Loan Document;
(b) all out-of-pocket costs and expenses (including the fees, disbursements and
other charges of counsel to each Agent and of one separate counsel for Lenders
other than the Agents), in connection with any Default or Event of Default or
the enforcement of this Agreement, the Letters of Credit or any other Loan
Documents;  (c) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied on or against any Agent or any Lender by any
governmental or revenue authority in respect of this Agreement, any Letter of
Credit or any other Loan Document; (d) all out-of-pocket costs, expenses, taxes,
assessments and other charges incurred by any Agent in connection with any
filing, registration, recording or perfection of any security interest
contemplated by this Agreement, any other Loan Document, and the cost of title
insurance for any Mortgage; (e) expenses of due diligence incurred by any Agent
prior to or as of the Closing Date.

 

Except as otherwise expressly limited elsewhere in this Agreement or in any
other Loan Document, the Borrowers shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by any Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for such Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
any Agent in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent or any Lender, including the fees,
charges and disbursements of any counsel for any Agent and of one

 

130

--------------------------------------------------------------------------------


 

separate counsel for Lenders other than the Agents, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.  Expenses being reimbursed by the
Borrowers under this Section include, without limiting the generality of the
foregoing, costs and expenses (subject to express limitations set forth
elsewhere in this Agreement or in any other Loan Document) incurred in
connection with:

 

(i)                                     appraisals;

 

(ii)                                  field examinations and the preparation of
appraisal, field examination or audit reports based on the fees charged by a
third party retained by any Agent or the internally allocated fees for each
Person employed by any Agent with respect to each field examination;

 

(iii)                               lien and title searches and title insurance;

 

(iv)                              environmental reviews;

 

(v)                                 taxes, fees and other charges for recording
the Mortgages, filing financing statements and continuations, and other actions
to perfect, protect, and continue any Agent’s Liens;

 

(vi)                              sums paid or incurred to take any action
required of any Credit Party under the Loan Documents that such Credit Party
fails to pay or take; and

 

(vii)                           forwarding loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the accounts and
lockboxes, and costs and expenses of preserving and protecting the Collateral.

 

10.10                     Indemnification. Each Credit Party, jointly and
severally with all other Credit Parties, hereby agrees to indemnify the Agents,
the Lenders and each Affiliate thereof and their respective directors, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities (including Environmental Liabilities), claims (including
Environmental Claims) or damages to which any of them may become subject,
insofar as such losses, liabilities, claims or damages arise out of or result
from any (a) actual or proposed use by any Borrower or any other Credit Party of
the proceeds of any extension of credit (whether a Loan or a Letter of Credit)
by any Lender hereunder, (b) breach by any Credit Party of this Agreement or any
other Loan Document, (c) violation by any Credit Party or any of its
Subsidiaries of any law, rule, regulation or order including any Requirements of
Environmental Law, (d) Liens or security interests granted on any Property
pursuant to or under the Loan Documents, to the extent resulting from any
Hazardous Substance located in, on or under any such Property, (e) ownership by
any Lender or any Agent of any Property following foreclosure under the Loan
Documents, to the extent such losses, liabilities, claims or damages arise out
of or result from any Hazardous Substance, located in, on or under such

 

131

--------------------------------------------------------------------------------


 

Property prior to or at the time of such foreclosure, including losses,
liabilities, claims or damages which are imposed upon Persons under laws
relating to or regulating Hazardous Substances, solely by virtue of ownership,
(f) any Lender or any Agent being deemed an operator of any such Property by a
court or other regulatory or administrative agency or tribunal or other third
party, to the extent such losses, liabilities, claims or damages arise out of or
result from any Hazardous Substance, petroleum, petroleum product or petroleum
waste located in on or under such Property at or prior to the date of any
foreclosure thereon under the Loan Document, or (g) investigation, litigation or
other proceeding (including any threatened investigation or proceeding) relating
to any of the foregoing (including any proceeding brought by any Credit Party
against any Agent, any Lender and/or their respective Affiliates), and each
Credit Party, jointly and severally with all other Credit Parties, agrees to
reimburse each Agent and each Lender, and each Affiliate thereof and their
respective directors, officers, employees, counsel and agents, upon demand for
any out-of-pocket expenses (including reasonable legal fees) incurred in
connection with any such investigation or proceeding, AND WHETHER ANY SUCH LOSS,
LIABILITY, CLAIM OR DAMAGE RESULTS FROM THE NEGLIGENCE OF ANY SUCH INDEMNIFIED
PERSON; but excluding any such losses, liabilities, claims, damages or expenses
incurred by a Person or any Affiliate thereof or their respective directors,
officers, employees, counsel or agents by reason of (i) the gross negligence or
willful misconduct of or willful and knowing breach of any Loan Document by such
Person, affiliate, director, officer, employee or agent or (ii) ownership or
operation of any Property by any Lender or any Agent following foreclosure under
the Loan Documents to the extent, but only to the extent, such losses,
liabilities, etc. are attributable to the post-foreclosure actions of any Lender
or any Agent.  Promptly after receipt by an indemnified person of notice of any
claim or the commencement of any action, such indemnified person shall, if any
claim in respect thereof is to be made against any Credit Party under this
Section 10.10, notify the such Credit Party in writing of the claim or the
commencement of that action.  The Credit Parties shall not be liable for any
settlement of any such claim or action involving the payment of monetary damages
effected without its written consent not to be unreasonably withheld.  If any
such claim or action shall be brought against an indemnified person, it shall
notify the applicable Credit Parties thereof, and such Credit Parties shall be
entitled to participate in the joint defense thereof.

 

10.11                     Amendments, Waivers, Etc.

 

(a)                                  Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers, the Agents and the Required Lenders or
(ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Applicable Agent(s) and the Credit
Party or Credit Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or Letter of Credit Advances or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender directly affected
thereby (provided, that any waiver of Default Rate interest shall not be
considered a reduction of interest), (iii) postpone any scheduled date of
payment of the

 

132

--------------------------------------------------------------------------------


 

principal amount of any Loan or Letter of Credit Advances, or any date for the
payment of any interest, fees or other Obligations payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change any provision contained in Sections
2.2(d), 2.2(e), 2.7, 2.11, 2.12, 2.13, 10.9(b) or 10.10 hereof or this
Section 10.11 or Section 10.16 hereof, without the written consent of each
Lender directly affected thereby, (v) increase the advance rates set forth in
the definition of US Borrowing Base or Canadian Borrowing Base or add new
categories of eligible assets thereto, without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vii) release any Borrower or any Guarantor
from its obligation under its Guaranty (except as otherwise permitted herein or
in the other Loan Documents), without the written consent of each Lender, or
(viii) except as otherwise expressly provided herein, including without
limitation, in Section 10.11(b) or in any Security Document, release any of the
Collateral without the written consent of each Lender; provided, however, that
that nothing in this Section 10.11 shall affect, limit or restrict the
Administrative Agent’s right to establish, fix, reduce, increase or otherwise
revise any standards of eligibility for any items included within the US
Borrowing Base, the Canadian Borrowing Base or any Reserves, from time to time
in accordance with other provisions of this Agreement and subject to the
limitations set forth herein.  Anything in this Section 10.11 to the contrary,
no amendment, waiver or consent shall be made with respect to Section 9 without
the written consent of the Administrative Agent, and no amendment, waiver or
consent shall amend, modify or otherwise affect the rights or duties of the
Swingline Lender hereunder without the prior written consent of the Swingline
Lender.

 

(b)                                 The Lenders hereby irrevocably authorize the
US Collateral Agent or the Canadian Collateral Agent, as applicable, at its
option and in its sole discretion, to release any Liens granted to such Agent by
the applicable Credit Parties on any Collateral (i) upon the termination of the
all Commitments, payment and satisfaction in full in cash of all Obligations, 
(ii) constituting Property being sold or disposed of if the Credit Party
disposing of such Property certifies to the Applicable Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Applicable Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting Property leased to a Credit Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agents and the
Lenders pursuant to Article 8.  Except as provided in the preceding sentence or
in Section 7.4(e)(6), no Agent will release any Liens on any Collateral without
the prior written authorization of the Required Lenders; provided that, each
Applicable Agent may in its discretion, release its Liens on Collateral valued
in the aggregate not in excess of $1,000,000 during any calendar year without
the prior written authorization of the Required Lenders.  Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Credit
Parties in respect of) all interests retained by the Credit Parties, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

133

--------------------------------------------------------------------------------


 

(c)                                  If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender affected thereby,” the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement with an Eligible
Assignee in compliance with all relevant provisions of Section 10.12 hereof, and
contemporaneously with the replacement of such Non-Consenting Lender, the
Borrowers shall cause such substitute lender(s) to pay in full, as the purchase
price for such assignment, the Obligations owed to such Non-Consenting Lender,
including all accrued, unpaid interest thereon and any Consequential Loss owing
by any Borrower to such Non-Consenting Lender as a result of such payment,
without payment of any prepayment or termination fee. In such event, such
Non-Consenting Lender agrees to abide by the relevant provisions of
Section 10.12 hereof in connection with the replacement of such Non-Consenting
Lender by the Eligible Assignee secured by the Administrative Agent or the
Borrowers.  Notwithstanding the foregoing right of the Borrowers to replace any
such Non-Consenting Lender, no Agent or Lender shall have any obligation to the
Borrowers to find or locate any substitute lender or lenders to replace any such
Non-Consenting Lender.

 

10.12                     Successors and Assigns.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the other Credit Parties, the Agents and
the Lenders and their respective successors and permitted assigns, provided that
the undertaking of any Lender hereunder to make any Loans to any Borrower and to
issue any Letters of Credit for the account of any Borrower shall not inure to
the benefit of any successor of any Borrower. No Borrower or Credit Party may
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all of the Lenders (and any attempted assignment or transfer
by any Credit Party without such consent shall be null and void), and no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.12.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than (i) the
parties hereto, their respective successors and assigns permitted hereby,
(ii) any participant of a Lender (to the extent provided in subparagraph
(b) below), and (iii) to the extent expressly set forth herein, the Affiliates
of each Agent and each of the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Each Lender may sell participations to any
Person in all or part of such Lender’s Loans, or all or part of such Lender’s
Notes, Letter of Credit Exposure Amount, Swingline Exposure, if applicable, or
Commitments, to another bank or other entity, in which event, without limiting
the foregoing, the provisions of Sections 10.10 and 10.16 shall inure to the
benefit of each purchaser of a participation and the pro-rata treatment of
payments, as described in Section 2.12, shall be determined as if such Lender
had not sold such participation.  In the event any Lender shall sell any
participation, (i) the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such selling Lender in connection with
such selling Lender’s rights and obligations under the Loan Documents (including
the Note(s) held by such selling Lender), (ii) such Lender shall retain the sole
right and responsibility to enforce the obligations of the applicable Borrowers
and the other applicable Credit Parties relating to such Lender’s Loans, Letter
of Credit

 

134

--------------------------------------------------------------------------------


 

Exposure Amount and Swingline Exposure, if any, including the right to approve
any amendment, modification or waiver of any provision of this Agreement other
than (and then only if expressly permitted by the applicable participation
agreement) amendments, modifications or waivers with respect to (A) any
reduction of fees payable hereunder to such Lender, (B) any reduction of the
amount of principal or the rate of interest payable on, or the dates fixed for
the scheduled repayment of principal of, the Loans and other sums to be paid to
the Lenders hereunder, and (C) any postponement of any date for the payment of
any amount payable in respect of the Loans of such Lender, (iii) the Credit
Parties each agree, to the fullest extent it may effectively do so under
applicable law, that any participant of a Lender may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such participant were a direct holder of any Loans
if such Lender has previously given notice of such participation to the
Borrowers.

 

(c)                                  Each Lender may assign to one or more
Lenders or Eligible Assignees all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the same portion of the related Loans at the time owing to it, the related
Note or Notes held by it and its applicable Letter of Credit Exposure Amount) (a
“Ratable Assignment”); provided, however, that, (i) the Administrative Agent and
the Borrowers must give their respective prior written consent, which consent
will not be unreasonably withheld, conditioned or delayed (except that (1) the
Borrowers in their sole discretion may withhold its consent when otherwise
required hereunder to any proposed assignment to any affiliate of Cerberus
Capital Management, Highland Capital Management or Patriarch Partners and
(2) the Borrowers’ consent to any such assignment shall not be required if
(A) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
or (B) an Event of Default has occurred which has not been waived or cured to
the satisfaction of the Administrative Agent and the Required Lenders), (ii) the
aggregate amount of the applicable Commitment, Loans, Letter of Credit Exposure
Amount and Swingline Exposure, if any (without duplication) of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance (as defined below) with respect to such assignment is delivered
to the Agent) shall in no event be less than $10,000,000 (except for certain
exceptions approved by the Borrowers and the Administrative Agent) and shall be
in an amount that is an integral multiple of $1,000,000 (unless all of the
assigning Lender’s applicable Commitment, Loans, Letter of Credit Exposure
Amount and Swingline Exposure, if any, is being assigned); (iii) the aggregate
amount of the applicable Commitment and/or Loans of the assigning Lender
immediately after each partial assignment must be at least $10,000,000 (except
for certain exceptions approved by the Borrowers and the Administrative Agent)
and shall be in an amount which is an integral multiple of $1,000,000; (iv) each
partial assignment must be a pro rata assignment of the assigning Lender’s
Commitment, so that no Lender shall ever hold a disproportionate percentage of
the US Total Revolving Credit Commitment or Canadian Total Revolving Credit
Commitment, as applicable; (v) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in its
records, and to the Borrowers, for their acceptance if the Borrowers’ approval
of such assignment is otherwise required under the terms of this Section 10.12,
an Assignment and Acceptance in a form required by the Administrative Agent
(each an “Assignment and Acceptance”) with blanks appropriately completed,
together with any Note or Notes subject to such assignment and a processing and
recordation fee of $5,000 (for which the Borrowers shall have no liability); and
(vi) (1) no US Lender shall assign all or any part of its US Revolving Credit
Commitment or US

 

135

--------------------------------------------------------------------------------


 

Revolving Loans unless such US Lender (or its related Affiliate, if applicable)
assigns the same percentage of its Canadian Revolving Credit Commitment and
Canadian Revolving Loans to the same assignee (or the related Affiliate of such
assignee, if applicable), and (2) no Canadian Lender shall assign all or any
part of its Canadian Revolving Credit Commitment or Canadian Revolving Loans
unless such Canadian Lender (or its related Affiliate, if applicable) assigns
the same percentage of its US Revolving Credit Commitment and US Revolving Loans
to the same assignee (or the related Affiliate of such assignee, if applicable)
and, to the extent applicable, such assignment is made subject to the rights of
each Canadian Participant under Section 2.16. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least five
(5) Business Days after the execution thereof, unless a shorter period of time
may be agreed to by the Administrative Agent in its sole and absolute
discretion, (A) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (B) the Lender thereunder shall, to the
extent provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(d)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:
(i) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, such Lender assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
thereto; (ii) such assignor Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Credit
Party or any of its Subsidiaries or the performance or observance by any
Borrower or any other Credit Party of any of its obligations hereunder;
(iii) such assignee confirms that it has received a copy of this Agreement and
the other Loan Documents, together with copies of the financial statements of
the Borrowers previously delivered in accordance herewith and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it will keep confidential all information with respect to
any Credit Party furnished to it by such Borrower or such Credit Party, such
assignor Lender or the Administrative Agent (other than information generally
available to the public or otherwise available to the Administrative Agent on a
non-confidential basis or otherwise permitted pursuant to the terms of this
Agreement); (v) such assignee will, independently and without reliance upon any
Agent, such assignor Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to any Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all obligations that by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

136

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent shall maintain at
its office a copy of each Assignment and Acceptance delivered to it and a record
of the names and addresses of the Lenders and the Commitments of, and principal
amount of the Loans, accrued and unpaid interest and other fees due thereunder
owing to, and the applicable Letter of Credit Exposure Amount and Swingline
Exposure (if any) of, each Lender from time to time.  The entries in the
register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Agents and the Lenders may treat each person the name of which is
recorded therein as a Lender hereunder for all purposes of the Loan Documents. 
Such records shall be available for inspection by any Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(f)                                    Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and the assignee thereunder together
with the Note(s) subject to such assignment, the written consent to such
assignment and the fee payable in respect thereto, the Administrative Agent
shall, if such Assignment and Acceptance has been completed with blanks
appropriately filled, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers and the Lenders.  Contemporaneously with the receipt by
the Borrowers of such Assignment and Acceptance and the surrender Note(s), the
applicable Borrower, at the Borrowers’ own expense, shall execute and deliver to
the Administrative Agent in exchange for the surrendered Note(s), a new Note or
Notes payable to the order of such assignee in an amount equal to the applicable
Commitment, Loans, Letter of Credit Exposure Amount and Swingline Exposure, if
any (without duplication) assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained a Commitment, Loans, Letter
of Credit Exposure Amount and/or Swingline Exposure hereunder, a new Note or
Notes to the order of the assigning Lender in an amount equal to the applicable
Commitment, Loans, Letter of Credit Exposure Amount and/or Swingline Exposure
retained by it hereunder.  Such new Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note(s),
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the surrendered Note(s).  Such
surrendered Note shall be marked canceled and returned to the applicable
Borrower.

 

(g)                                 Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 10.12, disclose to the assignee or participant or proposed assignee
or participant, any information relating to any Credit Party and/or any of its
Subsidiaries furnished to such Lender by or on behalf of such Credit Party or
such applicable Subsidiary.

 

(h)                                 Notwithstanding anything herein to the
contrary, any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

137

--------------------------------------------------------------------------------


 

10.13                     Entire Agreement.  This Agreement and the other Loan
Documents embody the entire agreement and understanding among the Credit
Parties, the Agents and the Lenders relating to the subject matter hereof and
supersedes all prior proposals, agreements and understandings relating to the
subject matter hereof.  Any conflict between the provisions of this Agreement
and the provisions of any other Loan Documents shall be governed by the
provisions of this Agreement.  The Credit Parties certify that they are relying
on no representation, warranty, covenant or agreement except for those set forth
in this Agreement and the other Loan Documents of even date herewith.

 

10.14                     Severability.  If any provision of any Loan Documents
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions shall
not be affected or impaired thereby.

 

10.15                     Disclosures.  Every reference in the Loan Documents to
disclosures of any Borrower or any other Credit Party to the Applicable
Agent(s) and the applicable Lenders in writing, to the extent that such
references refer to disclosures at or prior to the execution of this Agreement,
shall be deemed strictly to refer only to written disclosures delivered to the
Applicable Agent(s) and the applicable Lenders in an orderly manner prior to or
concurrently with the execution hereof.

 

10.16                     Capital Adequacy.

 

(a)                                  If after the date of this Agreement, any
Lender shall have determined that the adoption or effectiveness (regardless of
whether previously announced) of any applicable Legal Requirement or treaty
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, has or would have the effect of increasing the cost of, or reducing
the rate of return on the capital of such Lender (or any holding company of
which such Lender is a part) as a consequence of its obligations hereunder or
under any Letter of Credit or its Note to a level below that which such Lender
or holding company could have achieved but for such adoption, change or
compliance by an amount deemed by such Lender to be material, then from time to
time, upon demand by such Lender (with a copy to the Administrative Agent) in
the form of a certificate stating the cause of such demand and reasonably
detailed calculations therefor, the applicable Borrower (subject to Section 10.6
hereof) owing the applicable related Obligations to such Lender agree to pay to
such Lender such additional amount or amounts as will compensate such Lender or
holding company for such reduction.

 

(b)                                 The certificate of any Lender setting forth
such amount or amounts as shall be necessary to compensate such Lender or its
holding company as specified in Subsection 10.16(a) above (and setting forth the
calculation thereof in reasonable detail) shall be conclusive and binding,
absent manifest error.  The applicable Borrower owing the applicable related
Obligations to such Lender shall pay such Lender the amount shown as due on any
such certificate within five days after such Lender delivers such certificate. 
In preparing such certificate, such Lender may employ such assumptions and
allocations of costs and expenses as it shall in good faith deem reasonable and
may use any reasonable averaging and attribution method.

 

138

--------------------------------------------------------------------------------


 

(c)                                  If any Lender requests compensation from
any Borrower under this Section 10.16 or under Sections 2.9(b) or 10.17, then at
any time within 120 days after the applicable Borrower’s receipt of the
certificate from such Lender regarding the circumstances and calculation of the
applicable compensation so requested, the Borrowers shall have the right to seek
and obtain one or more substitute lenders approved by the Administrative Agent
(which approval shall not be unreasonably withheld so long as each such
substitute lender is an Eligible Assignee) to replace such Lender hereunder in
compliance with all relevant provisions of Section 10.12 hereof.
Contemporaneously with the replacement of such Lender hereunder with one or more
such substitute lenders, the Borrowers shall cause such substitute lender(s) to
pay in full, as the purchase price for such assignment, the Obligations owed to
such replaced Lender, including all accrued, unpaid interest thereon and any
Consequential Loss owing by such Borrower to such replaced Lender as a result of
such payment, without payment to such replaced Lender of any prepayment fee
otherwise payable to such Lender under the terms of Section 2.4(b) above. 
Notwithstanding the foregoing terms and provisions of this Section 10.16,
(i) the applicable Borrower shall remain obligated to make timely payment of the
additional compensation set forth in the certificate presented to such Borrower
by such replaced Lender under the terms of Section 10.16(b) above for the
periods prior to the applicable replacement date, and (ii) no Agent or Lender
shall have any obligation to the Borrowers to find or locate any substitute
lender or lenders to replace any Lender requesting compensation from any
Borrower under this Section 10.16.

 

10.17                     Taxes.

 

(a)                                  As used in this Section 10.17, the
following terms shall have the following meanings:

 

(i)                                     “Indemnifiable Tax” means any Tax, but
excluding, in any case, any Tax that (a) would not be imposed in respect of a
payment to a Lender or any Agent under the Notes held by such Lender or under
any of the other Loan Documents except for a present or former connection
between the jurisdiction of the Governmental Authority imposing such Tax and
such Lender or such Agent (or a shareholder or other Person with an interest
therein), including a connection arising from such Lender’s or such Agent’s (or
shareholder thereof) being or having been a citizen or resident of such
jurisdiction, or being or having been organized, present or engaged in a trade
or business in such jurisdiction, or having or having had a permanent
establishment or fixed place of business in such jurisdiction, but excluding a
connection arising solely from such Lender or such Agent having executed,
delivered, performed its obligations or received a payment under, or enforced,
this Agreement, the Notes held by such Lender, or under any other Loan
Documents, (b) is imposed under United States federal income tax law or any
state income or franchise tax law or (c) is described in the final sentence of
Section 17(e).

 

(ii)                                  “Tax” means any present or future tax,
levy, impost, duty, charge, assessment or fee of any nature (including interest
thereon and penalties and additions thereto) that is imposed by any Governmental
Authority in respect of a payment to a Lender or any Agent under the Notes or
under any of the other Loan Documents.

 

139

--------------------------------------------------------------------------------


 

(b)                                 If any Borrower is required by any
applicable Legal Requirement to make any deduction or withholding for or on
account of any Tax from any payment to be made by it under this Agreement, under
the Notes or under any other Loan Documents to a Lender or any Agent, then such
Borrower shall (i) promptly notify the Lender or the Agent that is entitled to
such payment of such requirement to so deduct or withhold such Tax, (ii) pay to
the relevant Governmental Authorities the full amount required to be so deducted
or withheld, (iii) promptly forward to such Lender or such Agent an official
receipt (or copies thereof), or other documentation reasonably acceptable to
such Lender or such Agent, evidencing such payment to such Governmental
Authorities and (iv) if such Tax is an Indemnifiable Tax, pay, to the extent
permitted by law to such Lender or such Agent, in addition to whatever net
amount of such payment is paid to such Lender or such Agent, such additional
amount as is necessary to ensure that the total amount actually received by such
Lender or such Agent (free and clear of Indemnifiable Tax) will equal the full
amount of the payment such Lender or such Agent would have received had no such
deduction or withholding been required.  If any Borrower pays any additional
amount to a Lender or any Agent pursuant to the preceding sentence and such
Lender or such Agent shall receive a refund of an Indemnifiable Tax with respect
to which, in the good faith opinion of such Lender or such Agent, such payment
was made, such Lender or such Agent shall pay to the Borrower the amount of such
refund promptly upon receipt thereof.

 

(c)                                  In the event that any Governmental
Authority notifies any Borrower that it has improperly failed to withhold or
deduct any Tax from a payment received by any Lender or any Agent under the
Notes held by such Lender or such Agent or under any other Loan Documents, such
Borrower agrees to timely and fully pay such Tax to such Governmental Authority
and such Lender or such Agent shall, upon receipt of written notice of such
payment with respect to any Tax other than an Indemnifiable Tax, promptly pay to
such Borrower, an amount necessary in order that the amount of such payment to
such Borrower after payment of all Taxes with respect to such payment, shall
equal the amount of any Tax other than an Indemnifiable Tax that such Borrower
paid to such Governmental Authority pursuant to this clause (c).

 

(d)                                 Each Lender or each Agent shall, upon
request by any Borrower, take requested measures to mitigate the amount of
Indemnifiable Tax required to be deducted or withheld from any payment made by
such Borrower under this Agreement, under the Notes or under any other Loan
Documents if such measures can, in the sole and absolute opinion of such Lender
or such Agent, be taken without such Lender or such Agent suffering any
economic, legal, regulatory or other disadvantage (provided, however, that no
such Lender or such Agent shall be required to designate a funding office that
is not located in the United States of America).

 

(e)                                  Each US Lender or each Agent that (i) is
organized under the laws of a jurisdiction other than the United States of
America and (ii)(A) is a party hereto on the Closing Date or (B) becomes an
assignee of an interest under this Agreement under Section 10.12 after the
Closing Date (unless such Lender or such Agent was already a Lender or an Agent
hereunder immediately prior to such assignment) shall execute and deliver to the
Borrowers and the Administrative Agent one or more (as the Borrowers or the
Administrative Agent may reasonably request) Forms W-8ECI, W-8BEN, W-8IMY (as
applicable) or other applicable form, certificate or document prescribed by the
United States Internal Revenue Service certifying as to such Lender’s or such
Agent’s entitlement

 

140

--------------------------------------------------------------------------------


 

to exemption from withholding or deduction of Taxes. No Borrower shall be
required to pay additional amounts to any Lender or any Agent pursuant to this
Section 10.17 to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender or such Agent to comply
with this paragraph.

 

(f)                                    Each Lender and each Agent agrees that if
it subsequently recovers, or receives a permanent net tax benefit with respect
to any amounts of Taxes (i) previously paid by it and as to which it has been
indemnified by or on behalf of any Borrower or (ii) previously deducted by any
Borrower (including, without limitation, any Taxes deducted from any additional
sums payable under clause (b) above), the relevant Lender or Agent, as the case
may be, shall reimburse such Borrower to the extent of the amount of any such
recovery or permanent net tax benefit (but only to the extent of any indemnity
payments made, or additional amounts paid, by or on behalf of such Borrower
under this Section 10.17 with respect to the Taxes giving rise to such recovery
or tax benefit); provided, however, that such Borrower, upon the request of such
Lender or such Agent, agrees to repay to such Lender or such Agent, the amount
paid over to such Borrower, in the event such Lender or such Agent is required
to repay such amount to the relevant taxing authority.

 

(g)                                 Notwithstanding the foregoing, in no event
shall the amount payable under this Section 10.17 (to the extent, if any,
constituting interest under applicable laws) together with all amounts
constituting interest under applicable laws and payable in connection with this
Agreement or the Notes, exceed the Highest Lawful Rate or the maximum amount of
interest permitted to be charged by applicable laws.

 

10.18                     Waiver of Claims.  Each Credit Party hereby waives and
releases all Agents and all Lenders from any and all claims or causes of action
which any Borrower or any other Credit Party may own, hold or claim in respect
of any of them as of the date hereof.

 

10.19                     Right of Setoff.  The Lenders each are hereby
authorized at any time and from time to time, without notice to any Credit Party
(any such notice being expressly waived by each Credit Party), to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final, whether or not such setoff results in any loss of interest or other
penalty, and including without limitation all certificates of deposit) at any
time held, and any other funds or property at any time held, and other
Indebtedness at any time owing by any Agent or such Lender to or for the credit
or the account of any such Credit Party against any and all of the Obligations
irrespective of whether or not any of the Obligations are then due and
irrespective of whether or not Agent or such Lender shall have made any demand
under this Agreement, the Notes or any other Loan Document; provided, however,
that no US Lender shall exercise any right of setoff with respect to any deposit
of any Canadian Credit Party to satisfy US Obligations.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  Each Credit
Party also hereby grants to each Agent and to each of the Lenders a security
interest in and hereby transfers, assigns, sets over, and conveys to each Agent
and to each of the Lenders, as security for payment of all Obligations, all such
deposits, funds or property of any such Credit Party or Indebtedness of any
Agent or any Lender to any such Credit Party; provided, however, that no Agent
nor any US Lender shall exercise any right of setoff with respect to any deposit
of any Canadian Credit Party to satisfy US Obligations.  The rights of each
Lender under this Section are in

 

141

--------------------------------------------------------------------------------


 

addition to other rights and remedies (including other rights of setoff) which
such Lender may have. Should the right of any Agent or any Lender to realize
funds in any manner set forth hereinabove be challenged and any application of
such funds be reversed, whether by court order or otherwise, the Lenders shall
make restitution or refund to such Credit Party, pro rata in accordance with
their respective Commitment Percentages.  Each Lender agrees to promptly notify
the Borrowers and the Agents after any such setoff and application, provided
that the failure to give such notice will not affect the validity of such setoff
and application.  The rights of the Agents and the Lenders under this
Section are in addition to other rights and remedies (including without
limitation other rights of setoff) which the Agents or the Lenders may have. 
This Section is subject to the terms and provisions of Section 2.12 hereof.

 

10.20                     Waiver of Right to Jury Trial.  EXCEPT AS PROHIBITED
BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY TRANSACTIONS EVIDENCED THEREBY.

 

10.21                     Additional Provisions Regarding Collection of Accounts
and other Collateral.

 

(a)                                  Each Credit Party hereby designates and
constitutes the Administrative Agent or the Administrative Agent’s designee as
such Credit Party’s attorney-in-fact with power to endorse such Credit Party’s
name upon any notes, acceptances, checks, drafts, money orders or other evidence
of payment of any Accounts or any other Collateral that may come into its
possession; to sign or endorse such Credit Party’s name on any invoice, bill of
lading or other title or ownership documents relating to any Accounts or
Inventory, drafts against any customers of any Credit Party, assignments and
verifications of Accounts and notices to customers of any Credit Party; to send
verifications of Accounts; and to notify the U.S. Postal Service or the Canadian
postal authorities to change the address for delivery of mail addressed to any
Credit Party to such address as the Administrative Agent may designate.  All
acts of said attorney or designee are hereby ratified and approved by each
Credit Party, and said attorneys or designee shall not be liable for any acts of
omission or commission, for any error of judgment or for any mistake of fact or
law, provided that the Administrative Agent or its designee shall not be
relieved of liability to the extent it is determined by a final judicial
decision that its act, error or mistake constituted gross negligence or willful
misconduct or willful and knowing breach of any Loan Document.  The power of
attorney granted under this subparagraph is coupled with an interest and is
irrevocable until all of the Obligations are paid in full and this Agreement and
the Commitments are terminated.

 

(b)                                 The Administrative Agent, without notice to
or consent of any Credit Party, at any time after the occurrence and during the
continuation of an Event of Default, (i) may sue upon or otherwise collect,
extend the time. of payment of, or compromise or settle for cash, credit or
otherwise upon any terms, any of the Accounts or any instruments or insurance
applicable thereto and/or release any account debtor thereon; (ii) is authorized
and empowered to accept or direct shipments of Inventory and accept the return
of the goods represented by any of the Accounts; and (iii) shall have the right
to receive, endorse, assign and/or deliver in its name or the name of any Credit
Party any and all checks, drafts and other instruments for the payment of money
relating to the

 

142

--------------------------------------------------------------------------------


 

Accounts, and each Credit Party hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed.

 

(c)                                  Nothing herein contained shall be construed
to constitute any Credit Party as agent of any Agent for any purpose whatsoever,
and no Agent shall be responsible or liable for any shortage, discrepancy,
damage, loss or destruction of any part of the Collateral wherever the same may
be located and regardless of the cause thereof (except to the extent it is
determined by a final judicial decision that an Agent’s or a Lender’s act or
omission constituted gross negligence of willful conduct or willful and knowing
breach of any Loan Document).  The Agents and the Lenders shall not, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Accounts or any instrument received in payment thereof or for any
damage resulting therefrom (except to the extent it is determined by a final
judicial decision that such Agent’s or such Lender’s error, omission or delay
constituted gross negligence or willful misconduct or willful and knowing breach
of any Loan Document).  The Agents and the Lenders do not, by anything herein or
in any assignment or otherwise, assume any Credit Party’s obligations under any
contract or agreement assigned to any Agent or any Lender, and the Agents and
the Lenders shall not be responsible in any way for the performance by any
Credit Party of any of the terms and conditions thereof.

 

(d)                                 Upon the occurrence and during the
continuation of any Event of Default: (i) if any of the Accounts includes a
charge for any tax payable to any governmental tax authority, the Administrative
Agent is hereby authorized (but in no event obligated) in its discretion to pay
the amount thereof to the proper taxing authority for, the account of any Credit
Party and to charge or any Credit Party’s account therefor; and (ii) the
Borrowers shall notify the Administrative Agent if any Accounts include any tax
due to any such taxing authority and, in the absence of such notice, the
Applicable Agent shall have the right to retain the full proceeds of such
Accounts and shall not be liable for any taxes that may be due from any Credit
Party by reason of the sale and delivery creating such Accounts.

 

(e)                                  Upon the occurrence and continuation of any
Event of Default, the Administrative Agent may at any time and from time to time
employ and maintain in the premises of any Credit Party a custodian selected by
the Administrative Agent who shall have full authority to do all acts necessary
to protect the Applicable Agent’s and Lenders’ interests and to report to the
Administrative Agent thereon.  Each Credit Party hereby agrees to cooperate with
any such custodian and to do so whatever the Administrative Agent may reasonably
request to preserve the Collateral.  All costs and expenses incurred by the
Administrative Agent by reason of the employment of the custodian shall be
charged to the Borrower’s account and added to the Obligations.

 

10.22                     Hedging Obligations; Cash Management Obligations.

 

(a)                                  The term “Obligations,” as defined and used
in this Agreement, includes all Hedging Obligations and Cash Management
Obligations of any Borrower or any of its Subsidiaries (collectively, “Related
Obligations”) to any Agent, JPMorgan, JPMorgan Canada, any Lender or any of
their respective affiliates and branches (each an “Obligee” and, collectively,
the “Obligees”).  Accordingly, the benefit of the Loan Documents and of the
provisions of this Agreement relating to the Collateral shall extend to and be
available in respect of the Related Obligations solely on the

 

143

--------------------------------------------------------------------------------


 

condition and understanding, as among the Agents and all Obligees, that (i) the
Related Obligations shall be entitled to the benefit of the Loan Documents and
the Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Applicable Agent shall hold, and have the
right and power to act with respect to, the Guaranty and the Collateral on
behalf of and as agent for the Obligees, but no Agent is otherwise acting solely
as agent for the Lenders and shall have no fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or other obligation whatsoever to any Obligee;
provided, however, that (1) no Agent nor any US Lender shall have any right
against any Canadian Credit Party or any Canadian Collateral for application
against or satisfaction of any US Obligations, and (2) no Agent nor any Canadian
Lender shall have any right against any US Credit Party or any US Collateral for
application against or satisfaction of any Canadian Obligations, (ii) all
matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Obligee under any separate
instrument or agreement or in respect of any Related Obligation, (iii) each
Obligee shall be bound by all actions taken or omitted, in accordance with the
provisions of this Agreement and the other Loan Documents, by the Administrative
Agent and the Required Lenders, each of whom shall be entitled to act at its
sole discretion and exclusively in its own interest given its own Commitment and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Obligee or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no Obligee (except the
Agents and the Lenders, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (e) no Obligee shall exercise any right of setoff,
banker’s lien or similar right except to the extent such right is exercised in
compliance with Section 2.13.

 

(b)                                 Each Credit Party hereby, jointly and
severally and irrevocably and unconditionally, guarantees to each of the
Obligees the full and prompt payment and performance of any and all Related
Obligations to each Obligee; provided, however, that notwithstanding the
foregoing, (1) no Canadian Credit Party shall be deemed to guarantee any US
Obligations, and (2) no US Credit Party shall be deemed to guarantee any
Canadian Obligations.  Such guaranty shall be an absolute, continuing,
irrevocable, and unconditional guaranty of payment and performance, and not a
guaranty of collection, and the applicable Credit Parties shall remain liable on
such obligations hereunder until the payment and performance in full of the
applicable Related Obligations.  No set-off, counterclaim, recoupment,
reduction, or diminution of any obligation, or any defense of any kind or nature
which any Borrower or any of its Subsidiaries may have against any Obligee or
any other party shall be available to, or shall be asserted by, any Credit Party
against any Obligee or any subsequent holder of the Related Obligations or any
part thereof or against payment of the Related Obligations or any part thereof.

 

(c)                                  If any Credit Party becomes liable for any
obligations or indebtedness owing by any Subsidiary to any Obligee by
endorsement or otherwise, other than under this Section 10.22, such liability
shall not be in any manner impaired or affected hereby, and the rights of each
Obligee

 

144

--------------------------------------------------------------------------------


 

shall be cumulative of any and all other rights that any Obligee may ever have
against such Credit Party.

 

(d)                                 In the event of default in payment or
performance of any of the Related Obligations, or any part thereof, when any
part of the Related Obligations becomes due, whether by its terms, by
acceleration, upon demand or otherwise, the applicable Credit Parties shall
promptly pay the amount due thereon to the applicable Obligee without notice or
demand in dollars and it shall not be necessary for any Obligee, in order to
enforce such payment by the applicable Credit Parties, first to institute suit
or exhaust its remedies against any Subsidiary or others liable on such Related
Obligations, or to enforce any rights against any collateral which shall ever
have been given to secure such Related Obligations.  Notwithstanding anything to
the contrary contained in this Section 10.22, each Credit Party hereby
irrevocably subordinates to the prior and defeasible payment in full of the
Related Obligations, any and all rights such Credit Party may now or hereafter
have under any agreement or at law or in equity (including, without limitation,
any law subrogating such Credit Party to the rights of any of the Obligees) to
assert any claim against or seek contribution, indemnification or any other form
of reimbursement from any Subsidiary or any other party liable for payment of
any or all of the Related Obligations for any payment made by any Credit Party
under or in connection with this Section 10.22 or otherwise.

 

(e)                                  Each Credit Party hereby agrees that its
obligations under this Section 10.22 shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of any Credit Party: 
(i) the taking or accepting of collateral as security for any or all of the
Related Obligations or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Related Obligations;
(ii) any partial release of the liability of any Borrower or any other Credit
Party hereunder, or the full or partial release of any other guarantor from
liability for any or all of the Related Obligations; (iii) any disability of any
Credit Party or any of its Subsidiaries, or the dissolution, insolvency, or
bankruptcy of any Credit Party, any of its Subsidiaries, any guarantor or any
other party at any time liable for the payment of any or all of the Related
Obligations; (iv) any renewal, extension, modification, waiver, amendment, or
rearrangement of any or all of the Related Obligations or any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Related Obligations; (v) any adjustment, indulgence, forbearance, waiver,
or compromise that may be granted or given by any Obligee to any Credit Party,
any of its Subsidiaries, or any other party ever liable for any or all of the
Related Obligations; (vi) any neglect, delay, omission, failure, or refusal of
any Obligee to take or prosecute any action for the collection of any of the
Related Obligations or to foreclose or take or prosecute any action in
connection with any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Related Obligations; (vii) the
unenforceability or invalidity of any or all of the Related Obligations or of
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Related Obligations; (viii) any payment by any
Subsidiary of any Credit Party or any other party to any Obligee is held to
constitute a preference under applicable bankruptcy or insolvency law or if for
any other reason any Obligee is required to refund any payment or pay the amount
thereof to someone else; (ix) the settlement or compromise of any of the Related
Obligations; (x) the non-perfection of any security interest or lien securing
any or

 

145

--------------------------------------------------------------------------------


 

all of the Related Obligations; (xi) any impairment of any collateral securing
any or all of the Related Obligations; (xii) the failure of any Obligee to sell
any collateral securing any or all of the Related Obligations in a commercially
reasonable manner or as otherwise required by law; (xiii) any change in the
corporate existence, structure, or ownership of any Borrower or any of its
Subsidiaries; or (xiv) any other circumstance which might otherwise constitute a
defense available to, or discharge of, any Credit Party or any of its
Subsidiaries.

 

(f)                                    Each Credit Party hereby waives
promptness, diligence, notice of any default under the Related Obligations,
demand of payment, notice of acceptance of this guaranty, presentment, notice of
protest, notice of dishonor, notice of the incurring by any Subsidiary of any
Credit Party of additional obligations or indebtedness, and all other notices
and demands with respect to the Related Obligations and this guaranty.

 

10.23                     Construction.  Each Credit Party, each Agent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the parties
hereto.

 

10.24                     Joint and Several Obligations.  Notwithstanding
anything to the contrary contained herein or in any other Loan Documents, each
Credit Party acknowledges that it and the other Credit Parties are jointly and
severally responsible for their respective agreements, covenants,
representations, warranties and obligations contained and set forth in this
Agreement or in any other Loan Document to which the applicable Credit Party is
a party.

 

10.25                     USA Patriot Act.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it may be
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act.

 

10.26                     Confidentiality.  Each Lender agrees to keep
confidential information obtained by it pursuant hereto and the other Loan
Documents confidential in accordance with such Lender’s customary practices and
agrees that it will only use such information in connection with the
transactions contemplated by this Agreement and not disclose any of such
information in connection with the transactions contemplated by this Agreement
and not disclose any of such information other than (a) to such Lender’s
employees, representatives, directors, attorneys, auditors, agents, professional
advisors, trustees or Affiliates who are advised of the confidential nature of
such information, (b) to the extent such information presently is or hereafter
becomes available to such Lender on a non-confidential basis from any source of
such information that is in the public domain at the time of disclosure, (c) to
the extent disclosure is required by law, regulation, subpoena or judicial order
or process (provided that notice of such requirement or order shall be promptly
furnished to any Borrower unless such notice is legally prohibited or such
disclosure is made during an examination of a Lender’s books and records by any
state or federal regulatory agency), (d) to any rating agency to the extent
required in connection with any rating to be assigned to such Lender, (e) to
assignees or participants or prospective assignees or participants who agree to
be bound by the provisions of this Section 10.26, (f) to the extent required in
connection with any litigation between

 

146

--------------------------------------------------------------------------------


 

any Credit Party and any Lender with respect to the Loans or this Agreement and
the other Loan Documents, or (g) with the Borrowers’ prior written consent

 

10.27                     No Rights, Duties or Obligations of Documentation
Agent.  The Credit Parties, each Agent and each Lender acknowledge and agree
that except for the rights, powers, obligations and liabilities under this
Agreement and the other Loan Documents as a Lender, General Electric Capital
Corporation, as Documentation Agent, shall have no additional rights, powers,
obligations or liabilities under this Agreement or any other Loan Documents in
its capacity as Documentation Agent.

 

10.28                     Financial Assistance Limitations.  Notwithstanding any
provision of this Agreement or any of the other Loan Documents to the contrary,
no Canadian Credit Party or non-Domestic Subsidiary that becomes a Credit Party
will have any liability hereunder or thereunder for, nor shall any of the assets
of any such Canadian Credit Party or non-Domestic Subsidiary that becomes a
Credit Party (including proceeds of any Collateral owned by any such Canadian
Loan Party) be applied against or issued to satisfy or offset, any indebtedness,
obligations or liabilities (actual or contingent) of any US Credit Party,
including any US Obligations.

 

10.29                     Judgment Currency.

 

(a)                                  If, for the purpose of obtaining or
enforcing any judgment against any Borrower or any Credit Party in any court in
any jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 10.29 referred to as the
“Judgment Currency”) an amount due under any Loan Document in any currency (the
“Obligation Currency”) other than the Judgment Currency, the conversion shall be
made at the Dollar Equivalent and, in the case of other currencies, the rate of
exchange prevailing on the Business Day immediately preceding (1) the date of
actual payment of the amount due, in the case of any proceeding in the courts of
any jurisdiction that will give effect to such conversion being made on such
date, or (2) the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 10.29 being hereinafter
in this Section referred to as the “Judgment Conversion Date”).

 

(b)                                 If, in the case of any proceeding, there is
a change in the rate of exchange prevailing between the Judgment Conversion Date
and the date of actual receipt for value of the amount due, the applicable
Borrower or Credit Party shall pay such additional amount (if any, but in any
event not lesser amount) as may be necessary to ensure that the amount actually
received in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of the Judgment
Currency stipulated in the judgment or judicial order at the rate of exchange
prevailing on the Judgment Conversion Date.  Any amount due from any Borrower or
Credit Party under this paragraph shall be due as a separate debt and shall not
be affected by judgment being obtained for any other amounts due under or in
respect of any of the Loan Documents.

 

(c)                                  The Term “rate of exchange” in this
Section means the rate of exchange at which the Administrative Agent would, on
the relevant date at or about 12:00 noon (New York time), be prepared to sell
the Obligation Currency against the Judgment Currency.

 

147

--------------------------------------------------------------------------------


 

[Remainder of Page Left Blank Intentionally]

 

148

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

 

WALCO INTERNATIONAL, INC.,

 

a Delaware corporation, as US Borrower

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

SR. V.P. & CFO

 

 

 

Address for Notices:

 

Walco International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: William F. Lacey

 

Facsimile: (817) 601-6094

 

 

 

With a copy to:

 

Animal Health International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: Legal Department

 

Facsimile: (817) 859-3218

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attention: Mark D. Smith

 

Facsimile: (617) 570-1231

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

KVSL ACQUISITION, LTD.,

 

an Alberta corporation, as Canadian Borrower

 

 

 

By:

/s/ Jeff Hyde

 

Name:

Jeff Hyde

 

Title:

Treasurer

 

 

 

 

 

Address for Notices:

 

KVSL Acquisition, Ltd.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: William F. Lacey

 

Facsimile: (817) 601-6094

 

 

 

With a copy to:

 

Animal Health International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: Legal Department

 

Facsimile: (817) 859-3218

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attention: Mark D. Smith

 

Facsimile: (617) 570-1231

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

a national banking association, as a US Lender, as Administrative Agent, as US
Administrative Agent, as US Collateral Agent, as an Issuing Bank and as
Swingline Lender

 

 

 

By:

/s/ Kevin D. Padgett

 

Name:

Kevin D. Padgett

 

Title:

Vice President

 

 

 

Address for Notices:

 

2200 Ross Avenue, Sixth Floor

 

Dallas, Texas 75201

 

Attention: Kevin Padgett

 

 

 

Domestic Lending Office:

 

2200 Ross Avenue, Sixth Floor

 

Dallas, Texas 75201

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

a national banking association, as a Canadian Lender, as Canadian Administrative
Agent, as Canadian Collateral Agent, and as an Issuing Bank

 

 

 

By:

/s/ Jeffrey Burdon

 

Name:

Jeffrey Burdon

 

Title:

Vice President

 

 

 

 

Address for Notices:

 

200 Bay Street

 

Royal Bank Plaza, South Tower, Suite 1800

 

Toronto, Ontario M5J 2J2

 

Attention: Barry J Walsh

 

 

 

Canadian Lending Office:

 

200 Bay Street

 

Royal Bank Plaza, South Tower, Suite 1800

 

Toronto, Ontario M5J 2J2

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

a Delaware corporation, as a US Lender and as Documentation Agent

 

 

 

By:

/s/ Mark Blankstein

 

Name:

Mark Blankstein

 

 

Duly Authorized Signatory

 

 

 

Address for Notices:

 

500 W. Monroe, 17th Floor

 

Chicago, Illinois 60661

 

Attention: Walco Account Manager

 

Facsimile: (312) 441-7026

 

 

 

Domestic Lending Office:

 

500 W. Monroe, 17th Floor

 

Chicago, Illinois 60661

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

a New York corporation, as a US Lender

 

 

 

By:

/s/ Michael A. Robinson

 

Name:

Michael A. Robinson

 

Title:

AVP

 

 

 

Address for Notices:

 

c/o CIT Business Credit

 

5420 LBJ Freeway, Suite 200

 

Dallas, Texas 75240

 

Attention:  Mark Porter

 

Facsimile: (972) 455-1690

 

 

 

Domestic Lending Office:

 

1211 Avenue of the Americas

 

New York, New York 10036

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

a Georgia banking corporation, as a US Lender

 

 

 

By:

/s/ J. Haynes Gentry III

 

Name:

J. Haynes Gentry III

 

Title:

Vice President

 

 

 

Address for Notices:

 

303 Peachtree Street, 2nd Floor

 

Atlanta, Georgia 30308

 

Attention: Haynes Gentry

 

Facsimile: (404) 588-7061

 

 

 

Domestic Lending Office:

 

303 Peachtree Street, 2nd Floor

 

Atlanta, Georgia 30308

 

 

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY,

 

an Ontario corporation, as a Canadian Lender

 

 

 

By:

/s/ Colin Lindyard

 

Name:

Colin Lindyard

 

 

Duly Authorized Signatory

 

 

 

 

Address for Notices:

 

500 W. Monroe

 

Chicago, Illinois 60661

 

Attention: Anthony Pope

 

 

 

Canadian Lending Office:

 

123 Front Street West

 

Suite 1400 PO Box 14

 

Toronto, ON, VA M5J 2M2

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CIT FINANCIAL LTD.,

 

an Ontario corporation, as a Canadian Lender

 

 

 

By:

/s/ Evan Bennitt

 

Name:

Evan Bennitt

 

Title:

Vice President

 

 

 

Address for Notices:

 

5420 LBJ Freeway, Suite 200

 

Dallas, Texas 75240

 

Attention: Michael A. Robinson

 

 

 

Canadian Lending Office:

 

207 Queens Quay West, Suite 700

 

Toronto, Ontario M5J 1A7

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ANIMAL HEALTH INTERNATIONAL , INC.,

 

a Delaware corporation, as a Grantor

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

SR. V.P. & CFO

 

 

 

Address for Notices:

 

c/o Walco International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: William F. Lacey

 

Facsimile: (817) 601-6094

 

 

 

With a copy to:

 

Animal Health International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: Legal Department

 

Facsimile: (817) 859-3218

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attention: Mark D. Smith

 

Facsimile: (617) 570-1231

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AMERICAN LIVESTOCK AND PET SUPPLY, INC., a Delaware corporation, as a Guarantor

 

 

 

By:

/s/ Damian Olthoff

 

Name:

Damian Olthoff

 

Title:

Secretary

 

 

 

Address for Notices:

 

c/o Walco International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: William F. Lacey

 

Facsimile: (817) 601-6094

 

 

 

With a copy to:

 

Animal Health International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: Legal Department

 

Facsimile: (817) 859-3218

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attention: Mark D. Smith

 

Facsimile: (617) 570-1231

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HAWAII MEGA-COR., INC., a Hawaii corporation, as a Guarantor

 

 

 

By:

/s/ Damian Olthoff

 

Name:

Damian Olthoff

 

Title:

Secretary

 

 

 

Address for Notices:

 

c/o Walco International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: William F. Lacey

 

Facsimile: (817) 601-6094

 

 

 

With a copy to:

 

Animal Health International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: Legal Department

 

Facsimile: (817) 859-3218

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attention: Mark D. Smith

 

Facsimile: (617) 570-1231

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

VETERINARIAN’S OUTLET, INCORPORATED, a California corporation, as a Guarantor

 

 

 

By:

/s/ Damian Olthoff

 

Name:

Damian Olthoff

 

Title:

Secretary

 

 

 

Address for Notices:

 

c/o Walco International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: William F. Lacey

 

Facsimile: (817) 601-6094

 

 

 

With a copy to:

 

Animal Health International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: Legal Department

 

Facsimile: (817) 859-3218

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attention: Mark D. Smith

 

Facsimile: (617) 570-1231

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WALCO TEXAS ANIMAL HEALTH, LLC,

 

a Texas limited liability company, as a Guarantor

 

 

 

By:

/s/ William F. Lacey

 

 

William F. Lacey, President

 

 

 

Address for Notices:

 

c/o Walco International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: William F. Lacey

 

Facsimile: (817) 601-6094

 

 

 

With a copy to:

 

Animal Health International, Inc.

 

7 Village Circle, Suite 200

 

Westlake, Texas 76262

 

Attention: Legal Department

 

Facsimile: (817) 859-3218

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attention: Mark D. Smith

 

Facsimile: (617) 570-1231

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 


 

Dallas, Texas

 

$                                    

 

                            , 200      

 

FOR VALUE RECEIVED, WALCO INTERNATIONAL, INC., a Delaware corporation (herein
called “US Borrower”), promises to pay to the order of
                                           (herein called “Payee”), a
                                          , at the banking office of JPMORGAN
CHASE BANK, N.A., a national banking association acting in its capacity as US
Administrative Agent under the Credit Agreement, located at 2200 Ross Avenue,
Sixth Floor, Dallas, Texas 75201, Attention:  Kevin Padgett, or at such other
place as Agent may hereafter designate in writing, in immediately available
funds and in lawful money of the United States of America, the principal sum of
                                                 Dollars
($                            ), (or the unpaid balance of all principal
advanced against this note, if that amount is less), together with interest on
the unpaid principal balance of this note from time to time outstanding until
maturity at the rate or rates provided for in the Credit Agreement and interest
on all past due amounts, both principal and accrued interest, at the Past Due
Rate; provided, that for the full term of this note, the interest rate produced
by the aggregate of all sums paid or agreed to be paid to the holder of this
note for the use, forbearance or detention of the debt evidenced hereby shall
not exceed the Highest Lawful Rate, if any, applicable to Payee.

 

If, for any reason whatever, the interest paid or received on this note during
its full term produces a rate which exceeds the Highest Lawful Rate, if any,
applicable to Payee, the holder of this note shall refund to the payor or, at
the holder’s option, credit against the principal of this note such portion of
said interest as shall be necessary to cause the interest paid on this note to
produce a rate equal to the Highest Lawful Rate, if any, applicable to payee. 
All sums paid or agreed to be paid to the holder of this note for the use,
forbearance or detention of the indebtedness evidenced hereby shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
in equal parts throughout the full term of this note, so that the interest rate
is uniform throughout the full term of this note.

 

This note has been issued pursuant to the terms of a Second Amended and Restated
Credit Agreement (which, as it may have been or may be amended, restated,
modified or supplemented from time to time, is herein called the “Credit
Agreement”) of even effective date herewith, by and among US Borrower, Payee,
each of the other Credit Parties which is now or hereafter a party thereto,
JPMorgan Chase Bank, N.A., a national banking association, in its capacity as
Administrative Agent and its other respective capacities specified therein,
JPMorgan Chase Bank, N.A., Toronto Branch, in its capacity as Canadian
Administrative Agent and its other respective capacities specified therein, and
certain other signatory financial institutions named therein or which may be a
party thereto from time to time, to which reference is made for all purposes. 
This note is a US Revolving Credit Note under the terms of the Credit Agreement,
and advances against this note by Payee or other holder hereof, payments and
prepayments hereunder and acceleration hereof shall be governed by the Credit
Agreement.  Capitalized words and phrases used herein and not defined herein and
which are defined in the Credit Agreement shall have the same meanings herein as
are ascribed to them in the Credit Agreement.

 

The unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted prepayments

 

EXHIBIT A-1

 

1

--------------------------------------------------------------------------------


 

made on this note by or for the account of US Borrower.  All loans and advances
and all payments and permitted prepayments made hereon may be endorsed by the
holder of this note on the schedule which is attached hereto (and hereby made a
part hereof for all purposes) or otherwise recorded in the holder’s records;
provided, that any failure to make notation of (a) any advance shall not cancel,
limit or otherwise affect US Borrower’s obligations or any holder’s rights with
respect to that advance, or (b) any payment or permitted prepayment of principal
shall not cancel, limit or otherwise affect US Borrower’s entitlement to credit
for that payment as of the date received by the holder.

 

US Borrower and any and all co-makers, endorsers, guarantors and sureties
severally waive notice (including, but not limited to, notice of intent to
accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re-extended from time to time without
notice to any of them.  Each such person agrees that his, her or its liability
on or with respect to this note shall not be affected by any release of or
change in any guaranty or security at any time existing or by any failure to
perfect or maintain perfection of any lien against or security interest in any
such security or the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THE CONFLICTS OF LAWS PRINCIPLES THEREOF) AND THE
UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.

 

 

WALCO INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Toronto, Ontario

 

$                                    

 

                            , 200      

 

FOR VALUE RECEIVED, KVSL ACQUISITION, LTD., an Alberta corporation (herein
called “Canadian Borrower”), promises to pay to the order of
                                                     (herein called “Payee”), at
the banking office of JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, acting in its
capacity as Canadian Administrative Agent under the Credit Agreement, located at
200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario M5J
2J2, Attention:  Barry J. Walsh, or at such other place as Agent may hereafter
designate in writing, in immediately available funds and in lawful money of the
United States of America, the principal sum of
                                                                                    
and             /100 Dollars ($                              ), (or the unpaid
balance of all principal advanced against this note, if that amount is less),
together with interest on the unpaid principal balance of this note from time to
time outstanding until maturity at the rate or rates provided for in the Credit
Agreement and interest on all past due amounts, both principal and accrued
interest, at the Default Rate; provided, that for the full term of this note,
the interest rate produced by the aggregate of all sums paid or agreed to be
paid to the holder of this note for the use, forbearance or detention of the
debt evidenced hereby shall not exceed the highest lawful rate, if any,
applicable to Payee under Section 10.6 (c) of the Credit Agreement.

 

This note has been issued pursuant to the terms of a Second Amended and Restated
Credit Agreement (which, as it may have been or may be amended, restated,
modified or supplemented from time to time, is herein called the “Credit
Agreement”) of even effective date herewith, by and among Walco
International, Inc., a Delaware corporation (the “Borrower”), Canadian Borrower,
Payee, each of the other Credit Parties which is now or hereafter a party
thereto, JPMorgan Chase Bank, N.A., a national banking association, in its
capacity as Administrative Agent and its other respective capacities specified
therein, JPMorgan Chase Bank, N.A., Toronto Branch, in its respective capacities
specified therein, and certain other signatory financial institutions named
therein or which may be a party thereto from time to time, to which reference is
made for all purposes.  This note is a Canadian Revolving Credit Note under the
terms of the Credit Agreement, and advances against this note by Payee or other
holder hereof, payments and prepayments hereunder and acceleration hereof shall
be governed by the Credit Agreement.  Capitalized words and phrases used herein
and not defined herein and which are defined in the Credit Agreement shall have
the same meanings herein as are ascribed to them in the Credit Agreement.

 

The unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted prepayments made on this note by or for the account of
Canadian Borrower.  All loans and advances and all payments and permitted
prepayments made hereon may be endorsed by the holder of this note on the
schedule which is attached hereto (and hereby made a part hereof for all
purposes) or otherwise recorded in the holder’s records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Canadian Borrower’s obligations or any holder’s rights with respect to
that advance, or (b) any payment or permitted prepayment of principal shall not
cancel, limit or otherwise affect Canadian Borrower’s entitlement to credit for
that payment as of the date received by the holder.

 

EXHIBIT A-2

 

1

--------------------------------------------------------------------------------


 

Canadian Borrower and any and all co-makers, endorsers, guarantors and sureties
severally waive notice (including, but not limited to, notice of intent to
accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re-extended from time to time without
notice to any of them.  Each such person agrees that his, her or its liability
on or with respect to this note shall not be affected by any release of or
change in any guaranty or security at any time existing or by any failure to
perfect or maintain perfection of any lien against or security interest in any
such security or the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THE CONFLICTS OF LAWS PRINCIPLES THEREOF) AND THE
UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.

 

 

KVSL ACQUISITION, LTD., an Alberta corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Dallas, Texas

 

$15,000,000.00

 

                            , 200      

 

FOR VALUE RECEIVED, WALCO INTERNATIONAL, INC., a Delaware corporation (herein
called “Borrower”), promises to pay to the order of JPMORGAN CHASE BANK, N.A.
(herein called “Payee”), a national banking association, at the banking office
of JPMORGAN CHASE BANK, N.A. a national banking association acting in its
capacity as US Administrative Agent under the Credit Agreement, located at 2200
Ross Avenue, Sixth Floor, Dallas, Texas 75201, Attention:  Kevin Padgett, or at
such other place as Agent may hereafter designate in writing, in immediately
available funds and in lawful money of the United States of America, the
principal sum of Fifteen Million Dollars ($15,000,000.00), (or the unpaid
balance of all principal advanced against this note, if that amount is less),
together with interest on the unpaid principal balance of this note from time to
time outstanding until maturity at the rate or rates provided for in the Credit
Agreement and interest on all past due amounts, both principal and accrued
interest, at the Past Due Rate; provided, that for the full term of this note,
the interest rate produced by the aggregate of all sums paid or agreed to be
paid to the holder of this note for the use, forbearance or detention of the
debt evidenced hereby shall not exceed the Highest Lawful Rate, if any,
applicable to Payee.

 

If, for any reason whatever, the interest paid or received on this note during
its full term produces a rate which exceeds the Highest Lawful Rate, if any,
applicable to Payee, the holder of this note shall refund to the payor or, at
the holder’s option, credit against the principal of this note such portion of
said interest as shall be necessary to cause the interest paid on this note to
produce a rate equal to the Highest Lawful Rate, if any, applicable to payee. 
All sums paid or agreed to be paid to the holder of this note for the use,
forbearance or detention of the indebtedness evidenced hereby shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
in equal parts throughout the full term of this note, so that the interest rate
is uniform throughout the full term of this note.

 

This note has been issued pursuant to the terms of a Second Amended and Restated
Credit Agreement (which, as it may have been or may be amended, restated,
modified or supplemented from time to time, is herein called the “Credit
Agreement”) of even effective date herewith, by and among US Borrower, each of
the other Credit Parties which is now or hereafter a party thereto, JPMorgan
Chase Bank, N.A., a national banking association, in its capacity as Payee, as
Administrative Agent and its other respective capacities specified therein,
JPMorgan Chase Bank, N.A., Toronto Branch, in its capacity as Canadian
Administrative Agent and its other respective capacities specified therein, and
certain other signatory financial institutions named therein or which may be a
party thereto from time to time, to which reference is made for all purposes. 
This note is the Swingline Note under the terms of the Credit Agreement, and
advances against this note by Payee or other holder hereof, payments and
prepayments hereunder and acceleration hereof shall be governed by the Credit
Agreement.  Capitalized words and phrases used herein and not defined herein and
which are defined in the Credit Agreement shall have the same meanings herein as
are ascribed to them in the Credit Agreement.

 

The unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted prepayments

 

EXHIBIT B

 

1

--------------------------------------------------------------------------------


 

made on this note by or for the account of US Borrower.  All loans and advances
and all payments and permitted prepayments made hereon may be endorsed by the
holder of this note on the schedule which is attached hereto (and hereby made a
part hereof for all purposes) or otherwise recorded in the holder’s records;
provided, that any failure to make notation of (a) any advance shall not cancel,
limit or otherwise affect US Borrower’s obligations or any holder’s rights with
respect to that advance, or (b) any payment or permitted prepayment of principal
shall not cancel, limit or otherwise affect US Borrower’s entitlement to credit
for that payment as of the date received by the holder.

 

US Borrower and any and all co-makers, endorsers, guarantors and sureties
severally waive notice (including, but not limited to, notice of intent to
accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re-extended from time to time without
notice to any of them.  Each such person agrees that his, her or its liability
on or with respect to this note shall not be affected by any release of or
change in any guaranty or security at any time existing or by any failure to
perfect or maintain perfection of any lien against or security interest in any
such security or the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THE CONFLICTS OF LAWS PRINCIPLES THEREOF) AND THE
UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.

 

 

WALCO INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE

 

Date:

 

[Name and address of Lender
or Agent, as the case may be]

 

Attention:

 

Re:                              Financial Statements Required under Second
Amended and Restated Credit Agreement (as the same may have been amended,
modified and restated from time to time, the “Credit Agreement”) dated as of
                              , 2007, by and among Walco International, Inc.,
KVSL Acquisition, Ltd., each of the Credit Parties which is now or hereafter a
Guarantor thereunder, JPMorgan Chase Bank, N.A., a national banking association,
in its capacity as Administrative Agent and its other respective capacities
specified therein, and JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as Canadian Administrative Agent and its other respective capacities
specified therein, and certain other signatory financial institutions named
therein or which may be a party thereto from time to time, to which reference is
made for all purposes

 

Gentlemen:

 

Capitalized words and phrases used herein and not defined herein and defined in
the Credit Agreement are used herein with the same meanings as are assigned to
them in the Credit Agreement.

 

The undersigned hereby certifies, warrants and represents to the addressee named
above that to the best knowledge of the undersigned:

 

(1)                                 He or she is the duly appointed and acting
[Insert title of executing Responsible Officer] of US Borrower;

 

(2)                                 The attached financial statements dated as
of                                were prepared in conformity with GAAP
consistently applied, subject only to normal and customary adjustments, and
present fairly the financial position of Parent and its Subsidiaries, on a
Consolidated and, if applicable, a consolidating basis, as of the date thereof
and the results of its operations for the period covered thereby.

 

(3)                                 The following constitute true, correct and
complete financial calculations, in accordance with the applicable provisions of
the Credit Agreement (it being understood and agreed that some of such
applicable provisions of the Credit Agreement may cause such financial
calculations to not be in accordance with GAAP), for the Parent and its
Subsidiaries, on a Consolidated basis, as of the end of the period covered by
the attached financial statements:

 

EXHIBIT C

 

1

--------------------------------------------------------------------------------


 

(a)                                  FIXED CHARGE COVERAGE RATIO:

 

(i)

 

EBITDA (see calculation below):

 

$              

 

 

(ii)

 

Unfinanced Capital Expenditures:

 

$              

 

 

(iii)

 

cash payments of federal, state, and local income or franchise taxes:

 

$              

 

 

(iv)

 

[Line (i) less Line (ii) less Line (iii)]:

 

$              

 

 

(v)

 

Debt Service Expense:

 

$              

 

 

(vi)

 

cash Interest Expense:

 

$              

 

 

(vii)

 

Unfinanced Cash Dividends

 

$              

 

 

(viii)

 

[Line (v) plus Line (vi) and Line (vii)]:

 

$              

 

 

(ix)

 

Actual Fixed Charge Coverage Ratio [ratio of Line (iv) to Line (viii)]:

 

 

 

        to 1.00

(x)

 

Required Fixed Charge Coverage Ratio:

 

 

 

1.10 to 1.00

 

(b)                                 CAPITAL EXPENDITURES:

 

(i)

 

Actual Capital Expenditures for current fiscal year:

 

 

 

$                 

(ii)

 

Maximum Allowed Capital Expenditures each fiscal year:

 

 

 

$5,000,000

 

(c)                                  EBITDA:

 

(i)

 

Net Income:

 

$              

 

 

(ii)

 

Interest Expense:

 

$              

 

 

(iii)

 

Federal, state and local income and franchise taxes:

 

$              

 

 

(iv)

 

depreciation and amortization expense:

 

$              

 

 

(v)

 

any extraordinary charges:

 

$              

 

 

(vi)

 

Permitted Management Fees:

 

$              

 

 

(vii)

 

customary and reasonable director’s fees and board expenses for board of
directors of the Credit Parties:

 

$              

 

 

 

2

--------------------------------------------------------------------------------


 

(viii)

 

amounts used to repurchase from Charlesbank and/or any of its Affiliates the
equity securities of the Parent to the extent included within Permitted
Affiliate Transactions:

 

$              

 

 

(ix)

 

any other non-cash charges (including without limitation, (A) the issuance of
restricted stock or stock options, (B) equity losses of Affiliates that are not
a Subsidiary of any Credit Party, and (C) all charges attributable to the use of
the purchase accounting method), but excluding any non-cash charge in respect of
an item that was included in Net Income in a prior period and any non-cash
charge that relates to the write-down or write-off of Inventory:

 

$              

 

 

(x)

 

[Sum of Lines (i) through (ix)]:

 

$              

 

 

(xi)

 

cash payments made during such period in respect of non-cash charges described
in clause (ix) above taken in a prior period:

 

$              

 

 

(xii)

 

any extraordinary gains and any non-cash items of income:

 

$              

 

 

(xiii)

 

[Line (xi) plus Line (xii)]:

 

$              

 

 

(xiv)

 

Actual EBITDA [Line (x) minus Line (xiii)]

 

 

 

$              

 

(4)                                 The undersigned hereby certifies to his or
her best knowledge as follows:

 

(a)                                  each representation or warranty of the
Credit Parties set forth in the Credit Agreement or any other Loan Document is
true and correct in all material respects on and as of the date hereof with the
same effect as though such representations and warranties had been made on and
of this date, except for (i) those representations and warranties which relate
only to the Closing Date or (ii) such changes in the representations and
warranties otherwise permitted by the terms of the Credit Agreement; and

 

(b)                                 no Event of Default or Default under the
Credit Agreement has occurred and is still continuing.

 

3

--------------------------------------------------------------------------------


 

 

 

 

Name:

 

 

4

--------------------------------------------------------------------------------


 

[Borrower’s Letterhead]

 

REQUEST FOR EXTENSION OF CREDIT

 

Date:

 

JPMorgan Chase Bank, N.A., Agent
2200 Ross Avenue, Sixth Floor
Dallas, Texas 75201
Attention:  Kevin Padgett

 

Re:                               Loan under Second Amended and Restated Credit
Agreement (as the same may have been amended, modified and restated from time to
time, the “Credit Agreement”) dated as of                               , 2007,
by and among Walco International, Inc., KVSL Acquisition, Ltd., the financial
institutions or party thereto from time to time, each of the Credit Parties
which is now or hereafter a Guarantor thereunder, JPMorgan Chase Bank, N.A., a
national banking association, in its capacity as Administrative Agent and its
other respective capacities specified therein, and JPMorgan Chase Bank, N.A.,
Toronto Branch, in its capacity as Canadian Administrative Agent and its other
respective capacities specified therein (as the same may have been amended,
modified and/or restated from time to time, the “Credit Agreement”)

 

Gentlemen:

 

Capitalized words and phrases used herein, but not defined herein, shall have
the same meanings as are ascribed to them in the Credit Agreement.

 

[US Borrower requests that a US Revolving Loan be made under the Credit
Agreement in the amount of $                                   and that such US
Revolving Loan be made on                             , 20      , which is a
Business Day (unless this request for a US Revolving Loan is received by Agent
after 1.00 p.m., Chicago, Illinois time, in which case, then on the next to
occur Business Day hereafter)].

 

[Canadian Borrower requests that a Canadian Revolving Loan be made under the
Credit Agreement in the amount of [C$                                ] [Dollars
                              ] and that such Canadian Revolving Loan be made on
                            , 20    , which is a Business Day (unless this
request for a Canadian Revolving Loan is received by Agent after 1:00 p.m.,
Chicago, Illinois time, in which case, then on the next to occur Business Day
hereafter)].

 

The [US] [Canadian] Revolving Loan is to be an (check one) [] Alternate Base
Rate Borrowing [] LIBOR Borrowing [] Adjusted US Base Rate (Canada) [] Adjusted
Canadian Prime Rate [] Adjusted CDOR Rate.  If the [US] [Canadian] Revolving
Loan is to be a [LIBOR Borrowing] [] Adjusted CDOR Rate, the Interest Period is
to be (check one) [ [] one [] two [] three [] six months] [[] thirty (30), []
sixty (60), [] ninety (90) or [] one hundred eighty (180) days].

 

EXHIBIT D

 

1

--------------------------------------------------------------------------------


 

[ [US] [Canadian] Borrower further requests that simultaneously with the making
of the [US] [Canadian] Revolving Loan described above, the current [Alternate
Base Rate Borrowing] [LIBOR Borrowing] [Adjusted US Base Rate (Canada)]
[Adjusted Canadian Prime Rate] [Adjusted CDOR Rate] which matures on the same
day that said [US] [Canadian] Revolving Loan is to be made (i) be converted to a
[LIBOR Borrowing] [CDOR Rate Borrowing] with the same Interest Period selected
for such [US] [Canadian] Revolving Loan and (ii) have its unpaid principal
balance be combined with the new [US] [Canadian] Revolving Loan so that the
aggregate thereof is treated as a single [LIBOR Borrowing] [CDOR Rate Borrowing]
for the Interest Period designated for the new [US] [Canadian] Revolving Loan
above and for all other purposes in the Credit Agreement.]

 

[US] [Canadian] Borrower hereby represents and warrants as follows:

 

(i)                                     each representation or warranty of the
Credit Parties contained in the Credit Agreement is true in all material
respects on and as of the date hereof with the same effect as though such
representations and warranties had been made on and of this date, except for
(1) those representations and warranties which relate only to the Closing Date
or (2) such changes in the representations and warranties otherwise permitted by
the terms of the Credit Agreement;

 

(ii)                                  no Event of Default or Default under the
Credit Agreement has occurred and is still continuing;

 

(iii)                               so far as is known to or is ascertainable by
the officers of [US] [Canadian] Borrower, the business and operations of [US]
[Canadian] Borrower and all of its Subsidiaries, as conducted at all times
relevant to the transactions contemplated by the Credit Agreement to and
including the close of business on the date hereof, have been and are in
compliance with all applicable Legal Requirements materially affecting the
business and operations of [US] [Canadian] Borrower or any of its Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

The undersigned Responsible Officer executing this Request for Extension of
Credit on behalf of [US] [Canadian] Borrower is the duly elected, qualified and
acting                               .

 

 

 

[WALCO INTERNATIONAL, INC., a Delaware corporation]

 

 

 

[KVSL ACQUISITION, LTD., an Alberta corporation]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

RATE SELECTION NOTICE

 

Walco International, Inc., KVSL Acquisition, Ltd., the financial institutions or
party thereto from time to time (collectively, the “Lenders”), each of the
Credit Parties which is now or hereafter a Guarantor thereunder, JPMorgan Chase
Bank, N.A., a national banking association, in its capacity as Administrative
Agent and its other respective capacities specified therein, and JPMorgan Chase
Bank, N.A., Toronto Branch, in its capacity as Canadian Administrative Agent and
its other respective capacities specified therein, under that certain Second
Amended and Restated Credit Agreement (as amended, supplemented and restated,
the “Credit Agreement”) dated as of October         , 2007.  Any term used
herein and not otherwise defined herein shall have the meaning herein ascribed
to it in the Credit Agreement.

 

In accordance with the Credit Agreement, [US] [Canadian] Borrower hereby
notifies Administrative Agent of the exercise of an Interest Option.

 

D.

Current borrowing(s)

 

 

 

 

 

 

 

1.

Interest Option now in effect:

 

                

 

 

 

 

 

 

2.

Amount:

 

$               

 

 

 

 

 

 

3.

Expiration of current Interest Period, if applicable:

 

           , 20     

 

 

 

 

E.

Proposed borrowing

 

 

 

 

 

 

 

1.

Amount:

 

$                

 

 

 

 

 

 

2.

Date Interest Option is to be effective:

 

           , 20     

 

 

 

 

 

 

3.

Interest Option to be applicable (check one):

 

 

 

 

 

 

 

 

 

o Alternate Base Rate

 

 

 

 

o LIBOR Rate

 

 

 

 

o Adjusted US Base Rate (Canada)

 

 

 

 

o Adjusted Canadian Prime Rate

 

 

 

 

o Adjusted CDOR Rate

 

 

 

 

 

 

 

 

4.

Interest Period (check one if applicable):

 

 

 

 

 

 

 

 

 

 

o 1 month

o 3 months

 

 

 

 

o 2 months

o 6 months

 

 

 

 

 

 

 

 

 

 

o thirty (30)

o sixty (60)

 

 

 

 

o ninety (90)

o one hundred eighty (180) days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E

 

1

--------------------------------------------------------------------------------


 

[US] [Canadian] Borrower represents and warrants that the Interest Option and
the Interest Period (if applicable) selected above comply with all provisions of
the Credit Agreement and that there exists no Event of Default or Default under
the Credit Agreement.

 

 

[WALCO INTERNATIONAL, INC., a Delaware corporation]

 

 

 

[KVSL ACQUISITION, LTD., an Alberta corporation]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

BORROWING BASE CERTIFICATE

 

(See Attached)

 

EXHIBIT F

 

1

--------------------------------------------------------------------------------


 

***WALCO INTERNATIONAL, INC.
Borrowing Base Calculation
27-Jun-05

 

BORROWING BASE

 

 

 

 

 

 

 

(A)

Total Trade Accounts Receivable

 

$

67,537,590

 

 

Ineligible Accounts Receivable

 

 

 

 

Intercompany

 

—

 

 

Over 60 days past due date

 

540,130

 

 

Credits Greater than 60 Days Past Due

 

661.260

 

 

50% Cross Aged

 

109,574

 

 

Employee or other Affiliate Sales

 

55,119

 

 

Finance Charges

 

96,912

 

 

Reserve for Eligible Extended Term A/R in excess of 10% of total Eligible A/R

 

8,989,256

 

 

Extended Term Receivables 180 days from invoice date

 

262,817

 

 

Cash Sates/COD’s

 

69,127

 

 

Non U.S. or Canadian Receivable

 

11,814

 

 

Contra Accounts

 

—

 

 

Notes Receivable from Customers

 

—

 

 

Government A/R

 

1,455

 

 

Accounts exceeding 30% concentration limit

 

—

 

 

Other Ineligible Categories

 

185,550

 

(B)

Total Ineligible A/R

 

$

10,983,015

 

 

 

 

 

 

 

Eligible A/R (line A less line B)

 

$

56,554,575

 

(C)

Available at 85% Advance Rate
A/R Availability

 

$

48,071,389

 

 

 

 

 

 

(D)

Total Inventory Per G/L

 

$

74,830,604

 

 

Ineligible Inventory

 

 

 

 

Intercompany Profit

 

$

686,483

 

 

Slow Moving and Obsolete including Damaged/Expired

 

1,003,401

 

 

Consigned In/Out

 

1,268,557

 

 

Freight In

 

381,065

 

 

Raw Material

 

16,844

 

 

Shipping materials, maintenance parts, supplies

 

—

 

 

Non U.S. or Canadian inventory

 

—

 

 

Offsite Storage

 

617,269

 

 

Other Ineligible Categories

 

—

 

(E)

Total Ineligible Inventory

 

$

3,973,619

 

 

 

 

 

 

 

Eligible Inventory (line D less file E)

 

$

70,856,985

 

 

Available at tower of 65% Advance Rate or 85% Net Recovery Rate

 

 

 

(F)

Inventory Availability

 

$

44,781,615

 

 

 

 

 

 

(G)

Eligible Equipment Per Appraisals

 

$

2,432,910

 

 

 

 

 

 

(H)

Eligible Real Estate Per Appraisals

 

$

5,320,000

 

 

 

 

 

 

 

Eligible Real Estate & Equipment (line G plus line H)

 

$

7,751,910

 

 

 

 

 

 

(I)

Real Estate & Equipment Availability at 75% Advance Rate

 

$

5,814,683

 

 

(Not to exceed $10,000,000)

 

 

 

 

EXHIBIT F

 

1

--------------------------------------------------------------------------------


 

 

A/R Availability

 

$

48,071,389

 

 

 

 

Inventory Availability

 

44,781,615

 

 

 

 

RE&E Availability

 

5,814,683

 

 

 

(J)

Borrowing Base (line C plus line F plus line I)

 

 

 

98,667,686

 

 

 

 

 

 

 

 

 

Aggregate Outstanding Revolving Credit and Swingline Loans

 

80,000,000

 

 

 

 

Aggregate Letter of Credit Obligations

 

272,000

 

 

 

 

Sales Tax Payable

 

241,754

 

 

 

 

Rent Reserves estimated

 

500,000

 

 

 

 

Environmental Reserves estimated

 

320,000

 

 

 

(K)

Total Non SOFA Credit Obligations

 

 

 

81,333,754

 

 

 

 

 

 

 

 

 

Collateral Availability (line J less fine K)

 

 

 

$

17,333,931

 

 

 

 

 

 

 

 

 

Total Availability

 

 

 

 

 

 

 

 

Core Collateral

 

17.333,931

 

 

 

 

Cash on hand

 

2.954,046

 

 

 

 

 

 

20,287,978

 

 

2

--------------------------------------------------------------------------------


 

FORM OF INVENTORY DESIGNATION REPORT

 

(See Attached)

 

EXHIBIT G

 

1

--------------------------------------------------------------------------------


 

Walco International, Inc. Credit Agreement
Inventory Designation Report

 

Subject:  Walco International, Inc., Inc

 

Only insert numbers m shaded Cells
We hereby certify the following information:
Date                           , 200

 

I. Gross inventory per General Leger

 

 

 

$

0

 

 

 

 

 

Core Finished Goods Inventory

 

$

0

 

 

Slow Moving/Obsolete/Damaged Finished Goods Inventory

 

$

0

 

 

Cosigned Inventory

 

$

0

 

 

Intercompany Profit

 

$

0

 

 

Other (including offsite)

 

$

0

 

 

 

 

 

 

 

Total Gross Inventory Per General Leger

 

 

 

$

0

 

 

 

 

 

II. Ending Core Finished Goods inventory per Last Inventory Report

 

$

0

 

 

 

 

 

 

 

plus: Inventory Manufactured/Purchased

 

$

0

 

 

plus: Other

 

$

0

 

 

less: Core Finished Good Product Sales

 

$

0

 

 

less: Transfers to Slow Moving/Obsolete/Damaged Goods Inventory

 

$

0

 

 

less: Shrinkage

 

$

0

 

 

less: Other (including offsfte)

 

$

0

 

 

 

 

 

 

 

Ending Core Finished Goods Inventory as of             , 200

 

 

 

$

0

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

Real Estate

 

1.                                       550 East Frye Road, Suite I
Chandler, Arizona 85225
(Maricopa County)

 

2.                                       1203 N. Imperial Avenue
El Centro, CA 92243
(Imperial County)

 

4.                                       303 8th Avenue
Greeley, Colorado 80631
(Weld County)

 

23.                                 Main & Lafayette Streets
343 W. Main Street
Mayo, Florida 32066
(Lafayette County)

 

5.                                       10418 Main Street
Thonotosassa, Florida 33592
(Hillsborough County)

 

6.                                       203 4th Avenue West
P.O. Box 1275
Twin Falls, Idaho 83301
(Twin Falls County)

 

24.                                 1210 East Trail Street
P.O. Box 1635
Fort Dodge Road
Dodge City, Kansas 67801
(Ford County)

 

7.                                       3390 W. Jones Avenue
P.O. Box 475
Garden City, Kansas 67846
(Finney County)

 

8.                                       3490 Jones Avenue
Garden City, Kansas 67846
(Finney County)

 

25.                                 1449-A West Old Highway 40
Salina, Kansas 67401
(Salina County)

 

--------------------------------------------------------------------------------


 

9.                                       901 W. Brady Avenue
P.O. Box 459
Clovis, New Mexico 88101
(Curry County)

 

10.                                 1517 Highway 54 N.E.
P.O. Box 827
Guymon, Oklahoma 73942
(Texas County)

 

11.                                 7100 West Reno Avenue
Oklahoma City, Oklahoma 73127
(Oklahoma County)

 

12.                                 1601 East Rice Street
Sioux Falls, South Dakota 57103
(Minnehaha County)

 

13.                                 2840 Vanocker Road
P.O. Box 849
Sturgis, South Dakota 57785
(Meade County)

 

14.                                 310 S. Manhattan (1 acre empty lot)
Amarillo, Texas 79104
(Randall County)

 

26.                                 2912 SE 3rd Avenue
P.O. Box 30428
Amarillo, Texas 79104
(Potter County)

 

15.                                 9602 South Washington Street
Amarillo, Texas 79118
(Randall County)

 

16.                                 25 Dupree Drive
P.O. Box 1440
Buda, Texas 78610
(Hays County)

 

17.                                 806 West 7th Street
P.O. Box 245
Dalhart, Texas 79022
(Dallas County)

 

--------------------------------------------------------------------------------


 

18.                                 2112 Jo Drive
DeSoto, Texas 79022
(Dallas County)

 

19.                                 11199 Rojas Drive
El Paso, Texas 75115
(El Paso County)

 

27.                                 802 West Oaklawn Road (Hwy 97W)
P.O. Box 89
Pleasanton, Texas 78064
(Atascosa County)
[NOTE: Borrower is currently negotiating to sell this property.]

 

20.                                 1802 Pulliam Street
San Angelo, Texas 76905
(Tom Green County)

 

21.                                 3054 W. Washington Street
Highway 377 West
P.O. Box 954
Stephenville, Texas 76401
(Erath County)

 

28.                                 426 N. Highway 87
P.O. Box 141
Tulia, Texas 79088
(Swisher County)

 

22.                                 2921 Central Freeway North
P.O. Box 3098
Wichita Falls, Texas 76306
(Wichita County)

 

29.                                 640 and 620 South Main Street
Spanish Fork, UT 84660
(Utah County)

 

Third Party Rights to Use or Occupy Owned Properties

 

1.                                      On July 27, 2004, Borrower entered into
an Agreement with Newport Laboratories, Inc. (“Newport”) whereby Borrower agreed
to allow Newport to use specified assets (specifically CAVL’s customer list, a
portion of the Amarillo facility, specified equipment, and the “CAVL” name
except in establishing any vendor accounts) in return for a royalty on all
vaccine sales by Newport to CAVL customers existing on March 1, 2004.  In
conjunction with the lease described above, Newport has the right to use a
portion of the property located at 9602 South Washington Street, Amarillo, TX.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

LENDER COMMITMENTS

 

US REVOLVING CREDIT COMMITMENTS

 

JPMorgan Chase Bank, N.A

 

$

49,585,714.28

 

General Electric Capital Corporation

 

$

29,700,000.00

 

The CIT Group/Business Credit, Inc

 

$

26,785,714.29

 

SunTrust Bank

 

$

28,928,571.43

 

US TOTAL REVOLVING CREDIT COMMITMENTS

 

$

135,000,000.00

 

 

CANADIAN REVOLVING CREDIT COMMITMENTS

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

$

8,723,809.52

 

GE Canada Finance Holding Company

 

$

3,300,000.00

 

CIT Financial Ltd

 

$

2,976,190.48

 

CANADIAN TOTAL REVOLVING CREDIT COMMITMENTS

 

$

15,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 5.4

 

Other Debt

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.5

 

Litigation

 

Micro Beef Technologies, Inc. v. Lextron, Inc., et al., Civil Action No. 2: 
00CV100 (N.D. Tex.).  Plaintiff, Micro Beef Technologies, Inc. (“MBT”) alleges
that Walco infringed several of MBT’s patents concerning animal health
technologies.  Walco answered, denying infringement, and counterclaimed, seeking
a declaration that certain MBT patents were invalid.  In late 2005, in response
to the on-going settlement discussions, and as a sign of good faith, Walco
redesigned its health management software at issue.

 

Ricky Rushing v. Walco International, Inc.; Cause Number 05-C-0750-202; State of
Texas; District Court, Bowie County. Plaintiff, a former employee of Walco,
seeks a declaratory judgment with regard to certain non-solicitation covenants
he agreed to as part of employment with Walco.  Walco filed a cross-complaint
seeking enforcement of the non-competition covenants, and further alleging
misappropriation of trade secrets and breach of fiduciary duty.  This case is
currently in the discovery phase.

 

Walco International v. Chad Spitzer; Cause Number 342-210794-05, State of Texas,
District Court of Tarrant County. Plaintiff, Walco, alleges breach of contract
and is seeking damages in an unspecified amount and specific performance with
regard to certain non-solicitation covenants Defendant agreed to as part of
employment with Walco.  This case is currently in the discovery phase.

 

In the Matter of Sales of Unregistered Pesticide Products vs. Walco
International, Inc., etc.; Case #E2006/07-1, State of California, Director of
the Department of Pesticide Registration. The State of California alleges that
Defendant, Walco sold unlicensed pesticides within the state of California. 
This matter has been settled and we are awaiting the dismissal document.

 

Walco International, Inc. v. Jacob Mullican; Cause Number 0J 7-222983-07, State
of Texas, District Court of Tarrant County. Plaintiff, Walco, alleges breach of
contract and misappropriation and is seeking damages in an unspecified amount
and specific performance with regard to certain non-solicitation covenants
Defendant agreed to as part of employment with Walco.  Walco is awaiting
Defendants response to the original compliant.

 

Bill Risinger d/b/a Risinger Farms v. Intervet, Inc., Friona Industries, Walco
International, Inc., et al; Cause No. CJ-2003-372; State of Texas, District
Court, Jackson County. Plaintiff, Bill Risinger d/b/a Risinger Farms alleged
negligence, manufacture and sale of a defective product, failure to properly
test a product in compliance with industry standards, and delivery of a “bad
batch” of vaccine.  Claim resulted from damages alleged to have been incurred
incident to the use of a vaccine manufactured and marketed by Intervet and sold
to the Plaintiff by Hi-Pro Animal Health, a division of Friona Industries, L. P.
(“Friona”) in July, 2001.  Walco was joined in the lawsuit after its acquisition
of Friona’s Hi-Pro Animal Health division. Zurich, Intervet’s insurer has
indemnified and defended Walco.  Plaintiff is attempting to certify this case as
a class action lawsuit. This case is currently in the discovery phase and the
pleadings allege damages “in excess of $10,000.”

 

--------------------------------------------------------------------------------


 

McCosker Farms, LLC v. Walco International, Inc. et al.; Cause Number FCS027633;
State of California; Superior Court, Solano County. Plaintiff, McCosker Farms,
filed suit on April 7, 2006, alleging negligence, strict liability, and breach
of implied warranty.  Claim resulted from damages allegedly incurred from the
use of Vigortone No. 32S Plus, a product manufactured by Vigortone AG Products,
Inc., and sold to Plaintiff by Walco.  Walco has filed a cross complaint for
indemnification from Vigortone AG Products, Inc.  Plaintiff has alleged damages
in excess of $2,000,000, but Walco’s exposure in the matter is limited to its
self insurance retention of $50,000.  This case is currently in the discovery
phase.

 

This Schedule does not include open insurance claims or other claims covered by
insurance.

 

--------------------------------------------------------------------------------


 

Schedule 5.6

 

Taxes

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.8
Subsidiaries

 

Credit Party

 

Subsidiary and Jurisdiction 
of Incorporation or
Organization

 

Percentage of the Credit
Party’s Ownership of the
Equity Interests of the
Subsidiary

Walco International, Inc.
(Borrower), a Delaware

corporation

 

Walco do Brasil Produtos
Veterinarios Ltda., a Brazilian
corporation*

 

Credit Party owns 999 quotas;
Luis Eduardo Schoueri owns
1 quota

 

 

Walco Mexico, S.A. De C.V.,
a Mexican corporation*

 

Credit Party owns 9,999
shares; Jose Francisco
Hinojosa Cuellar owns 1 share

 

 

Province Livestock Supply,
Ltd.,** a Canadian corporation

 

100%

 

 

Western Veterinary Supplies
Ltd.**, a Canadian corporation

 

100%

 

 

American Livestock and Pet
Supply, Inc., a Delaware corporation

 

100%

 

 

Walco Texas Animal Health,
LLC, a Texas limited liability
company

 

100%

 

 

Hawaii Mega-Cor., Inc., a
Hawaii corporation

 

100%

 

 

Cattleman’s Supply, Inc., a
Arizona corporation*

 

100%

 

 

KVSL Acquisition Ltd. an
Alberta corporation

 

100%

 

 

Veterinarian’s Outlet
Incorporated, a California
corporation, f/k/a Paul E.
Blackmer, D.V.M., Inc.

 

100%

Animal Health
International, Inc., a
Delaware corporation

 

Walco International, Inc., a
Delaware corporation

 

100%

Province Livestock
Supply, Ltd.**, a
Canadian corporation

 

Walco Canada Animal Health
Ltd.,** a Canadian corporation

 

100%

 

--------------------------------------------------------------------------------

*                                         Inactive.  Information provided is
based on records available to the Borrower that may be incomplete and/or
outdated.

**                                  These companies will be merged into KVSL
Acquisition Ltd., with KVSL Acquisition being the surviving company, on
10/11/07.

 

--------------------------------------------------------------------------------


 

Inactive Subsidiaries

 

1.             Walco do Brasil Productos Veterinarios Ltda., a Brazilian
corporation

2.             Walco Mexico, S.A. De C.V., a Mexican corporation

3.             Cattleman’s Supply, Inc., a Arizona corporation. Dissolution of
this company will be completed in February 2008.

 

 

--------------------------------------------------------------------------------


 

Schedule 5.12

Leased Property

 

Tenant Name

 

Landlord Name

 

City

 

State

 

Zip
Code

 

Lease
Date

 

Address

Walco Canada Animal Health Ltd.

 

Grafton Utility Supply (Western) Ltd., Sublessor

 

Edmonton

 

AB

 

T6B2L7

 

07/01/05

 

9471 49th Street

Walco International, Inc.

 

Roger Dunn

 

Boaz

 

AL

 

35950

 

05/01/00

 

990 River Oaks Road

Walco International, Inc

 

Oscar M. Hall Marital Trust

 

Springdale

 

AR

 

72764-4628

 

04/01/00

 

1202 & 1204 ESI Dr.

Walco International, Inc.

 

Angelo L. Mazzei and Mary E. Mazzei

 

Bakersfield

 

CA

 

93307

 

08/01/04

 

4840 E. Brundage Lane

Paul E. Blackmer, D.V.M., Inc., d/b/a Veterinarian’s Outlet, Inc.

 

Paul E. Blackmer, D.V.M. and Bonnie Blackmer Revocable Trust, dated 4/3/87

 

Bakersfield

 

CA

 

93314

 

11/17/06

 

830 & 900 Enos Lane

Walco International, Inc.

 

11th Street Investments LP

 

Ceres

 

CA

 

95307

 

06/25/03

 

1910 Rockefeller Drive

Walco International, Inc.

 

Sybrand Vander Dussen

 

Chino

 

CA

 

91710

 

05/03/07

 

14058 Euclid Ave.

Walco International, Inc.

 

Carl Ross, d/b/a Safari Business Center

 

Ontario

 

CA

 

91761-8009

 

04/01/04

 

1906 E. Cedar Avenue

Walco International, Inc.

 

Andrew F. & Beverly Ann Giambroni, Trustees of the

 

Red Bluff

 

CA

 

96080

 

09/01/98

 

115 Metzger Road

Walco International, Inc.

 

Paul E. Blackmer, D.V.M. and Bonnie Blackmer Revocable Trust, dated 4/3/87

 

Tulare

 

CA

 

93274

 

04/13/07

 

2400 South K Street

Walco International, Inc.

 

Golden Valley Dairy Products

 

Tulare

 

CA

 

93275

 

01/01/96

 

1025 Bardsley

Walco International, Inc.

 

Tucker B. Partners, LLC

 

Visalia

 

CA

 

93792

 

03/08/07

 

8711 W. Doe Avenue

Walco International, Inc.

 

Walker, LLC

 

Okeechobee

 

FL

 

34974

 

06/01/03

 

2300 Northwest 9th St

Hawaii Mega-Cor, Inc.

 

Thomas E. Hayes

 

Aiea

 

HI

 

96701

 

10/01/04

 

99-994 Iwaena Street

Hawaii Mega-Cor., Inc.

 

INJ, LLC

 

Aiea

 

HI

 

96701

 

01/01/05

 

99-940 Iwaena Street

Walco International, Inc.

 

Ralph Rollin & Mabel M. Olson

 

Puukapu, Waimea, South Kohata

 

HI

 

96741

 

05/01/93

 

Carter Bldg., 1 Kauka Lane

Walco International, Inc.

 

GF Land Partnership

 

Spencer

 

IA

 

51301

 

07/15/06

 

1401 38th Avenue W

Western Veterinary Supply

 

R.S. Properties

 

Walcott

 

IA

 

52773

 

11/01/94

 

126 E. Meadow Lane

Walco International, Inc.

 

Col-Tan LLC

 

Caldwell

 

ID

 

83605

 

10/19/06

 

321 N. 21st Avenue

Walco International, Inc.

 

Garden City Leasing Company LLC

 

Garden City

 

KS

 

67846

 

01/10/05

 

3997 West Jones Ave.

Walco International, Inc.

 

Charlie Schwab

 

Scott City

 

KS

 

67871

 

09/01/05

 

1421 S. Hwy 83

Walco International, Inc.

 

Bobby & Barbaras Nance (BFCO, Inc.?)

 

Wichita

 

KS

 

67213

 

11/01/01

 

3031 W. Pawnee, Ste 400

Walco International, Inc.

 

Camary Properties L.L.C.

 

Hammond

 

LA

 

70405

 

04/01/05

 

1215 E. Morris St., Suite Al

Walco International, Inc.

 

International Church of the Four Square Gospel

 

Great Falls

 

MT

 

59405

 

07/01/91

 

4700 10th Avenue South

Walco International, Inc.

 

Arrow-Stevens Realty LLC

 

Clinton

 

NC

 

28328

 

09/01/02

 

315 Industrial Drive

Walco International, Inc.

 

Daniel C. Porter

 

Dickinson

 

ND

 

58601

 

06/01/97

 

2540 4th Street East

Walco International, Inc.

 

Sharon Cedarburg

 

Axtell

 

NE

 

68924

 

01/01/07

 

574 M Road

Walco International, Inc.

 

R. F. Wartig

 

Fremont

 

NE

 

68025

 

09/01/05

 

4221 North Broad Street

Walco International, Inc.

 

Panhandle Gren, Inc.

 

Gering

 

NE

 

69341

 

04/01/93

 

2840 N. 10th Street

Walco International, Inc.

 

Borley Moving & Storage, Inc. a Nebraska corporati

 

Hastings

 

NE

 

6801-6052

 

01/01/07

 

120 S. Lincoln

 

--------------------------------------------------------------------------------


 

Tenant Name

 

Landlord Name

 

City

 

State

 

Zip
Code

 

Lease
Date

 

Address

Walco International, Inc.

 

Davidf Brown and Teresa Brown

 

Wisner

 

NE

 

68791

 

04/01/03

 

1615 Avenue E

Walco International, Inc.

 

Brett and Ginger Johnson

 

Clovis

 

NM

 

88101

 

07/05/07

 

5000 E. Mabry Drive

Walco International, Inc.

 

Joe W. Bevers

 

Roswell

 

NM

 

88201

 

12/01/01

 

1709-1713 S.E. Main

Walco International, Inc.

 

Steven D. and Jody L. Smith

 

Elko

 

NV

 

89801

 

01/01/01

 

2091 Last Chance Road

Walco International, Inc.

 

Dan Urquart

 

Fallon

 

NV

 

89406

 

11/01/91

 

150 Industrial Way

Walco International, Inc.

 

Charles Rose & Ross Zimmerman

 

Winnemucca

 

NV

 

89445

 

11/01/02

 

4320 W Winnemucca Blvd.

Walco International, Inc.

 

Woodward Livestock Auction, Inc.

 

Woodward

 

OK

 

73801

 

01/01/06

 

900 N. Lakeview

Walco International, Inc.

 

William Nels Smith

 

Clackamas

 

OR

 

97015

 

11/30/88

 

15760 SE 130th Street

Walco International, Inc.

 

Glatco Company, d/b/a West Sioux Company

 

Sioux Falls

 

SD

 

75104

 

11/01/06

 

1105 North Cliff Avenue

Hawaii Mega-Cor., Inc.

 

Tak Hop Ltd. Co.

 

Taipei

 

TI

 

 

 

08/01/05

 

575 Linsen N. Road, Ste. 602

Walco International, Inc.

 

A. L. Dougherty - Tennessee, LLC

 

Memphis (Hickory Hill Rd)

 

TN

 

38141

 

02/01/07

 

4605 Hickory Hill Road

Walco International, Inc.

 

Christopher R. Folk

 

Memphis (Raines Rd)

 

TN

 

38175

 

06/28/99

 

4869 E. Raines Road

Walco International, Inc.

 

Abilene Auction, Inc.

 

Abilene

 

TX

 

79601

 

09/01/05

 

3265 Judge Ely Blvd.

Walco International, Inc.

 

Bowie Livestock Commission

 

Bowie

 

TX

 

76230

 

06/03/02

 

Business Hwy 287

Walco International, Inc.

 

Peeples Family, LTD

 

Dalhart

 

TX

 

79022

 

07/01/06

 

1721 E. 16th Street

Walco International, Inc.

 

Francis Rojas, Ltd.

 

El Paso

 

TX

 

79935

 

09/01/05

 

11220 Rojas Dr.

Walco International, Inc.

 

Tarrant County Limited Partnership

 

Grapevine

 

TX

 

76051

 

06/05/02

 

1240 E. Northwest Hwy., #106

Walco International, Inc.

 

Maurice N. Waters

 

Hereford

 

TX

 

79045

 

07/01/94

 

200 West First Street

Walco International, Inc.

 

Workman Enterprises, Inc.

 

Nacogdoches

 

TX

 

75961

 

05/01/04

 

1413 South University Dr.

Walco International, Inc.

 

South Texas Commercial Builders, LLC

 

Pleasanton

 

TX

 

79935

 

07/20/07

 

1375 J-R Boulevard

Walco International, Inc.

 

Mac Family Partnership, Ltd., a TX LP

 

Stephenville

 

TX

 

76401

 

07/01/05

 

3058 W. Washington St

Walco International, Inc.

 

LPR Livestock Auction Company

 

Texarkana

 

TX

 

75501

 

06/03/02

 

1815 South Kings Hwy.

Walco International, Inc.

 

RJN Properties, LTD

 

Uvalde

 

TX

 

78801

 

10/02/02

 

1412 N. Getty St.

Walco International, Inc.

 

Maguire Partners - Solana Limited Partnership

 

Westlake - Solana

 

TX

 

76262

 

06/01/05

 

7 Village Circle, Ste. 200

Walco Texas Animal Health, LLC

 

S&S Dairy Supply, Inc.

 

Winnsboro

 

TX

 

75494

 

06/18/06

 

20115 Texas Hwy. 11E.

Walco International, Inc.

 

Dairy Farmers of America, Inc.

 

Amalga (Cache Valley)

 

UT

 

84335

 

01/02/02

 

6350 North 2150 West

Walco International, Inc.

 

Bovine Practitioners Associated, LLC

 

Sunnyside

 

WA

 

98944

 

03/02/07

 

445 Barnard Blvd.

Walco International, Inc.

 

Broken Arrow, LLC

 

Sunnyside

 

WA

 

98944

 

01/01/05

 

120 E. South Hill Road

Walco International, Inc.

 

Triple R Associates, LLC

 

Madison

 

WI

 

53708

 

12/15/97

 

613 Atlas Avenue

 

--------------------------------------------------------------------------------


 

Schedule 5.13

Assumed Names

 

Walco International, Inc., d/b/a:

 

Sunwest Industries

DVM Resources

Walco Feed Additives

Central Arizona Veterinary Laboratories (“CAVL”)

Holt

Holt Products

M & M Supply Company of Florida

Paragon Logistics

R & R Olson

RXV Products

Walco Technologies

Agripharm Products

Glo-Vet

Farm City Animal Supply

Farm City Supply

Farm & City Supply

Veterinarian’s Outlet

Veterinarian’s Outlet of Sunnyside

Westlake Cattle Company

Visalia Animal Health

 

American Livestock and Pet Supply, Inc., d/b/a:

 

Triple R

 

--------------------------------------------------------------------------------


 

Schedule 5.16

 

Agreements

 

1.                                       Term Loan Agreement made and entered
into as of August 10, 2007 by and among Walco International, Inc., each of the
credit parties which is now or hereafter a guarantor thereunder from time to
time, each of the financial institutions which is a signatory thereto or which
may from time to time become a party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent for such financial institutions.

 

2.                                       Letter of Credit, issued on
December 28, 2005 to Aetna Life Insurance Company in the amount of $132,677.10.

 

3.                                       Letter of Credit, issued on January 20,
2005, as amended on January 1, 2006, to Employers Insurance of Wasau, a Mutual
Company, H.O. Financial in the amount of $300,000.00.

 

4.                                       Promissory Note, dated October 19,
2006, in the amount of $800,000 payable by Walco International, Inc. to Carl G.
Izumi, Trustee of the Carl G. Izumi Trust, Dated April 29, 1994.

 

5.                                       Promissory Note, dated October 19,
2006, in the amount of $800,000 payable by Walco International, Inc. to Eric B.
Johnson and Leslie G. Johnson, Trustees under the Eric and Les Johnson Living
Trust Agreement Dated April 20, 2001.

 

6.                                       Promissory Note, dated October 19,
2006, in the amount of $800,000 payable by Walco International, Inc. to Charles
M. Nakamura, Jr., Trustee of the Charles M. Nakamura, Jr. Trust, Dated July 1,
2004.

 

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Environmental Matters

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.22

 

Transactions with Related Parties

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.23
Patents, Trademarks and Copyrights

 

United States Trademark Registrations

 

Trademark

 

Registration No.

 

Filing Date

 

Issuance Date

 

AFTER-BIRTH

 

2,655,779

 

02/28/01

 

12/03/02

 

AGRI BLOCK

 

3,106,174

 

12//14/04

 

06/20/06

 

AGRIPHARM (standard character)

 

3,060,223

 

02/09/05

 

02/21/06

 

AMERICAN LIVESTOCK SUPPLY

 

2,249,071

 

11/24/97

 

06/01/99

 

ANEM-X (stylized)

 

2,448,175

 

10/16/98

 

05/01/01

 

ANIMALHEALTHPROS

 

2,892,087

 

06/10/03

 

10/05/04

 

BOVI FRESH

 

3,160,513

 

01/26/05

 

10/17/06

 

BOVI-PLAZ

 

2,906,705

 

11/18/03

 

11/30/04

 

BP-1

 

2,957,103

 

12/19/03

 

05/31/05

 

CANINE IMUNO-VAX

 

2,980,723

 

11/26/02

 

08/02/05

 

COCCICOR

 

1,698,740

 

07/24/91

 

07/07/92

 

COMEBACK

 

2,255,087

 

12/08/97

 

06/22/99

 

COVERT

 

2,647,268

 

12/18/00

 

11/05/02

 

D/TOX/BESC

 

2,935,544

 

03/31/03

 

03/22/05

 

DERMALOG

 

2,580,432

 

03/16/01

 

06/11/02

 

DEXASONE

 

2,857,871

 

12/20/02

 

06/29/04

 

DUO PEN

 

962,500

 

05/08/72

 

07/03/73

 

EQUI-DEX APPLE

 

3,022,062

 

05/06/04

 

11/29/05

 

EQUI-DEX CHERRY

 

3,033,106

 

05/06/04

 

12/20/05

 

EQUI-MINTIC SPR

 

2,958,000

 

02/26/03

 

05/31/05

 

EQUI-THRUSH

 

2,950,022

 

05/16/03

 

05/10/05

 

EXALT

 

2,456,199

 

06/21/99

 

05/29/01

 

EXIT

 

2,058,430

 

02/12/96

 

04/29/97

 

E-Z TEAR

 

3,140,682

 

05/17/05

 

09/05/06

 

FIRST COMPANION

 

2,392,486

 

10/11/96

 

10/10/00

 

FIRST IMPRESSIONS

 

3,184,678

 

02/23/05

 

12/12/06

 

GAUGE

 

2,644,536

 

12/22/00

 

10/29/02

 

GOOD START

 

1,955,002

 

03/29/95

 

02/06/96

 

ITA (and design)

 

2,521,274

 

06/01/00

 

12/18/01

 

IVERMAX

 

2,733,324

 

08/25/02

 

07/01/03

 

JUST LIKE MOM

 

3,146,768

 

01/26/05

 

09/19/06

 

KETA-STHETIC

 

1,915,956

 

10/17/94

 

09/05/95

 

LUBISEPTOL

 

1,837,664

 

07/23/93

 

05/31/94

 

MASTI-VAX

 

3,158,750

 

01/12/06

 

10/17/06

 

MINERAL MAX

 

3,245,245

 

02/11/03

 

05/22/07

 

MIRACLE FLX PELLETS

 

3,033,104

 

05/06/04

 

12/20/05

 

MIRACLE FLX SOLUTION

 

3,022,061

 

05/06/04

 

11/29/05

 

MIRACLE HOOF

 

3,033,105

 

05/06/04

 

12/20/05

 

 

--------------------------------------------------------------------------------


 

Trademark

 

Registration No.

 

Filing Date

 

Issuance Date

 

MIRACLE SHEEN

 

3,219,922

 

04/14/06

 

03/20/07

 

MIRACLE WEIGHT GAIN

 

3,158,755

 

01/17/06

 

10/17/06

 

NASAL-VAX

 

2,701,501

 

12/28/01

 

03/25/03

 

NEOVET

 

1,063,116

 

08/25/76

 

04/12/77

 

NUTRI-SORB

 

2,978,920

 

06/10/03

 

07/26/05

 

Octagon Logo

 

3,176,970

 

06/12/85

 

11/28/06

 

ORIGIN

 

2,453,950

 

06/21/99

 

05/22/01

 

OTO SOOTHE

 

2,656,711

 

02/05/02

 

12/03/02

 

OXY-MYCIN

 

1,087,993

 

08/17/77

 

03/28/78

 

PACESETTER (and design)

 

2,751,326

 

04/11/01

 

08/12/03

 

PARAGON

 

2,069,515

 

05/31/96

 

06/10/97

 

PERFECT COAT

 

3,074,544

 

05/07/04

 

03/28/06

 

RE-NU

 

3,088,524

 

05/07/04

 

05/02/06

 

RESIST

 

2,794,958

 

01/30/03

 

12/16/03

 

RXV

 

1,408,163

 

06/12/85

 

09/09/86

 

RXV PRODUCTS

 

1,376,847

 

06/12/85

 

01/07/86

 

SCOURVAX

 

2,716,602

 

09/13/01

 

05/13/03

 

SUPPRESSOR

 

2,012,726

 

02/27/95

 

10/29/96

 

SUPRA-SULFA

 

1,064,285

 

11/07/75

 

04/26/77

 

TETNI-VAX

 

2,730,779

 

06/24/03

 

06/24/03

 

TRJPLE-HISTAMINE

 

2,129,878

 

06/10/96

 

01/20/98

 

VITA-JEC

 

969,052

 

08/02/72

 

09/25/73

 

WI/WALCO (and design)

 

2,193,857

 

11/04/97

 

10/06/98

 

 

United States Trademark Applications

 

Trademark

 

Serial No.

 

Filing Date

 

AMERICAN PET SUPPLY

 

78/313,745

 

10/15/03

 

CEFTI-JEC

 

78/808,086

 

02/06/06

 

CHORHEXIZOLE

 

78/766,781

 

12/05/05

 

DIA-ROBE

 

78-793141

 

01/17/06

 

EQUI-SPONGE

 

78/903,864

 

06/08/06

 

EXCELLENCE IN ANIMAL HEALTH

 

78/208,459

 

01/29/03

 

EXILE

 

78/907,720

 

06/14/06

 

LAST FLIGHT

 

78/863,712

 

04/18/06

 

MIRACLE SAND OUT

 

78-809119

 

02/07/06

 

NAX-C-FUR

 

78/836,278

 

03/14/06

 

OUTLAST

 

78-766802

 

12/05/05

 

PRO-SHIELD

 

77/130,562

 

03/14/07

 

RANCH PACK

 

78-593519

 

03/23/05

 

WI Walco Technologies Excellence in Animal Management

 

78/836276

 

03/14/06

 

 

--------------------------------------------------------------------------------


 

United States Patents (owned)

 

Patent

 

Patent Number

 

Filing
Date

 

Issuance
Date

 

“Accurate Metering and Control System and Method for Livestock Feeding
Operation.”

 

5,424,957

 

10/07/93

 

06/13/95

 

 

State Trademark Registrations

 

Trademark

 

Registration
No.

 

Issue Date

 

State

 

HOLTPRODUCTS COMPANY

 

061,016

 

12/17/97

 

Wisconsin

 

HOLT PRODUCTS

 

061,017

 

12/17/97

 

Wisconsin

 

HOLT

 

061,018

 

12/17/97

 

Wisconsin

 

 

Canadian Trademark Registrations

 

Trademark

 

Registration No.

 

Issue Date

 

SUPPRESSOR

 

CA1249362

 

3/3/05

 

NOROMYCIN

 

CA1249363

 

3/3/05

 

NOROVET

 

CA1249364

 

3/3/05

 

 

Patent Applications

 

Patent Title

 

Application No.

 

Filing Date

 

Calf Bottle

 

10/995,452

 

11/23/04

 

 

--------------------------------------------------------------------------------


 

Schedule 6.15

 

Financial Institutions and Accounts

 

Credit Party

 

Financial Institution

Animal Health International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

The City National Bank & Trust

Walco International, Inc.

 

First National Bank

Walco International, Inc.

 

The Bank of Alice

Walco International, Inc.

 

Bank of Colorado

Waico International, Inc.

 

US Bank

Walco International, Inc.

 

US Bank

Walco International, Inc.

 

Wells Fargo Bank

Walco International, Inc.

 

State National Bank

Walco International, Inc.

 

Wells Fargo South Dakota, N. A.

Walco International, Inc.

 

Heritage Bank

Walco International, Inc.

 

Lafayette County State Bank

Walco International, Inc.

 

Centura

Walco International, Inc.

 

First Western Bank

Walco International, Inc.

 

Bancorp South

Walco International, Inc.

 

Citizens State Bank

Walco International, Inc.

 

Hibernia Nafl Bank

Walco International, Inc.

 

Jacksboro Natl Bank/The Bowie Bank

Walco International, Inc.

 

The Citizens Natl Bank of Wisner

Walco International, Inc.

 

MidFirst Bank

Walco International, Inc.

 

Bank of the West

Walco International, Inc.

 

Zions First National Bank

Walco International, Inc.

 

First Interstate Bank

Walco International, Inc.

 

Zions First National Bank

Walco International, Inc.

 

First Hawaiian Bank

Walco International, Inc.

 

M&I Marshall & Dsley Bank #50720

Walco International, Inc.

 

Bank of America

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

JP Morgan Chase

Walco International, Inc.

 

Heritage Bank

 

--------------------------------------------------------------------------------


 

Credit Party

 

Financial Institution

Walco Holdings, Inc.

 

JP Morgan Chase

Walco Texas Animal Health

 

First National Bank of Winnsboro

Hawaii Mega-Cor., Inc.

 

Central Pacific Bank

Hawaii Mega-Cor., Inc.

 

Central Pacific Bank

Hawaii Mega-Cor., Inc.

 

Central Pacific Bank

Hawaii Mega-Cor., Inc.

 

Central Pacific Bank

Hawaii Mega-Cor., Inc.

 

Central Pacific Bank

Hawaii Mega-Cor., Inc.

 

Central Pacific Bank

Hawaii Mega-Cor., Inc.

 

First Bank

Paul E. Blackmer, D.V.M., Inc.

 

Citizens National Bank

Paul E. Blackmer, D.V.M., Inc.

 

Citizens National Bank

Paul E. Blackmer, D.V.M., Inc.

 

Citizens National Bank

Paul E. Blackmer, D.V.M., Inc.

 

Citizens National Bank

Western Veterinarian Supplies Ltd.

 

Royal Bank of Canada

Walco Canada Animal Health Ltd.

 

Royal Bank of Canada

Province Livestock Supplies Ltd.

 

Royal Bank of Canada

Veterinarian’s Outlet, Incorporated

 

JP Morgan Chase

Veterinarian’s Outlet, Incorporated

 

JP Morgan Chase

Walco International, Inc. FBO KVSL Financing LP

 

JP Morgan Chase

Walco International, Inc. FBL KVSL Acquisition Ltd

 

JP Morgan Chase

 

--------------------------------------------------------------------------------


 

Schedule 7.2

 

Liens

 

None

 

--------------------------------------------------------------------------------


 

Schedule 7.6

 

Permitted Affiliate Transactions

 

Employment Agreement by and between Borrower and James C. Robison, effective as
of May 1, 1997, as amended.

 

Employment Agreement by and between Borrower and Greg Eveland, effective as of
September 1, 1997, as amended.

 

Employment Agreement by and between Borrower and William F. Lacey, effective as
of August 15, 2003, as amended.

 

Employment Agreement by and between Borrower and Damian Olthoff, effective as of
April 1, 2006.

 

The property leased by Borrower at 2300 Northwest 9th Street, Okeechobe, Florida
is owned by Walker, LLC, an entity controlled by Borrower’s employee, Emory
Walker.

 

Business Management Agreement between W&W Supply Company of Florida, Inc. and
Borrower dated as of May 1, 2003. Emory Walker, an employee of Borrower, is the
proprietor of W&W Supply Company of Florida.

 

The property leased by Hawaii Mega-Cor., Inc. at 99-940 Iwaena Street, Aiea,
Hawaii is owned by IN J LLC, a Hawaii limited liability company owned by Carl
Izumi, an officer of Hawaii Mega-Cor., Inc.

 

The property leased by Veterinarian’s Outlet Incorporated at 830 and 900 Enos
Lane, Bakersfield, California is owned by Paul E. Blackmer, D. V.M. and Bonnie
Blackmer Revocable Trust. Paul E. Blackmer is an employee is Borrower.

 

The property leased by Borrower at 2400 South “K” Street, Tulare, California is
owned by Paul E. Blackmer, D.V.M. and Bonnie Blackmer Revocable Trust. Paul E.
Blackmer is an employee is Borrower.

 

Animal Health International, Inc. 2007 Stock Option and Incentive Plan.

 

[Indemnification Agreements with Directors & Officers - Goodwin Procter, LLP to
provide]

 

Borrower has severance agreements in place with the following individuals:

 

Last 
Name

 

First 
Name

 

Agreement
w/Severance

 

Date 
Signed

 

 

 

 

 

 

 

Acker

 

Glenn

 

6 months

 

12/14/00

Adams

 

Dale

 

6 months

 

11/19/02

Aldax

 

Mark

 

6 months

 

03/01/00

Allgood

 

Judy

 

6 months

 

12/11/00

 

--------------------------------------------------------------------------------


 

Last 
Name

 

First 
Name

 

Agreement
w/Severance

 

Date 
Signed

 

 

 

 

 

 

 

Anshutz

 

Mike

 

6 months

 

12/28/00

Badgett

 

Mark

 

6 months

 

12/11/00

Bagnall

 

Brian

 

6 months

 

12/5/00

Bednorz

 

Morgan

 

6 months

 

06/30/02

Bisgard

 

Todd

 

6 months

 

12/05/00

Borelli

 

Dario

 

6 months

 

12/06/00

Borges

 

Frank

 

6 months

 

02/29/00

Broadstreet

 

Ken-

 

6 months

 

06/21/02

Bunker

 

Joel

 

6 months

 

07/05/02

Burch

 

Mindie

 

6 months

 

11/18/02

Burnham

 

Dave

 

6 months

 

11/16/02

Callahan

 

Ken

 

6 months

 

12/08/00

Carmichael

 

Alan

 

6 months

 

02/04/00

Castleman

 

Dale

 

6 months

 

11/20/02

Clark

 

Bruce

 

6 months

 

02/28/00

Cooke

 

Tim

 

6 months

 

03/06/00

Davis

 

Delbert

 

6 months

 

03/03/00

Davis

 

Mike

 

6 months

 

02/28/00

DeWeese

 

Mark

 

6 months

 

02/29/00

Dorethy

 

Darron

 

6 months

 

06/25/02

Edling

 

Craig

 

6 months

 

03/01/00

Edmonson

 

David

 

6 months

 

11/14/02

Evangelo

 

John

 

6 months

 

02/29/00

Evangelo

 

Joseph

 

6 months

 

03/01/00

Fanjul

 

Roger

 

6 months

 

09/03/03

Fennell

 

Kevin

 

6 months

 

02/29/00

Fien

 

Arnie

 

6 months

 

02/28/00

Fleenor

 

Berton

 

6 months

 

01/02/01

Goodwin

 

Ken

 

6 months

 

02/05/02

Gould

 

Walt

 

6 months

 

02/28/00

Greydanus

 

Conrad

 

6 months

 

03/06/00

Griggs

 

Paula

 

6 months

 

08/27/01

Grothusen

 

Todd

 

6 months

 

09/25/00

Harris

 

Doug

 

6 months

 

02/03/00

Hassenpflug

 

Kathy

 

6 months

 

03/10/00

Hetzel

 

Fred

 

6 months

 

02/25/00

Hirsbrunner

 

Richard

 

6 months

 

03/08/02

Hudecek

 

Scott

 

6 months

 

03/06/00

Kamrath

 

Kevin

 

6 months

 

02/04/02

Kaye

 

Jon

 

6 months

 

03/01/00

Kleine

 

Cody

 

6 months

 

12/06/00

Knight

 

Keith

 

6 months

 

03/08/00

 

--------------------------------------------------------------------------------


 

Last 
Name

 

First 
Name

 

Agreement
w/Severance

 

Date 
Signed

 

 

 

 

 

 

 

Konechne

 

Rich

 

6 months

 

11/14/02

Krause

 

Paul

 

6 months

 

02/24/00

Kuehl

 

Jon

 

6 months

 

02/03/00

Laird

 

Dan

 

6 months

 

01/12/00

Lewis

 

Clint

 

6 months

 

03/09/00

Lindley

 

Loyd

 

6 months

 

02/12/02

Long

 

James

 

6 months

 

09/14/01

Marquis

 

Tracy

 

6 months

 

02/24/00

Marshall

 

Cheryl

 

6 months

 

03/10/00

Mart

 

Rob

 

6 months

 

04/27/07

Middleton

 

Mark

 

6 months

 

02/04/00

Miller

 

David

 

6 months

 

06/20/01

Moorman

 

James

 

6 months

 

06/09/00

Moorman

 

Mitch

 

6 months

 

03/07/00

Morris

 

David

 

6 months

 

03/01/00

Moses

 

John

 

6 months

 

02/25/00

Murray

 

James

 

6 months

 

03/02/00

Ogle

 

Scott

 

6 months

 

12/07/00

Peterson

 

Hal

 

6 months

 

11/14/02

Powers

 

Roger

 

6 months

 

03/07/00

Richards

 

Mark

 

6 months

 

06/21/02

Riepma

 

Ellen

 

6 months

 

03/06/00

Salmans

 

Keith

 

6 months

 

03/02/00

Sarver

 

Paul

 

6 months

 

03/06/00

Schafer

 

Greg

 

6 months

 

02/12/02

Schultz

 

Larry

 

6 months

 

12/26/00

Sehl

 

Thomas

 

6 months

 

02/28/00

Smith

 

Harold

 

6 months

 

03/09/01

Smith

 

Steve

 

6 months

 

12/12/00

Snyder

 

Jim

 

6 months

 

11/21/00

Sommer

 

Tim

 

6 months

 

02/04/00

Spitzer

 

Todd

 

6 months

 

07/22/02

Spurlock

 

Larry

 

6 months

 

02/26/00

Stacy

 

Leon

 

6 months

 

11/11/00

Swafford

 

Uarda

 

6 months

 

12/07/00

Taylor

 

Terry

 

6 months

 

02/28/00

Tiexeira

 

Johnny

 

6 months

 

11/22/02

Turnage

 

Diana

 

6 months

 

12/03/00

Van Doren

 

Keith

 

6 months

 

03/07/00

Van Dyke

 

Patricia

 

6 months

 

03/06/00

Vander Meer

 

Rick

 

6 months

 

02/29/00

VanderVoort

 

Jeff

 

6 months

 

03/10/00

 

--------------------------------------------------------------------------------


 

Last 
Name

 

First 
Name

 

Agreement
w/Severance

 

Date 
Signed

 

 

 

 

 

 

 

Von Mertz

 

Allison

 

6 months

 

11/22/02

Watson

 

Rodney E.

 

6 months

 

02/27/00

Weeter

 

Jim

 

6 months

 

03/07/00

Wheeler

 

Dan

 

6 months

 

11/14/02

White

 

Raymond

 

6 months

 

03/04/00

Williams

 

Jeff

 

6 months

 

01/31/00

Williams

 

Johnny

 

6 months

 

02/28/00

Wilson

 

Dick

 

6 months

 

03/04/00

Wilson

 

Dave

 

6 months

 

11/26/02

 

--------------------------------------------------------------------------------


 

Schedule 7.18

 

Restrictive Agreements

 

None

 

--------------------------------------------------------------------------------